Case 1:18-cv-02032-CFC-CJB Document 264 Filed 02/23/21 Page 1 of 133 PageID #:
                                 104175
                                                                                    WILMINGTON
                                                                                   RODNEY SQUARE

                                                                                       NEW YORK
                                                                               ROCKEFELLER CENTER

                                                                                    Anne Shea Gaza
                                                                                      P 302.571.6727
                                                                                      F 302.576.3439
                                                                                     agaza@ycst.com


                                    January 8, 2021

VIA CM/ECF AND HAND DELIVERY
The Honorable Colm F. Connolly
United States District Court
for the District of Delaware
844 N. King Street
Wilmington, DE 19801

     Re: Par Pharmaceutical, Inc., et al. v. Amneal Pharmaceuticals
         of New York, LLC, et al., C.A. No. 18-2032-CFC (Consolidated)

Dear Judge Connolly:

       Pursuant to Your Honor’s Oral Order of today’s date, the Amneal
defendants hereby provide the enclosed copies of the transcripts of Dr. Winter’s
December 8 and 9, 2020 deposition. Pursuant to the Court’s order, the portions of
the transcript relevant to yesterday’s discussion are highlighted. See 9:10-20;
238:24-239:12.

      As instructed by the Court, Amneal will provide the other materials
discussed during last evening’s teleconference by 5:00 p.m. today.

       Should Your Honor have any questions or concerns regarding the foregoing
or the enclosures, counsel are available at the Court’s convenience.

                                                 Respectfully,

                                                 /s/ Anne Shea Gaza

                                                 Anne Shea Gaza (No. 4093)

Enclosures
cc: All Counsel of Record (via electronic mail & CM/ECF)
                        Young Conaway Stargatt & Taylor, LLP
               Rodney Square | 1000 North King Street | Wilmington, DE 19801
                 P 302.571.6600 F 302.571.1253 YoungConaway.com
Case 1:18-cv-02032-CFC-CJB Document 264 Filed 02/23/21 Page 2 of 133 PageID #:
                                 104176




                                 Deposition of:
                    Dr. Gerhard Winter Vol. 1
                              December 8, 2020


                                In the Matter of:

               Par Pharmaceutical Inc Et Al v.
               Amphastar Pharmaceutical Et Al




                           Veritext Legal Solutions
             888.777.6690 | cs-midatlantic@veritext.com | 215-241-1000
Case 1:18-cv-02032-CFC-CJB Document 264 Filed 02/23/21 Page 3 of 133 PageID #:
                                 104177


                                                                        Page 1

 1                 IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF DELAWARE
 2
 3        ______________________________
                                        :
 4        PAR PHARMACEUTICAL, INC        : CA No:
          PAR STERILE PRODUCTS, LLC      : 18-cv
 5        and ENDO PAR INNOVATION        : 2032-CFC
          COMPANY, LLC                   :
 6                                       :
                         Plaintiffs      :
 7                                       :
                         v               :
 8                                       :
          AMPHASTAR PHARMACEUTICALS      :
 9        INC et al                      :
                                        :
10                       Defendants      :
                                        :
11        ______________________________:
12
                                * Video Deposition *
13
                                            of
14
                                 Dr. Gerhard Winter
15                                     Vol I
16
17                      On Tuesday, December 8, 2020
18                        Commencing at 2:02 pm CET
                                  1:02 pm GMT
19
20
21                Held virtually via videoconferencing,
22                from Germany and London, United Kingdom
23
24    Transcribed by: Miss Pamela Henley, Court Reporter
25       Veritext Solutions - Job No. 435817

                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 1:18-cv-02032-CFC-CJB Document 264 Filed 02/23/21 Page 4 of 133 PageID #:
                                 104178

                                                Page 2                                                                      Page 4
     1           APPEARANCES                              1                  INDEX
     2                                                    2   DEPONENT
     3   On behalf of the Plaintiffs:                     3   Dr. Gerhard Winter (Sworn)
     4       DECHERT, LLP                                 4   Examination:                       Page No:
     5       3000 El Camino Real                          5   By Dr. Loeb                         9
     6       Five Palo Alto Square, Suite 650             6   __________________________________________________
     7       Palo Alto, California 94306-2112             7                 EXHIBIT INDEX
     8       Telephone: 650.813.4995                      8
     9       Email: jonathan.loeb@dechert.com             9   Exhibit 1      Winter Opening Expert
    10           BY: DR. JONATHAN D.J. LOEB              10               Report             11
    11               (Via videoconference)               11   Exhibit 2      Winter Opening Expert
    12                                                   12               Report Exhibit B
    13       DECHERT, LLP                                13               Materials Considered        12
    14       515 Congress Avenue                         14   Exhibit 3      Winter Rebuttal Expert
    15       Suite 1400                                  15               Report             21
    16       Austin, Texas 78701                         16   Exhibit 4      Winter Rebuttal Expert
    17       Telephone: 512.394.3041                     17               Report Exhibit B
    18       Email: blake.greene@dechert.com             18               Materials Considered        24
    19           BY: MR. BLAKE B. GREENE                 19   Exhibit 5      Republic of Lithuania
    20              (Via videoconference)                20               Patent LT 4487 B
    21                                                   21               AMPHPA0006289 - 300              26
    22                                                   22   Exhibit 6      Markman Hearing before
    23                                                   23               Judge Connolly of April
    24                                                   24               29th, 2020            35
    25                                                   25   Exhibit 7      Patent 9,744,209

                                                Page 3                                                                      Page 5
     1       DECHERT, LLP                                 1               PAR-VAS-00000114 - 197                        37
     2       Cira Centre                                  2     Exhibit 8   Patent 9,750,787
     3       2929 Arch Street                             3               PAR-VASO-0000232 - 314                        37
     4       Philadelphia, Pennsylvania 19104-2808        4
     5       Telephone: 215.994.2143
     6       Email: brian.goldberg@dechert.com
     7           BY: MR. BRIAN M. GOLDBERG                7                    AMVAS0131386 - 503                      80
     8              (Via videoconference)                 8
     9
    10   On behalf of the Amneal Defendants and the
    11   Witness:                                                                                     82
    12       GOODWIN PROCTER, LLC                        12     Exhibit 11 USPTO Response to Non-Final
    13       New York Times Building                     13              Office Action Filed February
    14       620 8th Avenue                              14              7, 2017 PAR-VAS0-0005809 -
    15       New York, New York 10018                    15              819               87
    16       Telephone: 212.459.7270                     16     Exhibit 12 Patent 6,238,664         94
    17       Email: hwu@goodwinlaw.com                   17     Exhibit 13 Deposition of Hardik Joshi
    18            BY: MS. HUIYA WU                       18              Volume III November 25,
    19               (Via videoconference)               19              2020              120
    20                                                   20
    21   Videographer:     Mr. Josh Cohen                21                        Previously marked
    22   Court Reporter:   Miss Pamela Henley            22                           None
    23                                                   23
    24                                                   24
    25                                                   25
                                                                                                                2 (Pages 2 - 5)
                                      Veritext Legal Solutions
                    215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 1:18-cv-02032-CFC-CJB Document 264 Filed 02/23/21 Page 5 of 133 PageID #:
                                 104179

                                                         Page 6                                                     Page 8
     1                                                             1   action, nor am I financially interested in the
     2        (Request for production of documents)                2   outcome.
     3                  None                                       3              Counsel and all present in the room
     4                                                             4   and everyone attending remotely will now state
     5              (Instruction not to answer)                    5   their appearances and affiliations for the record.
     6                    None                                     6              If there are any objections to
     7                                                             7   proceeding please state them at the time of your
     8                                                             8   appearance, beginning with the noticing attorney.
     9                                                             9              DR LOEB: Good morning. I am
    10                                                            10   Jonathan Loeb of Dechert LLP representing the Par
    11                                                            11   plaintiffs. With me are Blake Greene and Brian
    12                                                            12   Goldberg, also with Dechert.
    13                                                            13              MS WU: This is Huiya Wu. I
    14                                                            14   represent the Amneal defendants and the witness.
    15                                                            15   I am with Goodwin Procter in New York.
    16                                                            16              THE WITNESS: My name is Gerhard
    17                                                            17   Winter. I am a professor at the University of
    18                                                            18   Munich and I am the expert witness today.
    19                                                            19              THE VIDEOGRAPHER: Will the Court
    20                                                            20   Reporter please swear in the witness.
    21                                                            21                Gerhard Winter
    22                                                            22             Having been duly sworn
    23                                                            23              Testified as follows
    24                                                            24             EXAMINED BY DR LOEB:
    25                                                            25              DR LOEB: Okay, may I proceed?
                                                         Page 7                                                     Page 9
     1             THE VIDEOGRAPHER: Good afternoon,               1            THE COURT REPORTER: Yes.
     2   we are going on the record at 2.02 CET time zone          2            THE VIDEOGRAPHER: Yes, you may
     3   pm on December 8th, 2020.                                 3   proceed.
     4             Please note that the microphones                4   BY DR LOEB:
     5   are sensitive and may pick up whispering, private         5        Q. Good morning, Dr Winter, as you
     6   conversations and cellular interference. Please           6   heard my name is Jonathan Loeb, and I will be
     7   turn off all cell phones or place them away from          7   asking the questions today, could you state your
     8   the microphones as they can interfere with the            8   name, please?
     9   deposition audio. Audio and video recording will          9        A. My name is Gerhard Winter.
    10   continue to take place unless all parties agree to       10
    11   go off the record.
    12             This is media unit 1 of the
    13   video-recorded deposition of Dr Gerhard Winter in
    14   the matter of Par Pharmaceutical Inc et al versus
    15   Amphastar Pharmaceuticals et al, filed in the
    16   District of Delaware, case number
    17   18-cv-002032-CFC.
    18             This deposition is being held via
    19   video conference.
    20             My name is Josh Cohen from the firm
    21   Veritext Legal Solutions, and I am the                   21         Q. Thank you. Now, if I ask a question
    22   videographer. The Court Reporter is Pamela Henley        22   which you do not fully understand please inform me
    23   from the firm Veritext Legal Solutions.                  23   and I will clarify it, if you do not ask I am
    24             I am not authorized to administer              24   going to assume that you understand my question,
    25   an oath. I am not related to any party in this           25   is that okay?

                                                                                                         3 (Pages 6 - 9)
                                         Veritext Legal Solutions
                       215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 1:18-cv-02032-CFC-CJB Document 264 Filed 02/23/21 Page 6 of 133 PageID #:
                                 104180

                                                    Page 10                                                      Page 12
     1         A. That is okay.                                1        Q. And since then have you become
     2         Q. Are you on any medications that              2   aware of any inaccuracies in your opening report?
     3   might affect your ability to answer my question?      3        A. No.
     4         A. No, I am not.                                4        Q. Okay. Is there anything that you
     5         Q. Is there any reason at all why you           5   would change in your opening report?
     6   cannot answer my questions truthfully and fully       6        A. No, there is no reason.
     7   today?                                                7         Q. All right, now, if you turn in your
     8         A. I see not such a reason.                     8   binder to tab 31, mark this as Exhibit Number 2
     9         Q. Okay. You understand that you are            9       (Exhibit 2 marked for identification)
    10   testifying under oath today?                         10   To your deposition, that is Exhibit B to your
    11         A. I understand that.                          11   opening report, do you have that?
    12         Q. That means if you are untruthful            12        A. Yes, I have it.
    13   you can be prosecuted for perjury, do you            13        Q. So these are the materials
    14   understand?                                          14   considered by you in preparation of your opening
    15         A. Yes, I understand.                          15   expert report, correct?
    16         Q. So you are going to answer my               16        A. Yes.
    17   questions truthfully, right?                         17        Q. Were there any materials that were
    18         A. Yes, I do.                                  18   relied on by you in preparation of your opening
    19         Q. And you are going to answer my              19   report which are not listed in the materials
    20   questions fully?                                     20   considered, Exhibit 2?
    21         A. I will.                                     21         A. I cannot recall such documents,
    22         Q. Okay. If I could have you open              22   further documents, no.
    23   binder number 3, please, and if you turn to the      23         Q. Okay, if you turn to the last
    24   tab which is marked 29, we are going to mark tab     24   page of the materials considered, it indicates
    25   29 as Exhibit Number 1, it is entitled Opening       25   that you reviewed the opening expert report of
                                                    Page 11                                                      Page 13
     1   Expert Report of Gerhard Winter, PhD.            1        Aaron Waxman, is that correct?
     2        (Exhibit 1 marked for identification)       2             A. Yes.
     3   If you look at this document, this is a copy of 3              Q. And it also indicates that you
     4   the opening expert report that you submitted in 4         reviewed the opening expert report of Laurentius
     5   this case, correct?                              5        Marais, is that right?
     6          A. Yes, that is correct.                  6             A. Yes, that is right.
     7          Q. And I am just going to refer to        7             Q. Now, are there any statements that
     8   this as, "opening expert report", is that okay? 8         you read in Dr Waxman's opening report with which
     9          A. Yes.                                   9        you disagree?
    10          Q. Yes, just to give it a name.          10             A. Oops! At least none which are
    11              If I could have you turn to          11        important to, let us say, influence my -- my, let
    12   page 198?                                       12        us say, evidence or my reporting here. I cannot
    13          A. This is the signature page. It is     13        recall this report in its entirety.
    14   not numbered in my version.                     14             Q. But you have no significant
    15          Q. Okay. Now, that is your signature 15            disagreements with Dr Waxman, is that right?
    16   there on the last page, correct?                16             A. No.
    17          A. Yes. It is my signature.              17             Q. Okay, now, similarly, are there any
    18          Q. And you read your opening report in 18          statements in Dr Marais's opening report with
    19   its entirety before you signed it on            19        which you disagree?
    20   September 11th, 2020, correct?                  20             A. No.
    21          A. Yes, I did so.                        21             Q. So you agree with the statements in
    22          Q. And you believe that your opening 22            Dr Marais's opening report?
    23   report was accurate at the time that you signed 23             A. I do.
    24   it, right?                                      24             Q. Okay. Now, you recall Dr Marais's
    25          A. Yes, I do.                            25        report focuses on a statistical analysis?

                                                                                                    4 (Pages 10 - 13)
                                       Veritext Legal Solutions
                     215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 1:18-cv-02032-CFC-CJB Document 264 Filed 02/23/21 Page 7 of 133 PageID #:
                                 104181

                                                   Page 14                                                     Page 16
     1         A. Yes, I recall that.                        1           A. No, I have not.
     2         Q. Do you have sufficient training and        2           Q. Now, you understand that Par has
     3   experience in statistics to assess Dr Marais's      3     also sued a company called Eagle Pharmaceuticals
     4   calculations and conclusions?                       4     on the same patents which you provided opinions
     5         A. Not in detail, but I think the             5     about?
     6   conclusions he is taking and the application to,    6           A. I have seen this in some documents,
     7   let us say, pharmaceutically applied statistics I   7     yes, and ...
     8   can very well understand and rate and draw my own 8             Q. Okay, during the deposition I may
     9   conclusions from that.                              9     refer to that litigation as the legal -- the Eagle
    10         Q. So if I understand your answer, you       10     litigation, okay?
    11   do not have sufficient training and experience in  11           A. Okay.
    12   statistics to understand or assess Dr Marais's     12           Q. Now, you are aware that Dr Kirsch
    13   calculations and conclusions in detail?            13     prepared a validity and enforceability expert
    14         A. Not in detail regarding the               14     report in the Eagle litigation?
    15   mathematics applied, let us say, and the formulas, 15           A. I read that somewhere, yes, but I
    16   but I do understand, let us say, scope and what he 16     do not think I have seen this particular report in
    17   is doing, what the conclusions are and how they,   17     its entirety. And I recall that Kirsch has
    18   let us say, relate to the case here. This I do     18     written in one of his other reports that he has
    19   understand.                                        19     done that.
    20         Q. Okay. Do you consider yourself an         20           Q. Okay, well, if you look at Exhibit
    21   expert in statistical analysis of peptide          21     Number 2, which is your materials considered, on
    22   stability data?                                    22     the same page we were just looking at just above
    23         A. I am not an expert in statistical         23     Waxman?
    24   analysis. But I do understand, let us say, basic   24           A. Yes.
    25   statistics in exactly that field you mentioned     25           Q. It says: "Expert Report of Lee
                                                   Page 15                                                     Page 17
     1   because I am an expert in peptide and protein         1   Kirsch" --
     2   formulation, and applying statistical methods is      2         A. Yes.
     3   part of this expertise. But I am not a detailed       3         Q. -- Regarding Validity and
     4   expert on statistics as such.                         4   Enforceability from 2019?
     5         Q. Would you have been qualified to             5         A. Yes.
     6   conduct the analysis that Dr Marais did?              6         Q. I will represent to you that that
     7         A. Not in detail, no, I think,                  7   is the Eagle expert report I just asked you about.
     8   therefore, makes sense to have his expert report.     8         A. Yes, I -- I mixed that up. I think
     9         Q. Now, in the course of your work on           9   it was the --
    10   this matter have you communicated directly with      10         Q. Would you --
    11   Dr Marais?                                           11         A. -- report.
    12         A. No, I have not.                             12          (Clarification by the reporter)
    13         Q. Okay. Have you communicated                 13   I was going to say that when I saw this entry
    14   directly with Dr Waxman?                             14   Mr Loeb just referred to I mix it up with the
    15         A. No, I have not.                             15   expert report of Lee Kirsch regarding validity and
    16         Q. And there is another person who             16   enforceability he has presented here in this case.
    17   filed a report on behalf of Amneal named Dr Gupta,   17         Q. Okay, so let me just repose the
    18   do you recall reading that report?                   18   question, did you review Dr Kirsch's report on
    19         A. Can you repeat the name, please.            19   validity and enforceability from the Eagle matter?
    20         Q. Gupta.                                      20         A. I must have studied it, but in the
    21         A. No. I do not recall this report or          21   let us say, long list of documents we have in
    22   document, and may look up if it is in the list       22   front of us it must have slipped my memory what
    23   here, but I do not recall that, no.                  23   exactly this document was.
    24         Q. Okay. So you have not communicated          24         Q. Okay. And at the time did you read
    25   with Dr Gupta?                                       25   that -- that Eagle report of Dr Kirsch in its

                                                                                                  5 (Pages 14 - 17)
                                       Veritext Legal Solutions
                     215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 1:18-cv-02032-CFC-CJB Document 264 Filed 02/23/21 Page 8 of 133 PageID #:
                                 104182

                                                    Page 18                                                    Page 20
     1   entirety?                                             1   his name I just Googled him, as we say today, and
     2         A. I do not recall. I have not read             2   checked his affiliation at the University of Iowa
     3   all these documents in all the lines. I think I       3   if I am not mistaken.
     4   read it, like you say, cross-reading like to          4         Q. Okay, do you know whether within
     5   understand what it is about.                          5   the community of scientists in your field
     6         Q. Okay. Now, so you do recall that             6   Dr Kirsch has a good professional reputation?
     7   Eagle had presented its positions about invalidity    7         A. Typically we do not comment on each
     8   and unenforceability, and the expert report that      8   other with that, let us say. I have not heard his
     9   we have just been talking about from Kirsch was a     9   name before I have to say. Maybe the reason is
    10   response to Eagle's arguments on invalidity and      10   that he is specializing in a slightly different
    11   unenforceability, right?                             11   field than I do. So that is what I can say.
    12         A. Yes, I understand that, but, yes,           12         Q. Thank you. Okay, now, going back to
    13   let us leave it with that.                           13   your opening expert report, which is Exhibit 1 or
    14         Q. And at the time you would have              14   tab 29, this report describes all the specific
    15   appreciated that Dr Kirsch would respond similarly   15   reasons about which you plan to testify supporting
    16   to your invalidity arguments after he read your      16   your positions concerning the validity and
    17   report, right?                                       17   enforceability of the patent claims which are
    18         A. I did not understand the start of           18   asserted in this case, correct?
    19   your question.                                       19         A. Yes.
    20         Q. Okay, so there was a point in time          20         Q. Now, so, in other words, your
    21   before -- as you were preparing your report, you     21   opening expert report gives all the reasons you
    22   had reviewed Dr Kirsch's report from this previous   22   intend to tell the court about why you believe the
    23   case against Eagle, and you would have appreciated   23   asserted patent claims are invalid and
    24   that Dr Kirsch would respond similarly to the        24   unenforceable, right?
    25   invalidity arguments that you were planning on       25         A. Yes.
                                                    Page 19                                                    Page 21
     1   presenting as he had previously done in response      1          Q. And you are not going to testify to
     2   to Eagle, right?                                      2   the court about other reasons why you may think
     3        A. Yes, I appreciate that, but I                 3   that the claims are invalid and unenforceable that
     4   think, "appreciate" is -- yeah, it is a not very      4   you did not put in your report?
     5   precise word. So I think I can take -- draw my own    5          A. Well, I cannot foresee what
     6   conclusions how to appreciate that report or not.     6   questions the honorable judge would put on me, so,
     7        Q. Well, here is -- my point is, since           7   therefore, I think I cannot look into the future,
     8   you had already seen Dr Kirsch's responses to         8   so I will then try to rightfully answer,
     9   Eagle you had the opportunity to address what         9   truthfully answer his questions, and this is --
    10   Dr Kirsch would say to you as you were writing       10   yes. I cannot foresee what exactly he is asking
    11   your opening report, correct?                        11   me.
    12        A. Yes, in theory, yes, but I made up           12          Q. Okay. Can I have you, please, put
    13   my own mind.                                         13   aside this binder number 3, and find binder number
    14        Q. Okay. And did you review all the             14   1, would you open that up to tab 7, please?
    15   materials cited in Dr Kirsch's validity and          15          A. Yes, I am there.
    16   enforceability report in that Eagle litigation?      16          Q. And that is going to be Exhibit
    17        A. I do not think so.                           17   Number 3 to the deposition.
    18        Q. Now, do you know Dr Kirsch                   18         (Exhibit 3 marked for identification)
    19   personally?                                          19   It is entitled Rebuttal Expert Report of Gerhard
    20        A. No, I do not know him.                       20   Winter, PhD, if you look through this, this is the
    21        Q. Do you know of him?                          21   rebuttal expert report that you wrote in response
    22        A. Whom?                                        22   to reading Dr Kirsch's report about infringement
    23        Q. I say do you say know of him? Are            23   of the asserted claims by Amneal, correct?
    24   you aware of his reputation?                         24          A. Yes, it is correct.
    25        A. Yes, I have, let us say, when I saw          25          Q. And if you go to the end, it is

                                                                                                  6 (Pages 18 - 21)
                                        Veritext Legal Solutions
                      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 1:18-cv-02032-CFC-CJB Document 264 Filed 02/23/21 Page 9 of 133 PageID #:
                                 104183

                                                     Page 22                                                   Page 24
     1   page 77, there is a signature page, is that your 1         question in a similar form as before, as I do not
     2   signature on page 77?                               2      know what the judge would ask me I cannot exactly
     3        A. That is my signature.                       3      foresee what I would then answer to these
     4        Q. And you signed on November 2nd, 4                  questions.
     5   2020?                                               5            Q. Now, if you turn to tab 9 in the
     6        A. Correct.                                    6      binder.
     7        Q. Okay. And you read your rebuttal            7            A. Yes.
     8   report in its entirety before signing it on         8            Q. This is going to be Exhibit 4 to
     9   November 2nd, 2020?                                 9      your deposition, it is entitled Exhibit B, these
    10        A. I did so.                                  10      are the materials considered that you attached to
    11        Q. And you believe that this report           11      your rebuttal expert report, correct?
    12   was accurate at the time that you signed it?       12          (Exhibit 4 marked for identification)
    13        A. Yes, I believe.                            13            A. Correct.
    14        Q. And since signing the report have 14                     Q. Did you review all these materials
    15   you become aware of any inaccuracies with it? 15           that are listed in Exhibit B to your rebuttal
    16        A. No.                                        16      expert report?
    17        Q. Is there anything you would like to 17                   A. I did.
    18   change in your rebuttal expert report?             18            Q. Did you rely on any other materials
    19        A. No.                                        19      that are not listed in Exhibit B in preparing your
    20        Q. And I presume you reviewed                 20      rebuttal expert report?
    21   Dr Kirsch's opening infringement report in its 21                A. No.
    22   entirety before you submitted this rebuttal to it, 22            Q. Now, one of the items here, sort of
    23   correct?                                           23      in the middle of the first page, says Rebuttal
    24        A. This is correct.                           24      Report of M Laurentius Marais, you reviewed
    25        Q. Now, did you review all the                25      Dr Marais's rebuttal expert report before
                                                     Page 23                                                   Page 25
     1   materials cited in Dr Kirsch's opening                 1   submitting your rebuttal report, correct?
     2   infringement report?                                   2         A. Yes, I did.
     3         A. Almost all of them. Many of them.             3         Q. Now, do any of the particular
     4         Q. Which ones did you not review?                4   opinions in your rebuttal expert report rely on
     5         A. I do not recall. I have not made a            5   Dr Marais's opinions?
     6   list of that.                                          6         A. I -- I think to answer that
     7         Q. Okay. But there were some documents           7   question I have to go through my rebuttal report.
     8   that Dr Kirsch identified in his opening               8   I would like to say I am in line with Dr Marais's
     9   infringement report which you did not review?          9   analysis, but I do think that my opinion
    10         A. This is possible. I do not recall            10   expressed -- opinions expressed in my rebuttal
    11   exact list of these cited references, and whether     11   report are independent of Dr Marais.
    12   I studied them in detail.                             12         Q. All right. Now, in the course of
    13         Q. Now, your rebuttal expert report             13   your work on this case did you perform any
    14   describes all the topics in which you plan to         14   experiments to support any of your opinions?
    15   testify at trial regarding the infringement of the    15         A. No, I did not perform experiments.
    16   asserted patent claims, correct?                      16         Q. Okay. Can I please have you set
    17              MS WU: Objection here, we have a           17   aside binder one, and if we could have a look at
    18   slip in place that covers potential additional        18   the fifth binder, please, and in particular tab
    19   materials that Dr Winter might talk about today at    19   55?
    20   deposition in addition to maybe other                 20         A. Yes.
    21   circumstances.                                        21         Q. I believe that will be Exhibit
    22   BY DR LOEB:                                           22   Number 5 if I am not mistaken?
    23         Q. Can you answer the question,                 23              THE COURT REPORTER: That is right.
    24   please?                                               24              DR LOEB: Thank you. Just catch up
    25         A. Yes, I would like to answer the              25   with my bookkeeping real quick. Okay.

                                                                                                  7 (Pages 22 - 25)
                                        Veritext Legal Solutions
                      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 1:18-cv-02032-CFC-CJB Document 264 Filed 02/23/21 Page 10 of 133 PageID #:
                                  104184

                                                        Page 26                                                    Page 28
     1       (Exhibit 5 marked for identification)                 1         A. Yes, I see it.
     2        Q. Exhibit 5 to your deposition is a                 2         Q. Okay. So we agree that the priority
     3   Lithuanian patent document, the patent number is          3   date, the first of the two asserted patents, the
     4   LT 4487 B, and this particular copy has the Bates         4   '209, is February 7, 2017, correct?
     5   numbers AMPHPA0006289 through 6300, this is the           5         A. Correct.
     6   Lithuanian patent document that you referred to in        6         Q. And then if you just turn to the
     7   your opening report as LT '487, correct?                  7   next page, in paragraph 48 similarly we agree that
     8        A. Correct.                                          8   the priority date of the '785 Patent is also
     9        Q. And you understand that this                      9   February 7, 2017, right?
    10   Lithuanian patent document was published in April        10         A. Yes, I agree.
    11   of 1999, correct?                                        11         Q. Okay. So now having cleared that
    12        A. The patent was published in '99,                 12   up, if we go back to Exhibit Number 5, which is
    13   and the application the year before, yeah.               13   the Lithuanian patent, my question is the
    14        Q. So let us try to be more clear                   14   publication of the patent was approximately
    15   about that, I asked you when the date of                 15   18 years before the priority date of the asserted
    16   publication of the patent was, and it was on             16   patents in this case, correct?
    17   April 26th, 1999, correct?                               17         A. Correct.
    18        A. Correct.                                         18         Q. Now, are you aware of anyone using
    19        Q. So the -- just as a side point you               19   the preparation disclosed in the Lithuanian patent
    20   understand that the priority date that the parties       20   during the nearly 18 years between the publication
    21   have agreed on for the asserted patents in this          21   of the Lithuanian patent and the priority date of
    22   lawsuit is in February of 2017?                          22   the asserted patents?
    23        A. I understand, yes.                               23          (Clarification by the reporter)
    24        Q. Okay. So the Lithuanian patent was               24         A. You ask me whether one has used
    25   published approximately 18 years before the              25   this formulation preparation, I do not know. I
                                                        Page 27                                                    Page 29
     1   priority date of the asserted patents in this             1   think I have not seen exactly that being marketed
     2   case, correct?                                            2   in, let us say, United States, but I have not done
     3        A. You said 18, I calculate 16.                      3   research whether it has been used elsewhere. Could
     4        Q. 16? Did I do my math wrong?                       4   have easily been used somewhere.
     5   17 years --                                               5         Q. So you have no evidence that the
     6        A. Say 2015.                                         6   preparation described in the Lithuanian patent was
     7        Q. -- no, 2017.                                      7   used by anyone during the 18-year period between
     8        A. Yes, so then you said 15, and that                8   the publication of the Lithuanian patent and the
     9   was the reason, sorry.                                    9   priority date of the patents-in-suit, correct?
    10        Q. I am sorry, let us just clear this               10         A. I have no evidence that it has been
    11   up because we are, kind of, not communicating that       11   used. I have the evidence that the inventors have
    12   well, can I have you go back to the binder number        12   used it. They have prepared it, and this is what I
    13   3, and we are looking for, I think it is tab 29          13   have.
    14   that was your opening report, and if I could have        14         Q. So what you are saying is what you
    15   you look at page 13, please, I just want to make         15   have is what is written in the Lithuanian patent
    16   sure that there is no confusion here about these         16   itself, correct?
    17   dates.                                                   17         A. Yes, and I have not researched
    18        A. Yes, I am there.                                 18   whether this formulation according to this patent
    19        Q. Okay. So in paragraph 45 of your                 19   has been used, for example, in Lithuania or other
    20   opening report you state:                                20   countries, as I have just not researched.
    21              "I understand that there is                   21         Q. All right. Now, are you aware of
    22   apparently no dispute that the priority date of          22   anyone relying on the information in the
    23   the asserted claims of the [2009 patent excuse me]       23   Lithuanian patent to make a new vasopressin
    24   '209 Patent is February 7, 2017."                        24   formulation at any time between the publication of
    25             Do you see that?                               25   the Lithuanian patent and the priority date of the

                                                                                                      8 (Pages 26 - 29)
                                         Veritext Legal Solutions
                       215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 1:18-cv-02032-CFC-CJB Document 264 Filed 02/23/21 Page 11 of 133 PageID #:
                                  104185

                                                    Page 30                                                    Page 32
     1   asserted patents?                                     1   identify the Lithuanian patent by your own
     2         A. To answer that question I have to            2   searching?
     3   explain my thoughts a little bit, because since       3        A. Ah, this one, no, this patent has
     4   then you said it was 18 years, I think a number of    4   been -- or I have been notified about this patent
     5   companies, and even larger number of individuals,     5   by the other team I was working and supporting.
     6   have worked and prepared formulation of               6        Q. Okay. Now, when did you first
     7   vasopressin around the world, and how should I        7   become aware of the Lithuanian patent?
     8   know whether they rely on this document or not.       8        A. I cannot tell you a date. The
     9   They might have. So I am not in a position to         9   second half of this year I believe.
    10   answer that, I believe.                              10        Q. Okay, but it was in the course of
    11         Q. Well, Dr Winter, is it not true             11   your preparation of your expert report for this
    12   that often when there is a publication about a       12   case?
    13   pharmaceutical product they cite references, and     13        A. This is correct.
    14   you can see, you could look to see whether anyone    14        Q. Now, in all of your years of
    15   ever cited the Lithuanian patent as a reference,     15   experience working in drug development have you
    16   is that not true?                                    16   ever relied on a Lithuanian patent as part of your
    17         A. That is true. Sometimes patents or          17   research program?
    18   other documents are cited or referenced. But you     18        A. I have to say that as a person who
    19   were asking whether someone has prepared or used     19   is well connected in this area of protein peptide
    20   these formulations in this 18 years, and that is a   20   formulations, industrial and academic, that I am
    21   totally different thing. So when I was --            21   well aware of the fact that the Baltic states have
    22         Q. I did not ask --                            22   become, at the latest in the 1990s, a hub for
    23         A. -- and I used an information, I             23   particular bio similar development, and they
    24   have not necessarily cited it anywhere. I did        24   present a rather high level of biotechnology know
    25   that for 12 years, and I never cited in my           25   how.
                                                    Page 31                                                    Page 33
     1   industrial work the information I used anywhere.    1               Now, coming to your question, not
     2        Q. But the bottom line, Dr Winter, is          2     to avoid an answer, I have studied several
     3   you have no evidence that anyone ever relied on     3     documents from this area in the course of my
     4   the information in the Lithuanian patent in any     4     career, yes, and I have personally discussed with
     5   way to assist with the development of a             5     scientists, persons from these countries.
     6   vasopressin product, correct?                       6           Q. All right, the -- you understand
     7             MS WU: Objection, asked and               7     that the vasopressin claimed in the asserted
     8   answered.                                           8     claims in this case is a synthetic vasopressin,
     9             DR LOEB: You can answer the               9     correct?
    10   question, sir.                                     10           A. Yes. But --
    11        A. I have no such evidence, but I             11           Q. You are welcome to complete your
    12   think I have made clear that whenever people read 12      answer.
    13   documents and use the content of these documents 13             A. -- yeah, maybe my answer was
    14   they do not give reference to the public in doing  14     premature, can you ask the question again?
    15   so.                                                15           Q. I said the vasopressin claimed in
    16             And I have made reference to my own      16     the asserted claims in this case is synthetic
    17   experience, and I do believe that this is true for 17     vasopressin, correct?
    18   hundreds and thousands of scientists or other      18           A. I am not sure. I have to look that
    19   persons skilled in the art of the area we are      19     up. May I?
    20   talking about.                                     20           Q. Well, if I could have you, please,
    21        Q. Okay. Now, you did not personally          21     go back to Exhibit Number 1, which is tab 29?
    22   identify the Lithuanian patent through your own    22           A. What binder was it?
    23   independent research or searching, correct?        23           Q. That is binder 3.
    24        A. I have not understood the question.        24           A. Yes, okay. I am there.
    25        Q. Sure, you -- did you personally            25           Q. Okay. And if I can have you just

                                                                                                  9 (Pages 30 - 33)
                                        Veritext Legal Solutions
                      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 1:18-cv-02032-CFC-CJB Document 264 Filed 02/23/21 Page 12 of 133 PageID #:
                                  104186

                                                     Page 34                                                      Page 36
     1   turn to paragraph 406, which is on page 143.           1   Jane Doe example.
     2         A. Yes, I am there, 406, page 143.               2             (Reporter clarification)
     3         Q. All right, you wrote:                         3              MR GREENE: Is anybody seeing it?
     4             "Accordingly, the formulation                4   It is in my marked exhibits folder. You may have
     5   disclosed in LT '487 differs from the formulation      5   to click on your marked exhibits folder again to
     6   of Claim 1 of the '209 Patent in only one              6   refresh.
     7   [respect or] aspect. LT '487 does not specify          7                  (Pause)
     8   that the vasopressin used is synthetic."               8   Can we can go off the record?
     9             So my question was, the vasopressin          9              THE VIDEOGRAPHER: The time is now
    10   claimed in the asserted claims is synthetic           10   2.52 CET, and we are going off the record.
    11   vasopressin, correct?                                 11                (Recess taken)
    12             MS WU: Objection, form.                     12        (Exhibit 6 marked for identification)
    13         A. That is correct, but I just was              13              THE VIDEOGRAPHER: We are back on
    14   asking that I have the chance to look up the claim    14   the record, the time is 3.16 pm CET time.
    15   as such and not my citation of the claim, which I     15   BY DR LOEB:
    16   am just going to do now if you allow, reading the     16          Q. Okay, sorry for the technical
    17   patent claim is method of increasing blood            17   issues we are experiencing, doctor, in order to
    18   pressure and so on where I do not find this word,     18   keep the deposition moving I am going to move to a
    19   "synthetic".                                          19   different subject, and with your indulgence we
    20   BY DR LOEB:                                           20   will come back to the Lithuanian patent a little
    21         Q. Okay, you understand that the judge          21   later.
    22   has interpreted the meaning of the term,              22              So if I could, please, have you
    23   "vasopressin" in this case as it is used in the       23   find tab 37, which should be in binder number 4.
    24   claims, correct?                                      24              THE VIDEOGRAPHER: If I may ask the
    25         A. No, I do not understand what you             25   doctor, oh, you are back on screen, I apologize, I
                                                     Page 35                                                      Page 37
     1   are saying.                                            1   just want to make sure.
     2          Q. I said the judge has made a legal            2             THE WITNESS: These folders are so
     3   ruling as to the meaning of the term,                  3   big, I cannot put all them in front of the camera,
     4   "vasopressin" in this case, do you understand          4   but I found tab 35, 37, excuse me.
     5   that?                                                  5   BY DR LOEB:
     6          A. Yeah, and what was the ruling?               6         Q. Okay, so this will be marked as
     7          Q. Well, I am going to show you the             7   Exhibit Number 7 to your deposition. It is US
     8   relevant part, if I could, please, have you            8   Patent 9,744,209, and this is a certified copy
     9   turn -- oh, actually, I am sorry, this one is not      9   with the Bates number PAR-VASO-0000114 through
    10   in the binder.                                        10   197.
    11             Blake, I would like tab 75, and             11       (Exhibit 7 marked for identification)
    12   actually honestly I am not looking at the ...         12   And this is the '209 Patent that you discussed
    13          A. Do I need to --                             13   throughout your expert reports, correct?
    14          Q. You are going to have to go to the          14         A. Correct.
    15   exhibit share program.                                15         Q. And if you could just turn to the
    16          A. Yeah, just give me a second to go           16   next tab, tab 38, that is going to be Exhibit 8 to
    17   there (pause) yeah, have you put it in already?       17   your deposition.
    18             MR GREENE: Yes, it is there as              18       (Exhibit 8 marked for identification)
    19   Exhibit 6.                                            19   And this is US Patent 9,750,785, Bates numbers
    20            (Reporter clarification)                     20   PAR-VASO-0000232 through 314, this is the '785
    21   Dr Winter, it is in the marked exhibits folder.       21   Patent which you discussed throughout your expert
    22        (Exhibit 6 marked for identification)            22   reports, correct?
    23             THE WITNESS: Yeah, I cannot find            23         A. Correct.
    24   it. I opened that link that was attached to this      24         Q. And you understand that currently
    25   invitation and there is still this deposition of      25   these are the only two patents which Par is

                                                                                                   10 (Pages 34 - 37)
                                        Veritext Legal Solutions
                      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 1:18-cv-02032-CFC-CJB Document 264 Filed 02/23/21 Page 13 of 133 PageID #:
                                  104187

                                                      Page 38                                                     Page 40
     1   asserting against Amneal in this lawsuit, correct?      1         A. Well, I tried to cross-reading in a
     2         A. Correct.                                       2   way that I tried to leave out formal stuff that
     3         Q. And I have already done it a little            3   does not appear to be, let us say, a matter for
     4   bit, but just for clarity's sake I am going to          4   expert witness, and, sort of, tried to focus on
     5   refer to these two patents, the '209 and the '785,      5   aspects that appeared to be relevant. I cannot say
     6   collectively as the asserted patents, is that           6   much more this process. It is a while ago.
     7   okay?                                                   7         Q. So what per cent of the two file
     8         A. That is okay.                                  8   histories do you think that you actually reviewed
     9         Q. And that is -- when I used that                9   carefully?
    10   term previously in the deposition you understood       10              MS WU: Objection to form. Sorry.
    11   that I was talking about these two patents, right?     11         A. With this process I just described
    12         A. I understood that.                            12   I think it is difficult to assign a percentage to
    13         Q. Okay. Now, probably the easiest way           13   that.
    14   to do this, sorry to make you open another binder,     14   BY DR LOEB:
    15   is if you go back to tab 7, which would be binder      15         Q. So you do not know? You do not know
    16   number 1, as Exhibit Number 3, your rebuttal           16   what percentage --
    17   expert report?                                         17         A. No, I cannot assign a percentage
    18         A. Yes.                                          18   number to that.
    19         Q. Okay, if you just open that up to             19         Q. -- now, the patents, the asserted
    20   the second page?                                       20   patents, relate to a peptide called vasopressin,
    21         A. Okay.                                         21   correct?
    22         Q. At the very top of the page you               22         A. Yes.
    23   state:                                                 23         Q. The stability of vasopressin
    24              "I understand that in this action           24   directly impacts its utility as a therapeutic,
    25   Par is asserting that Amneal infringes claims 1        25   correct?
                                                      Page 39                                                     Page 41
     1   [through] 8 of the '209 Patent and claims 1, 5 and      1         A. Not directly. I think the stability
     2   8 of the '785 Patent."                                  2   is a prerequisite for the medical use, and,
     3              That is your understanding of the            3   "stability" is a term that has to be, let us say,
     4   claims which Par is asserting Amneal infringes,         4   explained a little bit like making reference to
     5   right?                                                  5   international standards or FDA requests which I
     6          A. Yes, it is.                                   6   would summarize in a way that a stability that is
     7          Q. Okay, and just as a shorthand I am            7   appropriate with regard to international
     8   going to refer to those claims, 1 through 8 of the      8   guidelines, USP and FDA expectations, is a
     9   '209, and 1, 5 and 8 of the '785, as the asserted       9   prerequisite for appropriate medical use,
    10   claims, okay?                                          10   particularly in humans.
    11          A. Okay.                                        11         Q. Dr Winter, if I could turn your
    12          Q. And we actually already hit this a           12   attention to your opening report, tab 29, at
    13   little while ago, but the priority date of all the     13   page 25?
    14   asserted claims is February 7th, 2017?                 14         A. Yes. Page 25 you said, correct?
    15          A. Agreed.                                      15         Q. Yes. And you see that you stated
    16          Q. Now, before you submitted your               16   in the first sentence of paragraph 77:
    17   opening report you reviewed the file history for       17              "A POSA would have been concerned
    18   each of the '209 and '785 Patents, right?              18   with the stability of a peptide as it directly
    19          A. Yes.                                         19   impacts its utility as a therapeutic."
    20          Q. Did you review the entire file               20              That is your opinion, correct?
    21   history of the '209 and the '785 Patents?              21         A. Yes.
    22          A. No every line. It was too much.              22         Q. Okay. And a POSA there, by that you
    23   I...                                                   23   mean a person of ordinary skill in the art,
    24          Q. Okay. How did you choose which               24   correct?
    25   portions of the file histories to review?              25         A. Yes.

                                                                                                   11 (Pages 38 - 41)
                                        Veritext Legal Solutions
                      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 1:18-cv-02032-CFC-CJB Document 264 Filed 02/23/21 Page 14 of 133 PageID #:
                                  104188

                                                     Page 42                                                     Page 44
     1         Q. And vasopressin is a peptide,                 1   the '785 Patent on -- claims on page 14, yes?
     2   correct?                                               2         A. Yes, that is correct as well.
     3         A. This is correct.                              3         Q. Okay. All right. So you reproduce
     4         Q. So a POSA would have been concerned           4   these accurately, I am just trying to save time by
     5   with the stability of vasopressin as it directly       5   not opening the patents again, is that okay?
     6   impacts its utility as a therapeutic, right?           6         A. That is okay.
     7         A. That is correct as well.                      7         Q. Okay. Now, all of the asserted '785
     8         Q. Okay. Now, as the stability of                8   and '209 claims require that the unit dosage form
     9   vasopressin increases within a drug product the        9   has a pH of 3.7 to 3.9, correct?
    10   amount of vasopressin also decreases and it may       10         A. This is correct.
    11   exhibit a lower potency, correct?                     11         Q. And I am going to refer to those
    12         A. I think this is a, let us say,               12   limitations regarding the pH as the pH
    13   simplified approach because stability does not        13   limitations, is that okay?
    14   just decrease. I think we need to -- we need to       14         A. It is okay.
    15   clarify details, if you like, like what is            15         Q. Now, to satisfy the pH limitations
    16   stability and is it content, is it amount of          16   must the formulation have a pH -- must a
    17   impurities and so on.                                 17   vasopressin formulation have a pH of 3.7 to 3.9?
    18         Q. Dr Winter, I was paraphrasing the            18         A. Yes.
    19   next sentence in your expert report, you state:       19         Q. Okay. And that is what a person of
    20              "As the stability of a peptide drug        20   ordinary skill in the art would have understood?
    21   decreases, the amount of peptide also effectively     21         A. When reading these claims, yes.
    22   decreases and the peptide may exhibit lower           22         Q. Okay. Now, you throughout your
    23   potency."                                             23   report use the shorthand, "POSA" for person of
    24              Is that a true statement?                  24   ordinary skill in the art, I might refer to,
    25         A. That is my statement. I just wanted          25   "POSA" at times, would that be okay?
                                                     Page 43                                                     Page 45
     1   to --                                                  1         A. Very well, yes.
     2         Q. And that applies to vasopressin,              2         Q. Okay. Now, would a POSA have read
     3   correct?                                               3   the asserted claims as required in the claimed
     4         A. -- that applies to vasopressin as             4   vasopressin formulation to have a pH of 3.7 to 3.9
     5   well.                                                  5   when the product is sold or used?
     6         Q. So a vasopressin drug product with            6         A. I think this is a -- this is a
     7   improved stability is beneficial to patients,          7   matter of patent law, not so much an aspect for
     8   correct?                                               8   the person skilled in the art, who is, let us say,
     9         A. I agree.                                      9   confronted with the task to formulate a
    10              MS WU: Objection to form.                  10   vasopressin formulation.
    11   BY DR LOEB:                                           11         Q. Dr Winter, you provide a lot of
    12         Q. And the purpose of the inventions            12   opinions about how these claims are to be
    13   that are claimed in the asserted '209 and '785        13   interpreted, do you not? The question is --
    14   Patents was to develop more stable vasopressin        14         A. I was --
    15   formulations, right?                                  15         Q. -- how does a person of ordinary
    16         A. This is the aim as it is expressed           16   skill in the art understand the claims? Right? You
    17   in the -- yeah, in the beginning of these patents     17   have offered opinions on that topic, correct?
    18   as far as I recall.                                   18         A. -- yes.
    19         Q. Okay. Now, let us see here, okay,            19         Q. Okay. So I am asking you how one
    20   you reproduce the asserted claims of the '209         20   of ordinary skill in the art would understand this
    21   Patent on page 12 of your opening report, correct?    21   particular aspect of the claim language, so let me
    22         A. Yes, there page 12, there is the             22   ask the question again, would a person of ordinary
    23   claim of '209, yes.                                   23   skill in the art read the asserted claims as
    24         Q. So '209 claims are on page 12 and            24   requiring the claimed vasopressin to have a pH
    25   13, and then you reproduced the asserted claims of    25   of 3.7 to 3.9 at the time that the product is sold

                                                                                                  12 (Pages 42 - 45)
                                        Veritext Legal Solutions
                      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 1:18-cv-02032-CFC-CJB Document 264 Filed 02/23/21 Page 15 of 133 PageID #:
                                  104189

                                                     Page 46                                                     Page 48
     1   or used?                                               1   opinions in your expert reports concerning how a
     2         A. Yes, but I think this was the --              2   person of ordinary skill in the art would
     3   the opinion I tried to express in my just previous     3   interpret the asserted patent claims, correct?
     4   answer, is that this might not be, let us say, the     4         A. Correct.
     5   only time points where this, let us say, criteria      5         Q. Okay, now, despite having provided
     6   had to be met.                                         6   those opinions you do not know how a person of
     7         Q. Okay. So let me just -- you say --            7   ordinary skill in the art would interpret whether
     8   you answered my question, "yes" and then I think       8   the claims require that the vasopressin have a pH
     9   you are saying that there are additional time          9   of 3.7 to 3.9 at the time when the product is sold
    10   points that a person of ordinary skill in the art     10   or used?
    11   would understand that the claims require the          11             MS WU: Objection, asked and
    12   formulation to have a pH of 3.7 to 3.9 beyond when    12   answered.
    13   the product is sold or used, is that what you are     13   BY DR LOEB:
    14   saying?                                               14         Q. Is that correct?
    15         A. Yes, because the person skilled in           15         A. I am -- I am lost. I am not in a
    16   the art as we, I think, have explained in my -- or    16   position to answer that question.
    17   I have explained in my report is a scientist, and     17         Q. Okay. Let me just -- let me ask it
    18   a scientist is not typically educated well in, let    18   a slightly different way, would a person of
    19   us say, legal aspects about exactly when now a        19   ordinary skill in the art have read the asserted
    20   criterion of a claim has to be met, be it a point     20   claims as requiring the claimed vasopressin
    21   of sale or use or -- and that -- this -- these        21   formulation to have a pH of 3.7 to 3.9 at the time
    22   claims are very silent about whether these            22   the product is sold or used?
    23   criteria have to be met at the beginning of such a    23         A. Yes, would understand that.
    24   formulation being produced over its storage period    24         Q. Okay. Now, would a person have read
    25   under certain storage conditions, temperatures and    25   the asserted claims as requiring the claimed
                                                     Page 47                                                     Page 49
     1   so on.                                                 1   vasopressin formulation to have a pH of 3.7 to 3.9
     2              And, therefore, to answer your              2   at the time that the formulation is manufactured?
     3   questions just with, "yes" does not, in my             3         A. He might -- yes, he will interpret
     4   opinion, consider these open aspects, therefore, I     4   this as well. And I said before this is what makes
     5   was adding my concerns or additional comments.         5   the patent claims so unclear to the person skilled
     6         Q. So you do not -- what you are                 6   in the art as these restrictions, these claimed
     7   saying is although you provide opinions about the      7   ranges are -- might apply to many situations such
     8   proper interpretation of the asserted claims you       8   a formulation can encounter, being manufactured,
     9   do not know how a person of ordinary skill in the      9   being sold, being applied, being stored, being all
    10   art would interpret whether the claims require        10   of that combined in a way. As -- and at what
    11   that the vasopressin formulation have a pH of 3.7     11   temperature? It leaves that open.
    12   to 3.9 when the product is sold or used?              12         Q. Is it your opinion that a person of
    13              MS WU: Objection to form.                  13   ordinary skill would read the asserted claims as
    14         A. Yes, I think this question was so            14   requiring the claimed vasopressin formulation to
    15   complicatedly phrased I am a bit lost.                15   have a pH of 3.7 to 3.9 both at the time of
    16   BY DR LOEB:                                           16   manufacture and at the time it is sold?
    17         Q. Sure, I will try again, you -- you           17         A. Yes, this is -- this is what a POSA
    18   have provided opinions about how a person of          18   would most likely assume.
    19   ordinary skill in the art would interpret the         19         Q. Okay. And just looking at Claim 1
    20   asserted claims, correct?                             20   of the '209 Patent, you see that the claim is a
    21         A. I am not sure whether you now refer          21   method of increasing blood pressure by
    22   to my expert report or to my last answer when you     22   administering a dosage form?
    23   said I provide opinions.                              23         A. Yes.
    24         Q. Well, could be either, but let us            24         Q. All right, is that the time of
    25   just stick with one, let us say you provide           25   manufacture, doctor?

                                                                                                  13 (Pages 46 - 49)
                                        Veritext Legal Solutions
                      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 1:18-cv-02032-CFC-CJB Document 264 Filed 02/23/21 Page 16 of 133 PageID #:
                                  104190

                                                    Page 50                                                     Page 52
     1          A. No, this is -- the method is                1   impurities, correct?
     2   referring to an application.                          2        A. Correct.
     3          Q. So the unit dosage form is used             3        Q. Okay. And then likewise if you
     4   after the product is sold and when it is              4   turn to the next page, Claim 1 of the '785 Patent
     5   administered to a human subject, correct?             5   has the same limitation which I just read to you
     6          A. Yes.                                        6   as '209 Claim 1, right?
     7          Q. So would not a person of ordinary           7        A. The same limitation regarding the
     8   skill in the art understand that the unit dosage      8   impurities you mean?
     9   form must have a pH of 3.7 to 3.9 at the time when    9        Q. Yes.
    10   the formulation is administered?                     10        A. Yes.
    11          A. As well, yes.                              11        Q. Okay. And then likewise claims
    12          Q. So just to be very clear, it is            12   '785, 5 and 8 also have some of those more
    13   your opinion that the asserted claims of the '209    13   specific impurities limitations, right?
    14   Patent and the '785 Patent, the pH limitations       14        A. I agree.
    15   must be met at all times from manufacture, through   15        Q. Okay. For the remainder of the
    16   sale, through use all the way to the end of shelf    16   deposition I am going to refer to all those
    17   life, is that your opinion?                          17   limitations that we just looked at regarding
    18          A. No, I said it is unclear as this is        18   impurities collectively as the impurity
    19   claimed, does not express any guidance for the       19   limitations, okay?
    20   POSA reading it, whether it is about beginning the   20        A. Okay.
    21   application, the start or the end of the shelf       21        Q. All right, now, -- all right now,
    22   life and what not.                                   22   just with respect to the impurity limitations, do
    23          Q. Okay. So your opinion is that it           23   you understand that for the purposes of your
    24   is unclear, is that right?                           24   patent validity analysis a prior art product must
    25          A. It is unclear with respect to the          25   meet those impurity limitations of the asserted
                                                    Page 51                                                     Page 53
     1   time point where these limitations of pH and        1     claims when that prior art product was on sale, in
     2   impurities have to be met.                          2     public use or otherwise publicly available?
     3        Q. Okay. But you did not present that          3           A. Otherwise available, yes, I agree.
     4   particular opinion in either of your expert         4           Q. Okay. Right, now, looking again at
     5   reports, correct?                                   5     the '209 Patent claims.
     6        A. I think I provided an opinion about         6           A. Okay.
     7   that with regard to the impurities.                 7           Q. On page 12, the remainder of the
     8        Q. I am asking you about the pH, sir.          8     limitations that we have yet to look at are
     9        A. About the pH? Maybe not. I do not           9     directed to the clinical administration of the
    10   recall in detail.                                  10     vasopressin formulation, correct?
    11        Q. Okay, looking at the claim language        11           A. Correct.
    12   again there is a limitation that reads, I am       12           Q. Okay. And is it okay if I refer to
    13   looking at the bottom of page 12 in your opening   13     those as the clinical limitations?
    14   expert report:                                     14           A. Okay.
    15              "The unit dosage form further           15           Q. All right. The '785 Patent does
    16   comprised impurities that are present in an amount 16     not have any clinical -- the '785 Patent claims do
    17   of 0.9 per cent - 1.7 per cent, wherein the        17     not have any clinical limitations, right?
    18   impurities have from about 85 per cent to about    18           A. Correct.
    19   100 per cent sequence homology to [I am going to 19             Q. Okay. Now, you yourself are not a
    20   spell it out] SEQ ID NO.: 1."                      20     clinician, correct?
    21              Do you see that?                        21           A. No.
    22        A. Yes.                                       22           Q. Not a physician?
    23        Q. All right. And then in the -- on           23           A. No.
    24   the next page there is claims 2 through 8, which   24           Q. And you are not an expert in the
    25   have further limitations relating to specific      25     administration of vasopressin products to

                                                                                                 14 (Pages 50 - 53)
                                        Veritext Legal Solutions
                      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 1:18-cv-02032-CFC-CJB Document 264 Filed 02/23/21 Page 17 of 133 PageID #:
                                  104191

                                                     Page 54                                                    Page 56
     1   patients, right?                                       1   assume that I am applying your definition, okay?
     2         A. No, I am not.                                 2        A. Okay.
     3         Q. And, accordingly, you rely on the             3         (Clarification by the reporter)
     4   opinions of Dr Waxman regarding whether the            4        Q. So I am going to ask a few more
     5   clinical limitations of the asserted claims were       5   questions and then we can take a break, and
     6   known in the art before the filing of the '209         6   hopefully handle the technical issues that we have
     7   Patent, right?                                         7   been having.
     8         A. For that aspect I rely on his                 8             You used the term, "ANDA"
     9   opinion, yes.                                          9   throughout your reports, correct?
    10         Q. Okay. So you do not have any                 10        A. Yes, I did.
    11   independent opinion as to whether the clinical        11        Q. And, "ANDA" means Abbreviated New
    12   limitations of the asserted '209 claims were known    12   Drug Application, right?
    13   in the art before the filing date of the '209         13        A. Right.
    14   Patent, right?                                        14        Q. And an ANDA is the type of
    15         A. I have, of course, an independent            15   application that a company that wishes to sell a
    16   opinion on, let us say, the plausibility of this,     16   generic drug in United States files with FDA,
    17   let us say, facts and opinions that Waxman has put    17   correct?
    18   forward, and at least this in my profession as a      18        A. Correct.
    19   pharmacist the formulation expert I can               19        Q. And Amneal has filed two ANDAs
    20   understand, but I have no different opinion of my     20   regarding vasopressin injection products, correct?
    21   own.                                                  21        A. Let us clarify what you mean with,
    22         Q. Okay. Now, the -- you have reviewed          22   "two, is this single dose, a multi-dose product?
    23   the -- well, first of all, you know what a patent     23   Do you mean this?
    24   specification is, right?                              24        Q. Yes.
    25         A. Sorry, just acoustically.                    25        A. Okay. Thank you for this
                                                     Page 55                                                    Page 57
     1        Q. Sure, you know what a patient               1      clarification.
     2   specification is, right?                            2             Q. In fact, I am going to go into a
     3        A. Yes.                                        3      little more detail on exactly that, so just to
     4        Q. Okay, the '785 and '209 Patents             4      make it easy if you look at your rebuttal report
     5   have substantively identical specifications,        5      which is tab number 7.
     6   correct?                                            6             A. Okay.
     7        A. Substantially, yes.                         7             Q. And at the very beginning on
     8        Q. And your opinions that the asserted         8      page 1.
     9   '785 claims are invalid are the same as your        9             A. Yes, I am there.
    10   opinions relating to the asserted '209 claims,     10             Q. Okay. In paragraph 4 you describe
    11   right?                                             11      the two ANDAs, correct?
    12        A. Yes.                                       12             A. Yes.
    13        Q. Bit of a jump, do you have an              13             Q. So Amneal's ANDA 212944 relates to
    14   understanding what a release specification is?     14      its single-dose product, correct?
    15        A. A release specification? Yes, I            15             A. Correct.
    16   know.                                              16             Q. And Amneal's ANDA number 212945
    17        Q. Would you explain what that is?            17      relates to its multiple-dose product, right?
    18        A. This is a specification that a             18             A. I agree.
    19   pharmaceutical company sets that has to be met by 19              Q. And throughout your report you
    20   a medical product when it is to be released. That  20      abbreviated the single-dose product as the SDV
    21   means what it is ready to be shipped and marketed, 21      product, right?
    22   brought to the market, and this is a release       22             A. Right.
    23   specification.                                     23             Q. And the multi-dose product you have
    24        Q. Okay. So I am going to use that            24      abbreviated as the MDV product, correct?
    25   term later in the deposition and you can just      25             A. Correct.

                                                                                                 15 (Pages 54 - 57)
                                        Veritext Legal Solutions
                      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 1:18-cv-02032-CFC-CJB Document 264 Filed 02/23/21 Page 18 of 133 PageID #:
                                  104192

                                                       Page 58                                                       Page 60
     1         Q. So if throughout the deposition I               1   BY DR LOEB:
     2   refer to Amneal's vasopressin products or Amneal's       2         Q. So I am going to jump back to our
     3   ANDA products I mean both Amneal's SDV and MDV           3   discussion of the Lithuanian patent, and I had
     4   products collectively, okay?                             4   asked you the question whether the vasopressin
     5         A. Okay.                                           5   claimed in the asserted claims is synthetic
     6         Q. And are you familiar with the term,             6   vasopressin, you recall that?
     7   "RLD"?                                                   7         A. Yes, I recall that.
     8         A. Yes, just help me for a second,                 8         Q. Okay. What I would like you to do
     9   just slipped my mind.                                    9   is look at tab 75, which is not in your binders,
    10         Q. Okay. RLD means reference listed               10   but should be in the exhibit share, it is
    11   drug, correct?                                          11   identified as Exhibit Number 6, you see that?
    12         A. Yes.                                           12         A. Yes, I have it.
    13         Q. And the reference listed drug or               13         Q. Okay. So that is a PDF file that
    14   RLD is the brand drug that an ANDA applicant            14   you can navigate through as you like, do you see
    15   refers to in its ANDA application, correct?             15   that it is a hearing transcript dated April 29th,
    16         A. That is correct.                               16   2020, before the Judge Honorable Colm F Connolly?
    17         Q. And for Amneal's vasopressin                   17         A. Yes, I can see that.
    18   injection ANDAs the RLD is Par's reformulated           18         Q. I am going to represent to you that
    19   Vasostrict®, correct?                                   19   that is the judge in this case, in case you do not
    20         A. Correct.                                       20   know that, and what I would like you to do is
    21         Q. Now, during your preparations and              21   please turn in that hearing transcript to the
    22   investigations for preparing your opinions in this      22   page that is marked 20.
    23   case at any point have you spoken to any Amneal         23         A. Just a second, okay, I am on
    24   employees about the subject matter of the case?         24   page 20 now.
    25         A. No, never.                                     25         Q. Okay. And do you see at line 19 it
                                                       Page 59                                                       Page 61
     1         Q. So in forming your opinions for the             1   is identified as, "The Court" speaking?
     2   case you had no contact whatsoever with any Amneal       2         A. Yes.
     3   employee?                                                3         Q. Okay, and the court says:
     4         A. No, I did not.                                  4              "Actually, Mr Rhoad, I am prepared
     5         Q. Okay. And so in forming your                    5   to rule, so let me just cut you off.
     6   opinions for the case at no point did you consider       6              I have read the papers of the
     7   it necessary to discuss any factual issues               7   parties and listened to the argument, and I am
     8   concerning Amneal's proposed vasopressin ANDA            8   going to construe vasopressin as consistent with
     9   products with anyone at Amneal?                          9   the District of New Jersey as arginine vasopressin
    10         A. No, I think I have put it in my                10   as described in SEQ ID [Number] 1."
    11   expert report where I laid my opinion on, and I         11              You see that?
    12   did not as in need direct contact.                      12         A. Yes, I see it.
    13         Q. All right. So you did not have any             13         Q. Okay. Now, I would like you to
    14   questions about Amneal's ANDAs or its products          14   page forward to page 23.
    15   that you needed to have answered by Amneal              15         A. Yes, I am on page 23.
    16   employees, is that right?                               16         Q. Okay. And in the first paragraph
    17         A. That is correct.                               17   at line 3 the judge stated:
    18             DR LOEB: Why don't we go off the              18              "When describing the vasopressin of
    19   record and see what we can do about the technical       19   the claimed formulations, the written description
    20   issues.                                                 20   uniformly refers to it as that in SEQ ID [Number]
    21             THE VIDEOGRAPHER: The time is now             21   1. As an example of that, you can see column 61,
    22   3.57 pm CET time, and we are going off the record.      22   lines 58 through 67 of the '785 Patent. Also, the
    23               (Recess taken)                              23   written description's use of the term exogenous is
    24             THE VIDEOGRAPHER: The time is 4.16            24   consistent with Par Pharma's proposal because
    25   CET time. We are back on the record.                    25   exogenous refers to vasopressin produced outside

                                                                                                     16 (Pages 58 - 61)
                                         Veritext Legal Solutions
                       215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 1:18-cv-02032-CFC-CJB Document 264 Filed 02/23/21 Page 19 of 133 PageID #:
                                  104193

                                                        Page 62                                                    Page 64
     1   of the body and the vasopressin in SEQ ID [Number]        1   structure which I believe is true because I have
     2   1 is synthetic vasopressin."                              2   seen this in textbooks.
     3              Do you see that?                               3         Q. Just -- I do not want to belabor
     4         A. Yes, I see it.                                   4   the point, Dr Winter, I understand what you are
     5         Q. Do you understand that is the                    5   saying, but if you go back to the previous page,
     6   court's opinion?                                          6   22, at line 17.
     7         A. That is the court's opinion, but I               7         A. 22, 17, yes.
     8   still not sure that the molecule which is                 8         Q. You see where it says:
     9   described as sequence ID number 1 is the same as          9             "Here, defendant argue that, and I
    10   the natural vasopressin.                                 10   quote, [the defendants here would be Amneal]
    11              So the court says:                            11   'Par's construction attempt to improperly restrict
    12              "Also, the written description's              12   the meaning of vasopressin to one embodiment
    13   use of the term exogenous is consistent with Par         13   discussed in the patent specification, synthetic
    14   Pharma's proposal because exogenous refers to ..."       14   vasopressin, with a particular amino acid
    15              So I think it is -- it does not               15   sequence, and exclude naturally-derived
    16   exclude, let me put it that way, that                    16   vasopressin. Defendants contend that the detailed
    17   naturally-derived vasopressin is also following          17   description describes vasopressin in terms of its
    18   sequence ID number 1.                                    18   biological origins and [the] role [and role] and
    19         Q. You agree that the claims require               19   also contains multiple references to exogenous
    20   the use of Seq ID number 1, correct?                     20   vasopressin'. I find, however, that the written
    21         A. Yes.                                            21   description only notes that vasopressin can
    22         Q. And you agree that the court held               22   naturally occur in humans."
    23   that the vasopressin Seq ID number 1 is synthetic        23             And goes on to -- what we have
    24   vasopressin, correct?                                    24   already read, so you would agree that defendants
    25         A. You know this sentence here at line             25   did argue that naturally occurring vasopressin --
                                                        Page 63                                                    Page 65
     1   7 is not clear to me, this sentence I have to say.  1         naturally-derived vasopressin should be included
     2         Q. Okay, so you do not know?                  2         and the court explicitly rejected that, did he
     3         A. I need to just to read it again.           3         not?
     4             (Pause for reading)                       4              A. Yes. I have understood that that
     5   Yes, I have read it five times now, and still I     5         means the patent claims only refer to synthetic
     6   think what is said here by the judge is clear on    6         vasopressin, and natural would not be included in
     7   the one side, but it does not exclude that natural  7         the claims.
     8   vasopressin contains vasopressin of the kind of     8              Q. Okay.
     9   sequence ID Number 1                                9              A. Okay.
    10         Q. Okay. So you are saying that the          10              Q. So now going back to the Lithuanian
    11   phrase: "The vasopressin in Seq ID Number 1 is     11         patent that we were discussing earlier, which we
    12   synthetic vasopressin", which is the judge's       12         looked at, the Lithuanian patent does not teach
    13   opinion, is in some way ambiguous, is that what    13         using synthetic vasopressin in the disclosed
    14   you are saying?                                    14         preparation, correct?
    15         A. Vasopressin is Seq ID number 1 in         15              A. No, I think it goes -- it's
    16   the context of the patent is synthetic             16         vasopressin of natural origin purified from
    17   vasopressin, because through the entire            17         natural sources.
    18   description of the patent under dispute only       18              Q. So the Lithuanian patent does not
    19   synthetic vasopressin has been used and is used.   19         disclose the vasopressin which is claimed in the
    20             So the question -- I am not sure         20         asserted patents, correct?
    21   whether the question has been asked by the judge 21                A. I think these are slightly
    22   and answered by him -- whether synthetic -- only   22         different things. I think the judge said the claim
    23   synthetic vasopressin can contain sequence ID      23         thus comprised -- or is only valid for synthetic
    24   number 1, or if not what I believe is true also    24         vasopressin, but the Lithuanian patent describes a
    25   natural vasopressin would have the same molecular 25          molecule that is not formerly described in this --

                                                                                                     17 (Pages 62 - 65)
                                         Veritext Legal Solutions
                       215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 1:18-cv-02032-CFC-CJB Document 264 Filed 02/23/21 Page 20 of 133 PageID #:
                                  104194

                                                      Page 66                                                     Page 68
     1   or embedded in these claims, but is, essentially,       1   used synthetic vasopressin at the time of the
     2   the same, same molecules. So scientifically it is       2   filing of the patent application, right?
     3   the same molecule.                                      3         A. Yes, I agree.
     4        Q. Okay. If I can have you find your               4         Q. Okay. And at least pitressin and
     5   opening report, tab 29.                                 5                           were on the market as of the
     6        A. Yes, just a second.                             6   filing date of the Lithuanian patent in 1998,
     7        Q. I beg your pardon?                              7   right?
     8        A. Yes, I am there.                                8         A. I agree.
     9        Q. Oh, okay. And specifically if you               9         Q. Okay. So if it was so obvious to
    10   could, please, find paragraph 407, which is on         10   use synthetic vasopressin as the drug substance in
    11   page 143 of the opening report.                        11   the Lithuanian patent, given the marketed products
    12        A. 407 on page 143.                               12   like pitressin and                         , why did
    13        Q. So you said:                                   13   the inventors of the Lithuanian patent choose to
    14             "Given that the marketed                     14   only use animal-derived vasopressin?
    15   vasopressin products - Pitressin, Original             15         A. Well, this is a question I cannot
    16   Vasostrict®,                                           16   answer. There might have been reasons, cost
                      - all use synthetic vasopressin, it       17   reasons. I can only speculate. I think they are
    18   would have been obvious for a POSA to use a            18   free to do or not to do what they want. So we
    19   synthetic vasopressin as the drug substance in LT      19   have the fact that is the patent as it stands, and
    20   '487."                                                 20   why or why not they have used this compound I
    21             Did I read that right?                       21   cannot tell.
    22        A. Yes.                                           22         Q. Now, in paragraph 407 of your
    23        Q. Okay. Now, at the time that the                23   opening report, that is back at tab 29, that is
    24   Lithuanian patent was filed in 1998, the inventors     24   the same paragraph we were just looking at, there
    25   were aware of vasopressin products that used           25   is a sentence that spans the page 143 and the
                                                      Page 67                                                     Page 69
     1   synthetic vasopressin, correct?                         1   next, says:
     2         A. I do not know exactly what they                2              "This is especially true where, as
     3   were aware of, but it is plausible, yes.                3   is the case for arginine vasopressin disclosed in
     4         Q. Right, well, let us just nail that             4   LT '487, the naturally-derived peptide and the
     5   down, if you could find the Lithuanian patent           5   synthetic peptide have identical peptide sequences
     6   again, which is tab 55.                                 6   and are otherwise chemically identical or nearly
     7         A. Yes.                                           7   identical."
     8         Q. Exhibit 5 to your deposition.                  8              So in your opinion are the
     9         A. Yes.                                           9   naturally-derived vasopressin described in the
    10         Q. And if you would, please, look at             10   Lithuanian patent and synthetic arginine
    11   the page, it is page 4 of the document, it has the     11   vasopressin identical or nearly identical?
    12   Bates number ending in 6293 on the bottom.             12         A. They are identical, with, let us
    13         A. Yes, I am on page 4.                          13   say, one restriction to be scientifically correct
    14         Q. Okay. And if you look you see there           14   as the purity in the Lithuanian patent has not
    15   is a list of conclusions there?                        15   been established to be 100 per cent, and,
    16         A. Yes.                                          16   therefore, I think, "nearly identical" would be
    17         Q. And item number 3, the last                   17   the correct term.
    18   sentence says:                                         18              The peptide sequence of the -- of
    19              "The effect of the drug may be              19   the vasopressin molecule is chemically identical.
    20   lower in patients who used synthetic vasopressin       20   And I think, you know, if we go into scientific
    21   preparations for an extended period of time."          21   details I think the isotope distribution in, let
    22              Do you see that?                            22   us say, synthetic vasopressin might be a little
    23         A. Yes, I see it.                                23   bit different from the isotope distribution in a
    24         Q. So the inventors of the Lithuanian            24   naturally-derived one, therefore, I think, "nearly
    25   patent were aware of vasopressin products that         25   identical" is the term a scientist might use, but

                                                                                                   18 (Pages 66 - 69)
                                        Veritext Legal Solutions
                      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 1:18-cv-02032-CFC-CJB Document 264 Filed 02/23/21 Page 21 of 133 PageID #:
                                  104195

                                                    Page 70                                                    Page 72
     1   I think this is a detail that goes beyond the       1     the same.
     2   level we need here for this dispute.                2     BY DR LOEB:
     3        (Clarification by the court reporter)          3           Q. Dr Winter --
     4          Q. Dr Winter, you mentioned                  4               MS WU: Dr Winter, have you
     5   impurities, right?                                  5     finished your answer yet?
     6          A. I mentioned -- and let me just            6     BY DR LOEB:
     7   refresh my memory not to say something wrong --     7           Q. -- let me ask you a question --
     8   I -- I memorized that in the Lithuanian patent the  8           A. I was supposed to say that there
     9   purity was somewhere -- I cannot find it right      9     might be impurities that have been there at the
    10   away -- but I recall there was 95 per cent purity  10     beginning at this degradation process I just
    11   somewhere. Maybe I am mistaken. Oh, yeah, I think 11      described, and these impurities, of course, can be
    12   at the end, but I have to make sure that I have    12     different. This was my complete answer.
    13   not cited that out of context.                     13           Q. Okay. So what you are saying is
    14              I think at the end on page 4 it         14     that the impurities in the starting material,
    15   says, beside other stuff, purity of vasopressin is 15     naturally-derived vasopressin on the one hand, and
    16   no less than 95 per cent and so on.                16     synthetically-derived vasopressin on the other
    17          Q. So there is no specific information      17     hand, might be different, you do not know?
    18   concerning the impurities which are present in the 18           A. Correct.
    19   naturally-derived vasopressin used in the          19           Q. Okay. Now, would the impurities
    20   Lithuanian patent, correct?                        20     present in the vasopressin API differ depending on
    21          A. Yes. And the information we              21     the animal from which it is derived?
    22   receive is that it is chromatographically purified 22           A. What animal? Let me see. Yes, this
    23   vasopressin. And I think not more. And I think     23     is theoretically possible.
    24   this is what made me have this cautious statement 24            Q. Okay. Now, the Lithuanian patent
    25   in my report that you refer to 2 minutes ago on    25     does not disclose the specific impurity
                                                    Page 71                                                    Page 73
     1   page 144.                                             1   limitations of the asserted claims, correct?
     2         Q. So since we do not know the                  2         A. The specific ... no, it does not.
     3   specific impurities that are present in the           3         Q. Okay. If I could just point you to
     4   Lithuanian patent naturally-derived vasopressin we    4   -- you pointed to a sentence at the very end of
     5   do not know whether those impurities are the same     5   the patent, so we are looking at the Lithuanian
     6   or different than the impurities in the synthetic     6   patent, Exhibit 5, on the page -- page 4, Bates
     7   vasopressin which is described in the asserted        7   number ending 6293, do you recall -- you read to
     8   patents, correct?                                     8   me, or you paraphrased to me the last sentence on
     9         A. We have -- the Lithuanian patent             9   that page, so that sentence refers -- it says:
    10   does not provide specific data on such impurities,   10              "... it is manufactured from
    11   that is correct.                                     11   chromatographically pure pharmaceutical
    12         Q. So we do not know whether the               12   material... whose biological activity (purity of
    13   impurities are the same or different or present in   13   vasopressin is no less than 95 per cent)."
    14   different levels as compared to the synthetic        14              Right?
    15   vasopressin described in the asserted patents,       15         A. Yes.
    16   correct?                                             16         Q. Okay. Now, so that passage is
    17             MS WU: Objection to form.                  17   referring to the API starting material that the
    18         A. We -- I think we need to take one           18   authors of the Lithuanian patent used in their
    19   assumption first, the molecule, the vasopressin is   19   formulation, right?
    20   the same in both cases.                              20         A. I think we should take the sentence
    21             Now, the impurities that derive            21   that -- the complete sentence, and I think it is
    22   from this molecule by degradation will be the        22   under conclusions at the end of the patent, and I
    23   same, whether it is natural or synthetic, so if      23   think it describes what I have learned this to be
    24   you would expose such a preparation to the same      24   called a teaching of a patent, that the patent
    25   conditions, in particular pH, degradation would be   25   presents preparations that are significantly

                                                                                                19 (Pages 70 - 73)
                                        Veritext Legal Solutions
                      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 1:18-cv-02032-CFC-CJB Document 264 Filed 02/23/21 Page 22 of 133 PageID #:
                                  104196

                                                   Page 74                                                            Page 76
     1   superior to existing preparations or to that          1
     2   existing preparation because pharmaceutical
     3   activity is increased.
     4              And then certain, let us say, yeah,
     5   you call that additional aspects are explained
     6   like the purity of the starting material.
     7         Q. Thank you. I am going to change
     8   topics now, in your experience do pharmaceutical
     9   companies apply ordinary rounding principles when
    10   reporting pH values?
    11         A. I think this is a too general
    12   question. I cannot answer without further, let us
    13   say, limitations at what -- in what context.
    14         Q. Well, in regulatory documentation
    15   where data is recorded by operators that a certain
    16   number of significant digits, and is reported at a
    17   lesser number of significant digits, do
    18   pharmaceutical companies apply ordinary rounding
    19   principles?
    20         A. They sometimes do, but, of course,
    21   they are by means, let us say, obliged, or it is
    22   mandatory to round. I think you can report           22        A.     This was very low your voice, I am
    23   whatever values pH may be with the number of         23   sorry.
    24   digits you have measured them.                       24        Q.     My apologies,
    25         Q.
                                                   Page 75
     1

     3       Q.


     6                                                         6        A. That was indirectly my opinion
                                                               7   because I think they would apply or adopt these
                                                               8   rules as they intend to sell a product in the
                                                               9   United States. And, therefore, this guideline is
                                                              10   a helpful one, although it is not, let us say,
                                                              11   legally binding.
                                                              12        Q. Okay.




                                                              20             If not, you have to explain the
                                                              21   grounds why you do otherwise, or the measures you
    22                                                        22   apply otherwise.
                                                              23        Q. Have you ever worked in the
                                                              24   analytical department of a pharmaceutical company?
                                                              25        A. No, but I have worked together with

                                                                                                    20 (Pages 74 - 77)
                                       Veritext Legal Solutions
                     215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 1:18-cv-02032-CFC-CJB Document 264 Filed 02/23/21 Page 23 of 133 PageID #:
                                  104197

                                                      Page 78                                                             Page 80
     1   my colleagues in the analytical department for          1         A. That is maybe I did not take care
     2   12 years, and I am a cofounder and, let us say,         2   about the name of the label, but it is plausible
     3   yeah, daily consultant to a company that, yeah,         3   what you say.
     4   does, let us say, two thirds of its sales with          4         Q. Okay. Well, let me just show you
     5   analytics on pharmaceutical products.                   5   that it --
     6         Q. Okay. And have you ever been                   6         A. Yes, that would be helpful. Thank
     7   responsible for setting release specifications for      7   you.
     8   a pharmaceutical product?                               8         Q. -- if you, please, turn to tab 25,
     9         A. Not personally with my signature,              9   which is in the second binder.
    10   but I have designed such specifications for            10         A. Yes, I am on tab 25.
    11   peptide and protein marketed products in the           11         Q. So tab 25 is a document which is
    12   1990s.                                                 12   dated
    13         Q. Okay. Are you aware that Par has
    14   provided an expert report from a gentleman named       14
    15   Ronald Stellon, S-T-E-L-L-O-N?
    16         A. Yes, I think I saw this name, but I
    17   do not have it, sort of, in front of my eyes, so                                            and this is going to be
    18   to say.                                                18   Exhibit 9 to your deposition.
    19         Q. Okay. So just to try to short                 19            This is Amneal's                      ,
    20   circuit this a little bit, Mr Stellon's report was     20   excuse me, let me just start over, this is
    21   filed at the same time as your opening report, so,     21   Amneal's
    22   obviously, you would not have looked at it before                                                 correct?
    23   you submitted your opening report, but if you look     23      (Exhibit 9 marked for identification)
    24   at your rebuttal report, which is tab 7, excuse        24       A. Correct.
    25   me, the materials considered is actually tab 9,        25       Q. Okay. And you notice right on the
                                                      Page 79                                                             Page 81
     1   Exhibit 4 to your deposition, there is no mention       1   first page there is a re line, you see that?
     2   of Dr Stellon's report, so my question is, have         2         A. What line?
     3   you reviewed Dr Stellon's expert report?                3         Q. R-E, re. It is the bolded --
     4         A. I cannot tell. Sorry for that.                 4         A. Yes, yes, sorry, yeah, of course.
     5         Q. Okay. You do not remember having               5         Q. -- and there it identifies the SDV
     6   read it?                                                6   product that is vasopressin injection USP,
     7         A. I do not remember. Maybe. Maybe                7   correct?
     8   not.                                                    8         A. Absolutely correct. Yeah, yeah. I
     9         Q. And you agree it is not in your                9   never, sort of, denied that. I just did not recall
    10   list of materials considered attached to your          10   the formal name of this ANDA. All fine.
    11   rebuttal report --                                     11         Q. And likewise the MDV product is
    12         A. Yes, I just was checking that as              12   also named, "vasopressin injection USP", correct?
    13   the materials considered list, whether I have it       13         A. I think so. So it is maybe some
    14   there, but I cannot find it there.                     14   pages later I assume on -- in 26 maybe.
    15         Q. So you do not have -- you have not            15         Q. So you cannot answer without seeing
    16   offered any opinions in response to Dr Stellon's       16   the document?
    17   opinions, correct?                                     17         A. No, but I believe that it makes
    18         A. No.                                           18   sense, therefore --
    19         Q. You understand that Amneal's                  19         Q. Well, all right. We are going to
    20   product is designated as vasopressin injection         20   need this anyway, so let's go ahead and look at
    21   USP, correct?                                          21   tab 26, this is going to be Exhibit Number 10 to
    22         A. What do you mean with,                        22   your deposition, very similar,
    23   "designated"?
    24         Q. Well, the product is labelled
    25   vasopressin injection USP, correct?

                                                                                                      21 (Pages 78 - 81)
                                        Veritext Legal Solutions
                      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 1:18-cv-02032-CFC-CJB Document 264 Filed 02/23/21 Page 24 of 133 PageID #:
                                  104198

                                                     Page 82                                                       Page 84
     1                                                          1   in patent claims should be read differently than
                                                                2   the way that a person of ordinary skill in the art
     3       (Exhibit 10 marked for identification)             3   would read a range found in, for example,
     4         A. Correct.                                      4   regulatory documents, is that right?
     5         Q. And you would agree that the Amneal           5         A. In certain cases, yes.
     6   MDV product is formerly named vasopressin              6         Q. So if you as a person who is
     7   injection USP, correct?                                7   skilled in the pharmaceutical arts read the
     8         A. Correct.                                      8   specification of a range in, say, a regulatory
     9         Q. Now, are you familiar with the                9   document you would understand that there would be
    10   requirements for a pharmaceutical company             10   rounding? Ordinary rounding would apply, correct?
    11   designating a product as USP?                         11         A. Let me restrict my answer to a
    12         A. I think so. I believe the                    12   situation under dispute, which would be a product
    13   requirements are that the quality of the product      13   that is falling under the rules of the USP where
    14   has to fulfill at least the specifications set in     14   we do have rounding rules, and you just explained
    15   the USP specification, or USP description,            15   to me that a product that is labelled as injection
    16   monography description.                               16   so and so USP has to fulfill also the general
    17         Q. It is not just the monograph, it is          17   rules of the USP.
    18   by labelling your product as USP you must also        18              If I combined that it says that
    19   comply with the general notices and requirements      19   here the rounding rules of the USP have eventually
    20   of a USP, correct?                                    20   be applied to specifications.
    21         A. I was not formally aware of these            21              For the patent there is no such
    22   full formal consequences, but this sounds             22   framework like the USP.
    23   plausible to me, what you said.                       23         Q. So you understand that the patent
    24         Q. Now, turning to the patent claims,           24   claims should be interpreted from the perspective
    25   am I correct that it is your opinion that the pH      25   of a person of ordinary skill in the art, correct?
                                                     Page 83                                                       Page 85
     1   limitation of the patents-in-suit is 3.7 to 3.9     1           A. Why not? Yes.
     2   precluding any rounding, is that right?             2           Q. And I believe your definition of a
     3         A. Precluding any rounding? That              3      person of ordinary skill in the art relevant to
     4   means not allowing any rounding? Yes, this is my    4      the asserted patent claims is that person would be
     5   opinion.                                            5      a pharmaceutical formulator, correct?
     6         Q. Okay. And so it is your opinion            6           A. I have set out my definition of a
     7   that POSA would read the pH limitation of the '209 7       person skilled in the art in my, I think, expert
     8   and '785 Patents differently than the POSA would    8      report, and I think that what you said partly
     9   research a pH specification in a drug application,  9      describes, or is congruent, in part, with my
    10   is that right?                                     10      definition, yes.
    11         A. Partly, yes, because a patent is          11           Q. And those persons of ordinary skill
    12   something different than a USP monography or       12      in the art would be familiar with the ordinary
    13   specification.                                     13      rounding rules as they are applied to drug
    14         Q. All right. Now, why?                      14      specifications, correct?
    15         A. Why? Because I think for me it is         15           A. After this experience I asked for,
    16   obvious that a patent specification that has been  16      yes.
    17   clearly put down as a number without this addition 17           Q. Now, if I can have you look at your
    18   like, "about" or something like that means clearly 18      rebuttal report, which is the one that is at tab
    19   from this number and above in the example we have 19       7.
    20   here, 3.7 and 2 -- and the number 3.9 sharp and    20           A. Okay, I am there.
    21   below and nothing else.                            21           Q. And in particular can I have you
    22              And in the context of patents,          22      look at paragraph 50, please?
    23   patent claims and patenting, this is very          23           A. Paragraph 50, page 22.
    24   plausible to me why this is the case.              24           Q. And in particular you -- in
    25         Q. You think as a legal matter ranges        25      paragraph 50 you point to Par's June 28th, 2017

                                                                                                    22 (Pages 82 - 85)
                                        Veritext Legal Solutions
                      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 1:18-cv-02032-CFC-CJB Document 264 Filed 02/23/21 Page 25 of 133 PageID #:
                                  104199

                                                       Page 86                                                   Page 88
     1   amendments to the claims, both in the '209 and           1          Q. I am sorry, do you see that --
     2   '785 file histories, right?                              2          A. Yeah, I found it. We can shorten
     3         A. What part of this paragraph are you             3   it. I found the application number, I can agree.
     4   referring to?                                            4          Q. -- okay. All right. So if you
     5         Q. Yes, I am just -- I am looking at               5   look ... if you look at page 2 of the document
     6   the top of page 23.                                      6   that has the Bates number 5810?
     7         A. Okay.                                           7          A. Yes, I am there.
     8         Q. Do you have the question in mind?               8          Q. Okay. All right. My computer
     9         A. Whether I made reference to this                9   system does not like this Egnyte! Okay. Okay.
    10   June 28th amendment to the claims?                      10              Do you see that there is a claim
    11         Q. Yes.                                           11   16?
    12         A. Yes, I agree.                                  12          A. I see it.
    13         Q. Okay. And before these particular              13          Q. Okay, and Claim 16 is the one where
    14   amendments were made, the claims expressed a pH         14   the pH was amended from 3.75 to 3.85 to 3.79 to --
    15   range of 3.75 to 3.85, correct?                         15   my apologies, I read that wrong, it was a -- the
    16         A. Yes.                                           16   pH limitation was amended, correct?
    17         Q. And then do you know whether -- and            17          A. Correct.
    18   then that was changed to 3.7 and 3.9, right?            18          Q. Okay. Do you see that the
    19         A. Yes.                                           19   impurities limitation was also changed at the same
    20         Q. Okay. Now, do you know whether the             20   time?
    21   claims were otherwise identical at the time that        21          A. I see that.
    22   that change was made, or were other changes made        22          Q. So the change in the pH was not the
    23   as well?                                                23   only amendment that was made to the scope of the
    24         A. I do not recall. I need to look                24   claims at that time, correct?
    25   that up. This file history is huge. I am just not       25          A. That is correct.
                                                       Page 87                                                   Page 89
     1   sure.                                                    1         Q. And the pH limitation was
     2         Q. Okay. We can do that. That would                2   broadened, correct?
     3   be tab 72, I think, I am not sure if that is one         3         A. Yes.
     4   you have in your book or not. Do you have a tab 72       4         Q. You state in your report that:
     5   in your book?                                            5             "Not only does this demonstrate
     6         A. Let me just check. No, it is -- I               6   that the claim range would begin at 3.7, end at
     7   think we need to go to this electronic system.           7   3.9, but also that the scope of this range is
     8         Q. So while Mr Greene is doing that I              8   nowhere near a pH of 3.6."
     9   will just do the formalities here, this is Exhibit       9             That is your opinion?
    10   Number 10, I believe, is that right?                    10         A. Yeah, that is part of my report. I
    11              THE COURT REPORTER: 11.                      11   recall that.
    12       (Exhibit 11 marked for identification)              12         Q. How does our broadening the pH
    13   BY DR LOEB:                                             13   limitation of the claims have any impact on
    14         Q. Exhibit Number 11 to Dr Winter's               14   whether or not 3.7 and 3.9 would include rounding?
    15   deposition is a Response to Non-Final Office            15         A. I think what is clear from this
    16   Action. It is dated, I hope the dates will make         16   amendment of the pH range is that Par is aware
    17   sense, it is dated June 28th, 2017, and that is         17   that you could express these pH values with two
    18   PAR-VASO-0005809 through 819, and you agree that        18   digits after the comma, after the decimal point,
    19   the -- this is the amendment that you discussed in      19   sorry, 3.75.
    20   paragraph 50 of your rebuttal report, right? Or         20             So if they mean this, let us say,
    21   one of the two?                                         21   3.7 to 3.9 to mean 3.65 to 3.95 they would write
    22         A. Yes, I think just check the                    22   it down, and, therefore, I think now expanding the
    23   numbers, but it looks like ... the document has         23   range to 3.7 to 3.9 shows me that they exactly
    24   this 702502 at the end. I cannot find this number       24   know what they want to do to set this range
    25   on this page 23 of my declaration right away.           25   exactly to these limits.

                                                                                                   23 (Pages 86 - 89)
                                         Veritext Legal Solutions
                       215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 1:18-cv-02032-CFC-CJB Document 264 Filed 02/23/21 Page 26 of 133 PageID #:
                                  104200

                                                        Page 90                                                       Page 92
     1         Q. So what they actually did is they                1   to do with a patent claim.
     2   removed a -- the hundredth digit, correct?                2        Q. That was not my question, sir, I
     3         A. They did not remove the hundredth                3   was just asking you, there is a difference between
     4   digit because for, let us say, the even, so to            4   the expression 3.6 -- well, let me put it this
     5   say, number there was no, sort of, second digit           5   way -- there is a difference between expressing a
     6   necessary.                                                6   number as having 2 digits on the right-hand side
     7         Q. I am sorry, I did not understand                 7   of the decimal, versus expressing it as one digit
     8   your answer. Could you --                                 8   on the right-hand side of the decimal, correct?
     9         A. My answer was that mathematically                9        A. There may be a difference. You
    10   3.7 is the same as 3.70 and, therefore, they did         10   know, there are -- thousands of such numbers are
    11   not need to use the second digit after the decimal       11   written down the moment we speak, and some of them
    12   point to express the sharp end of the claim              12   use that with this context you explained like
    13   limitation.                                              13   putting this number of decimals after the decimal
    14         Q. -- so hold on a second, it is your              14   point with a certain message, and others just do
    15   opinion that the mathematical expression 3.7 is          15   not do because they do not consider that aspect at
    16   the same as the mathematical expression 3.70 in          16   that moment, but mathematically they are the same.
    17   the eyes of an ordinary skilled artisan?                 17        Q. So a person of ordinary skill in
    18         A. Mathematically it is the same.                  18   the art would understand that in normal scientific
    19         Q. So -- but you have also opined that             19   procedure the number of decimals which -- in which
    20   when                                                     20   measurements are expressed represents the last
                                     , correct?                   21   significant digit of the measurement, correct?
    22         A. Yes, I recall what you are saying,              22        A. When you display measurements then,
    23   that maybe this tightening was not language wise         23   yes, but we allow rounding. We are not, let us
    24   perfectly correct maybe.                                 24   say, obliged to round, we can round.
    25         Q.                                                 25             So I think in particular look at me
                                                                                                                      Page 93
                                                                   1   as a professor who is supervising students, so we
                                                                   2   talk about that like here I want rounding here, I
     3         A. At that point I think we need to                 3   would not accept rounding, here it is appropriate,
     4   come back to rounding, and as we discussed earlier        4   here it is not.
     5   that in the context of a product that is named            5              I think one has to have a silent or
     6   according to USP monography, and in the context of        6   an outspoken agreement on that particular aspect
     7   what you explained to me that the USP rules apply,        7   to just try to, let us say, simplify it.
     8   this rounding is obvious, or became obvious to            8         Q. Now, could you just, so the record
     9   Amneal, and I think they wanted to make that more         9   is clear, explain what is meant by a significant
    10   clear what to do and what not to do, and this for        10   digit?
    11   me is nothing to do with this patent language            11         A. Significant digit --
    12   here, or this patent specification in the claim we       12              MS WU: I did not hear.
    13   have in front of us.                                     13         A. -- I did not use that term, I
    14         Q. So it is my understanding that when             14   believe.
    15   you express a decimal with a zero at the last            15   BY DR LOEB:
    16   place, the smallest place, that means that that is       16         Q. Well, I used the term and you seem
    17   a significant digit in your measurements, is that        17   to have accepted it, so I assumed you know what it
    18   not correct?                                             18   meant?
    19         A. I agree to that general statement.              19         A. Okay, so then I think we need to go
    20         Q. Okay. So if you say 3.6 you are                 20   to a measurement device, and a measurement device,
    21   saying that the measurement is significant to the        21   sort of, delivers numbers, and the significant
    22   tenths, whereas if you say 3.60 then you are             22   numbers or digit is the number where the
    23   saying that measurement is significant to the            23   measurement device can reliably measure something
    24   hundredths, correct?                                     24   which is robust and accurate and precise.
    25         A. This may well be, but had nothing               25              So this is an aspect of, let us

                                                                                                      24 (Pages 90 - 93)
                                         Veritext Legal Solutions
                       215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 1:18-cv-02032-CFC-CJB Document 264 Filed 02/23/21 Page 27 of 133 PageID #:
                                  104201

                                                     Page 94                                                    Page 96
     1   say, taking scientifically valid measures. But      1      artisan interpret your patent claim, which says a
     2   that has, again, nothing to do with a patent        2      pH from 6 to 8 as meaning from 6 to 8 with
     3   specification.                                      3      absolutely no rounding?
     4         Q. So beyond -- if numbers are                4             A. I do not know. I think if you go
     5   expressed beyond the last significant digit then a  5      down further in Claim 5 there is -- pH is
     6   person of ordinary skill in the art would           6      expressed more precisely, and, in my opinion,
     7   understand that such values are not reliable past   7      it -- context is always important, and although I
     8   the last significant digit, is that right?          8      do not recall any -- each and every detail of this
     9         A. Correct.                                   9      patent I think it is not now the very precise pH
    10         (Clarification by the reporter)              10      that is part of novelty and inventiveness and what
    11              DR LOEB: Why don't we take a            11      else may be important for a patent.
    12   break, Dr Winter, is that all right with you?      12                 In general, to answer the question,
    13              THE VIDEOGRAPHER: The time is now 13            I am aware that I owe you a clear answer, first of
    14   5.25 pm CET. We are going off the record.          14      all, I think the person skilled in the art would
    15                (Recess taken)                        15      read the pH from 6.0 to 8.0.
    16              THE VIDEOGRAPHER: We are back on 16                    Q. Okay. So just make sure I
    17   the record. The time is 5.45 pm CET.               17      understand you, you think that a person skilled in
    18   BY DR LOEB:                                        18      the art would understand the pH limitation in your
    19         Q. I am going to introduce another           19      patent claim which says a pH from 6 to 8 as not
    20   exhibit, it should be in your exhibit share as     20      allowing any rounding which would permit pHs
    21   Exhibit Number 12, do you see that?                21      slightly lower than 6 or higher than 8?
    22       (Exhibit 12 marked for identification)         22             A. In the first instance not, no.
    23         A. Just a second, there it is.               23             Q. So are you saying that there is a
    24         Q. This is going to be Exhibit Number        24      general rule in reading patent claims, that when
    25   12 to your deposition, it is a US patent number    25      you see a range no rounding is to be permitted?
                                                     Page 95                                                    Page 97
     1   6,238,664, and you are an inventor on this patent,     1              MS WU: Objection,
     2   correct?                                               2   mischaracterizes.
     3         A. That is correct.                              3         A. So now generally speaking, trying
     4         Q. So you are familiar with this                 4   to answer your question about ranges in patents,
     5   patent and what it claims, right?                      5   in general I think when ranges are expressed in
     6         A. Yes, I am. Although it is 20 years            6   numbers in patents without additions like, "about"
     7   ago.                                                   7   or other wordings that "relitivate" the numbers
     8         Q. Sure. Can I please have you look              8   they have to be interpreted as they stand, meaning
     9   at the claims?                                         9   above or below a certain number is outside,
    10         A. Okay, let me just scroll down,               10   respectively inside a claimed range.
    11   yes, I am there.                                      11   BY DR LOEB:
    12         Q. If you notice claim number 1, I              12         Q. Okay. Now, was that a legal
    13   only want to focus on the limitation relating to      13   instruction that was provided to you by your
    14   pH, which is the solution being buffered at a pH      14   counsel?
    15   from 6 to 8 with a potassium phosphate buffer in a    15              Or is that something that you
    16   concentration of from 10 to 300 mM per liter in       16   understand as a person of skill in the art?
    17   the solution, do you see that?                        17         A. As I understand as a person skilled
    18         A. Yes, I see it.                               18   in the art, and as you, sort of, honored me
    19         Q. So your patent claims a solution             19   with this -- to remind me of this own patent I am
    20   with a particular range of pHs, correct?              20   a, let us say, inventor on many patent
    21         A. Under others, yes.                           21   applications, and this is what I have learned in
    22         Q. And that -- that pH is expressed as          22   my, let us say, experience in years of business,
    23   the range from 6 to 8, right?                         23   and I did not need, let us say, instructions
    24         A. That is correct.                             24   from the ...
    25         Q. So would an ordinarily skilled               25         Q. So you consider yourself a person

                                                                                                 25 (Pages 94 - 97)
                                        Veritext Legal Solutions
                      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 1:18-cv-02032-CFC-CJB Document 264 Filed 02/23/21 Page 28 of 133 PageID #:
                                  104202

                                                            Page 98                                                     Page 100
     1   of ordinary skill in the art -- in the art of                 1
     2   reading patent claims?
     3             MS WU: Objection,
     4   mischaracterizes.
     5         A. I spoke about myself and how my
     6   opinion is -- why my opinion is strong at that                6         A. Yes.
     7   point and not, sort of, insinuated by lawyers.                7         Q. Actually I am sorry, I am pointing
     8             To answer your question in a                        8   you to the wrong place for the question that I
     9   general mode, the POSA under my definition with               9   wanted to ask. My apologies. Let me come back to
    10   this PhD and two years, or not a PhD, masters                10   that when I find the right page. I am going to
    11   degree and 5 years, at least in the context of               11   change subjects and come back to that.
    12   formulating pharmaceutical formulations in a                 12         A. Okay.
    13   competitive environment also needs to learn, or              13         Q. All right, well, actually, you
    14   should learn this, let us say, basics of patent              14   know, it is funny, it is the next thing in my book
    15   reading.                                                     15   if I were to look,
    16             At least under my supervision he or
    17   she would learn that.
    18   BY DR LOEB:
    19         Q. Okay, so it is your -- it is your
    20   opinion that the POSA as defined in this case
    21   would understand the basics of patent reading, is
    22   that right?
    23         A. In our case here under this, yes,
    24   the basics of patent reading, the POSA must
    25   understand.
                                                            Page 99
     1         Q. Okay. Can I have you, please, find
     2   tab 25 again, that is Exhibit Number 9 to your
     3   deposition.                                                   3        A.     Mmm hmm.
     4         A. 25?                                                  4        Q.     Please answer "yes" or "no".
     5         Q. Yes.                                                 5        A.     Yes, I am sorry, I was still
     6         A. It is the Amneal response?                           6   reading.   Forgive me. Yes, I agree.
     7         Q. Correct.                                             7
     8         A. Number 9, yes, I am there.
     9         Q. I am sorry, I just have to find the
    10   right page. Just take me a second. So we looked
    11   at this before,
                                               .
    13         A. Correct.
    14         Q. Could I, please, have you turn
    15   to -- it is page 61 of the document, it has also
    16   got the Bates number ending in 446.
    17




                                                                      21




                                                                                                            26 (Pages 98 - 101)
                                          Veritext Legal Solutions
                        215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 1:18-cv-02032-CFC-CJB Document 264 Filed 02/23/21 Page 29 of 133 PageID #:
                                  104203

                                                            Page 102                                                             Page 104
     1                                                                  1         A. I think this is a bit abbreviated
                                                                        2   description of the storage period. It is 24 months
     3         Q. Yes.                                                  3   at refrigerator temperature, as far as I recall.
     4         A. Okay.                                                 4   And within that period up to 12-month at room
     5         Q. And that is what they did, right?                     5   temperature.
     6         A. Yes, but they might have done that,
     7   but I do not see a report directly at that                                                         .
     8   paragraph, or like we did that and the result is               8        Q.
     9   the following. I do not see it here.
    10         Q. Well, we are getting to that. If
    11   you could turn forward to the page numbered 70
    12   (sic) of 118, it has also got the Bates number                12
    13   445, ending in 445?
    14         A. Yes, I am there.
    15




                                                                                                                                 ?
                                                                       23       A. Yes, but I do not have these
                                                                       24   numbers in mind, so if you want to ask me details
                                                                       25   we have to go to this study.
                                                            Page 103                                                             Page 105
     1                                                                  1        Q. Sure. Well, so, for example ... if
                                                                        2   you just turn to the page ending in 63 of the
                                                                                                that we were looking at?
                                                                        4        A. Page 63?
     5                                                                  5        Q. Yes.
                                                                        6        A. It is a table --
                                                                        7        Q. Yes.
                                                                        8        A.




                                                                       13        A. Yes.
                                                                       14        Q. And the RLD is Par's reformulated
                                                                       15   Vasostrict®, right?
                                                                       16        A. Yes, yes, it is.
                                                                       17        Q. Right, now, just before that, so I
    18                                                                 18   am looking on the pages 61 and 62,

    20             MS WU: Objection to form.                           20         A. Yes.
    21        A. I agree.                                              21         Q. That is in the right-hand column of
    22   BY DR LOEB:                                                   22   the table that bridges pages 61 and 62?
    23        Q. Now, reformulated Vasostrict® is                      23         A. Yes, it is.
    24   approved for up to 12 months at room temperature              24
    25   storage, correct?

                                                                                                           27 (Pages 102 - 105)
                                          Veritext Legal Solutions
                        215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 1:18-cv-02032-CFC-CJB Document 264 Filed 02/23/21 Page 30 of 133 PageID #:
                                  104204

                                       Page 106                                    Page 108
     1




    13




                                                                                   Page 109




     6




                                                                      28 (Pages 106 - 109)
                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 1:18-cv-02032-CFC-CJB Document 264 Filed 02/23/21 Page 31 of 133 PageID #:
                                  104205

                                       Page 110                                    Page 112




                                       Page 111                                    Page 113




                                                                      29 (Pages 110 - 113)
                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 1:18-cv-02032-CFC-CJB Document 264 Filed 02/23/21 Page 32 of 133 PageID #:
                                  104206

                                       Page 114                                    Page 116
     1                                            1




                                       Page 115                                    Page 117




                                                           .




                                                                      30 (Pages 114 - 117)
                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 1:18-cv-02032-CFC-CJB Document 264 Filed 02/23/21 Page 33 of 133 PageID #:
                                  104207

                                                     Page 118                                                       Page 120
                                                                 1        Q. Okay. If I could just have you
                                                                 2   quickly look at -- well, let me just introduce the
                                                                 3   document a little more formally, this is the
                                                                 4   deposition of Hardik Joshi from November 25th,
                                                                 5   2020. It should have the Exhibit Number 13. And I
                                                                 6   would like you to turn, please, to page 141.
                                                                 7       (Exhibit 13 marked for identification)
                                                                 8        A. Sorry?
                                                                 9        Q. So there is a lot of page numbers
                                                                10   on here. I am sorry. So it would be page 36 of the
                                                                11   document, which has 4 pages on it, including
                                                                12   page 141?
                                                                13        A. Yes.
                                                                14        Q. And you see I asked Mr Joshi the
                                                                15   same question I just asked you, at line 22:




                                                                22             MS WU: Objection to the extent you
                                                                23   are taking credit for Mr Goldberg!



                                                     Page 119




     9         Q. Doctor, you reviewed the July 23rd,
    10   2020, deposition transcript of Mr Joshi, correct?
    11         A. Yes.
    12         Q. And let us have a look at that,
    13   that is tab 15 in your second binder, the same
    14   binder that we have just been looking at.
    15         A. Yes, I am just flipping pages,
    16   deposition of Hardik Joshi, November 25, 2020.
    17         Q. Okay, so Mr Joshi is a deputy
    18   general manager of Amneal, correct?
    19         A. I did not know his position, so
    20   maybe I accept that. I have to look it up.
    21         Q. Okay. You understand that Mr Joshi            21        Q. So we have 20 minutes before I
    22   was the person that Amneal designated to testify       22   think you would like to stop, is that right?
    23   on its behalf regarding the development of its         23        A. That is correct. Thank you for
    24   ANDA products, right?                                  24   appreciating that.
    25         A. Yes, I understand that.                       25        Q. So I will endeavor to end as close

                                                                                                   31 (Pages 118 - 121)
                                        Veritext Legal Solutions
                      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 1:18-cv-02032-CFC-CJB Document 264 Filed 02/23/21 Page 34 of 133 PageID #:
                                  104208

                                                     Page 122                                                           Page 124
     1   to the hour as I can. Forgive me if I have -- run       1        A. I do not know. I think this is the
     2   over a minute or two and then we will reconvene         2   one I have seen. If there is more I do not yet
     3   tomorrow.                                               3   know.




     8         A. Yes, I recall that.
     9         Q. And I am just going to talk about
    10   those 3 exhibit batches from the SDV application,
    11   and the 3 exhibit batches from the MDV application
    12   all together as the original exhibit batches,
    13   okay?
    14         A. Okay.                                         14         A. Oh, I have to look that up because
    15         Q. Now, the original exhibit batches             15   the time --
    16   are representative of the product that Amneal          16         Q. Sure. Sure. So if you would look,
    17   intends to market, right?                              17   please, at tab 7, which is your rebuttal report?
    18         A. This is the idea of such                      18         A. Just a second.
    19   registration batches, yes.                             19         Q. And in particular you could look at
    20         Q. Put another way the 6 original                20   paragraph 36.
    21   exhibit batches are reflective of the product that     21         A. Paragraph 36, page 14.
    22   Amneal intends to market, right?                       22         Q. Right. Would you like me to ask the
    23         A. It was very low. You said they are?           23   question again?
    24         Q. Reflective of the product that
    25   Amneal intends to market?
                                                     Page 123
     1        A. Yes, they -- I think the term,
     2   "reflecting" is, yeah, maybe what -- not what I
     3   would have chosen because --
     4        Q. Doctor, it is --
     5        A. -- looking into the future in the
     6   way that these batches are now first, and then
     7   what comes is to the future, so they are
     8   representative. I think this is the term also the
     9   FDA in the guidelines use.
    10        Q. -- you used the term, "reflective"
    11   in your report, do you now prefer --
    12        A. Thank you for that.
    13        Q. -- you do not like that term any
    14   more?                                                  14         Q. We can come back to this issue,
    15        A. No, I -- you know, what -- it is               15   doctor, I do not want to waste time looking for
    16   not my mother language so here and there I             16   that.
    17   improve.                                               17             Let me move on to a slightly
    18        Q. So Amneal's commercial batches will            18   different thing, hopefully I can finish it in the
    19   be manufactured in the same way as the exhibit         19   10 minutes we have. Okay.
    20   batches, right?
    21        A. Yes.
    22        Q. And those 6 original exhibit
    23   batches are the only exhibit batches for which

    25   right?

                                                                                                    32 (Pages 122 - 125)
                                        Veritext Legal Solutions
                      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 1:18-cv-02032-CFC-CJB Document 264 Filed 02/23/21 Page 35 of 133 PageID #:
                                  104209

                                                      Page 126                                                   Page 128


     2         Q. If you just -- just to refresh your
     3   recollection -- look at paragraph 43 of the report
     4   that you have open in front of you.
     5         A. Yes, 43, page 20.




                                                                                                                 Page 129




                                                                 19        A. -- not immediately.
                                                                 20        Q. Never?
                                                                 21        A. No, there is a clear will
                                                                 22   expressed, and this instruction has been handed
                                                                 23   over to the FDA as far as I understand. And if
                                                                 24   this will is now continuously neglected by action
                                                                 25   taken by the, let us say, manufacturing people

                                                                                                 33 (Pages 126 - 129)
                                        Veritext Legal Solutions
                      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 1:18-cv-02032-CFC-CJB Document 264 Filed 02/23/21 Page 36 of 133 PageID #:
                                  104210

                                                    Page 130                                                      Page 132
     1   this will show up in the reports, and for that         1   because there is means and measures and clear
     2   reason the quality assurance department, at least      2   expectations how to do things to meet a target.
     3   this is what the POSA would think about, would         3             So I have answered your question
     4   interfere with that behavior that you just             4   with, yes, this is theoretically possible, but it
     5   proposed, and they would not interfere at the end      5   cannot be used to construct a picture that this is
     6   at, say, of a year's report period, they would         6   happening, sort of -- is driving the average --
     7   interfere from the beginning not to let that           7        Q. Now, under the --
     8   happen to act against the clear will of this           8        A. -- accepting this longer answer.
     9   manufacturing instruction. This is how I see the       9        Q. -- I am sorry?
    10   situation.                                            10        A. Accepting this longer answer.




                                                               16         A. You ask would they send off a
                                                               17   report to FDA?
                                                               18         Q. Yes.
                                                               19         A. Typically not. I think they have to
                                                               20   treat -- to deal with this situation on their own.
                                                               21   You would not immediately send out report to the
                                                               22   FDA. This is not my understanding of quality
    23   BY DR LOEB:                                           23   assurance and quality control.
    24        Q. Just because we are running out of            24
    25   time may I interrupt you, I am sorry, I just
                                                    Page 131
     1   want -- I do not want to have to carry on with
     2   this tomorrow, I am not asking about how you think
     3   the -- what the operator would do faced with this
     4   instruction, I am asking you what is               4            A. We have to now -- first we were at
                                                            5       the moment discussing the
                                                                                                        at that
                                                                7   point if we assume -- if we take your example that
                                                                8   the batch rolls on through the next steps of
                                                                9   manufacture this would be discovered later, and at
                                                               10   the point where it would be discovered this is
    11             MS WU: Objection to form, asked             11   when the qualified person studies the batch record
    12   and answered multiple times.                          12   which contains besides that many, many other data.
    13         A. -- I have to answer?                         13             And at that point in time he or she
    14             DR LOEB: Yes, please.                       14   will also see the
    15         A. Okay, formerly it is possible that
    16   this batch moves on. I have said several times it
    17   is against the expressed teaching of the
    18   manufacturing instruction and it will not happen
    19   continuously or on average.
    20             I might illustrate just to round
    21   that up by an example like for a tablet where the 21       This can happen.
    22   assay is allowed to be 95 to 105 per cent, if a
    23   company and the manufacturing department would
    24   produce repeatedly always tablets with
    25   104.something content this is -- this is not okay

                                                                                                34 (Pages 130 - 133)
                                        Veritext Legal Solutions
                      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 1:18-cv-02032-CFC-CJB Document 264 Filed 02/23/21 Page 37 of 133 PageID #:
                                  104211

                                                  Page 134                                                        Page 136
                                                             1              CERTIFICATE OF WITNESS
     2              MS WU: Objection to form.                2
     3         A. It would most likely be released by        3
     4   a qualified person, as I said, in addition to that  4
     5   this person, together with the quality assurance    5
     6   and the head of manufacture, would review that to   6               I, Dr. Gerhard Winter, am the
     7   make sure that this is not, let us say, the --      7    witness in the foregoing deposition. I have read
     8   what happens on a regular basis because it does     8    the foregoing deposition and, having made such
     9   not fulfill the teaching of the manufacturing       9    changes and corrections as I desired, I certify
    10   instruction.                                       10    that the transcript is a true and accurate record
    11              DR LOEB: All right, doctor, I           11    of my responses to the questions put to me on
    12   think I will let you go. Thank you for allowing    12    Tuesday, December 8th 2020.
    13   me to go a little bit over. And we will see you at 13
    14   the same time tomorrow.                            14
    15         Q. You understand that the deposition        15
    16   is continuing, and, accordingly, you are not       16
    17   permitted to discuss the subject matter of this    17    Signed________________________________
    18   deposition with your counsel, you can assume that, 18       Dr. Gerhard Winter
    19   essentially, you are still in the deposition, do   19    Dated this ___________ day of_________ 2020
    20   you understand?                                    20
    21         A. Yes, this is understood and will be       21
    22   kept. And thank you for the good atmosphere.       22
    23              DR LOEB: Okay, well, we will see        23
    24   you tomorrow.                                      24
    25              THE WITNESS: See you then. Have a       25
                                                  Page 135                                                        Page 137
     1   good day.                                          1              CERTIFICATE OF COURT REPORTER
     2               MS WU: Good night.                     2
     3               DR LOEB: We can go off the record.     3               I, Pamela E. Henley, Court Reporter,
     4               THE VIDEOGRAPHER: The time is now 4          do hereby certify that I took the stenotype notes
     5   7.06 pm CET time and we are going off the record. 5      of the foregoing deposition and that the
     6               THE COURT REPORTER: May I get the 6          transcript thereof is a true and accurate record
     7   order on the record? I was told you both wanted a  7     transcribed to the best of my skill and ability
     8   rough, is that right?                              8               I further certify that I am neither
     9               DR LOEB: Yes, please.                  9     counsel for, related to, nor employed by any of
                                                           10     the parties to the action in which this deposition
    10               MS WU: Yes, if you are working on
                                                           11     was taken, and that I am not a relative or
    11   it I will take it.
                                                           12     employee of any attorney or counsel employed by
    12               THE COURT REPORTER: I was told it
                                                           13     the parties hereto, nor financially or otherwise
    13   was regular delivery of the transcript.
                                                           14     interested in the outcome of the action.
    14               DR LOEB: We will get back to you
                                                           15
    15   on that tomorrow.
                                                           16     Dated: Monday, December 14, 2020
    16               MS WU: Yes, please.                   17
    17        (Deposition concluded at 7:08 pm CET)        18
    18                                                     19
    19                                                     20
    20                                                                      <%10474,Signature%>
    21                                                       21           _______________________
    22                                                       22             Pamela E. Henley
    23                                                       23
    24                                                       24
    25                                                       25

                                                                                                35 (Pages 134 - 137)
                                       Veritext Legal Solutions
                     215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 1:18-cv-02032-CFC-CJB Document 264 Filed 02/23/21 Page 38 of 133 PageID #:
                                  104212

                                                                  Page 138                                                                  Page 140
     1 Huiya Wu, Esquire                                                      1 Par Pharmaceutical Inc Et Al v. Amphastar Pharmaceutical Et Al
     2 hwu@goodwinlaw.com                                                     2 Dr. Gerhard Winter Vol. 1 (#4358187)
     3                 December 14, 2020                                      3           ACKNOWLEDGEMENT OF DEPONENT
     4 Par Pharmaceutical Inc Et Al v. Amphastar Pharmaceutical Et Al         4    I, Dr. Gerhard Winter Vol. 1, do hereby declare that I
     5     12/8/2020, Dr. Gerhard Winter Vol. 1 (#4358187)                    5 have read the foregoing transcript, I have made any
     6     The above-referenced transcript is available for                   6 corrections, additions, or changes I deemed necessary as
     7 review.                                                                7 noted above to be appended hereto, and that the same is
     8     Within the applicable timeframe, the witness should                8 a true, correct and complete transcript of the testimony
     9 read the testimony to verify its accuracy. If there are                9 given by me.
    10 any changes, the witness should note those with the                   10
    11 reason, on the attached Errata Sheet.                                 11 ______________________________ ________________
    12     The witness should sign the Acknowledgment of                     12 Dr. Gerhard Winter Vol. 1                 Date
    13 Deponent and Errata and return to the deposing attorney.              13 *If notary is required
    14 Copies should be sent to all counsel, and to Veritext at              14             SUBSCRIBED AND SWORN TO BEFORE ME THIS
    15 cs-midatlantic@veritext.com                                           15             ______ DAY OF ________________, 20___.
    16                                                                       16
    17 Return completed errata within 30 days from                           17
    18 receipt of testimony.                                                 18             __________________________
    19   If the witness fails to do so within the time                       19             NOTARY PUBLIC
    20 allotted, the transcript may be used as if signed.                    20
    21                                                                       21
    22            Yours,                                                     22
    23           Veritext Legal Solutions                                    23
    24                                                                       24
    25                                                                       25

                                                                  Page 139
     1 Par Pharmaceutical Inc Et Al v. Amphastar Pharmaceutical Et Al
     2 Dr. Gerhard Winter Vol. 1 (#4358187)
     3             ERRATA SHEET
     4 PAGE_____ LINE_____ CHANGE________________________
     5 __________________________________________________
     6 REASON____________________________________________
     7 PAGE_____ LINE_____ CHANGE________________________
     8 __________________________________________________
     9 REASON____________________________________________
    10 PAGE_____ LINE_____ CHANGE________________________
    11 __________________________________________________
    12 REASON____________________________________________
    13 PAGE_____ LINE_____ CHANGE________________________
    14 __________________________________________________
    15 REASON____________________________________________
    16 PAGE_____ LINE_____ CHANGE________________________
    17 __________________________________________________
    18 REASON____________________________________________
    19 PAGE_____ LINE_____ CHANGE________________________
    20 __________________________________________________
    21 REASON____________________________________________
    22
    23 ________________________________ _______________
    24 Dr. Gerhard Winter Vol. 1                         Date
    25

                                                                                                                     36 (Pages 138 - 140)
                                              Veritext Legal Solutions
                            215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 1:18-cv-02032-CFC-CJB Document 264 Filed 02/23/21 Page 39 of 133 PageID #:
                                  104213

   [0.01 - 3]                                                                        Page 1

             0             11 4:10 5:12 87:11    1:02 1:18              212.459.7270 3:16
    0.01 111:15              87:12,14                      2            212944 57:13
    0.5 107:10,16          118 102:12 108:17                              80:16
                                                 2 4:11 12:8,9,20
    0.9 51:17                114:11,12                                  212945 57:16
                                                   16:21 51:24 70:25
    00000114 5:1           11th 11:20                                   215.994.2143 3:5
                                                   75:15 83:20 88:5
    0000114 37:9           12 4:13 5:16 30:25                           22 64:6,7 85:23
                                                   92:6 107:21
    0000232 5:3 37:20        43:21,22,24 51:13                            120:15
                                                   117:18 120:18,18
    0005809 87:18            53:7 78:2 94:21                            23 61:14,15 86:6
                                                   125:20
    0009 80:17               94:22,25 102:23                              87:25
                                                 2.0 107:22,24
    002032 7:17              103:18,24 104:4                            23rd 119:9
                                                 2.02 7:2
    04 76:14                 104:14 109:7,13                            24 4:18 100:25
                                                 2.5 120:18 121:18
                             109:21 111:2,16                              104:2,5 112:24
             1                                     124:13
                             111:24 112:10,19                             123:24
    1 4:9 7:12 10:25                             2.50 75:1 120:18
                             113:7,19                                   25 5:18 41:13,14
      11:2 20:13 21:14                             121:18
                           12/8/2020 138:5                                80:8,10,11 99:2,4
      33:21 34:6 38:16                           2.52 36:10
                           120 5:19                                       119:16
      38:25 39:1,8,9                             20 60:22,24 95:6
                           13 5:17 9:12,16                              25th 120:4
      49:19 51:20 52:4                             121:21 126:5
                             27:15 43:25 120:5                          26 4:21 81:14,21
      52:6 57:8 61:10                              140:15
                             120:7                                      26th 26:17
      61:21 62:2,9,18,20                         2009 27:23
                           14 44:1 124:21                               28th 85:25 86:10
      62:23 63:9,11,15                           2015 27:6
                             137:16 138:3                                 87:17
      63:24 95:12                                2017 5:14 26:22
                           1400 2:15                                    29 5:6,10 10:24,25
      115:16 128:13                                27:7,24 28:4,9
                           141 120:6,12                                   20:14 27:13 33:21
      138:5 139:2,24                               39:14 85:25 87:17
                           143 34:1,2 66:11                               41:12 66:5 68:23
      140:2,4,12                                 2019 17:4
                             66:12 68:25                                2929 3:3
    1.0 108:8 111:21                             2020 1:17 4:24 5:6
                           144 71:1                                     29th 4:24 60:15
      112:3                                        5:10,19 7:3 11:20
                           15 27:8 119:13                                 80:12 81:23
    1.01 111:25                                    22:5,9 60:16
                           1503 80:13                                   2:02 1:18
    1.6 108:4                                      80:12 81:23
                           16 27:3,4 88:11,13                           2nd 22:4,9
    1.7 51:17                                      119:10,16 120:5
                           17 27:5 64:6,7                                        3
    10 5:8 81:21 82:3                              136:12,19 137:16
                           18 1:4 7:17 26:25
      87:10 95:16                                  138:3                3 4:14 10:23 21:13
                             27:3 28:15,20
      104:20 125:19                              2032 1:5                 21:17,18 27:13
                             29:7 30:4,20
    100 51:19 69:15                              209 27:24 28:4           33:23 38:16 61:17
                           19 60:25
    10018 3:15                                     34:6 37:12 38:5        67:17 75:14
                           19104-2808 3:4
    104 126:21,23                                  39:1,9,18,21 43:13     102:24 103:7
                           197 5:1 37:10
    104.something                                  43:20,23,24 44:8       104:7 107:17
                           198 11:12
      131:25                                       49:20 50:13 52:6       109:17 112:17
                           1990s 32:22 78:12
    10474 137:20                                   53:5 54:6,12,13        113:7,19 121:4
                           1998 66:24 68:6
    105 131:22                                     55:4,10 83:7 86:1      122:6,10,11
                           1999 26:11,17
                                                 21 4:15                  126:22

                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 1:18-cv-02032-CFC-CJB Document 264 Filed 02/23/21 Page 40 of 133 PageID #:
                                  104214

   [3.0 - 785]                                                                    Page 2

    3.0 114:16,23        3.604 76:4,6                   4                     6
      133:23               115:25 116:25       4 4:16 24:8,12        6 4:22 35:19,22
    3.16 36:14             117:15                36:23 57:10 67:11     36:12 60:11 95:15
    3.30 114:17,24       3.604. 116:19           67:13 70:14 73:6      95:23 96:2,2,19,21
    3.4 127:11,15,25     3.605 76:17             79:1 107:22 113:5     101:16 103:12
      128:18 130:21      3.64 115:22 116:9       113:7,17,19           120:18 122:20
      133:6                117:3                 120:11                123:22 124:6,10
    3.40 126:9 130:14    3.65 89:21            4.16 59:24            6,238,664 5:16
      131:10             3.7 44:9,17 45:4,25   406 34:1,2              95:1
    3.42 130:22            46:12 47:11 48:9    407 66:10,12 68:22    6.0 96:15
    3.48 129:1             48:21 49:1,15       43 126:3,5            6.5 108:12
    3.5 126:13 127:21      50:9 83:1,20        435817 1:25           60 120:18
      129:6                86:18 89:6,14,21    4358187 138:5         61 61:21 99:15
    3.5. 121:4 127:16      89:23 90:10,15        139:2 140:2           105:18,22
    3.50 117:23 126:9      124:13              445 102:13,13         62 105:18,22 107:5
      128:1,12 129:10    3.70 90:10,16         446 99:16 100:24      620 3:14
    3.50'. 127:3         3.75 86:15 88:14      4487 4:20 26:4        6293 67:12 73:7
    3.50. 76:12 128:8    3.75. 89:19           45 27:19              63 105:2,4 108:17
    3.52 129:1           3.79 88:14            48 28:7                 108:19
    3.57 59:22           3.85 86:15 88:14      487 26:7 34:5,7       6300 26:5
    3.59 129:14          3.9 44:9,17 45:4,25     66:20 69:4          650 2:6
    3.6 76:14 90:20        46:12 47:12 48:9                          650.813.4995 2:8
                                                        5
      91:1,20 92:4         48:21 49:1,15                             67 61:22
      113:23 114:16,23     50:9 83:1,20        5 4:19 9:12,16
                                                 25:22 26:1,2                 7
      115:20 116:9         86:18 89:7,14,21
      118:10,12,18         89:23                 28:12 39:1,9        7 4:25 5:14 21:14
      119:3 121:18       3.95 89:21              52:12 67:8 73:6       27:24 28:4,9 37:7
      127:12,15,25       30 138:17               96:5 98:11 107:9      37:11 38:15 57:5
      130:21 133:6,17    300 4:21 95:16          109:24 111:6,10       63:1 78:24 85:19
    3.6. 89:8 128:19     3000 2:5              5.25 94:14              124:17
    3.60 75:1,24 76:3    31 12:8               5.45 94:17            7.06 135:5
      90:21 91:1,22      314 5:3 37:20         50 85:22,23,25        70 102:11 104:9
      113:23 114:17,24   329490 111:17           87:20               702502 87:24
      115:20 118:10,18   35 4:24 37:4          503 5:7               72 87:3,4
      118:23 119:4       36 120:10 124:20      512.394.3041 2:17     75 35:11 60:9
      121:18 126:9         124:21              515 2:14              77 22:1,2 41:16
      130:14 131:10      37 5:1,3 36:23        55 25:19 67:6           114:11,12
      132:14 133:2,24      37:4                58 61:22              779 5:11
    3.60. 118:12         3779 81:24            5810 88:6             785 28:8 37:20
    3.600 75:25 76:1     38 37:16                                      38:5 39:2,9,18,21
                                                                       43:13 44:1,7

                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 1:18-cv-02032-CFC-CJB Document 264 Filed 02/23/21 Page 41 of 133 PageID #:
                                  104215

   [785 - amneal]                                                                   Page 3

      50:14 52:4,12        able 110:17 131:8     adjusted 126:9        aim 43:16
      53:15,16 55:4,9      absolutely 81:8         127:15 132:14       al 1:9 7:14,15
      61:22 83:8 86:2        96:3 103:1 129:5      133:2                 138:4,4 139:1,1
    78701 2:16             academic 32:20        adjustment              140:1,1
    7:08 135:17            accept 93:3 119:20      125:25 128:5        allotted 138:20
    7th 39:14                121:12                130:13              allow 34:16 92:23
              8            accepted 93:17        adjusts 127:2           118:23
                           accepting 132:8       administer 7:24       allowed 102:22
    8 1:17 5:2 37:16
                             132:10              administered 50:5       128:15 131:22
      37:18 39:1,2,8,9
                           accuracy 138:9          50:10               allowing 83:4
      51:24 52:12 95:15
                           accurate 11:23        administering           96:20 134:12
      95:23 96:2,2,19,21
                             22:12 93:24           49:22               allows 107:15,21
    8.0. 96:15
                             136:10 137:6        administration          108:8,12 130:18
    80 5:7
                           accurately 44:4         53:9,25             alto 2:6,7
    819 5:15 87:18
                           acetyl 107:18,25      adopt 77:7            ambiguous 63:13
    82 5:11
                             109:17              affect 10:3           amend 119:3
    85 51:18
                           acid 64:14 126:15     affiliation 20:2      amended 88:14,16
    87 5:15
                           acidic 128:4          affiliations 8:5      amending 113:22
    8th 3:14 7:3
                           acknowledgement       afternoon 7:1         amendment 5:5,9
      136:12
                             140:3               ago 39:13 40:6          80:15 86:10 87:19
              9            acknowledgment          70:25 95:7 118:20     88:23 89:16 99:11
    9 4:5 5:4 24:5           138:12              agree 7:10 13:21        105:3,11 114:2,10
      78:25 80:18,23       acoustically 54:25      28:2,7,10 43:9        125:20
      99:2,8,21 100:16     act 130:8               52:14 53:3 57:18    amendments 86:1
      100:21 104:16,20     action 5:13 8:1         62:19,22 64:24        86:14 104:19
      108:4 114:10           38:24 87:16           68:3,8 76:14 79:9     118:3 124:5
    9,744,209 4:25           129:24 137:10,14      82:5 86:12 87:18    amino 64:14
      37:8                 activity 73:12 74:3     88:3 91:19 100:19   amneal 3:10 5:4,8
    9,750,785 37:19        adding 47:5             100:22 101:6          8:14 15:17 21:23
    9,750,787 5:2          addition 23:20          103:15,21 104:12      38:1,25 39:4
    94 5:16                  83:17 125:21          108:2 109:25          56:19 58:23 59:2
    94306-2112 2:7           134:4                 111:19 112:14         59:9,15 64:10
    95 70:10,16 73:13      additional 23:18        113:11,20 116:6       75:3,9,17,24 76:3
      131:22                 46:9 47:5 74:5        116:23 117:12         76:16,20,25 77:4
    99 26:12               additions 97:6          124:9                 77:13 81:23 82:1
              a              140:6               agreed 26:21            82:2,5 90:20 91:1
    aaron 13:1             address 9:10,11,20      39:15                 91:9 99:6,12,23
    abbreviated 56:11        19:9                agreement 93:6          100:4,16,24 101:8
      57:20,24 104:1       adjust 76:11          ah 32:3                 101:14 102:15,20
    ability 10:3 137:7       117:23 127:25       ahead 81:20             103:5,11 104:5,9
                             128:17                                      104:13,16,20

                                      Veritext Legal Solutions
                    215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 1:18-cv-02032-CFC-CJB Document 264 Filed 02/23/21 Page 42 of 133 PageID #:
                                  104216

   [amneal - assay]                                                                 Page 4

      105:11,18 108:20    analytical 77:24      appearance 8:8         arginine 61:9 69:3
      109:11 111:1,23       78:1                appearances 8:5          69:10
      112:3,8 113:22      analytics 78:5        appeared 40:5          argue 64:9,25
      114:14,20,21,22     anda 56:8,11,14       appended 140:7         argument 61:7
      115:2 116:15,20       57:13,16 58:3,14    applicable 138:8       arguments 18:10
      116:24 117:7,13       58:15 59:8 80:16    applicant 58:14          18:16,25
      117:22 118:9,16       80:22 81:10 99:12   application 14:6       arranged 111:6
      118:21 119:3,18       113:5,18 119:24       26:13 50:2,21        art 31:19 41:23
      119:22 120:16         122:4 124:7,11        56:12,15 58:15         44:20,24 45:8,16
      121:7,17 122:5,16   andas 56:19 57:11       68:2 83:9 88:3         45:20,23 46:10,16
      122:22,25 123:24      58:18 59:14           122:10,11              47:10,19 48:2,7,19
      124:6 125:23          125:21              applications 97:21       49:6 50:8 52:24
      127:1 129:2,4,16    animal 68:14            122:5,7 124:8          53:1 54:6,13 84:2
      130:14 131:5,7,8      72:21,22            applied 14:7,15          84:25 85:3,7,12
      132:12 133:2        answer 6:5 10:3,6       49:9 84:20 85:13       92:18 94:6 96:14
    amneal's 57:13,16       10:16,19 14:10        101:14,18 103:11       96:18 97:16,18
      58:2,2,3,17 59:8      21:8,9 23:23,25     applies 43:2,4           98:1,1 115:1
      59:14 74:25 75:23     24:3 25:6 30:2,10   apply 49:7 74:9,18     artisan 90:17 96:1
      76:10 79:19 80:19     31:9 33:2,12,13       76:21,25 77:4,7,22     115:19
      80:21,22 103:17       46:4 47:2,22          84:10 91:7 110:1     arts 84:7
      107:3,14 108:7,11     48:16 68:16 72:5    applying 15:2 56:1     aside 21:13 25:17
      111:1,20 112:9,15     72:12 74:12 81:15   appreciate 19:3,4      asked 17:7 26:15
      112:16 113:5,18       84:11 90:8,9          19:6                   31:7 48:11 60:4
      117:10 118:3          96:12,13 97:4       appreciated 18:15        63:21 85:15
      123:18 124:11         98:8 101:4 110:5      18:23                  120:14,15,25
    amount 42:10,16         116:5 121:16        appreciating             121:7 124:25
      42:21 51:16           125:6 131:13          121:24                 131:11
    amphastar 1:8           132:8,10            approach 42:13         asking 9:7 21:10
      7:15 138:4 139:1    answered 31:8         appropriate 41:7         30:19 34:14 45:19
      140:1                 46:8 48:12 59:15      41:9 93:3 112:5        51:8 92:3 106:25
    amphpa0006289           63:22 120:20          115:9                  131:2,4
      4:21 26:5             131:12 132:3        approved 103:24        asn 109:24
    amvas01233654         anybody 36:3            104:10,14            asp 107:9 111:6,10
      81:24               anyway 81:20          approximately          aspect 34:7 45:7
    amvas0131386 5:7      api 72:20 73:17         26:25 28:14            45:21 54:8 77:17
      80:13               apologies 76:24       april 4:23 26:10         92:15 93:6,25
    amvas0133654            88:15 100:9           26:17 60:15            121:12
      5:11                apologize 36:25       arch 3:3               aspects 40:5 46:19
    analysis 13:25        apparently 27:22      area 31:19 32:19         47:4 74:5
      14:21,24 15:6       appear 40:3             33:3                 assay 131:22
      25:9 52:24

                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 1:18-cv-02032-CFC-CJB Document 264 Filed 02/23/21 Page 43 of 133 PageID #:
                                  104217

   [asserted - butendt]                                                             Page 5

    asserted 20:18,23      author 128:21           123:20,23,23        biotechnology
      21:23 23:16 26:21    authorized 7:24         124:7,11 125:2,10     32:24
      27:1,23 28:3,15,22   authors 73:18           125:12 127:1        bit 30:3 38:4 41:4
      30:1 33:7,16         available 53:2,3      bates 26:4 37:9,19      47:15 55:13 69:23
      34:10 38:6 39:9        138:6                 67:12 73:6 80:12      78:20 104:1 111:6
      39:14 40:19 43:13    avenue 2:14 3:14        81:24 88:6 99:16      128:13 134:13
      43:20,25 44:7        average 131:19          102:12              blake 2:19 8:11
      45:3,23 47:8,20        132:6               beg 66:7                35:11
      48:3,19,25 49:13     avoid 33:2            beginning 8:8         blake.greene 2:18
      50:13 52:25 54:5     aware 12:2 16:12        43:17 46:23 50:20   blood 34:17 49:21
      54:12 55:8,10          19:24 22:15 28:18     57:7 72:10 127:14   body 62:1
      60:5 65:20 71:7        29:21 32:7,21         130:7               bolded 81:3
      71:15 73:1 85:4        66:25 67:3,25       behalf 2:3 3:10       book 87:4,5
    asserting 38:1,25        78:13 82:21 89:16     15:17 119:23          100:14
      39:4                   96:13 115:13        behavior 130:4        bookkeeping
    assess 14:3,12                  b            belabor 64:3            25:25
    assign 40:12,17                              believe 11:22         borderline 103:13
                           b 2:19 4:12,17,20
    assist 31:5                                    20:22 22:11,13      bottom 31:2 51:13
                             9:15 12:10 24:9
    assume 9:24 49:18                              25:21 30:10 31:17     67:12
                             24:15,19 26:4
      56:1 81:14 133:7                             32:9 63:24 64:1     bql 110:11
                           back 20:12 27:12
      133:17 134:18                                81:17 82:12 85:2    brand 58:14
                             28:12 33:21 36:13
    assumed 93:17                                  87:10 93:14         break 56:5 94:12
                             36:20,25 38:15
    assumes 110:20                               beneficial 43:7       brian 3:7 8:11
                             59:25 60:2 64:5
    assumption 71:19                             best 137:7            brian.goldberg
                             65:10 68:23 91:4
      118:19                                     beyond 46:12 70:1       3:6
                             94:16 100:9,11
    assurance 130:2                                94:4,5              bridges 105:22
                             125:14 135:14
      132:23 134:5                               big 37:3              broadened 89:2
                           baltic 32:21
    atmosphere                                   binder 10:23 12:8     broadening 89:12
                           based 100:24
      134:22                                       21:13,13 24:6       brought 55:22
                             104:17 112:2
    attached 24:10                                 25:17,18 27:12        101:19 116:12
                           basic 14:24 128:4
      35:24 79:10                                  33:22,23 35:10      buffer 95:15
                           basics 98:14,21,24
      138:11                                       36:23 38:14,15      buffered 95:14
                           basis 134:8
    attempt 64:11                                  80:9 119:13,14      building 3:13
                           batch 111:16
    attending 8:4                                binders 60:9          business 9:10,11
                             116:9 127:6
    attention 41:12                              binding 77:11           97:22
                             128:11 131:16
    attorney 8:8                                 bio 32:23             butenandtstrasse
                             133:2,3,8,11,19
      120:21 137:12                              bioequivalence          9:12
                           batches 101:16,19
      138:13                                       80:16               butendt 9:15
                             103:6,18 104:22
    audio 7:9,9                                  biological 64:18
                             112:12 122:6,10
    austin 2:16                                    73:12
                             122:11,12,15,19
                             122:21 123:6,18
                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 1:18-cv-02032-CFC-CJB Document 264 Filed 02/23/21 Page 44 of 133 PageID #:
                                  104218

   [c - collectively]                                                                Page 6

              c            centre 3:2            choice 115:8             53:1,5,16 54:5,12
    c 2:1                  certain 46:25 74:4    choose 39:24             55:9,10 60:5
    ca 1:4                   74:15 84:5 92:14      68:13 119:3            62:19 65:5,7 66:1
    calculate 27:3           97:9 115:6          chosen 123:3             73:1 82:24 83:23
    calculated 106:23      certificate 136:1     chromatographi...        84:1,24 85:4 86:1
    calculations 14:4        137:1                 70:22 73:11            86:10,14,21 88:24
      14:13                certified 37:8        cira 3:2                 89:13 95:5,9,19
    california 2:7         certify 136:9         circuit 78:20            96:24 98:2
    call 74:5 116:7          137:4,8             circumstances          clarification 17:12
    called 16:3 40:20      cet 1:18 7:2 36:10      23:21 118:24           28:23 35:20 36:2
      73:24                  36:14 59:22,25        119:1                  56:3 57:1 70:3
    calls 116:15             94:14,17 135:5,17   citation 34:15           94:10 115:4 116:3
    camera 37:3            cfc 1:5 7:17          cite 30:13             clarify 9:23 42:15
    camino 2:5             chance 34:14          cited 19:15 23:1         56:21
    care 80:1              change 12:5 22:18       23:11 30:15,18,24    clarity's 38:4
    career 33:4              74:7 86:22 88:22      30:25 70:13          clear 26:14 27:10
    carefully 40:9           90:25 100:11        claim 34:6,14,15         31:12 50:12 63:1
      111:5                  101:23 103:4,5        34:17 43:23 45:21      63:6 89:15 91:10
    carried 101:22           114:4,15 115:20       46:20 49:19,20         93:9 96:13 110:4
    carry 131:1              115:24 118:7,9,17     51:11 52:4,6           110:14 116:15,17
    case 7:16 11:5           120:16 125:24         65:22 88:10,13         116:21 117:23
      14:18 17:16 18:23      126:12 139:4,7,10     89:6 90:12 91:12       118:21 128:6,21
      20:18 25:13 27:2       139:13,16,19          92:1 95:12 96:1,5      128:22 129:21
      28:16 32:12 33:8     changed 86:18           96:19                  130:8,11 132:1
      33:16 34:23 35:4       88:19 90:20         claimed 33:7,15        cleared 28:11
      58:23,24 59:2,6        104:13 121:7          34:10 43:13 45:3     clearly 76:11
      60:19,19 69:3          126:8                 45:24 48:20,25         83:17,18 119:7
      76:13 83:24 98:20    changes 86:22           49:6,14 50:19          125:4 126:13
      98:23                  136:9 138:10          60:5 61:19 65:19     click 36:5
    cases 71:20 84:5         140:6                 97:10                clinical 53:9,13,16
      110:10               changing 100:4        claims 20:17,23          53:17 54:5,11
    catch 25:24              102:16 125:22         21:3,23 23:16        clinician 53:20
    cautious 70:24         chase 121:6             27:23 33:8,16        close 121:25 127:2
    cell 7:7               check 87:6,22           34:10,24 38:25         127:9,15,17,20
    cellular 7:6             103:9,14 109:24       39:1,4,8,10,14         128:1,7 129:5
    cent 40:7 51:17,17       110:21 111:4          43:20,24,25 44:1,8   cofounder 78:2
      51:18,19 69:15       checked 20:2            44:21 45:3,12,16     cohen 3:21 7:20
      70:10,16 73:13         110:12 112:14         45:23 46:11,22       colleagues 78:1
      107:11,16,21,22      checking 79:12          47:8,10,20 48:3,8    collectively 38:6
      108:4,9,12 111:21    chemically 69:6         48:20,25 49:5,13       52:18 58:4
      111:25 131:22          69:19                 50:13 51:24 52:11

                                      Veritext Legal Solutions
                    215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 1:18-cv-02032-CFC-CJB Document 264 Filed 02/23/21 Page 45 of 133 PageID #:
                                  104219

   [colm - correct]                                                               Page 7

    colm 60:16              80:14,19,21 82:1   consequences          correct 11:5,6,16
    column 61:21            118:3 123:24         82:22                 11:20 12:15 13:1
      105:21 109:1,2,5      140:8              consider 14:20          19:11 20:18 21:23
      109:10 110:8,9      completed 138:17       47:4 59:6 92:15       21:24 22:6,23,24
    columns 112:14        complicatedly          97:25                 23:16 24:11,13
    combined 49:10          47:15              considered 4:13         25:1 26:7,8,11,17
      84:18               comply 82:19           4:18 12:14,20,24      26:18 27:2 28:4,5
    come 36:20 91:4       compound 68:20         16:21 24:10 78:25     28:16,17 29:9,16
      100:9,11 125:14     comprised 51:16        79:10,13              31:6,23 32:13
    comes 123:7             65:23              consistent 61:8,24      33:9,17 34:11,13
    coming 33:1           computer 88:8          62:13                 34:24 37:13,14,22
    comma 89:18           concentration        consistently 127:2      37:23 38:1,2
    commencing 1:18         95:16              construct 132:5         40:21,25 41:14,20
    comment 20:7          concerned 41:17      construction            41:24 42:2,3,7,11
      99:20 100:21          42:4                 64:11                 43:3,8,21 44:2,9
      118:13              concerning 20:16     construe 61:8           44:10 45:17 47:20
    commented               48:1 59:8 70:18    consultant 78:3         48:3,4,14 50:5
      117:17,18             82:2 102:16        contact 59:2,12         51:5 52:1,2 53:10
    comments 47:5           105:12             contain 63:23           53:11,18,20 55:6
    commercial            concerns 47:5        contains 63:8           56:9,17,18,20
      123:18              concluded 135:17       64:19 133:12          57:11,14,15,24,25
    communicated          conclusions 14:4,6   contend 64:16           58:11,15,16,19,20
      15:10,13,24           14:9,13,17 19:6    content 31:13           59:17 62:20,24
    communicating           67:15 73:22          42:16 131:25          65:14,20 67:1
      27:11               condition 102:24     context 63:16           69:13,17 70:20
    communication         conditions 46:25       70:13 74:13 83:22     71:8,11,16 72:18
      115:10 124:5          71:25 102:17         91:5,6 92:12 96:7     73:1 75:1,2,5,10
    community 20:5          104:10 106:10,19     98:11 127:10,11       75:13,20,21 76:6
    companies 30:5          106:20 107:2         128:16,21             76:17,21 77:1,5
      74:9,18               108:22,23          continue 7:10           79:17,21,25 80:22
    company 1:5 16:3      conduct 15:6           130:15 131:8          80:24 81:7,8,12
      55:19 56:15 77:24   conference 7:19      continued 132:14        82:4,7,8,20,25
      78:3 82:10 131:23   confronted 45:9      continuing 134:16       84:10,25 85:5,14
    comparative           confused 108:1       continuously            86:15 88:16,17,24
      104:21              confusing 117:11       129:24 131:19         88:25 89:2 90:2
    compare 101:24        confusion 27:16      control 130:19          90:21,24 91:18,24
      110:18              congress 2:14          132:23 133:5,15       92:8,21 94:9 95:2
    compared 71:14        congruent 85:9       conversations 7:6       95:3,20,24 99:7,12
    competitive 98:13     connected 32:19      copies 138:14           99:13 100:5,18
    complete 5:5,9        connolly 4:23        copy 11:3 26:4          101:2,9,16 102:18
      33:11 72:12 73:21     60:16                37:8                  102:25 103:2,8,19

                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 1:18-cv-02032-CFC-CJB Document 264 Filed 02/23/21 Page 46 of 133 PageID #:
                                  104220

   [correct - designating]                                                             Page 8

      103:25 104:11,17       cross 18:4 40:1        days 125:7 138:17     deposing 138:13
      106:6,13 107:5,6       cs 138:15              deal 132:20           deposition 1:12
      107:18 108:14          current 74:25 75:7     december 1:17 7:3       5:17 7:9,13,18
      109:8 111:3,21,25        76:10 107:9,14,20      136:12 137:16         12:10 16:8 21:17
      112:4,10,19,25           108:2,3,7,7,11         138:3                 23:20 24:9 26:2
      113:6,15,18              112:9 116:7,24       dechert 2:4,13 3:1      35:25 36:18 37:7
      114:17,18 117:1          117:6,7 132:11,24      8:10,12               37:17 38:10 52:16
      118:10 119:10,18       currently 37:24        dechert.com 2:9         55:25 58:1 67:8
      120:24 121:3,14          111:20 117:12          2:18 3:6              79:1 80:18 81:22
      121:19,23 124:13         124:4                decimal 75:15,18        87:15 94:25 99:3
      125:5,10,25            cut 61:5 121:6           89:18 90:11 91:15     119:10,16 120:4
      127:21 129:10          cv 1:4 7:17              92:7,8,13             134:15,18,19
      130:16 134:1                    d             decimals 92:13,19       135:17 136:7,8
      140:8                                         declaration 87:25       137:5,10
                             d 4:1 9:15 107:17
    corrections 136:9                               declare 140:4         deputy 119:17
                               109:17,24
      140:6                                         decrease 42:14        derive 71:21
                             d.j. 2:10
    correctly 115:18                                decreases 42:10       derived 62:17
                             daily 78:3
    corresponding                                     42:21,22              64:15 65:1 68:14
                             data 14:22 71:10
      81:25                                         deemed 140:6            69:4,9,24 70:19
                               74:15 75:4,9
    cost 68:16                                      defendant 64:9          71:4 72:15,16,21
                               100:1 101:1,1,8,11
    counsel 8:3 97:14                               defendants 1:10       describe 57:10
                               101:15 103:9,12
      121:19 134:18                                   3:10 8:14 64:10     described 29:6
                               103:14,17 104:17
      137:9,12 138:14                                 64:16,24              40:11 61:10 62:9
                               105:8,12 108:16
    countries 29:20                                 define 127:9            65:25 69:9 71:7
                               108:20,24 109:2,6
      33:5                                          defined 98:20           71:15 72:11
                               109:11 111:14
    course 15:9 25:12                               definition 56:1         124:11 125:10
                               122:5 123:24
      32:10 33:3 54:15                                85:2,6,10 98:9      describes 20:14
                               124:6 125:12
      72:11 74:20 81:4                              degradation 71:22       23:14 64:17 65:24
                               133:12
      121:16                                          71:25 72:10           73:23 85:9 114:15
                             date 26:15,20 27:1
    court 1:1,24 3:22                               degree 98:11          describing 61:18
                               27:22 28:3,8,15,21
      7:22 8:19 9:1                                 delaware 1:1 7:16     description 61:19
                               29:9,25 32:8
      20:22 21:2 25:23                              delivers 93:21          63:18 64:17,21
                               39:13 54:13 68:6
      61:1,3 62:11,22                               delivery 135:13         82:15,16 104:2
                               139:24 140:12
      65:2 70:3 87:11                               demonstrate 89:5        117:11
                             dated 60:15 80:12
      135:6,12 137:1,3                              denied 81:9           description's
                               81:23 87:16,17
    court's 62:6,7                                  department 77:24        61:23 62:12
                               136:19 137:16
    covers 23:18                                      78:1 128:24 130:2   designated 79:20
                             dates 27:17 87:16
    credit 120:23                                     131:23                79:23 107:1
                               125:3
    criteria 46:5,23                                depending 72:20         119:22
                             day 135:1 136:19
    criterion 46:20                                 deponent 4:2          designating 82:11
                               140:15
                                                      138:13 140:3

                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 1:18-cv-02032-CFC-CJB Document 264 Filed 02/23/21 Page 47 of 133 PageID #:
                                  104221

   [designed - email]                                                                Page 9

    designed 78:10           92:6 128:11           67:11 80:11 81:16      94:12,18 97:11
    desired 136:9          direct 59:12            84:9 87:23 88:5        98:18 103:22
    despite 48:5           directed 53:9           99:15 114:1,6,9        113:2,10 117:4
    detail 14:5,13,14      direction 128:5         120:3,11 121:11        118:1 121:5
      15:7 23:12 51:10     directly 15:10,14       126:12                 130:23 131:14
      57:3 70:1 96:8         40:24 41:1,18       documentation            134:11,23 135:3,9
      103:9 118:15           42:5 102:7            74:14                  135:14 136:6,18
    detailed 15:3          disagree 13:9,19      documents 6:2            138:5 139:2,24
      64:16                disagreements           12:21,22 16:6          140:2,4,12
    details 42:15            13:15                 17:21 18:3 23:7      draw 14:8 19:5
      69:21 104:24         disclose 65:19          30:18 31:13,13       driving 132:6
    detected 110:11          72:25                 33:3 84:4            drug 32:15 42:9
      133:20               disclosed 28:19       doe 36:1                 42:20 43:6 56:12
    determined               34:5 65:13 69:3     doing 14:17 31:14        56:16 58:11,13,14
      110:11               discovered 133:1        87:8                   66:19 67:19 68:10
    develop 43:14            133:9,10            dosage 44:8 49:22        80:15,15 83:9
    development 31:5       discrepancy             50:3,8 51:15           85:13 120:17
      32:15,23 119:23        129:17              dose 56:22,22          duly 8:22
    device 93:20,20,23     discuss 59:7            57:14,17,20,23                 e
    differ 72:20             134:17                109:7,12 111:17
                                                                        e 2:1,1 4:1 9:15
    difference 92:3,5,9    discussed 33:4          111:24
                                                                          78:15 81:3 137:3
      113:1                  37:12,21 64:13      dr 1:14 2:10 4:3,5
                                                                          137:22 139:3,3,3
    different 20:10          87:19 91:4            7:13 8:9,24,25 9:4
                                                                        eagle 16:3,9,14
      30:21 36:19 48:18    discussing 65:11        9:5 13:8,15,18,22
                                                                          17:7,19,25 18:7,23
      54:20 65:22 69:23      118:8 133:5           13:24 14:3,12
                                                                          19:2,9,16
      71:6,13,14 72:12     discussion 60:3         15:6,11,14,17,25
                                                                        eagle's 18:10
      72:17 83:12          display 92:22           16:12 17:18,25
                                                                        earlier 65:11 91:4
      106:21 110:1         dispute 27:22           18:15,22,24 19:8
                                                                        easier 77:19
      111:11 117:21          63:18 70:2 84:12      19:10,15,18 20:6
                                                                        easiest 38:13
      118:14,15 121:12     distribution 69:21      21:22 22:21 23:1
                                                                        easily 29:4
      125:18                 69:23                 23:8,19,22 24:25
                                                                        easy 57:4
    differently 83:8       district 1:1,1 7:16     25:5,8,11,24 30:11
                                                                        educated 46:18
      84:1 111:6             61:9                  31:2,9 34:20
                                                                        effect 67:19
    differs 34:5           doctor 36:17,25         35:21 36:15 37:5
                                                                        effectively 42:21
    difficult 40:12          49:25 116:4 119:2     40:14 41:11 42:18
                                                                        egnyte 88:9
    digit 90:2,4,5,11        119:9 121:7 123:4     43:11 45:11 47:16
                                                                        either 47:24 51:4
      91:17 92:7,21          125:15 127:18         48:13 54:4 59:18
                                                                          109:21 128:5
      93:10,11,22 94:5,8     134:11                60:1 64:4 70:4
                                                                        el 2:5
      115:17               document 11:3           72:2,3,4,6 79:2,3
                                                                        electronic 87:7
    digits 74:16,17,24       15:22 17:23 26:3      79:16 81:25 87:13
                                                                        email 2:9,18 3:6
      75:14,15 89:18         26:6,10 30:8          87:14 93:15 94:11
                                                                          3:17
                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 1:18-cv-02032-CFC-CJB Document 264 Filed 02/23/21 Page 48 of 133 PageID #:
                                  104222

   [embedded - failures]                                                            Page 10

    embedded 66:1          evidence 13:12           104:20,20,21         expertise 15:3
    embodiment               29:5,10,11 31:3,11     114:10 120:5,7       explain 30:3 55:17
      64:12                exact 23:11 113:13       121:2 122:6,10,11      77:20 93:9 115:17
    employed 137:9         exactly 9:19 14:25       122:12,15,21         explained 41:4
      137:12                 17:23 21:10 24:2       123:19,22,23           46:16,17 74:5
    employee 59:3            29:1 46:19 57:3        124:7,10 125:2,10      84:14 91:7 92:12
      137:12                 67:2 89:23,25          125:12 126:22          100:16,24 130:20
    employees 58:24          110:19 114:6         exhibits 35:21         explanation
      59:16                  129:10                 36:4,5                 115:20
    encounter 49:8         examination 4:4        existing 74:1,2        explicitly 65:2
    endeavor 121:25        examined 8:24            101:15               expose 71:24
    endo 1:5               example 29:19          exogenous 61:23        express 46:3 50:19
    enforceability           36:1 61:21 83:19       61:25 62:13,14         89:17 90:12 91:15
      16:13 17:4,16,19       84:3 105:1,10,11       64:19                  115:12 127:23
      19:16 20:17            107:7 130:20,22      expanding 89:22        expressed 25:10
    entire 39:20 63:17       131:21 133:7         expectations 41:8        25:10 43:16 75:19
      111:2                exclude 62:16 63:7       132:2                  86:14 92:20 94:5
    entirety 11:19           64:15 115:15         experience 14:3          95:22 96:6 97:5
      13:13 16:17 18:1     excuse 27:23 37:4        14:11 31:17 32:15      117:22 119:7,8
      22:8,22                78:24 80:20            74:8 85:15 97:22       126:13 129:22
    entitled 10:25           109:19,22              128:10                 131:17
      21:19 24:9 80:14     exercise 112:11        experienced 115:7      expresses 116:15
      112:17,18 113:4      exhibit 4:7,9,11,12      128:6                  116:16 129:4
      113:17                 4:14,16,17,19,22     experiencing           expressing 92:5,7
    entry 17:13              4:25 5:2,4,8,12,16     36:17                expression 90:15
    environment              5:17 10:25 11:2      experiments 25:14        90:16 92:4 127:22
      98:13                  12:8,9,10,20 16:20     25:15                extended 67:21
    errata 138:11,13         20:13 21:16,18       expert 4:9,11,14       extent 120:22
      138:17                 24:8,9,12,15,19        4:16 8:18 11:1,4,8   extremely 76:12
    especially 69:2          25:21 26:1,2           12:15,25 13:4        eyes 78:17 90:17
    esquire 138:1            28:12 33:21 35:15      14:21,23 15:1,4,8              f
    essence 103:15           35:19,22 36:12         16:13,25 17:7,15
                                                                         f 60:16
    essentially 66:1         37:7,11,16,18          18:8 20:13,21
                                                                         faced 131:3
      134:19                 38:16 42:11,22         21:19,21 22:18
                                                                         fact 32:21 57:2
    established 69:15        60:10,11 67:8          23:13 24:11,16,20
                                                                           68:19 115:2,11
    et 1:9 7:14,15           73:6 79:1 80:18        24:25 25:4 32:11
                                                                         facts 54:17
      138:4,4 139:1,1        80:23 81:21 82:3       37:13,21 38:17
                                                                         factual 59:7
      140:1,1                87:9,12,14 94:20       40:4 42:19 47:22
                                                                         fail 125:13
    eventually 84:19         94:20,21,22,24         48:1 51:4,14
                                                                         fails 138:19
      101:20 116:10          99:2 100:16            53:24 54:19 59:11
                                                                         failures 133:20
                             101:16 103:18          78:14 79:3 85:7

                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 1:18-cv-02032-CFC-CJB Document 264 Filed 02/23/21 Page 49 of 133 PageID #:
                                  104223

   [falling - go]                                                                 Page 11

    falling 84:13        finding 126:19            113:9 117:2,16      fully 9:22 10:6,20
    falls 127:24         fine 81:10 114:8          130:17 131:11       funny 100:14
    familiar 58:6 82:9 finish 112:11               134:2               further 12:22
       85:12 95:4           125:18               formal 40:2 81:10       51:15,25 74:12
    far 43:18 75:14      finished 72:5             82:22                 96:5 115:15 137:8
       104:3 129:23         106:5 120:17         formalities 87:9      future 21:7 101:19
    fda 41:5,8 56:16     firm 7:20,23            formally 82:21          123:5,7
       81:23 99:23 115:6 first 24:23 28:3          120:3                         g
       115:10 116:21        32:6 41:16 54:23     formerly 65:25
                                                                       general 74:11
       118:8 123:9 124:5    61:16 71:19 81:1       82:6 101:17
                                                                         77:16 82:19 84:16
       125:5,10 129:18      96:13,22 107:8,12      117:17,23 131:15
                                                                         91:19 96:12,24
       129:23 131:6,7       113:21 114:3         forming 59:1,5
                                                                         97:5 98:9 119:18
       132:13,17,22         120:24 123:6         formulas 14:15
                                                                       generally 97:3
    fda's 80:21 82:1        133:4                formulate 45:9
                                                                         101:14
       99:20 100:21      firstly  111:5          formulating 98:12
                                                                       generic 56:16
       118:2             five 2:6 63:5           formulation 15:2
                                                                       gentleman 78:14
    february 5:13                                  28:25 29:18,24
                                                                       gerhard 1:14 4:3
       26:22 27:24 28:4  flaws 133:20              30:6 34:4,5 44:16
                                                                         7:13 8:16,21 9:9
       28:9 39:14        flipping 119:15           44:17 45:4,10
                                                                         11:1 21:19 136:6
    field 14:25 20:5,11 focus 40:4 95:13           46:12,24 47:11
                                                                         136:18 138:5
    fifth 25:18          focuses 13:25             48:21 49:1,2,8,14
                                                                         139:2,24 140:2,4
    file 39:17,20,25     focussing 116:5           50:10 53:10 54:19
                                                                         140:12
       40:7 60:13 86:2      121:11                 73:19
                                                                       german 9:16
       86:25             folder   35:21 36:4     formulations
                                                                       germany 1:22
    filed 5:13 7:15         36:5                   30:20 32:20 43:15
                                                                         9:12
       15:17 56:19 66:24 folders 37:2              61:19 98:12
                                                                       getting 102:10
       78:21             follow 77:13,18         formulator 85:5
                                                                       give 11:10 31:14
    files 56:16          following 62:17         forward 54:18
                                                                         35:16
    filing 54:6,13 68:2     102:9                  61:14 102:11
                                                                       given 66:14 68:11
       68:6              follows 8:23            found 37:4 84:3
                                                                         75:22 76:2 140:9
    final 5:12 87:15     foregoing 136:7,8         88:2,3
                                                                       gives 20:21
       133:14,16            137:5 140:5          four 113:19
                                                                       glu 107:22
    financially 8:1      foresee 21:5,10         framework 84:22
                                                                       gly 108:4
       137:13               24:3                 free 68:18
                                                                       gmt 1:18
    find 21:13 34:18     forgive 101:6           front 17:22 37:3
                                                                       go 7:11 21:25 25:7
       35:23 36:23 64:20    122:1                  78:17 91:13
                                                                         27:12 28:12 33:21
       66:4,10 67:5 70:9 form 24:1 34:12           118:13 126:4
                                                                         35:14,16 36:8
       79:14 87:24 99:1     40:10 43:10 44:8     fulfill 82:14 84:16
                                                                         38:15 57:2 59:18
       99:9 100:10          47:13 49:22 50:3       116:16 134:9
                                                                         64:5 69:20 81:20
       107:24 117:10        50:9 51:15 71:17     full 82:22
                                                                         87:7 93:19 96:4
       125:11,13 126:17     103:20 112:20
                                                                         104:25 130:12
                                      Veritext Legal Solutions
                    215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 1:18-cv-02032-CFC-CJB Document 264 Filed 02/23/21 Page 50 of 133 PageID #:
                                  104224

   [go - independent]                                                             Page 12

      134:12,13 135:3     handed 129:22        honored 97:18          iii 5:18
    goes 64:23 65:15      handle 56:6          hope 87:16             illustrate 131:20
      70:1 116:22         happen 76:13,14      hopefully 56:6         immediately
    going 7:2 9:24          130:8 131:18         125:18                  129:19 132:21
      10:16,19,24 11:7      133:21             hour 122:1             impact 89:13
      17:13 20:12 21:1    happened 116:11      hours 117:18           impacts 40:24
      21:16 24:8 34:16      130:20             hub 32:22                 41:19 42:6
      35:7,14 36:10,18    happening 132:6      huge 86:25             important 13:11
      37:16 38:4 39:8     happens 134:8        huiya 3:18 8:13           77:15 96:7,11
      44:11 51:19 52:16   hardik 5:17            138:1                   129:7
      55:24 56:4 57:2       119:16 120:4       human 50:5             impression 119:6
      59:22 60:2,18       head 125:8 134:6     humans 41:10           improperly 64:11
      61:8 65:10 74:7     hear 93:12             64:22                improve 123:17
      80:17 81:19,21      heard 9:6 20:8       hundreds 31:18         improved 43:7
      94:14,19,24         hearing 4:22         hundredth 75:8         impurities 42:17
      100:10 107:17         60:15,21             90:2,3                  51:2,7,16,18 52:1
      109:4 113:14        held 1:21 7:18       hundredths 91:24          52:8,13,18 70:5,18
      114:4 122:9 135:5     62:22                128:14                  71:3,5,6,10,13,21
    goldberg 3:7 8:12     help 58:8 125:13     hwu 3:17 138:2            72:9,11,14,19
      120:23              helpful 77:10 80:6   hydrochloric              88:19 99:24
    good 7:1 8:9 9:5      helps 111:12           126:15                  100:17,25 103:7
      20:6 134:22 135:1   henley 1:24 3:22     hydroxide 126:14          106:1 107:16
      135:2                 7:22 137:3,22      hypothetically            108:13 109:20
    goodwin 3:12 8:15     hereto 137:13          76:8,9 116:6,8          110:6 111:2,16,21
    goodwinlaw.com          140:7                        i            impurity 52:18,22
      3:17 138:2          high 32:24 99:25                               52:25 72:25 99:25
                                               idea 122:18
    googled 20:1          higher 96:21                                   101:7,14 105:19
                                               identical 55:5 69:5
    greene 2:19 8:11        118:25                                       107:10 108:9
                                                 69:6,7,11,11,12,16
      35:18 36:3 87:8     histories 39:25                                112:9,16
                                                 69:19,25 86:21
    grounds 77:21           40:8 86:2                                 inaccuracies 12:2
                                                 104:10
    guidance 50:19        history 39:17,21                               22:15
                                               identification 11:2
    guideline 77:9          86:25                                     include 89:14
                                                 12:9 21:18 24:12
    guidelines 41:8       hit 39:12 128:12                            included 65:1,6
                                                 26:1 35:22 36:12
      123:9                 128:13 129:14                             including 116:25
                                                 37:11,18 80:23
    gupta 15:17,20,25     hmm 101:3                                      117:15 120:11
                                                 82:3 87:12 94:22
             h            hold 90:14                                  increased 74:3
                                                 120:7
                          homology 51:19                              increases 42:9
    h 139:3                                    identified 23:8
                          honestly 35:12                              increasing 34:17
    half 32:9                                    60:11 61:1 110:6
                          honorable 21:6                                 49:21
    hand 72:15,17                              identifies 81:5
                            60:16                                     independent 25:11
      76:16 92:6,8                             identify 31:22
                                                                         31:23 54:11,15
      105:21 128:3                               32:1
                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 1:18-cv-02032-CFC-CJB Document 264 Filed 02/23/21 Page 51 of 133 PageID #:
                                  104225

   [index - legal]                                                                  Page 13

    index 4:7               intend 20:22 77:8     items 24:22              55:16 60:20 62:25
    indicated 102:15        intends 122:17,22               j              63:2 67:2 69:20
    indicates 12:24           122:25                                       71:2,5,12 72:17
                                                  jane 36:1
      13:3                  interested 8:1                                 75:13 76:9 86:17
                                                  jersey 61:9
    indirectly 77:6           137:14                                       86:20 89:24 92:10
                                                  job 1:25
    individuals 30:5        interfere 7:8 130:4                            93:17 96:4 100:14
                                                  jonathan 2:10
    indulgence 36:19          130:5,7                                      118:16 119:19
                                                    8:10 9:6
    industrial 31:1         interference 7:6                               123:15 124:1,3
                                                  jonathan.loeb 2:9
      32:20                 international 41:5                             126:16 129:6
                                                  josh 3:21 7:20
    influence 13:11           41:7                                         133:17
                                                  joshi 5:17 119:10
    inform 9:22             interpret 47:10,19                           knowledge 114:3
                                                    119:16,17,21
    information 29:22         48:3,7 49:3 96:1                           known 54:6,12
                                                    120:4,14,20
      30:23 31:1,4          interpretation                                         l
                                                    121:16,20
      70:17,21                47:8
                                                  judge 4:23 21:6        l 78:15,15
    informed 114:6          interpreted 34:22
                                                    24:2 34:21 35:2      label 80:2 106:5
    infringement              45:13 84:24 97:8
                                                    60:16,19 61:17       labelled 79:24
      21:22 22:21 23:2      interrupt 130:25
                                                    63:6,21 65:22          84:15 106:10
      23:9,15               interrupted 76:5
                                                  judge's 63:12          labelling 80:16
    infringes 38:25         introduce 94:19
                                                  july 119:9               82:18 102:16,21
      39:4                    120:2
                                                  jump 55:13 60:2          104:14
    injection 56:20         invalid 20:23 21:3
                                                  june 85:25 86:10       laid 59:11
      58:18 79:20,25          55:9
                                                    87:17                language 45:21
      81:6,12 82:7          invalidity 18:7,10
                                                            k              51:11 90:23 91:11
      84:15                   18:16,25
                                                                           123:16
    innovation 1:5          inventions 43:12      keep 36:18 109:22
                                                                         larger 30:5
    inside 97:10            inventiveness         kept 134:22
                                                                         lastly 108:11
    insinuated 98:7           96:10               kind 27:11 63:8
                                                                         latest 32:22
    instance 96:22          inventor 95:1         kingdom 1:22
                                                                         laurentius 13:4
    instructed 127:24         97:20               kirsch 16:12,17
                                                                           24:24
    instruction 6:5         inventors 29:11         17:1,15,25 18:9,15
                                                                         law 45:7
      97:13 117:19,22         66:24 67:24 68:13     18:24 19:10,18
                                                                         lawsuit 26:22 38:1
      120:20 121:19         investigations          20:6 23:8
                                                                         lawyers 98:7
      125:24 126:8            58:22               kirsch's 17:18
                                                                         learn 98:13,14,17
      127:8,13 128:3,17     invitation 35:25        18:22 19:8,15
                                                                         learned 73:23
      128:22 129:22         iowa 20:2               21:22 22:21 23:1
                                                                           97:21 113:22
      130:9 131:4,18        isotope 69:21,23      knew 121:7
                                                                         leave 18:13 40:2
      132:12,25 134:10      issue 125:14          know 19:18,20,21
                                                                           128:18
    instructions 76:10      issues 36:17 56:6       19:23 20:4 24:2
                                                                         leaves 49:11
      76:11 97:23             59:7,20               28:25 30:8 32:24
                                                                         lee 16:25 17:15
      129:16,17 131:5,7     item 67:17              40:15,15 47:9
                                                                         legal 7:21,23 16:9
                                                    48:6 54:23 55:1
                                                                           35:2 46:19 83:25
                                       Veritext Legal Solutions
                     215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 1:18-cv-02032-CFC-CJB Document 264 Filed 02/23/21 Page 52 of 133 PageID #:
                                  104226

   [legal - marais]                                                                    Page 14

       97:12 121:19          lines 18:3 61:22          60:1 72:2,6 87:13   lot 45:11 111:12
       138:23                   110:19                 93:15 94:11,18        120:9
    legally 77:11            link 35:24                97:11 98:18         lots 101:1
    length 107:1             list 15:22 17:21          103:22 113:2,10     low 76:22 111:9
    lengths 106:22              23:6,11 67:15          117:4 118:1 121:5     122:23
    lesser 74:17                79:10,13               130:23 131:14       lower 42:11,22
    letter 81:22 82:1        listed 12:19 24:15        134:11,23 135:3,9     67:20 96:21 106:9
       115:6                    24:19 58:10,13         135:14              lt 4:20 26:4,7 34:5
    level 32:24 70:2         listened 61:7           london 1:22             34:7 66:19 69:4
       110:12                liter 95:16             long 17:21 133:22
    levels 71:14             literally 77:18         longer 104:16
    life 50:17,22 77:18      lithuania 4:19            113:5,17 132:8,10           m
       104:15 106:23            29:19                look 11:3 15:22
                                                                           m 3:7 24:24
       107:2                 lithuanian 26:3,6         16:20 21:7,20
                                                                           major 5:4,8 80:14
    likewise 52:3,11            26:10,24 28:13,19      25:17 27:15 30:14
                                                                            104:19 105:3,11
       81:11                    28:21 29:6,8,15,23     33:18 34:14 53:8
                                                                            114:10 124:5
    limit 75:23 76:2            29:25 30:15 31:4       57:4 60:9 67:10
                                                                            125:20
       100:25 110:15            31:22 32:1,7,16        67:14 78:23 81:20
                                                                           making 41:4
       114:23 115:3             36:20 60:3 65:10       85:17,22 86:24
                                                                            114:15
       126:9                    65:12,18,24 66:24      88:5,5 92:25 95:8
                                                                           manager 119:18
    limitation 51:12            67:5,24 68:6,11,13     100:15 109:1
                                                                           mandatory 74:22
       52:5,7 83:1,7            69:10,14 70:8,20       114:9,19 119:12
                                                                           manufacture
       88:16,19 89:1,13         71:4,9 72:24 73:5      119:20 120:2
                                                                            49:16,25 50:15
       90:13 95:13 96:18        73:18                  124:14,16,19
                                                                            125:3 133:9 134:6
    limitations 44:12        litigation 16:9,10        126:3,21 127:22
                                                                           manufactured
       44:13,15 50:14           16:14 19:16          looked 52:17
                                                                            49:2,8 73:10
       51:1,25 52:13,17      little 30:3 36:20         65:12 78:22 99:10
                                                                            101:19 123:19
       52:19,22,25 53:8         38:3 39:13 41:4        110:8
                                                                            124:12 125:2
       53:13,17 54:5,12         57:3 69:22 78:20     looking 16:22
                                                                            129:5
       73:1 74:13 101:15        111:5 117:11           27:13 35:12 49:19
                                                                           manufacturing
    limits 89:25 99:24          120:3 128:13           51:11,13 53:4
                                                                            76:10,11 117:22
       100:17 101:8             134:13                 68:24 73:5 86:5
                                                                            125:24 126:7,25
       102:1 107:4 118:9     llc 1:4,5 3:12            100:16 104:8
                                                                            127:8,13 128:2,7
       127:11 129:1          llp 2:4,13 3:1 8:10       105:3,18 107:8,14
                                                                            128:22,24,25
    line 25:8 31:2           located 9:18              108:15 109:16
                                                                            129:9,15,17,25
       39:22 60:25 61:17     loeb 2:10 4:5 8:9         110:5 114:2
                                                                            130:9,14,16 131:5
       62:25 64:6 81:1,2        8:10,24,25 9:4,6       119:14 123:5
                                                                            131:6,9,18,23
       107:12 111:9             17:14 23:22 25:24      125:15,21 133:1
                                                                            132:11,14,25
       120:15 139:4,7,10        31:9 34:20 36:15     looks 87:23 110:20
                                                                            134:9
       139:13,16,19             37:5 40:14 43:11     lost 47:15 48:15
                                                                           marais 13:5 15:6
                                47:16 48:13 59:18
                                                                            15:11 24:24 25:11
                                        Veritext Legal Solutions
                      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 1:18-cv-02032-CFC-CJB Document 264 Filed 02/23/21 Page 53 of 133 PageID #:
                                  104227

   [marais's - named]                                                          Page 15

    marais's 13:18,22     maximum 116:18       memorized 70:8       molecules 66:2
     13:24 14:3,12        mdv 57:24 58:3       memory 17:22         moment 92:11,16
     24:25 25:5,8          81:11 82:2,6         70:7                 118:20 133:5
    margin 103:11          102:22 109:18       mention 79:1         monday 137:16
    mark 10:24 12:8        122:11              mentioned 14:25      monograph 82:17
    marked 5:21           mean 41:23 52:8       70:4,6              monography
     10:24 11:2 12:9       56:21,23 58:3       message 92:14         82:16 83:12 91:6
     21:18 24:12 26:1      79:22 89:20,21       116:21              month 100:25
     35:21,22 36:4,5,12    101:10,24 102:2     met 46:6,20,23        104:4,14 111:2
     37:6,11,18 60:22      103:10 111:18        50:15 51:2 55:19    months 102:23,24
     80:23 82:3 87:12      113:8 115:2          133:22               103:7,12,18,24
     94:22 120:7           128:20              method 34:17          104:2,5,7,16 109:7
    market 55:22 68:5     meaning 34:22         49:21 50:1           109:13,21 111:16
     77:15 101:20          35:3 64:12 96:2     methods 15:2          111:24 112:10,17
     116:13,22 122:17      97:8                microphones 7:4,8     112:19,24 113:7
     122:22,25 133:25     means 10:12 55:21    midatlantic           123:24
    marketed 29:1          56:11 58:10 65:5     138:15              morning 8:9 9:5
     55:21 66:14 68:11     74:21 83:4,18       middle 24:23         mother 123:16
     78:11                 91:16 101:18         99:19               move 36:18
    markman 4:22           132:1               mind 19:13 58:9       125:17
    masters 98:10         meant 93:9,18         86:8 104:24         moves 131:16
    material 72:14         127:9 129:2         minus 128:12         moving 36:18
     73:12,17 74:6        measure 93:23        minute 122:2         multi 56:22 57:23
     118:24               measured 74:24       minutes 70:25         109:12 111:17,24
    materials 4:13,18      111:23 127:14        121:21 125:19       multiple 57:17
     12:13,17,19,24        133:14              mischaracterizes      64:19 101:1
     16:21 19:15 23:1     measurement           97:2 98:4            131:12
     23:19 24:10,14,18     91:21,23 92:21      misspoke 113:13      munich 8:18 9:12
     78:25 79:10,13        93:20,20,23         mistaken 20:3                 n
    math 27:4             measurements          25:22 70:11
                                                                    n 2:1 4:1 9:15
    mathematical           91:17 92:20,22      mix 17:14
                                                                     78:15 107:18,25
     90:15,16             measures 75:3        mixed 17:8
                                                                     109:17
    mathematically         77:21 94:1 127:1    mixing 117:5
                                                                    nail 67:4
     90:9,18 92:16         132:1               mm 95:16
                                                                    name 7:20 8:16
    mathematics           media 7:12           mmm 101:3
                                                                     9:6,8,9,13 11:10
     14:15                medical 41:2,9       mode 98:9
                                                                     15:19 20:1,9
    matter 7:14 15:10      55:20               modified 102:21
                                                                     78:16 80:2 81:10
     17:19 40:3 45:7      medications 10:2     molecular 63:25
                                                                    named 15:17
     58:24 83:25          meet 52:25 103:6     molecule 62:8
                                                                     78:14 81:12 82:6
     121:13 134:17         112:9 115:9 132:2    65:25 66:3 69:19
                                                                     91:5
                                                71:19,22

                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 1:18-cv-02032-CFC-CJB Document 264 Filed 02/23/21 Page 54 of 133 PageID #:
                                  104228

   [narrow - okay]                                                               Page 16

    narrow 116:18         note 7:4 99:18         87:23 92:10 93:21     17:17,24 18:6,20
    natural 62:10 63:7     114:20,22 138:10      93:22 94:4 97:6,7     19:14 20:4,12
      63:25 65:6,16,17    noted 140:7            101:25 102:1          21:12 22:7 23:7
      71:23               notes 64:21 137:4      104:24 110:2,13       25:16,25 26:24
    naturally 62:17       notice 80:25 95:12     110:14 120:9          27:19 28:2,11
      64:15,22,25 65:1    notices 82:19        numerically             31:21 32:6,10
      69:4,9,24 70:19     noticing 8:8           115:11                33:24,25 34:21
      71:4 72:15          notified 32:4                  o             36:16 37:6 38:7,8
    navigate 60:14        novelty 96:10                                38:13,19,21 39:7
                                               o 78:15
    near 89:8             november 5:18                                39:10,11,24 41:22
                                               oath 7:25 10:10
    nearly 28:20 69:6      22:4,9 119:16                               42:8 43:19,19
                                               objection 23:17
      69:11,16,24          120:4                                       44:3,5,6,7,13,14
                                                 31:7 34:12 40:10
    necessarily 30:24     number 7:16 9:16                             44:19,22,25 45:2
                                                 43:10 47:13 48:11
    necessary 59:7         10:23,25 12:8                               45:19 46:7 48:5
                                                 71:17 97:1 98:3
      90:6 110:22,24       16:21 21:13,13,17                           48:17,24 49:19
                                                 103:20 112:20
      140:6                25:22 26:3 27:12                            50:23 51:3,11
                                                 113:9 117:2,16
    need 35:13 42:14       28:12 30:4,5                                52:3,11,15,19,20
                                                 120:22 130:17
      42:14 59:12 63:3     33:21 36:23 37:7                            53:4,6,12,12,14,19
                                                 131:11 134:2
      70:2 71:18 81:20     37:9 38:16,16                               54:10,22 55:4,24
                                               objections 8:6
      86:24 87:7 90:11     40:18 57:5,16                               56:1,2,25 57:6,10
                                               obligated 77:13
      91:3 93:19 97:23     60:11 61:10,20                              58:4,5,10 59:5
                                               obliged 74:21
    needed 59:15           62:1,9,18,20,23                             60:8,13,23,25 61:3
                                                 92:24
    needs 98:13            63:9,11,15,24                               61:13,16 63:2,10
                                               obvious 66:18
    neglected 129:24       67:12,17 73:7                               65:8,9 66:4,9,23
                                                 68:9 83:16 91:8,8
    neither 137:8          74:16,17,23 80:16                           67:14 68:4,9
                                               obviously 78:22
    never 30:25 58:25      80:17 81:21,24                              72:13,19,24 73:3
                                               occur 64:22
      81:9 116:11          83:17,19,20 87:10                           73:16 75:7 76:2
                                               occurring 64:25
      129:20               87:14,24 88:3,6                             77:3,12 78:6,13,19
                                               october 5:6,10
    new 3:13,15,15         90:5 92:6,13,19                             79:5 80:4,25 83:6
                                                 80:12 81:23
      8:15 29:23 56:11     93:22 94:21,24,25                           85:20 86:7,13,20
                                               offered 45:17
      61:9 100:25 101:7    95:12 97:9 99:2,8                           87:2 88:4,8,9,9,13
                                                 79:16
      101:11,14,18,25      99:16,20 100:16                             88:18 91:20 93:19
                                               office 5:13 9:19
      102:23 103:13        100:21 102:12                               95:10 96:16 97:12
                                                 87:15
      105:19 117:24        107:16 110:10                               98:19 99:1 100:3
                                               oh 35:9 36:25 66:9
    newly 112:15           114:10 118:12                               100:12 102:4,20
                                                 70:11 108:4
    night 135:2            120:5 126:22                                103:5,17 106:4,17
                                                 124:14
    nodded 117:4          numbered 11:14                               107:7 108:3
                                               okay 8:25 9:25
    non 5:12 87:15         102:11 104:9                                109:16 110:16
                                                 10:1,9,22 11:8,15
    normal 92:18           114:11                                      111:12 114:8
                                                 12:4,23 13:17,24
    notary 140:13,19      numbers 26:5                                 116:23 118:6,16
                                                 14:20 15:13,24
                           37:19 75:14 80:13                           119:17,21 120:1
                                                 16:8,10,11,20
                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 1:18-cv-02032-CFC-CJB Document 264 Filed 02/23/21 Page 55 of 133 PageID #:
                                  104229

   [okay - patent]                                                                 Page 17

      121:17 122:13,14        48:1,6 54:4,17       67:11,11,13 68:25     126:3,21
      125:19 131:15,25        55:8,10 58:22        70:14 71:1 73:6,6    paraphrase
      132:24 134:23           59:1,6 79:16,17      73:9 81:1 85:23       106:11
    old 116:7               opportunity 19:9       86:6 87:25 88:5      paraphrased 73:8
    older 119:6             order 36:17            99:10,15,20          paraphrasing
    once 116:21               111:11 135:7         100:10,15,24          42:18
    ones 23:4 110:6         ordinarily 95:25       102:11 104:9         pardon 66:7
      112:13                ordinary 41:23         105:2,4 107:5        part 15:3 32:16
    oops 13:10                44:20,24 45:15,20    108:17,19 114:11      35:8 85:9 86:3
    open 10:22 21:14          45:22 46:10 47:9     114:12,14,20          89:10 96:10
      38:14,19 47:4           47:19 48:2,7,19      120:6,9,10,12,19      102:19 106:7,9
      49:11 126:4             49:13 50:7 74:9      124:21 126:5          107:13 128:2
    opened 35:24              74:18 84:2,10,25     139:4,7,10,13,16     particular 16:16
    opening 4:9,11            85:3,11,12 90:17     139:19                25:3,18 26:4
      10:25 11:4,8,18,22      92:17 94:6 98:1     pages 81:14            32:23 45:21 51:4
      12:2,5,11,14,18,25      115:19,23 116:1      105:18,22 119:15      64:14 71:25 85:21
      13:4,8,18,22 19:11    origin 65:16           120:11                85:24 86:13 92:25
      20:13,21 22:21        original 66:15        painting 103:16        93:6 95:20 101:12
      23:1,8 26:7 27:14       108:16,21 109:3,6   palo 2:6,7             124:19
      27:20 39:17 41:12       109:18,22 113:4     pamela 1:24 3:22      particularly 41:10
      43:21 44:5 51:13        122:12,15,20         7:22 137:3,22         118:12
      66:5,11 68:23           123:22 124:6,10     papers 61:6           parties 7:10 26:20
      78:21,23                125:5,9             par 1:4,4,5 5:1,3      61:7 137:10,13
    operative 117:13        origins 64:18          5:14 7:14 8:10       partly 83:11 85:8
      124:12                outcome 8:2            16:2 37:9,20,25      party 7:25
    operator 129:9,13         137:14               38:25 39:4 61:24     pass 130:18
      130:15 131:3          outside 61:25 97:9     62:13 78:13 87:18    passage 73:16
    operators 74:15         outspoken 93:6         89:16 138:4 139:1    patent 4:20,25 5:2
    opined 90:19            owe 96:13              140:1                 5:16 20:17,23
    opinion 25:9 41:20                p           par's 58:18 64:11      23:16 26:3,3,6,10
      46:3 47:4 49:12                              85:25 101:2           26:12,16,24 27:23
                            p 2:1,1
      50:13,17,23 51:4,6                           104:11,15,22          27:24 28:8,13,14
                            page 4:4 11:12,13
      54:9,11,16,20                                105:14 108:20         28:19,21 29:6,8,15
                              11:16 12:24 16:22
      59:11 62:6,7                                 109:3,6,11 113:4      29:18,23,25 30:15
                              22:1,1,2 24:23
      63:13 69:8 77:4,6                            113:16                31:4,22 32:1,3,4,7
                              27:15 28:7 34:1,2
      77:12 82:25 83:5                            paragraph 27:19        32:16 34:6,17
                              38:20,22 41:13,14
      83:6 89:9 90:15                              28:7 34:1 41:16       36:20 37:8,12,19
                              43:21,22,24 44:1
      96:6 98:6,6,20                               57:10 61:16 66:10     37:21 39:1,2
                              51:13,24 52:4
    opinions 16:4 25:4                             68:22,24 85:22,23     43:21 44:1 45:7
                              53:7 57:8 60:22
      25:5,10,14 45:12                             85:25 86:3 87:20      48:3 49:5,20
                              60:24 61:14,14,15
      45:17 47:7,18,23                             102:8 124:20,21       50:14,14 52:4,24
                              64:5 66:11,12
                                       Veritext Legal Solutions
                     215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 1:18-cv-02032-CFC-CJB Document 264 Filed 02/23/21 Page 56 of 133 PageID #:
                                  104230

   [patent - point]                                                                   Page 18

      53:5,15,16 54:7,14     percentage 40:12        82:25 83:7,9           126:8
      54:23 60:3 61:22         40:16,17              86:14 88:14,16,22    physically 9:17
      63:16,18 64:13         perfectly 90:24         89:1,8,12,16,17      physician 53:22
      65:5,11,12,18,24       perform 25:13,15        95:14,14,22 96:2,5   pick 7:5
      66:24 67:5,25          period 29:7 46:24       96:9,15,18,19        picture 103:15
      68:2,6,11,13,19          67:21 104:2,4,6       113:22 114:15,21       132:5
      69:10,14 70:8,20         107:11 110:18         114:23 115:22,24     pitressin 66:15
      71:4,9 72:24 73:5        111:3 113:5,18        117:23 118:7,22        68:4,12
      73:6,18,22,24,24         130:6                 118:25 120:16        place 7:7,10 23:18
      82:24 83:11,16,23      perjury 10:13           124:13,25 125:24       75:5,8,10,18 91:16
      84:1,21,23 85:4        permit 96:20            126:13 127:1,2,3       91:16 100:8 125:1
      91:11,12 92:1          permits 108:4           127:13,24 128:1      plaintiffs 1:6 2:3
      94:2,25 95:1,5,19        130:15                128:14 129:10,14       8:11
      96:1,9,11,19,24        permitted 96:25         130:12,13,14         plan 20:15 23:14
      97:19,20 98:2,14         115:22,25 131:4       131:9 132:13         planning 18:25
      98:21,24                 134:17                133:2,14,16          plausibility 54:16
    patenting 83:23          person 15:16           pharma's 61:24        plausible 67:3
    patents 16:4 26:21         32:18 41:23 44:19     62:14                  80:2 82:23 83:24
      27:1 28:3,16,22          44:23 45:8,15,22     pharmaceutical        please 7:4,6 8:7,20
      29:9 30:1,17             46:10,15 47:9,18      1:4 7:14 30:13         9:8,13,22 10:23
      37:25 38:5,6,11          48:2,6,18,24 49:5     55:19 73:11 74:2       15:19 21:12,14
      39:18,21 40:19,20        49:12 50:7 84:2,6     74:8,18 77:24          23:24 25:16,18
      43:14,17 44:5            84:25 85:3,4,7        78:5,8 82:10 84:7      27:15 33:20 35:8
      55:4 65:20 71:8          92:17 94:6 96:14      85:5 98:12 138:4       36:22 60:21 66:10
      71:15 83:1,8,22          96:17 97:16,17,25     138:4 139:1,1          67:10 80:8 85:22
      97:4,6                   119:22 128:7          140:1,1                95:8 99:1,14,18
    patient 55:1               133:11,19 134:4,5    pharmaceutically        101:4 114:9,20,22
    patients 43:7 54:1       personally 19:19        14:7                   120:6 124:17
      67:20                    31:21,25 33:4        pharmaceuticals         131:14 135:9,16
    pause 35:17 36:7           78:9                  1:8 7:15 16:3        plus 128:12
      63:4 111:13            persons 31:19          pharmacist 54:19      pm 1:18,18 7:3
      112:14 126:7,18          33:5 85:11 128:23    phd 11:1 21:20          36:14 59:22 94:14
    pdf 60:13                perspective 84:24       98:10,10               94:17 135:5,17
    pennsylvania 3:4         ph 44:9,12,12,15       phe 107:17 109:17     point 18:20 19:7
    people 31:12               44:16,17 45:4,24     philadelphia 3:4        26:19 46:20 51:1
      129:25                   46:12 47:11 48:8     phones 7:7              58:23 59:6 64:4
    peptide 14:21 15:1         48:21 49:1,15        phosphate 95:15         73:3 75:16 85:25
      32:19 40:20 41:18        50:9,14 51:1,8,9     phrase 63:11            89:18 90:12 91:3
      42:1,20,21,22 69:4       71:25 74:10,23       phrased 47:15           92:14 98:7 111:14
      69:5,5,18 78:11          75:1,3,4,19,19,24    phs 95:20 96:20         114:7 117:21
                               75:25 76:3,3,12,17    116:25 117:14          127:12 128:18

                                        Veritext Legal Solutions
                      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 1:18-cv-02032-CFC-CJB Document 264 Filed 02/23/21 Page 57 of 133 PageID #:
                                  104231

   [point - purpose]                                                              Page 19

      129:12 133:7,10     preparing 18:21         133:5,15,23          program 32:17
      133:13                24:19 58:22         procter 3:12 8:15        35:15
    pointed 73:4          prerequisite 41:2     produce 131:24         proper 47:8
    pointing 100:7          41:9                produced 46:24         proposal 61:24
    points 46:5,10        present 8:3 32:24       61:25                  62:14
    portions 39:25          51:3,16 70:18       product 30:13          propose 117:24
    posa 41:17,22 42:4      71:3,13 72:20         31:6 42:9 43:6       proposed 59:8
      44:23,25 45:2       presentation            45:5,25 46:13          99:23 102:16,21
      49:17 50:20 66:18     109:7,13              47:12 48:9,22          104:9,14 105:19
      83:7,8 98:9,20,24   presentations           50:4 52:24 53:1        107:15 108:8
      130:3                 112:7                 55:20 56:22 57:14      117:6,13,25 118:9
    position 30:9         presented 17:16         57:17,20,21,23,24      118:17 130:5
      48:16 119:19          18:7 108:16           75:24 76:3,12,17     prosecuted 10:13
    positions 18:7        presenting 19:1         77:8 78:8 79:20      protein 15:1 32:19
      20:16               presents 73:25          79:24 80:15 81:6       78:11
    possible 23:10        pressure 34:18          81:11 82:2,6,11,13   provide 45:11
      72:23 116:9           49:21                 82:18 84:12,15         47:7,23,25 71:10
      117:24 127:16,18    presume 22:20           91:5 102:17 106:6      122:5
      127:19 128:8,10     previous 18:22          107:3,3 109:23       provided 16:4
      129:6 131:15          46:3 64:5 115:21      110:1 112:16           47:18 48:5 51:6
      132:4 133:18          121:2,11              113:4,16 116:22        78:14 97:13
    potassium 95:15       previously 5:21         117:21 118:22          105:12,18 131:6,7
    potency 42:11,23        19:1 38:10 102:22     120:17 122:16,21     provides 108:20
    potential 23:18         104:9                 122:24 129:5           108:24 109:2,5,11
    precise 19:5 93:24    principles 74:9,19      130:13 133:22,24       118:21
      96:9 107:22         prior 52:24 53:1      production 6:2         public 31:14 53:2
      126:11              priority 26:20          125:7,12               140:19
    precisely 96:6          27:1,22 28:2,8,15   products 1:4           publication 26:16
    precluding 83:2,3       28:21 29:9,25         53:25 56:20 58:2       28:14,20 29:8,24
    prefer 123:11           39:13                 58:3,4 59:9,14         30:12
    premature 33:14       private 7:5             66:15,25 67:25       publicly 53:2
    preparation 12:14     probably 38:13          68:11 75:4 78:5      published 26:10
      12:18 28:19,25      problem 117:8           78:11 102:22           26:12,25
      29:6 32:11 65:14    procedure 92:19         110:25 113:6,18      pure 73:11
      71:24 74:2 117:20   proceed 8:25 9:3        116:17,25 117:14     purified 65:16
    preparations          proceeding 8:7          119:24                 70:22
      58:21 67:21 73:25   process 40:6,11       profession 54:18       purity 69:14 70:9
      74:1                  72:10 80:15         professional 20:6        70:10,15 73:12
    prepared 16:13          114:24 115:23,25    professor 8:17           74:6 107:15
      29:12 30:6,19         121:3 125:23          93:1                 purpose 43:12
      61:4 128:4            126:25 130:19                                115:6,9

                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 1:18-cv-02032-CFC-CJB Document 264 Filed 02/23/21 Page 58 of 133 PageID #:
                                  104232

   [purposes - regarding]                                                           Page 20

    purposes 52:23                    r              24:15,20,23,25        44:24 47:21 52:16
    put 21:4,6,12           r 2:1 81:3 139:3,3       25:1,4,7,10 38:16     53:12 58:2 65:5
     35:17 37:3 54:17       range 84:3,8 86:15       57:4 78:24 79:11      70:25 101:11
     59:10 62:16 83:17        89:6,7,16,23,24        85:18 87:20         reference 30:15
     92:4 122:20              95:20,23 96:25         124:17 126:22         31:14,16 41:4
     133:25 136:11            97:10 116:18         recall 12:21 13:13      58:10,13 86:9
    putting 92:13             127:25 131:10          13:24 14:1 15:18    referenced 30:18
             q              ranges 49:7 83:25        15:21,23 16:17        138:6
                              97:4,5                 18:2,6 23:5,10      references 23:11
    qualified 15:5
                            rate 14:8                43:18 51:10 60:6      30:13 64:19
     133:11,18 134:4
                            read 11:18 13:8          60:7 70:10 73:7     referred 17:14
    quality 82:13
                              16:15 17:24 18:2       81:9 86:24 89:11      26:6
     130:2 132:22,23
                              18:4,16 22:7           90:22 96:8 104:3    referring 50:2
     133:20 134:5
                              31:12 45:2,23          113:21 122:8          73:17 86:4 126:16
    quantification
                              48:19,24 49:13         124:24 126:1          127:4
     110:12
                              52:5 61:6 63:3,5       133:3               refers 58:15 61:20
    question 9:21,24
                              64:24 66:21 73:7     recalled 134:1          61:25 62:14 73:9
     10:3 17:18 18:19
                              79:6 83:7 84:1,3,7   receipt 138:18          118:14
     23:23 24:1 25:7
                              88:15 96:15 100:2    receive 70:22         reflecting 123:2
     28:13 30:2 31:10
                              114:7 121:15         recess 36:11 59:23    reflective 122:21
     31:24 33:1,14
                              136:7 138:9 140:5      94:15                 122:24 123:10
     34:9 45:13,22
                            reading 15:18          recollection 126:3    reflects 112:23
     46:8 47:14 48:16
                              18:4 21:22 34:16     reconvene 122:2       reformulated
     60:4 63:20,21
                              40:1 44:21 50:20     record 7:2,11 8:5       58:18 103:23
     68:15 72:7 74:12
                              63:4 96:24 98:2        36:8,10,14 59:19      104:11,15,22
     79:2 86:8 92:2
                              98:15,21,24 101:6      59:22,25 75:4,11      105:14 109:12,19
     96:12 97:4 98:8
                              111:13                 93:8 94:14,17         109:23 110:25
     100:8 109:4
                            reads 51:12              127:1 128:11          111:24 112:8,18
     110:24 113:13,14
                              118:14                 129:16 130:15         113:16
     116:4,6 119:2
                            ready 55:21              133:11 135:3,5,7    refresh 36:6 70:7
     120:15,25 124:23
                            real 2:5 25:25           136:10 137:6          126:2
     124:25 132:3
                            really 127:6           recorded 7:13         refrigerated 104:6
    questions 9:7 10:6
                            reason 10:5,8 12:6       74:15                 106:11,19 108:21
     10:17,20 21:6,9
                              20:9 27:9 130:2      recording 7:9           108:25 112:24
     24:4 47:3 56:5
                              138:11 139:6,9,12    records 75:9,18         113:1
     59:14 136:11
                              139:15,18,21           127:6               refrigerator 103:3
    quick 25:25
                            reasons 20:15,21       reduced 115:16          104:3
    quickly 120:2
                              21:2 68:16,17        reevaluated 101:8     regard 41:7 51:7
    quote 64:10
                            rebuttal 4:14,16         101:11              regarding 14:14
     126:19 127:20
                              21:19,21 22:7,18     refer 11:7 16:9         17:3,15 23:15
                              22:22 23:13 24:11      38:5 39:8 44:11       44:12 52:7,17

                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 1:18-cv-02032-CFC-CJB Document 264 Filed 02/23/21 Page 59 of 133 PageID #:
                                  104233

   [regarding - right]                                                            Page 21

      54:4 56:20 119:23   remember 79:5,7        reported 74:16        research 29:3
      121:12              remind 97:19           reporter 1:24 3:22      31:23 32:17 83:9
    registration          remotely 8:4             7:22 8:20 9:1       researched 29:17
      122:19 125:2        remove 90:3              17:12 25:23 28:23     29:20
    regular 134:8         removed 90:2             35:20 36:2 56:3     respect 34:7 50:25
      135:13              repeat 15:19             70:3 87:11 94:10      52:22 118:6
    regulatory 74:14        112:22 127:23          115:4 116:3 135:6   respectively 97:10
      84:4,8              repeatedly 131:24        135:12 137:1,3      respond 18:15,24
    rejected 65:2         rephrase 117:9         reporting 13:12       responded 100:4
    relate 14:18 40:20    replace 113:14           74:10               response 5:5,9,12
    related 7:25 137:9    reply 115:5            reports 16:18           18:10 19:1 21:21
    relates 57:13,17      report 4:10,12,15        37:13,22 48:1         79:16 80:14,19,21
    relating 51:25          4:17 11:1,4,8,18       51:5 56:9 104:20      80:21 81:25 82:1
      55:10 95:13           11:23 12:2,5,11,15     130:1                 87:15 99:6 100:20
    relative 137:11         12:19,25 13:4,8,13   repose 17:17            100:23 118:3,4
    release 55:14,15        13:18,22,25 15:8     represent 8:14        responses 19:8
      55:22 74:25 75:7      15:17,18,21 16:14      17:6 60:18            136:11
      75:23,24 76:3,17      16:16,25 17:7,11     representative        responsible 78:7
      78:7 100:4 105:25     17:15,18,25 18:8       122:16 123:8        restrict 64:11
      106:4 116:10,17       18:17,21,22 19:6     representing 8:10       84:11 118:22
      116:24 117:14         19:11,16 20:13,14    represents 92:20      restriction 69:13
      124:12 125:22         20:21 21:4,19,21     reproduce 43:20       restrictions 49:6
      133:19,23             21:22 22:8,11,14       44:3 126:20         resubmission 5:4
    released 55:20          22:18,21 23:2,9,13   reproduced 43:25        5:8 80:14 113:25
      76:1,15 118:25        24:11,16,20,24,25      99:20               result 102:8
      134:3                 25:1,4,7,11 26:7     republic 4:19           133:16
    relevant 35:8 40:5      27:14,20 32:11       reputation 19:24      return 138:13,17
      85:3                  38:17 39:17 41:12      20:6                review 17:18
    reliable 94:7           42:19 43:21 44:23    request 6:2 118:8       19:14 22:25 23:4
    reliably 93:23          46:17 47:22 51:14      118:11                23:9 24:14 39:20
    relied 12:18 31:3       57:4,19 59:11        requests 41:5           39:25 134:6 138:7
      32:16                 66:5,11 68:23        require 44:8 46:11    reviewed 12:25
    relitivate 97:7         70:25 74:22 78:14      47:10 48:8 62:19      13:4 18:22 22:20
    rely 24:18 25:4         78:20,21,23,24         118:8                 24:24 39:17 40:8
      30:8 54:3,8           79:2,3,11 85:8,18    required 45:3           54:22 79:3 118:2
    relying 29:22           87:20 89:4,10          122:5 129:9,12        119:9
      124:6                 102:7 123:11           140:13              revised 111:1
    remain 111:1            124:17 126:3,18      requirements            127:12
    remainder 52:15         126:22 130:6           82:10,13,19         rhoad 61:4
      53:7                  132:13,17,21         requiring 45:24       right 9:18 10:17
                                                   48:20,25 49:14        11:24 12:7 13:5,6

                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 1:18-cv-02032-CFC-CJB Document 264 Filed 02/23/21 Page 60 of 133 PageID #:
                                  104234

   [right - sequence]                                                             Page 22

      13:15 18:11,17       role 64:18,18         sales 78:4            see 10:8 27:25
      19:2 20:24 25:12     rolls 133:8           satisfy 44:15           28:1 30:14,14
      25:23 28:9 29:21     ronald 78:15          save 44:4               41:15 43:19 49:20
      33:6 34:3 38:11      room 8:3 102:18       saw 17:13 19:25         51:21 59:19 60:11
      39:5,18 42:6           102:23,24 103:1,7     78:16 110:9           60:14,17,25 61:11
      43:15 44:3 45:16       103:19,24 104:4,7   saying 29:14 35:1       61:12,21 62:3,4
      49:24 50:24 51:23      104:14,18 106:11      46:9,14 47:7          64:8 67:14,22,23
      52:6,13,21,21 53:4     106:19 108:22,25      63:10,14 64:5         72:22 81:1 88:1
      53:15,17 54:1,7,14     109:7,13,21           72:13 90:22 91:21     88:10,12,18,21
      54:24 55:2,11          112:10,17,23          91:23 96:23           94:21 95:17,18
      56:12,13 57:17,21      113:3,15              109:22 117:19         96:25 99:22 102:7
      57:22 59:13,16       rough 135:8           says 16:25 24:23        102:9 107:19
      66:21 67:4 68:2,7    round 74:22 92:24       61:3 62:11 64:8       108:10 111:17
      70:5,9 73:14,19        92:24 112:3 116:9     67:18 69:1 70:15      120:14,21 121:16
      75:22 80:25 81:19      131:20                73:9 84:18 96:1       125:3 127:5 130:9
      82:2 83:2,10,14      rounding 74:9,18        96:19 117:7           133:14 134:13,23
      84:4 86:2,18           76:19,21,25 77:5    scientific 69:20        134:25
      87:10,20,25 88:4,8     77:13 83:2,3,4        92:18               seeing 36:3 81:15
      92:6,8 94:8,12         84:10,10,14,19      scientifically 66:2     115:19
      95:5,23 98:22          85:13 89:14 91:4      69:13 94:1          seeks 104:17
      99:10,19 100:1,10      91:8 92:23 93:2,3   scientist 46:17,18    seen 16:6,16 19:8
      100:13,21 102:5        96:3,20,25 115:14     69:25                 29:1 64:2 75:6,14
      102:17,20 104:22       115:15,15,16,23     scientists 20:5         124:2 126:12
      105:9,12,15,17,19      116:1 118:25          31:18 33:5          sell 56:15 77:8
      105:21 106:2,12      rows 109:16           scope 14:16 88:23     send 132:12,16,21
      106:15,16,20,25      rule 61:5 96:24         89:7                sends 116:20
      107:11,23 108:5,9    rules 76:19,21        screen 36:25          sense 15:8 81:18
      108:13,18,23           77:1,5,8,14,17      scroll 95:10            87:17
      109:2,5,11,14,23       84:13,14,17,19      sdv 57:20 58:3        sensitive 7:5
      116:2 118:4            85:13 91:7 115:14     80:22 81:5 102:22   sent 138:14
      119:24 121:9,22        115:23 116:1          105:2 109:18        sentence 41:16
      122:4,7,17,22          119:1                 114:10 122:10         42:19 62:25 63:1
      123:20,25 124:8      ruling 35:3,6         searching 31:23         67:18 68:25 73:4
      124:22 126:10        run 122:1               32:2                  73:8,9,20,21
      134:11 135:8         running 130:24        second 32:9 35:16     september 11:20
    rightfully 21:8                  s             38:20 58:8 60:23    seq 51:20 61:10,20
    rl 105:8                                       66:6 80:9 90:5,11     62:1,20,23 63:11
                           s 2:1 78:15 139:3
    rld 58:7,10,14,18                              90:14 94:23 99:10     63:15
                           safety 103:11
      105:12,14                                    109:10 114:12       sequence 51:19
                           sake 38:4
    robust 93:24                                   119:13 124:18         62:9,18 63:9,23
                           sale 46:21 50:16
                                                   126:18                64:15 69:18 80:17
                             53:1
                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 1:18-cv-02032-CFC-CJB Document 264 Filed 02/23/21 Page 61 of 133 PageID #:
                                  104235

   [sequences - start]                                                            Page 23

    sequences 69:5        similarly 13:17       sorry 27:9,10 35:9       115:21,24 116:1,7
    set 25:16 82:14         18:15,24 28:7         36:16 38:14 40:10      116:24 117:13,20
      85:6 89:24 129:1    simplified 42:13        54:25 76:23 79:4       117:25 118:7,10
    sets 55:19            simplify 93:7           81:4 88:1 89:19        119:6 120:17
    setting 78:7 101:7    single 56:22 57:14      90:7 99:9 100:7        121:2,3,18 124:12
    share 35:15 60:10       57:20 109:7           101:5 108:1            125:1,22,23
      94:20               sir 31:10 51:8 92:2     110:17 113:12          132:13 133:6,23
    sharp 83:20 90:12     situation 84:12         117:6 120:8,10         133:24
    sheet 138:11            130:10 132:20         126:18 130:25        specifications 55:5
    shelf 50:16,21        situations 49:7         132:9                  75:19 77:17 78:7
      104:15 106:23       skill 41:23 44:20     sort 24:22 40:4          78:10 82:14 84:20
      107:2                 44:24 45:16,20,23     78:17 81:9 90:5        85:14 90:20 100:5
    shipped 55:21           46:10 47:9,19         93:21 97:18 98:7       103:7,13 105:19
    short 78:19 110:18      48:2,7,19 49:13       101:22 103:11          105:25 106:1,4,14
    shorten 88:2            50:8 84:2,25 85:3     132:6                  106:18 111:2
    shorthand 39:7          85:11 92:17 94:6    sounded 77:3             112:9,16 118:17
      44:23                 97:16 98:1 115:1    sounds 82:22             119:3 121:8,9
    show 35:7 80:4          137:7               sources 65:17          specified 75:8
      130:1               skilled 31:19 45:8    spans 68:25              99:24 110:5
    shown 107:4             46:15 49:5 84:7     speak 92:11            specify 34:7
    shows 89:23             85:7 90:17 95:25    speaking 61:1          speculate 68:17
      105:24                96:14,17 97:17        97:3                 spell 9:13 51:20
    sic 9:15 102:12         115:19              spec 111:15            spoke 98:5
    side 26:19 63:7       slightly 20:10        specializing 20:10     spoken 58:23
      92:6,8                48:18 65:21 96:21   specific 20:14         square 2:6
    sign 138:12             111:14 118:14         51:25 52:13 70:17    stability 14:22
    signature 11:13,15      125:17                71:3,10 72:25          40:23 41:1,3,6,18
      11:17 22:1,2,3      slip 23:18              73:2 102:1             42:5,8,13,16,20
      78:9 137:20         slipped 17:22 58:9    specifically 66:9        43:7 100:1 101:1
    signed 11:19,23       smallest 91:16        specification            101:8,11,15,21,25
      22:4,12 136:17      sodium 126:14,14        54:24 55:2,14,15       103:6,17 104:21
      138:20              sold 45:5,25 46:13      55:18,23 64:13         106:10,17 109:3,6
    significant 13:14       47:12 48:9,22         75:1,8,15,23 82:15     109:11 113:3,16
      74:16,17 91:17,21     49:9,16 50:4          83:9,13,16 84:8        123:24
      91:23 92:21 93:9      116:12 133:24         91:12 94:3 101:18    stable 43:14
      93:11,21 94:5,8     solution 95:14,17       102:1 107:4,9,15     stand 97:8
    significantly 73:25     95:19 130:18          107:20 108:3,8,12    standards 41:5
    signing 22:8,14       solutions 1:25          109:20,25 110:2      stands 68:19
    silent 46:22 93:5       7:21,23 118:24        110:15,20 111:7      start 18:18 50:21
    similar 24:1 32:23      128:3 138:23          111:20 113:23          80:20 109:4
      81:22                                       114:4,16,25

                                     Veritext Legal Solutions
                   215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 1:18-cv-02032-CFC-CJB Document 264 Filed 02/23/21 Page 62 of 133 PageID #:
                                  104236

   [starting - term]                                                                Page 24

    starting 72:14         strike 114:21           47:21 55:1 62:8      take 7:10 19:5
      73:17 74:6 107:17    strong 98:6             63:20 70:12 87:1       56:5 71:18 73:20
    starts 99:17           structure 64:1          87:3 95:8 96:16        80:1 94:11 99:10
    state 8:4,7 9:7        students 93:1           105:1 110:22           110:21 130:21
      27:20 38:23 42:19    studied 17:20           114:5 121:10           133:7 135:11
      89:4                   23:12 33:2            124:16,16 127:20     taken 36:11 59:23
    stated 41:15 61:17     studies 101:21,25       134:7                  94:15 106:24
    statement 42:24          133:11              swear 8:20               129:25 137:11
      42:25 70:24 91:19    study 104:21,25       sworn 4:3 8:22         talk 23:19 93:2
    statements 13:7        stuff 40:2 70:15        140:14                 122:9
      13:18,21             subject 36:19 50:5    synthetic 33:8,16      talking 18:9 31:20
    states 1:1 29:2          58:24 134:17          34:8,10,19 60:5        38:11 121:1
      32:21 56:16 77:9     subjects 100:11         62:2,23 63:12,16     target 127:3,21
      77:15 114:20         submission 125:5        63:19,22,23 64:13      128:1 132:2
    statistical 13:25      submissions 125:9       65:5,13,23 66:17     task 45:9
      14:21,23 15:2        submitted 11:4          66:19 67:1,20        teach 65:12
    statistics 14:3,7,12     22:22 39:16 78:23     68:1,10 69:5,10,22   teaching 73:24
      14:25 15:4           submitting 25:1         71:6,14,23             131:17 134:9
    stellon 78:15          subscribed 140:14     synthetically          team 32:5
    stellon's 78:20        substance 66:19         72:16                technical 36:16
      79:2,3,16              68:10 80:15         system 87:7 88:9         56:6 59:19
    stenotype 137:4        substantially 55:7              t            telephone 2:8,17
    step 125:25 127:14     substantively 55:5                             3:5,16
                                                 t 9:15,15 78:15
      129:8,9,15 130:13    sued 16:3                                    tell 20:22 32:8
                                                   139:3,3
      130:16 131:9         sufficient 14:2,11                             68:21 79:4 111:10
                                                 tab 10:24,24 12:8
    steps 133:8            suit 29:9 83:1                                 128:11
                                                   20:14 21:14 24:5
    sterile 1:4            suite 2:6,15                                 temperature
                                                   25:18 27:13 33:21
    stick 47:25            summarize 41:6                                 49:11 102:19,23
                                                   35:11 36:23 37:4
    stop 121:22            superior 74:1                                  102:24 103:1,3,8
                                                   37:16,16 38:15
    storage 46:24,25       supervising 93:1                               103:19,24 104:3,5
                                                   41:12 57:5 60:9
      102:17,23,25         supervision 98:16                              104:6,7,15,18
                                                   66:5 67:6 68:23
      103:8,25 104:2,10    supplied 114:1                                 106:11,19 108:22
                                                   78:24,25 80:8,10
      106:1,15 107:2,9     support 25:14                                  108:25 109:8,13
                                                   80:11 81:21 85:18
      107:11,23 108:13       103:18 122:6                                 109:21 112:10,17
                                                   87:3,4 99:2
      111:3 112:17,23        124:7                                        112:23 113:3,15
                                                   119:13 124:17
      112:24 113:1,5,17    supported 100:1                              temperatures
                                                 table 101:12 105:6
    stored 49:9 108:21     supporting 20:15                               46:25
                                                   105:22 106:8
    strasse 9:16             32:5                                       tenths 91:22
                                                   107:5,13 114:20
    street 3:3 9:14,16     supposed 72:8                                term 34:22 35:3
                                                 tablet 131:21
    strictly 118:23        sure 27:16 31:25                               38:10 41:3 55:25
                                                 tablets 131:24
                             33:18 37:1 47:17                             56:8 58:6 61:23

                                     Veritext Legal Solutions
                   215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 1:18-cv-02032-CFC-CJB Document 264 Filed 02/23/21 Page 63 of 133 PageID #:
                                  104237

   [term - understand]                                                             Page 25

      62:13 69:17,25        74:11,22 77:7,14       49:24 50:9 51:1     treat 132:20
      93:13,16 123:1,8      77:16 78:16 81:13      59:21,22,24,25      trial 23:15
      123:10,13             82:12 83:15,25         66:23 67:21 68:1    tried 40:1,2,4 46:3
    terminology 117:6       85:7,8 87:3,7,22       78:21 86:21 88:20   true 30:11,16,17
    terms 64:17             89:15,22 90:25         88:24 94:13,17        31:17 42:24 63:24
    tested 111:1 112:8      91:3,9 92:25 93:5      106:22 107:1          64:1 69:2 136:10
    testified 8:23          93:19 96:4,9,14,17     110:19,22 114:7       137:6 140:8
    testify 20:15 21:1      97:5 101:24            124:13,15 125:15    truthfully 10:6,17
      23:15 119:22          103:15 104:1           130:25 133:13         21:9
    testifying 10:10        112:5,22 113:24        134:14 135:4,5      try 21:8 26:14
    testimony 138:9         115:5,8 116:11,14      138:19                47:17 78:19 93:7
      138:18 140:8          116:20 118:13,20     timeframe 138:8         117:11
    testing 109:3           118:20 121:22        times 3:13 44:25      trying 44:4 97:3
    texas 2:16              123:1,8 124:1          50:15 63:5 113:5      125:11 126:17
    textbooks 64:2          126:11,12 127:10       113:7,17,19,19      tuesday 1:17
    thank 9:21 20:12        127:12,23 128:10       131:12,16             136:12
      25:24 56:25 74:7      128:20 129:11        today 8:18 9:7        turn 7:7 10:23
      80:6 121:23           130:3,19 131:2         10:7,10 20:1          11:11 12:7,23
      123:12 134:12,22      132:19 133:18          23:19                 24:5 28:6 34:1
    theoretically           134:12               told 99:23 112:3        35:9 37:15 41:11
      72:23 132:4         third 109:1,5            135:7,12              52:4 60:21 80:8
    theory 19:12          thirds 78:4            tomorrow 122:3          99:14 102:11
    therapeutic 40:24     thought 127:23,24        131:2 134:14,24       105:2 120:6
      41:19 42:6          thoughts 30:3            135:15              turning 82:24
    thereof 137:6         thousands 31:18        top 38:22 86:6        two 28:3 37:25
    thing 30:21 100:14      92:10                  111:6 120:19          38:5,11 40:7
      125:18 126:21       thousandth 75:5        topic 45:17             56:19,22 57:11
    things 65:22 132:2      75:10                topics 23:14 74:8       78:4 87:21 89:17
    think 14:5 15:7       thousandths 75:12      total 108:13            98:10 110:9
      16:16 17:8 18:3     tightened 112:15       totally 30:21           112:12,13 122:2,7
      19:4,5,17 21:2,7      114:21,22 115:3      track 114:5             128:3,11,14
      25:6,9 27:13 29:1     115:12 121:17        trained 128:23        type 56:14
      30:4 31:12 40:8     tightening 90:21       training 14:2,11      typically 20:7
      40:12 41:1 42:12      90:23 91:2 100:17    transcribed 1:24        46:18 132:19
      42:14 45:6 46:2,8     116:14                 137:7                        u
      46:16 47:14 51:6    time 7:2 8:7 11:23     transcript 60:15
                                                                       u 9:15
      59:10 62:15 63:6      17:24 18:14,20         60:21 119:10
                                                                       unclear 49:5 50:18
      65:15,21,22 68:17     22:12 29:24 36:9       135:13 136:10
                                                                         50:24,25
      69:16,20,21,24        36:14,14 44:4          137:6 138:6,20
                                                                       understand 9:22
      70:1,11,14,23,23      45:25 46:5,9 48:9      140:5,8
                                                                         9:24 10:9,11,14,15
      71:18 73:20,21,23     48:21 49:2,15,16
                                                                         14:8,10,12,16,19
                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 1:18-cv-02032-CFC-CJB Document 264 Filed 02/23/21 Page 64 of 133 PageID #:
                                  104238

   [understand - winter]                                                             Page 26

     14:24 16:2 18:5       use 31:13 41:2,9         58:2,17 59:8 60:4    videoconferenci...
     18:12,18 26:9,20        44:23 46:21 50:16      60:6 61:8,9,18,25      1:21
     26:23 27:21 33:6        53:2 55:24 61:23       62:1,2,10,17,23,24   videographer 3:21
     34:21,25 35:4           62:13,20 66:17,18      63:8,8,11,12,15,17     7:1,22 8:19 9:2
     37:24 38:24 45:16       68:10,14 69:25         63:19,23,25 64:12      36:9,13,24 59:21
     45:20 46:11 48:23       90:11 92:12 93:13      64:14,16,17,20,21      59:24 94:13,16
     50:8 52:23 54:20        117:7 123:9            64:25 65:1,6,13,16     135:4
     62:5 64:4 79:19       usp 41:8 76:19           65:19,24 66:15,16    virtually 1:21
     84:9,23 90:7            77:4,13,17 79:21       66:17,17,19,25       voice 76:22
     92:18 94:7 96:17        79:25 81:6,12          67:1,20,25 68:1,5    vol 1:15 138:5
     96:18 97:16,17          82:7,11,15,15,18       68:10,12,14 69:3,9     139:2,24 140:2,4
     98:21,25 115:2,18       82:20 83:12 84:13      69:11,19,22 70:15      140:12
     115:21 116:4            84:16,17,19,22         70:19,23 71:4,7,15   volume 5:18
     117:8 119:21,25         91:6,7                 71:19 72:15,16,20             w
     129:23 134:15,20      uspto 5:12               73:13 75:4 79:20
                                                                         want 27:15 37:1
    understanding          utility 40:24 41:19      79:25 80:22 81:6
                                                                           64:3 68:18 89:24
     39:3 55:14 91:14        42:6                   81:12 82:6 107:2
                                                                           93:2 95:13 104:24
     128:16,23 132:22                v              107:3,10,18,23,25
                                                                           110:4 112:21
    understood 31:24                                108:5 109:17,18
                           v 1:7 138:4 139:1                               115:17 116:21
     38:10,12 44:20                                 117:14 122:7
                             140:1                                         118:21,22 125:15
     65:4 76:6 134:21                               124:7 130:13
                           valid 65:23 94:1                                128:9 130:11
    unenforceability                              vasostrict 58:19
                           validity 16:13 17:3                             131:1,1
     18:8,11                                        66:16 101:2
                             17:15,19 19:15                              wanted 42:25 91:9
    unenforceable                                   103:23 104:11,16
                             20:16 52:24                                   100:9 135:7
     20:24 21:3                                     104:22 105:8,15
                           value 111:25                                  waste 125:15
    unfortunately                                   108:16,21 109:3,6
                             112:3 130:21                                waxman 13:1,15
     111:5                                          109:12,19,23
                           values 74:10,23                                 15:14 16:23 54:4
    uniformly 61:20                                 110:2,25 111:24
                             89:17 94:7                                    54:17
    unit 7:12 44:8 50:3                             112:8,18 113:4,16
                           vas 5:1                                       waxman's 13:8
     50:8 51:15 128:14                            verify 138:9
                           vas0-0005809 5:14                             way 31:5 38:13
    united 1:1,22 29:2                            veritext 1:25 7:21
                           vaso 5:3 37:9,20                                40:2 41:6 48:18
     56:16 77:9,15                                  7:23 138:14,23
                             87:18                                         49:10 50:16 62:16
    university 8:17                               veritext.com
                           vasopressin 29:23                               63:13 84:2 92:5
     20:2                                           138:15
                             30:7 31:6 33:7,8                              122:20 123:6,19
    unspecified 99:25                             version 11:14
                             33:15,17 34:8,9,11                          welcome 33:11
     108:9 111:16,21                              versus 7:14 92:7
                             34:23 35:4 40:20                            went 129:14
    untruthful 10:12                                113:7,19
                             40:23 42:1,5,9,10                           whatsoever 59:2
    upper 75:23 76:2                              video 1:12 7:9,13
                             43:2,4,6,14 44:17                           whispering 7:5
     106:7 116:18                                   7:19
                             45:4,10,24 47:11                            winter 1:14 4:3,9
     118:9 121:13                                 videoconference
                             48:8,20 49:1,14                               4:11,14,16 7:13
                                                    2:11,20 3:8,19
                             53:10,25 56:20                                8:17,21 9:5,9 11:1
                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 1:18-cv-02032-CFC-CJB Document 264 Filed 02/23/21 Page 65 of 133 PageID #:
                                  104239

   [winter - zoom]                                                           Page 27

     21:20 23:19 30:11     93:12 97:1 98:3
     31:2 35:21 41:11      103:20 112:20
     42:18 45:11 64:4      113:9 117:2,16
     70:4 72:3,4 81:25     120:22 130:17
     94:12 136:6,18        131:11 134:2
     138:5 139:2,24        135:2,10,16 138:1
     140:2,4,12                   x
    winter's 87:14
                         x 4:1
    wise 90:23
    wish 116:15,17                y
     129:4               yeah 19:4 26:13
    wishes 56:15           33:13 35:6,16,17
    witness 3:11 8:14      35:23 43:17 70:11
     8:16,18,20 35:23      74:4 78:3,3 81:4,8
     37:2 40:4 134:25      81:8 88:2 89:10
     136:1,7 138:8,10      106:21,23,24
     138:12,19             108:2 115:5,8
    word 19:5 34:18        116:10 118:12
     113:15                121:16 123:2
    wording 115:8          133:15
    wordings 97:7        year 26:13 29:7
    words 20:20 75:17      32:9
    work 15:9 25:13      year's 130:6
     31:1                years 26:25 27:5
    worked 30:6 77:23      28:15,20 30:4,20
     77:25                 30:25 32:14 78:2
    working 32:5,15        95:6 97:22 98:10
     135:10                98:11
    world 30:7 115:7     york 3:13,15,15
    write 89:21            8:15
    writing 19:10                 z
    written 16:18        zero 91:15
     29:15 61:19,23      zone 7:2
     62:12 64:20 92:11   zoom 76:5
    wrong 27:4 70:7
     88:15 100:8
    wrote 21:21 34:3
    wu 3:18 8:13,13
     23:17 31:7 34:12
     40:10 43:10 47:13
     48:11 71:17 72:4

                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
                
     Case 1:18-cv-02032-CFC-CJB Document 264 Filed 02/23/21 Page 66 of 133 PageID #:
                                       104240


                          '(/$:$5(58/(62)&,9,/352&('85(

                         3DUW9'HSRVLWLRQVDQG'LVFRYHU\

                                     7LWOH95XOH

 

               H 6XEPLVVLRQWRZLWQHVVFKDQJHVVLJQLQJ:KHQ

              WKHWHVWLPRQ\LVIXOO\WUDQVFULEHGWKHGHSRVLWLRQ

              VKDOOEHVXEPLWWHGWRWKHZLWQHVVIRUH[DPLQDWLRQ

              DQGVKDOOEHUHDGWRWKHZLWQHVVXQOHVVVXFK

              H[DPLQDWLRQDQGUHDGLQJDUHZDLYHGE\WKHZLWQHVV

             DQGE\WKHSDUWLHV$Q\FKDQJHVLQIRUPRU

             VXEVWDQFHZKLFKWKHZLWQHVVGHVLUHVWRPDNHVKDOO

             EHHQWHUHGXSRQWKHGHSRVLWLRQE\WKHRIILFHUZLWK

             DVWDWHPHQWRIWKHUHDVRQVJLYHQE\WKHZLWQHVVIRU

             PDNLQJWKHP7KHGHSRVLWLRQVKDOOWKHQEHVLJQHGE\

             WKHZLWQHVVXQOHVVWKHSDUWLHVE\VWLSXODWLRQ

             ZDLYHWKHVLJQLQJRUWKHZLWQHVVLVLOORUFDQQRW

             EHIRXQGRUUHIXVHVWRVLJQ,IWKHGHSRVLWLRQLV

             QRWVLJQHGE\WKHZLWQHVVZLWKLQGD\VDIWHUWKH

             GDWHZKHQWKHUHSRUWHUQRWLILHVWKHZLWQHVVDQG

             FRXQVHOE\PDLORIWKHDYDLODELOLW\IRUH[DPLQDWLRQ

             E\WKHZLWQHVVWKHRIILFHUVKDOOVLJQLWDQGVWDWH

             RQWKHUHFRUGWKHIDFWRIWKHZDLYHURURIWKH

             LOOQHVVRUDEVHQFHRIWKHZLWQHVVRUWKHIDFWRI

             WKHUHIXVDOWRVLJQWRJHWKHUZLWKWKHUHDVRQLI

             DQ\JLYHQWKHUHIRUDQGWKHGHSRVLWLRQPD\WKHQEH
                
     Case 1:18-cv-02032-CFC-CJB Document 264 Filed 02/23/21 Page 67 of 133 PageID #:
                                       104241


              XVHGDVIXOO\DVWKRXJKVLJQHGXQOHVVRQDPRWLRQ

              WRVXSSUHVVXQGHU5XOH G WKH&RXUWKROGVWKDW

              WKHUHDVRQVJLYHQIRUWKHUHIXVDOWRVLJQUHTXLUH

              UHMHFWLRQRIWKHGHSRVLWLRQLQZKROHRULQSDUW

 

 

 

 

 

             ',6&/$,0(57+()25(*2,1*&,9,/352&('85(58/(6

             $5(3529,'(')25,1)250$7,21$/385326(621/<

             7+($%29(58/(6$5(&855(17$62)$35,/

             3/($6(5()(5727+($33/,&$%/(67$7(58/(6

             2)&,9,/352&('85()258372'$7(,1)250$7,21

             




















Case 1:18-cv-02032-CFC-CJB Document 264 Filed 02/23/21 Page 68 of 133 PageID #:
                                  104242
                     VERITEXT LEGAL SOLUTIONS
           COMPANY CERTIFICATE AND DISCLOSURE STATEMENT

     Veritext Legal Solutions represents that the
     foregoing transcript is a true, correct and complete
     transcript of the colloquies, questions and answers
     as submitted by the court reporter. Veritext Legal
     Solutions further represents that the attached
     exhibits, if any, are true, correct and complete
     documents as submitted by the court reporter and/or
     attorneys in relation to this deposition and that
     the documents were processed in accordance with
     our litigation support and production standards.

     Veritext Legal Solutions is committed to maintaining
     the confidentiality of client and witness information,
     in accordance with the regulations promulgated under
     the Health Insurance Portability and Accountability
     Act (HIPAA), as amended with respect to protected
     health information and the Gramm-Leach-Bliley Act, as
     amended, with respect to Personally Identifiable
     Information (PII). Physical transcripts and exhibits
     are managed under strict facility and personnel access
     controls. Electronic files of documents are stored
     in encrypted form and are transmitted in an encrypted
     fashion to authenticated parties who are permitted to
     access the material. Our data is hosted in a Tier 4
     SSAE 16 certified facility.

     Veritext Legal Solutions complies with all federal and
     State regulations with respect to the provision of
     court reporting services, and maintains its neutrality
     and independence regardless of relationship or the
     financial outcome of any litigation. Veritext requires
     adherence to the foregoing professional and ethical
     standards from all of its subcontractors in their
     independent contractor agreements.

     Inquiries about Veritext Legal Solutions'
     confidentiality and security policies and practices
     should be directed to Veritext's Client Services
     Associates indicated on the cover of this document or
     at www.veritext.com.
Case 1:18-cv-02032-CFC-CJB Document 264 Filed 02/23/21 Page 69 of 133 PageID #:
                                  104243
Case 1:18-cv-02032-CFC-CJB Document 264 Filed 02/23/21 Page 70 of 133 PageID #:
                                  104244
Case 1:18-cv-02032-CFC-CJB Document 264 Filed 02/23/21 Page 71 of 133 PageID #:
                                  104245




                                  Deposition of:
                       Dr. Gerhard Winter V2
                               December 9, 2020


                                In the Matter of:

               Par Pharmaceutical Inc Et Al v.
               Amphastar Pharmaceutical Et Al




                            Veritext Legal Solutions
              888.777.6690 | cs-midatlantic@veritext.com | 215-241-1000
Case 1:18-cv-02032-CFC-CJB Document 264 Filed 02/23/21 Page 72 of 133 PageID #:
                                  104246


                                                                      Page 139

 1
                    IN THE UNITED STATES DISTRICT COURT
 2                      FOR THE DISTRICT OF DELAWARE
 3
           ______________________________
 4                                       :
           PAR PHARMACEUTICAL, INC       : CA No:
 5         PAR STERILE PRODUCTS, LLC     : 18-cv
           and ENDO PAR INNOVATION       : 2032-CFC
 6         COMPANY, LLC                  :
                                         :
 7                        Plaintiffs     :
                                         :
 8                        v              :
                                         :
 9         AMPHASTAR PHARMACEUTICALS     :
           INC et al                     :
10                                       :
                          Defendants     :
11                                       :
           ______________________________:
12
                               * Video Deposition *
13
                                             of
14
                                  Dr. Gerhard Winter
15                                      Vol II
16
17
                        On Wednesday, December 9, 2020
18
                            Commencing at 2:15 pm CET
19                                  1:15 pm GMT
20
21                Held virtually via videoconferencing,
22                from Germany and London, United Kingdom
23
24         Transcribed by: Miss Pamela Henley, Court Reporter
25         Veritext Solutions - Job No. 4358193

                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 1:18-cv-02032-CFC-CJB Document 264 Filed 02/23/21 Page 73 of 133 PageID #:
                                  104247

                                             Page 140                                                            Page 142
     1           APPEARANCES                             1                 INDEX
     2                                                   2   DEPONENT
     3   On behalf of the Plaintiffs:                    3   Dr. Gerhard Winter (continued)
     4       DECHERT, LLP                                4   Examination:                   Page No:
     5       3000 El Camino Real                         5   By Dr. Loeb                       145
     6       Five Palo Alto Square, Suite 650            6   By Ms. Wu                         239
     7       Palo Alto, California 94306-2112            7   By Dr. Loeb                       247
     8       Telephone: 650.813.4995                     8   __________________________________________________
     9       Email: jonathan.loeb@dechert.com            9                EXHIBIT INDEX
    10           BY: DR. JONATHAN D.J. LOEB             10
    11               (Via videoconference)              11   Exhibit 14     Kirsch Rebuttal Expert
    12                                                  12           Report               154
    13       DECHERT, LLP                               13   Exhibit 15
    14       515 Congress Avenue                                                                       -
    15       Suite 1400                                 15           316                 162
    16       Austin, Texas 78701                        16   Exhibit 16
    17       Telephone: 512.394.3041                    17
    18       Email: blake.greene@dechert.com            18           VAS0000011 - 16             163
    19           BY: MR. BLAKE B. GREENE                19   Exhibit 17
    20              (Via videoconference)               20           VAS000010 - 11             165
    21                                                  21   Exhibit 18
    22
    23
    24                                                  24           USP VAS000017 - 21              179
    25                                                  25   Exhibit 19

                                             Page 141                                                            Page 143
     1       DECHERT, LLP                                1
     2       Cira Centre
     3       2929 Arch Street                            3             PAR-VASO-0108640 - 51                     198
     4       Philadelphia, Pennsylvania 19104-2808       4    Exhibit 20
     5       Telephone: 215.994.2143
     6       Email: brian.goldberg@dechert.com           6             PAR-VASO_0065296 - 341 214
     7           BY: MR. BRIAN M. GOLDBERG               7    Exhibit 21 Internal Journal of
     8              (Via videoconference)                8             Pharmaceutics
     9                                                   9             Effect of buffer pH,
    10   On behalf of the Amneal Defendants and the     10             Buffer concentration and
    11   witness:                                       11             Skin with or without
    12        GOODWIN PROCTER, LLC                      12             Enzyme inhibitors on the
    13        New York Times Building                   13             Stability of [Arg 8]-
    14        620 8th Avenue                            14             Vasopressin
    15        New York, New York 10018                  15             AMPHPA0005662 - 68       225
    16        Telephone: 212.459.7270                   16
    17        Email: hwu@goodwinlaw.com                 17                     Previously marked
    18            BY: MS. HUIYA WU                      18    Exhibit 1                           147
    19               (Via videoconference)              19    Exhibit 3                           181
    20                                                  20    Exhibit 7                           208
    21   Videographer:     Mr. Josh Cohen               21                   (Instruction not to answer)
    22   Court Reporter:   Miss Pamela Henley           22                         None
    23                                                  23
    24                                                  24          (Request for production of documents)
    25                                                  25                    None
                                                                                                     2 (Pages 140 - 143)
                                      Veritext Legal Solutions
                    215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 1:18-cv-02032-CFC-CJB Document 264 Filed 02/23/21 Page 74 of 133 PageID #:
                                  104248

                                                       Page 144                                                     Page 146
     1             THE VIDEOGRAPHER: Good afternoon,               1        Q. Okay. And from the time that I --
     2   we are on the record at 2.15 CET Wednesday,               2   we started the deposition yesterday until now have
     3   December 9th, 2020.                                       3   you had any communications with your counsel
     4             Please note that the microphones                4   concerning the substance of this deposition?
     5   are sensitive and may pick up whispering, private         5        A. No communication at all.
     6   conversations and cellular interference. Please           6        Q. Okay, thank you. I am just going to
     7   turn off all cell phones or place them away from          7   pick up, we will see what we can get through here
     8   the microphones as they can interfere with the            8   today, could I please have you find your third
     9   deposition audio. Audio and video recording will          9   binder, you have it? Do you have it, doctor?
    10   continue to take place unless all parties agree to       10             MS WU: Looks like he is frozen.
    11   go off the record.                                       11   Very pensive!
    12             This is media unit 1 of the                    12             DR LOEB: That is a difficult
    13   video-recorded deposition of Gerhard -- Dr Gerhard       13   witness!
    14   Winter.                                                  14             THE COURT REPORTER: Do you want to
    15             I apologize, this is media unit 5              15   goo off the record for a second?
    16   of the video-recorded deposition of Dr Gerhard           16             DR LOEB: Yes, please.
    17   Winter in the matter of Par Pharmaceutical, Inc et       17             THE VIDEOGRAPHER: We are going off
    18   al versus Amphastar Pharmaceuticals et al filed in       18   the record, the time is now 2.19 pm CET.
    19   the District of Delaware, case number 18-cv              19               (Recess taken)
    20   02032-CFC.                                               20             THE VIDEOGRAPHER: We are back on
    21             This deposition is being held via              21   record, the time is 2.23 pm CET.
    22   video conference. My name is Josh Cohen from the         22   BY DR LOEB:
    23   firm Veritext Legal Solutions, and I am the              23        Q. So if you could open up tab 29, and
    24   videographer. The Court Reporter is Pamela Henley        24   if you recall that is Exhibit 1 to your
    25   from the firm Veritext Legal Solutions .                 25   deposition, your opening expert report?
                                                       Page 145                                                     Page 147
     1               I am not authorized to administer             1            (Exhibit 1 previously marked)
     2   an oath. I am not related to any party in this            2          A. It is. I confirm.
     3   action. Nor am I financially interested in the            3          Q. And in particular could I, please,
     4   outcome.                                                  4   have you turn to page 166?
     5              Counsel and all present in the room            5          A. Page 166.
     6   and everyone attending remotely will now state            6          Q. You see there is a heading there
     7   their appearances and affiliations for the record.        7   that states:
     8   If there are any objections to proceeding please          8               "Claimed pH Ranges/pH are not
     9   state them at the time of your appearance,                9   critical to stability"?
    10   beginning with the noticing attorney.                    10          A. I see this, yes.
    11              DR LOEB: Good morning, good                   11          Q. It is your opinion that the claimed
    12   afternoon, Jonathan Loeb of Dechert, LLP,                12   pH 3.7 to 3.9 range is not critical to the
    13   representing plaintiffs Par et al.                       13   stability of vasopressin formulations, correct?
    14              With me are Brian Goldberg and                14          A. This is my statement, yes.
    15   Blake Greene, also of Dechert, LLP.                      15          Q. And what does it mean for a claimed
    16              MS WU: Huiya Wu from Goodwin                  16   pH range to be critical for the stability of a
    17   Procter, LLP on behalf of the Amneal defendants          17   vasopressin formulation?
    18   and the witness.                                         18          A. It means that the stability
    19              THE WITNESS: This is Gerhard                  19   directly depends on this exact pH ranges, meaning
    20   Winter, University of Munich, Germany. I am the          20   it is different whether it is in or out this
    21   witness.                                                 21   range.
    22   BY DR LOEB:                                              22          Q. Okay. And is that the meaning that
    23         Q. Dr Winter, you understand that you              23   you applied in determining whether the claimed pH
    24   are still under oath from yesterday, correct?            24   range is critical?
    25         A. I understand, yes.                              25          A. Yes. Yes.

                                                                                                    3 (Pages 144 - 147)
                                         Veritext Legal Solutions
                       215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 1:18-cv-02032-CFC-CJB Document 264 Filed 02/23/21 Page 75 of 133 PageID #:
                                  104249

                                                    Page 148                                                      Page 150
     1         Q. Okay. So what evidence would it               1   formation in my report. I just need to, let us
     2   take for the claimed pH range to be critical over      2   say, recall what values these exactly are on
     3   the prior art pH range in your opinion?                3   page 169.
     4         A. The evidence needed is that the               4              (Pause for reading)
     5   stability would be clearly different between the       5         Q. Well, there is no data for
     6   pH within this range and pHs outside that range.       6   Reformulated Vasostrict® here, and there is no
     7         Q. Okay. Now, one of the arguments               7   comparison of the numbers, correct?
     8   that you made was that because the approved shelf      8         A. There is no comparison of numbers
     9   life for Original Vasostrict®, which is pH 3.6, is     9   here, you are correct.
    10   the same as the approved shelf life for               10         Q. So you did not compare the
    11   Reformulated Vasostrict®, which is pH 3.8, the        11   stability data from Original Vasostrict® to the
    12   claimed pH range is not critical to stability,        12   stability data for Reformulated Vasostrict® when
    13   correct?                                              13   you assessed the criticality of the claimed pH
    14         A. Correct.                                     14   range, correct?
    15         Q. Okay. Now, in your mind is it                15         A. Let me just read my text in
    16   appropriate to compare Reformulated Vasostrict®       16   paragraph 482 before I confirm that, because there
    17   with Original Vasostrict® for purposes of             17   I express my opinion, or lay down the numbers I
    18   assessing criticality?                                18   have found.
    19         A. Yeah, not only Vasostrict®, I think          19               (Pause for reading)
    20   we are talking about the patent, and to understand    20   I agree, I do not directly compare the stability
    21   criticality I think the teaching of -- and, let us    21   data of Original Vasostrict® to Reformulated
    22   say, description and examples of the patent have      22   Vasostrict® here in this section of my report.
    23   to be considered as well.                             23         Q. Okay, and you could have made that
    24         Q. Okay. I was not asking whether the           24   comparison, but you chose not to, correct?
    25   argument about the comparison between Original        25         A. I -- I at the moment not sure where
                                                    Page 149                                                      Page 151
     1   Vasostrict® and Reformulated Vasostrict® was the       1   to find these numbers for the stability data for
     2   only thing to consider, I was just asking you          2   the Reformulated Vasostrict®, but I believe I had
     3   whether that is an appropriate consideration when      3   access to them, and I did not.
     4   asking the question, is the claimed pH range of        4         Q. Now, getting to the issue of
     5   3.7 to 3.9 critical?                                   5   improved shelf life that you mentioned, in your
     6         A. This is an appropriate question,              6   opinion what would constitute a meaningful
     7   yes.                                                   7   improvement in room temperature shelf life between
     8         Q. Okay. Now, did you compare the                8   two vasopressin products which would be sufficient
     9   stability data for Reformulated Vasostrict® with       9   to establish criticality?
    10   the stability data for Original Vasostrict®?          10         A. You are referring to room
    11         A. Not in every detail. I refer here            11   temperature --
    12   in my report to the 24 months approved storage        12         Q. Yes.
    13   period.                                               13         A. -- only.
    14         Q. Okay. So I was not asking about              14         Q. Yes.
    15   the shelf life of the -- or the relative shelf        15         A. I think a -- at least a 3-month
    16   life of the two products, I was asking whether you    16   difference is needed to show a difference.
    17   actually looked at the stability data for Original    17         Q. So if there is a 3-month increase
    18   Vasostrict® and the stability data for                18   in shelf life when you are comparing two different
    19   Reformulated Vasostrict® in your analysis?            19   vasopressin products, you would consider that
    20         A. I did look.                                  20   sufficient to establish that whatever difference
    21         Q. Because I do not see it in your              21   between the two products that difference is
    22   report, doctor, so it is not something that you       22   critical?
    23   are going to opine about at trial, right?             23              MS WU: Objection to form.
    24         A. Give me a moment because I think I           24         A. I think a stability difference of
    25   have values here on this Original Vasostrict®         25   at least 3 months establish a difference between

                                                                                                  4 (Pages 148 - 151)
                                        Veritext Legal Solutions
                      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 1:18-cv-02032-CFC-CJB Document 264 Filed 02/23/21 Page 76 of 133 PageID #:
                                  104250

                                                   Page 152                                                    Page 154
     1   let us say, the laid out shelf life of two            1   have in front of you.
     2   products, whether there is a real stability           2        A. Yes.
     3   difference behind that is a different question,       3        Q. Okay. And this is going to be
     4   because I have seen for different reasons that        4   Exhibit Number 14, I believe, to your deposition,
     5   companies do not, let us say, lay down the exact      5   Ms Reporter, is that right?
     6   stability shelf life, so to say, into the shelf       6             THE COURT REPORTER: That is
     7   life they disclose to the public. These are two       7   correct, yes.
     8   different things.                                     8   BY DR LOEB:
     9   BY DR LOEB:                                           9        Q. This is the expert report of Lee
    10         Q. I do not think that was responsive          10   E Kirsch, PhD regarding validity and
    11   to my question, doctor, let me try again, so in      11   enforceability in this matter, do you recall
    12   your opinion a 3-month difference in room            12   reviewing this document, doctor?
    13   temperature shelf life between two products would    13       (Exhibit 14 marked for identification)
    14   be a meaningful improvement, is that right?          14        A. Yes, I recall that.
    15         A. Meaningful improvement, yes, I              15        Q. So this is Dr Kirsch's responses to
    16   agree.                                               16   the report of yours that is Exhibit Number 1,
    17         Q. And it would -- in terms of patent          17   right?
    18   claims if the product with the longer shelf life     18        A. Correct.
    19   was different in the sense that it met a claim       19        Q. Okay, now, take a look at page 137,
    20   limitation which the other formulation did not       20   please?
    21   meet, then that meaningful difference would be an    21        A. Page 137.
    22   indication of criticality of that claim              22        Q. Yes. Okay. Do you see there is a
    23   limitation, correct?                                 23   paragraph 303 that begins on 137 and continues on
    24         A. No, I think I made my caveat a              24   to 138?
    25   moment before, that I said the shelf life that is    25        A. I see it.
                                                   Page 153                                                    Page 155
     1   let us say, displayed to the public on this, how      1         Q. All right, do you recall reviewing
     2   you call it, the package insert or however, may be    2   this section of Dr Kirsch's report?
     3   different to the real shelf life that is a result     3         A. Yes.
     4   of the stability study.                               4         Q. And here Dr Kirsch provides a
     5              So I only agree to your question           5   comparison which assesses the total impurity
     6   when it means that the shelf life that has            6   levels of Reformulated Vasostrict® and Original
     7   directly calculated or taken from stability data      7   Vasostrict® registration batches across 12 months
     8   is meant, which may be different to the shelf life    8   at room temperature, correct?
     9   that is assigned to a product and requested from      9         A. Yes.
    10   the FDA to be printed on the package insert.         10         Q. All right, and based on the
    11         Q. I see. So even if the -- if you             11   stability data Dr Kirsch concludes that there was:
    12   are comparing two products and they have the same    12
    13   published shelf life, if one had an actual shelf
    14   life based on its stability profile that was
    15   3 months longer than the other, then that could be                                                       ®."
    16   evidence of criticality, is that what you are        16             Correct?
    17   saying?                                              17        A. This is what he says, yes.
    18         A. If data are different in a                  18        Q. Did you evaluate Dr Kirsch's
    19   significant way, like 3 months, that could be an     19   calculation?
    20   evidence of criticality.                             20        A. I -- yes and no. I think I can do
    21              But I repeat myself, the third            21   this math in my head, meaning 1
    22   thing I would look at would be the data in the
    23   patent itself when I want to answer that question.   23       Q. Okay, do you find any errors in
    24         Q. Okay, now, could I, please, have            24   Dr Kirsch's calculation?
    25   you find tab 34, which is in the same binder you     25       A. Any what?

                                                                                               5 (Pages 152 - 155)
                                       Veritext Legal Solutions
                     215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 1:18-cv-02032-CFC-CJB Document 264 Filed 02/23/21 Page 77 of 133 PageID #:
                                  104251

                                                       Page 156                                                   Page 158
     1        Q.    Errors?                                        1   question whether now stability explained in
     2        A.    Errors? No, as I just said,                    2   impurities is flowing from this pH only or from
     3                                         and,                3   other factors, is this what you are asking?
     4   therefore, I did not check for errors in detail.          4   BY DR LOEB:
     5        Q. Okay. And do you agree with                       5         Q. I am asking again the way that you
     6   Dr Kirsch                                                 6   formulated it can the pH be critical even if there
                                                                   7   are other factors in the formulation which affect
                                                            ?      8   the desired benefit here, increased stability?
     9        A. I agree.                                          9         A. I understand this question with,
    10        Q. Okay, now, if I could have you go                10   yes, it can be critical. It can. I opined here
    11   back to your expert report, which is tab 29, in          11   that it -- I find it not critical because what I
    12   particular page 170, are you there?                      12   found in the patent did not convince me that the
    13        A. Page 170, yes.                                   13   pH is critical.
    14        Q. Right. And in particular if you                  14         Q. Okay. Is it your understanding
    15   could look at paragraph 483?                             15   that the only evidence that one should consider to
    16        A. Yes.                                             16   answer the question of whether a claim limitation
    17        Q. And I am just reading from the                   17   is critical must be found in the patent?
    18   middle of that paragraph that says:                      18         A. I am not sure about that because
    19             "If the claimed pH values do not               19   this is a legal question.
    20   necessarily confer the stability benefits that           20         Q. Okay. Now, in your opinion the
    21   purportedly result from the claims, then these pH        21   claimed pH 3.7 to 3.9 range cannot be critical
    22   values cannot be critical."                              22   unless the impurity limitations are inherent
    23             Do you see that?                               23   properties of the claimed vasopressin formulation,
    24        A. Yes, I see it.                                   24   is that correct?
    25        Q. Okay. By, "stability benefits that               25         A. My opinion of that they are not
                                                       Page 157                                                   Page 159
     1   purportedly result from the claims" you are               1   critical is based on the extremely small
     2   referring to the impurity limitations?                    2   differences between impurity levels between these
     3         A. Yes.                                             3   pHs that are claimed and the pHs that are outside
     4         Q. Okay. Now, is it your opinion that               4   this claims range. This is where I based my
     5   there can be only one factor that can be critical         5   opinion on.
     6   to the desirable properties of a new formulation?         6         Q. Okay. That was not an answer to my
     7         A. What new formulation? I have to                  7   question, doctor. In your opinion the claimed pH
     8   make a, let us say, an explanation here, so in my         8   3.7, 3.9 range cannot be critical unless the
     9   sentence you just made reference to, I talk about         9   impurity limitations are inherent properties of
    10   the claims, and I realized that we have talked           10   the claimed vasopressin formulation, correct?
    11   about the impurities at Kirsch which are not             11         A. I just -- I think we had that a
    12   impurities in the claims, these were total               12   moment before. Maybe you can explain what
    13   impurities, and the claims do not talk about total       13   inherent property is so then we get -- those are
    14   impurities. Do they?                                     14   two -- let us say, that I am able to answer that
    15         Q. So the question I just asked you,               15   question.
    16   doctor, is more general, and I am asking you             16         Q. Dr Winter, my apologies, I lost
    17   whether in terms of your understanding of this           17   Zoom for about 30 seconds there, would you mind
    18   patent law concept of criticality, and the               18   answering the question again?
    19   question is, must all the desirable properties of        19         A. Yes. So maybe the problem I have
    20   a new formulation be due to the single claim             20   with the question is the term of the inherent
    21   element which the patentee argues is critical?           21   property which you, sort of, put into the question
    22             MS WU: Objection to form.                      22   and maybe I am not sure how to answer it because I
    23         A. It is very difficult to understand              23   did not understand that correctly.
    24   that question. So pH is, let us say, the -- there        24         Q. Well, Dr Winter, you used that term
    25   is a claimed range of pH, and I understand your          25   and that concept throughout your report --

                                                                                                   6 (Pages 156 - 159)
                                         Veritext Legal Solutions
                       215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 1:18-cv-02032-CFC-CJB Document 264 Filed 02/23/21 Page 78 of 133 PageID #:
                                  104252

                                                               Page 160                                                       Page 162
     1         A. Yes.                                                     1   product.
     2         Q. -- so I am using it in the same way                      2       Q. Okay. Now, in your opinion
     3   that you used it in your report, and that is how I                3
     4   want you to answer the question.                                                                                  , is that
     5         A. Okay, so to explain what I meant                         5   right?
     6   with, "inherent property" is that if you have a                   6          A. This is my -- my belief, yes.
     7   solution with the composition like the API                        7          Q. Okay. If I could please have you
     8   concentration in a certain range, and then change                 8   find tab 51, which is in the last binder, number
     9   the pH the result in impurities is an inherent                    9   5?
    10   property of the pH when you keep all the other                   10          A. Yes, tab 51.
    11   conditions the same.                                             11          Q. Okay. This is going to be
    12         Q. Okay. You recall that you made some                     12   Exhibit 15.
    13   prior art arguments regarding something called                   13        (Exhibit 15 marked for identification)
    14                                                                    14   It is a product label, says on the top:
    15         A. Yes, I recall that.                                     15   "Vasopressin injection, USP". It is AMPHPA0006315
    16         Q. And first question, what is the                         16   through 16, you have got that in front of you now?
    17   relationship between                                             17          A. Yes, I have it.
                                                                          18          Q. Great. So this is a label for the
    19        A.     I think                                              19                                                       ,
                   . This is what I recall.                               20   right?
                                                                          21          A. Correct.
                                                                          22          Q. All right. Now, if you turn to the
                                                                          23   second page at the bottom left-hand corner you see
                                                                          24   that this
                             .                                                                   ?
                                                               Page 161                                                       Page 163
     1         Q. And what is your evidence for that?                      1           A.   Yes.
     2         A. The evidence for what? That that                         2           Q.   Okay. Do you agree that this
     3   happened?                                                         3
     4         Q. Yes.                                                             ?
     5         A. I think you have, like we do have                        5        A. I do not exactly know when it was
     6   here these registers for businesses, and there you                6   published. I
     7   can look that up.
     8         Q. Did you look that up?                                                     And the assumption that it has been
     9         A. No.                                                      9   published around that as well. But I have no, let
    10         Q. Okay. Do you have any evidence in                       10   us say, information on the exact publication.
    11   your expert report that establishes the                          11          Q. Okay. Now, you have reviewed this
    12   relationship between                                             12   two-page label before, right?
                           ?                                              13          A. Yes.
    14         A. No, because I thought it is                             14          Q. And this particular
    15   evidence enough that this product was on the                                                                , correct?
    16   market under a registered name. And I think                      16          A. This label does not mention
    17   particularly do not refer to any of these                        17              that is correct.
    18   particular names. I recall documents I have seen.                18          Q. Now, if I could have you turn to
    19         (Clarification by the reporter)                            19   the next tab in your binder, that will be
    20         Q. All right, so there is nothing in                       20   Exhibit 16 to your deposition.
    21   your report that establishes the relationship                    21        (Exhibit 16 marked for identification)
    22   between                                      , correct?          22   It is tab 52.
    23         A. This may be the case, but I have                        23          A. Yes.
    24   not -- no idea that this relation is critical for                24          Q. Okay. And it has a Bates number
    25   the subject matter of the properties of this                     25   VAS00000011 through 16, and it says at the top

                                                                                                              7 (Pages 160 - 163)
                                            Veritext Legal Solutions
                          215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 1:18-cv-02032-CFC-CJB Document 264 Filed 02/23/21 Page 79 of 133 PageID #:
                                  104253

                                                     Page 164                                                    Page 166
     1                                                           1


     4         A. Sorry, I also had a very short
     5   interruption. I heard the last few words, you
     6   were just referring to numbers on this page.
     7         Q. Yes, I see. So after I identified
     8   the document my question was, this is a

                                     ?
    11        A.   Yes.
    12        Q.   And it is your opinion that


                                                         ?
    16        A.


                             .
    20        Q.
                                                               21          Q. Sorry to interrupt you, are you
                                                             ? 22    done? If you look at the upper right-hand corner
    23        A.                                               23    of this document, Exhibit Number 17, it is

                                                                                                  .
                                                     Page 165                                                    Page 167
     1       Q.                                                  1


                                                                 4


     7
     8         Q. Okay. Could I, please, have you
     9   look at the next exhibit, which is tab 53, which
    10   will be Exhibit Number 17, I think?
    11             THE COURT REPORTER: That is right.
    12        (Exhibit 17 marked for identification)
    13   BY DR LOEB:
    14         Q. And this is a document, at the top
    15   it says:

                                                                17
    18       A.




                                                                22


                                                                25       Q.    And if you look at your opening

                                                                                                 8 (Pages 164 - 167)
                                        Veritext Legal Solutions
                      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 1:18-cv-02032-CFC-CJB Document 264 Filed 02/23/21 Page 80 of 133 PageID #:
                                  104254

                                                   Page 168                                                             Page 170
     1   report at paragraph 308, so this is back to
     2   Exhibit Number 1, tab 29.
     3        A. Which page?
     4        Q. At page 107.                                  4         Q. -- okay. Just a technical point,
     5        A. Yes.                                          5   you were speaking over me there, it makes it
     6        Q. So I am looking at paragraph 308,             6   difficult for the reporter, so please pause after,
     7   you --                                                7   or please allow me to finish and then you can
                                                               8   answer.
                                                               9              Right.
               ?
    11

                                                              13




                                                              24


                                                   Page 169
     1

                                                               3             Actually let me help you out on
                                                               4   that one, if you could just look at paragraph 118
     5                                                         5   of your deposition first. I said, "deposition", of
                                                               6   course I meant expert report, are you there?
                                                               7         A. No.
                                                               8         Q. 118.
                                                               9         A. 118 of what?
                                                              10         Q. Of your expert report, Exhibit 1,
                                                              11   tab 29.
                                                              12         A. Yes, I am there.
                                                              13




    18




    24


                                                                                                     9 (Pages 168 - 171)
                                       Veritext Legal Solutions
                     215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 1:18-cv-02032-CFC-CJB Document 264 Filed 02/23/21 Page 81 of 133 PageID #:
                                  104255

                                       Page 172                                    Page 174
     1                                            1




                                       Page 173                                    Page 175
                                                  1




                                                                      10 (Pages 172 - 175)
                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 1:18-cv-02032-CFC-CJB Document 264 Filed 02/23/21 Page 82 of 133 PageID #:
                                  104256

                                       Page 176                                                   Page 178




                          ?




                                                  23             So if you look at the exhibit
                                                  24   share, please?
                                                  25        A. Yes, just give me a second to open
                                       Page 177                                                   Page 179
                                                   1   it and refresh, oops, where is it?
                                                   2         Q. Oh, oh!
                                                   3         A. Yeah, no, it got lost when this
                                                   4   Internet was interrupted. I had it open before.
                                                   5             DR LOEB: Can we go off the record,
                                                   6   please.
                                                   7             THE VIDEOGRAPHER: We are going off
                                                   8   the record. The time is now 3.24 pm CET.
                                                   9               (Recess taken)
                                                  10             THE VIDEOGRAPHER: We are back on
                                                  11   the record. The time is 3.34 pm CET.
                                                  12   BY DR LOEB:




                                                                                 11 (Pages 176 - 179)
                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 1:18-cv-02032-CFC-CJB Document 264 Filed 02/23/21 Page 83 of 133 PageID #:
                                  104257

                                                           Page 180                                                     Page 182
                                                                       1   its ANDA products meet every element of the claim
                                                                       2   at some point during its labelled shelf life?
                                                                       3         A. I disagree because this is a
                                                                       4   philosophical question because I think this
                                                                       5   infringement is based -- I think you have to use
                                                                       6   this, you have to bring it to the market and so on
                                                                       7   and so on.
                                                                       8             And how to determine a single vial
                                                                       9   that is measured, so to say, then this vial is
                                                                      10   destroyed and is no longer offered or sold or used
                                                                      11   on a human and so on.
                                                                      12             And this, let us say, general
                                                                      13   principle that you cannot test every single piece
                                                                      14   is applied throughout the pharmaceutical world,
                                                                      15   also by the FDA.
    16        Q. And the Reformulated Vasostrict®                     16             Therefore, I think it is very
    17   product has a shelf life which allows a storage              17   appropriate not to -- not to, let us say, talk
    18   for 12 months at room temperature, correct?                  18   about a single vial, but a product as such which
    19        A. This is correct.                                     19   is described in batches and so on.
    20        Q. So Original Vasostrict®                              20         Q. All right. So is it your opinion
                                                                      21   that every vial which is provided to the public
                                                                      22   must meet each and every limitation of the claims
                                                                      23   in order for there to be infringement?
    24                                                                24             MS WU: Objection,
                                                                      25   mischaracterizes.
                                                                                                                        Page 183
                                                                       1         A. I did not say that. I meant when
                                                                       2   trying to find out whether a product would
                                                                       3   infringe you would rely on not only one single
     4                                                                 4   vial, but you would rely on, for example,
     5         Q. Okay. We are done with Exhibit 18.                   5   specifications, product recalls or what else
     6         A. Okay. So I go back to screen. Okay.                  6   describes this product in a meaningful and
     7         Q. I would like you, please, to find                    7   technically correct manner.
     8   your other expert, your rebuttal expert report,               8   BY DR LOEB:
     9   which is, I think it is tab 7 in the first binder,            9         Q. So what percentage of vials of an
    10   Exhibit 3 to your deposition.                                10   ANDA product must meet each and every element of
    11           (Exhibit 3 previously marked)                        11   the claims in order for there to be an
    12   If I could ask you to turn, please, to paragraph             12   infringement?
    13   12?                                                          13         A. At least not a single vial. If
    14         A. Yes, I am there, paragraph 12,                      14   there is many vials then they fulfill the criteria
    15   page 3.                                                      15   of what I just explained, specifications,
    16         Q. Okay. You state that for                            16   infection instructions and so on. That would
    17   infringement:                                                17   fairly indicate infringement.
    18              "...the accused product must                      18         Q. So let us just talk about
    19   satisfy each and every element of the claim                  19   measurements, measure -- you measure vials of an
    20   literally or under the doctrine of equivalence."             20   ANDA product and it -- some have the -- say the
    21              Right?                                            21   infringing pH and some do not, and they meet the
    22         A. Yes.                                                22   other limitations, what percentage must meet all
    23         Q. All right. Based on your                            23   the limitations in order for Amneal to be liable
    24   understanding of the law of infringement would               24   for patent infringement?
    25   Amneal be liable for infringement if one vial of             25         A. I cannot tell a percentage here.

                                                                                                       12 (Pages 180 - 183)
                                          Veritext Legal Solutions
                        215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 1:18-cv-02032-CFC-CJB Document 264 Filed 02/23/21 Page 84 of 133 PageID #:
                                  104258

                                                     Page 184                                                    Page 186
     1         Q. You do not know?                               1   what you just cited is part of that prior art.
     2         A. No.                                            2   BY DR LOEB:
     3         Q. I asked you some questions about               3         Q. Okay. So just taken by itself it is
     4   the product that you referred to as Original            4   not your opinion that the prior art pH 3.4 to 3.6
     5   Vasostrict®, okay?                                      5   range renders the claimed pH 3.7 to 3.9 range
     6         A. Okay.                                          6   presumptively obvious, correct?
     7         Q. As of the priority date of the                 7         A. Not alone, no.
     8   asserted claims a POSA would have known that            8         Q. All right. Can I have you look at
     9   Original Vasostrict® could be stored at room            9   paragraph 21 of your opening report, that is the
    10   temperature for up to 12 months, right?                10   one that is at tab 29.
    11         A. Yes.                                          11         A. Paragraph 21, page 6.
    12         Q. So Original Vasostrict® was stable            12         Q. Yes.
    13   at room temperature, right?                            13         A. Okay.
    14         A. For a certain period of time, yes.            14         Q. This is part of the legal
    15         Q. And as of the priority date of the            15   instructions that you were provided by counsel,
    16   asserted claims there were no issues reported in       16   right?
    17   the prior art with storing Original Vasostrict® at     17         A. Yes, this is the legal standards.
    18   refrigerated temperatures, correct?                    18         Q. Okay.
    19         A. I have not seen issues being                  19         A. Yes.
    20   reported about that.                                   20         Q. In paragraph 21 it is written:
    21         Q. And likewise as of the priority               21             "I understand that where the prior
    22   date of the asserted claims, there were no issues      22   art teaches a range that encompasses, overlaps,
    23   reported in the prior art with storing Original        23   touches, or is close to a claimed range, the
    24   Vasostrict® at room temperature, correct?              24   claimed values are prima facie or presumptively
    25         A. According to the, let us say, shelf           25   obvious."
                                                     Page 185                                                    Page 187
     1   life, no.                                           1                  Et cetera. Can you tell me what is
     2         Q. And Pitressin, another product that        2       meant there by, "close to a claimed range"?
     3   you discussed, was stored under room temperature    3             A. Yeah, that I think can be
     4   conditions, correct?                                4       understood by the context in numbers. I think it
     5         A. Correct.                                   5       is relative to the, say, size of other numbers.
     6                                                       6                  When it is about colors, it may be
                                                             7       the shade of a certain color.
                                                             8                  If it is about the form it may be
                                                             9       elements of the form geometry.
    10         Q. Original Vasostrict® was known in         10                  And I think, "close" can have
    11   the prior art to have a pH between 3.4 and 3.6,    11       different meanings according to the context of the
    12   right?                                             12       prior art.
    13         A. I agree.                                  13             Q. All right. What do you consider to
    14         Q. And the prior art range, 3.4 to           14       be close in terms of pH ranges relevant to the
    15   3.6, does not overlap with the pH 3.7 to 3.9 range 15       subject matter of this case?
    16   which is claimed in the asserted patents, correct? 16             A. Yes, and in this case I think if we
    17         A. No.                                       17       consider how pH ranges are described in the prior
    18         Q. In your opinion the prior art pH          18       art and in the claimed -- in the claimed ranges I
    19   3.4, 3.6 range renders the claim pH 3.7 to 3.9     19       think closeness is in the range of certain digits
    20   range presumptively obvious, right?                20       behind the comma for, let us say, full pH units,
    21              MS WU: Objection to form.               21       meaning 4.1, 2, 3, this is close at least, yeah.
    22         A. I think I did not say that in my          22             Q. So you are saying if pHs vary by
    23   report. And I think what makes the claims obvious 23        tenths of pH units you consider it close?
    24   is the entirety of the previous state of the art   24             A. Yes, because I do a fair judgment
    25   information at the time of the invention. And      25       of the situation which is a situation to the state

                                                                                                13 (Pages 184 - 187)
                                        Veritext Legal Solutions
                      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 1:18-cv-02032-CFC-CJB Document 264 Filed 02/23/21 Page 85 of 133 PageID #:
                                  104259

                                                    Page 188                                                    Page 190
     1   of the art where we have a number of prior art         1   correct?
     2   documents that describe the product under dispute,     2        Q. Maybe. I was trying to multitask,
     3   vasopressin.                                           3   my apologies. That is true. I would like you to
     4              And the pH range here is, let us            4   look at the top of page 110, please.
     5   say, from 3 to 4 or 2.5 to 4.5, and I think with       5        A. Okay. Now I am there.
     6   the claimed range being 2 tenths of a pH range         6        Q. Okay. You wrote:
     7   brought other specifications we have seen being        7             "...as described in further detail
     8   also a few tenths of pH ranges brought, I think        8   below, to the extent a vasopressin composition
     9   the word, "close" means in the range of 0.1 to         9   meets the formulation limitations, it would
    10   0.3, maybe 0.4 pH ranges to the right, to the         10   inherently meet the degradation and impurity
    11   left, to the low, to the upper. This is close.        11   limitations."
    12          Q. Okay. In your investigation you             12             So in your opinion any time
    13   reviewed information about commercial lots of         13   vasopressin composition satisfies the formulation
    14   Original Vasostrict®, correct.                        14   limitations it necessarily satisfies the impurity
    15          A. And others, yes.                            15   limitations of the asserted claims?
    16          Q. Now, how many lots of Original              16        A. At least the patent does not tell
    17   Vasostrict® did you examine to assess whether they    17   us more than the pH, yes, as formulation limits,
    18   met the claimed pH range?                             18   and, therefore, the teaching of the patent is that
    19          A. I do not recall doing Original              19   it would inherently meet this impurity limitation.
    20   Vasostrict® batches to meet the claimed -- the        20   And this is the thought I am following here. This
    21   range that Par itself claimed. What do you mean a     21   statement.
    22   patent claim?                                         22        Q. Okay. So in your opinion the
    23          Q. Well, let me just ask it broader,           23   impurity limitations do not further limit the
    24   how many lots of Original Vasostrict® did you         24   scope of the asserted claims beyond the
    25   examine to -- in your search for prior art which      25   formulation limitations, is that right?
                                                    Page 189                                                    Page 191
     1   you feel renders the claims that are asserted in       1         A. This was a complicated question.
     2   this case anticipated or obvious?                      2   Can you repeat it once, please?
     3         A. I forgot how many because I always            3         Q. Sure, in your opinion the impurity
     4   live and still live under the impression that all      4   limitations do not further limit the scope of the
     5   the batches of the Original Vasostrict® will fall      5   asserted claims beyond the scope that is defined
     6   between 3.4 and 3.6 regarding the pH.                  6   by the formulation limitations, is that correct?
     7         Q. All right. So all of the batches              7         A. Still have problems to understand
     8   of Original Vasostrict® will fall between pH 3.4       8   the meaning of this question, because the purity
     9   and 3.6?                                               9   limitations are clear to me, they are set out in
    10             MS WU: Objection to form.                   10   clear words, numbers, and they limit what they
    11         A. No, I -- nor have I done it, nor             11   shall limit. They limit the impurity level. And
    12   would I be able to study all batches, but I think     12   I do not understand what else they should limit.
    13   after having studied some of these batches I had a    13         Q. Well, I think you -- it is your
    14   good reason to believe that they fall into this       14   opinion that the formulation limitations define
    15   claim of the -- for the range of the                  15   what the impurities will be, is that right?
    16   specification, otherwise they would not be on the     16         A. That is a different question, and
    17   market.                                               17   that is right, and the formulation limitations I
    18             And Par, the responsible person at          18   find in this patent are pH only.
    19   Par in the qualified person would not have            19         Q. Okay. So then do the impurity
    20   released it.                                          20   limitations further narrow the claims beyond what
    21   BY DR LOEB:                                           21   is specified by the pH?
    22         Q. Can I ask you to turn, still in              22         A. Yes, now I understood your
    23   your opening report, to paragraph 314, which is on    23   question. The claim is, of course, more narrow as
    24   page 110?                                             24   it contains the pH limitations, the impurity
    25         A. Paragraph 314 starts at 109,                 25   limitations, and that together further limits the

                                                                                               14 (Pages 188 - 191)
                                        Veritext Legal Solutions
                      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 1:18-cv-02032-CFC-CJB Document 264 Filed 02/23/21 Page 86 of 133 PageID #:
                                  104260

                                                   Page 192                                                    Page 194
     1   total claim compared to a situation where only the    1   questions.
     2   pH or only the impurity limitations would be          2   BY DR LOEB:
     3   present. Understood.                                  3         Q. I see, so I am afraid I still do
     4         Q. Okay. That is your opinion?                  4   not know what your opinion is with respect to the
     5         A. That is my opinion.                          5   inherency of the impurity limitations in the
     6         Q. Okay. So if a vasopressin                    6   asserted claims, I believe you have agreed that a
     7   formulation were to meet the formulation              7   formulation could meet the formulation limitations
     8   limitations, but did not have the claimed amount      8   of the asserted claims yet not meet the impurity
     9   of impurities then the impurity limitations are       9   limitations of the asserted claims, is that
    10   not inherent, correct?                               10   correct?
    11         A. Yes, if this is a situation that is         11         A. That is correct. And the
    12   theoretically possible, and we have to now analyze   12   formulation limitations are pH only.
    13   the patent regarding this situation, whether the     13         Q. Okay. Thank you. Would you turn to
    14   patent is clear about that point, because I have     14   paragraph 218 on page 70 in your opening expert
    15   opined, I think, somewhere in my reports that in     15   report?
    16   my opinion the patent in its entirety at that        16         A. Yes, I am there.
    17   point is absolutely unclear and leaves the POSA in   17         Q. Okay. The shelf life of Pitressin®
    18   confusion what to learn from the patent.             18   was 24 months at room temperature, correct.
    19             And also then in turn what to --           19         A. Correct.
    20   yeah, what to do with it, how to interpret it.       20         Q. And the only information published
    21         Q. Just to be very clear here, if              21   in prior art about the pH of Pitressin® was that
    22   there are formulations out there in the world        22   it was formulated with a pH of 3.6, right?
    23   which meet the formulation limitations of the        23         A.
    24   asserted patent claims, but do not have the
    25   claimed amount of the impurities then the impurity
                                                   Page 193                                                    Page 195
     1   limitations are not inherent, correct?                1         Q. On the label? Might I ask where you
     2             MS WU: Objection to form,                   2   are looking in your report, doctor?
     3   mischaracterizes.                                     3         A. Yes, I just to refresh my memory
     4         A. I tried to answer and explain my             4   looked at 214, page 68, and there I find a
     5   opinion on that. With a given frame of formulation    5   sentence starting: "As discussed above", and
     6   limitations, meaning a certain concentration          6   there I                               , and I
     7   source of API, the impurity limitations flow from     7   think you asked me about Pitressin® at that
     8   the pH in a way that as the patent teaches that       8   moment.
     9   the pH range claimed the impurities might be lower    9         Q. Yes. Now, in your report, for
    10   compared to pH range outside of range.               10   example, looking at paragraph 105, you identify a
    11             But it is, as you proposed,                11
    12   possible to consider a vasopressin solution with a                                                            .
    13   pH of 3.7 to 3.9 with impurity levels higher or      13        A.   This batch
    14   lower.                                                                                          is what I
    15             This is, of course, possible, and          15   report here on measurements I found.
    16   this is exactly what makes me so -- what makes it    16        Q. Now, that is the only lot that
    17   so difficult to me to answer questions around that   17   you -- of Pitressin® that you identify in your
    18   area because with the aim of the patent in mind to   18   opening report
    19   provide a solution to not perfectly stable
    20   vasopressin solutions I cannot understand at all
    21   how impurity levels can be limited to the lower      21         A. No, I do not think so. I think
    22   end asking for a minimum amount of impurities.       22   below, what you just guided me to, I have listed
    23             And this is a general problem of           23   1, 2, 3, 4, 5, 6, 7, 8, I think about 15 other
    24   this patent that makes it so difficult for a         24   batches, if I recall correctly. There is numbers.
    25   person skilled in the art like me to answer that     25         Q. Well, just to be clear, I said that

                                                                                              15 (Pages 192 - 195)
                                        Veritext Legal Solutions
                      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 1:18-cv-02032-CFC-CJB Document 264 Filed 02/23/21 Page 87 of 133 PageID #:
                                  104261

                                                      Page 196                                                       Page 198
     1   it was --                                                1       A.    Yes, I see it.
                                                                  2       Q.    All right. You do not opine that
                                                                  3
     4        A. Well, to answer that question I                                           , correct?
     5   have to look it up what is about these -- all            5         A. No, I have no written evidence of
     6   these batch numbers, and whether they were what          6   that. Nevertheless, I opine that -- that there is
     7   you said marketed or not. I cannot answer that           7   no difference between this batch and these batches
     8   question without more lengthy file studying.             8   I mentioned here, where I have this -- where I
     9        Q. Sure. Okay, well, we will continue,              9   have this evidence. It is, in my opinion,
    10   Pitressin® was sold for nearly 100 years, correct?      10   intrinsic that this batch you just quoted would
    11        A. Yes.                                            11   also have this impurity levels.
    12        Q. And during that time how many lots              12         Q. Could I have you look at tab 50
    13   of Pitressin® were sold?                                13   which is in the fifth binder?
    14        A. Oops! I do not know.                            14         A. Just a moment. Yes, I have a
    15        Q. Many, correct?                                  15   document from JHP, is this the one?
    16        A. Many, yeah, I believe so.                       16         Q. Yes.
    17        Q. Hundreds?                                       17         A. Okay.
    18        A. Likely hundreds. I do not know                  18         Q. So this is going to be Exhibit 19
    19   whether it was interrupted by, whatever, wars, the      19   to your deposition.
    20   company going from the market. I have no idea.          20       (Exhibit 19 marked for identification)
    21        Q. Okay. Now, why would a person of                21                                                     it
    22   ordinary skill in the art be motivated to modify        22   has the number PAR-VASO_018640 through 651, this
    23                                                           23   document
                                                                                   correct?
                        ?                                        25         A. Yes, it has. Agreed.
                                                      Page 197                                                       Page 199
     1        A. I think the person skilled in the                1         Q. Okay. If I could have you turn to
     2   art you said                                             2   the page where the Bates number ends in 645?
                                                                  3         A. Yes, I found the page.
                                                                  4         Q. Okay. This is the stability data
                                        , is this what you        5   that you                                ?
     6   mean?                                                    6         A. Yes, I found a lot number. Just
     7       Q. So you                            , and I         7   give me a moment. Yes, it is.
     8   understand that it is your position that a POSA          8         Q. All right. Now, this page of
     9   would have                                               9

                                        ?
    12        A. No. I think my position is that
    13   Pitressin® was                                          13               THE VIDEOGRAPHER: Pardon me, this
                                                                 14   is the videographer, may I ask the witness to
                                                                 15   adjust his screen slightly towards your right so -
                                                                 16   thank you so much.
                                                                 17               THE WITNESS: Yeah. Sorry, I have
                                                                 18   to -- it is, sort of, bound in a way that I have
    19        Q. Okay. If you could turn to                      19   to bend my body over it. Is it understandable now?
    20   paragraph 415 of your opening report?                   20               THE VIDEOGRAPHER: Perfect, thank
    21        A. Yes, 415, page 146.                             21   you.
    22        Q. Okay, there in paragraph 415 you                22               THE WITNESS: Okay. Do my best.
    23   discuss, or you state that                              23   BY DR LOEB:
                                                                 24         Q. Okay, so you can see the
                                                     ?

                                                                                                    16 (Pages 196 - 199)
                                        Veritext Legal Solutions
                      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 1:18-cv-02032-CFC-CJB Document 264 Filed 02/23/21 Page 88 of 133 PageID #:
                                  104262

                                                         Page 200                                                         Page 202
     1                            ?                                  1   which was the
     2          A. Correct.
     3          Q. And do you see that the actual                                                      ?
     4                              are found in the footnotes 1     4         A.    Correct.
     5   through 6, right?                                           5         Q.    So all of the
     6        A. Yes, I think it is with
                          it is expressed there.
     8        Q. And also                        are                 8        A. Correct.
     9   expressed -- at the end of each footnote the                9        Q. And I think you mentioned this
                    are stated, correct?                            10   already, but none of the                             are
    11        A. That is correct. I can see it.                     11   identified here, right?
    12   Yeah.                                                      12        A. They are identified only by the
    13        Q. Now, all                                           13
                                                                    14         Q.    Okay. And you do not know the
                                      ?                             15
    16        A. Let me just check where we are, you                                                                   ?
    17   are referring to footnote number 1, I believe,             17        A. Not right now, but I can find out
    18   there is         , is what you mean?                       18   if you -- if I take enough time and study now what
    19        Q. Right, so if you look, the first                   19
    20   measurement of
                                                      ,                                   .
    22   correct?                                                   22        Q. Now, you did that for these other 3
    23        A. May I just need to adjust myself                   23   batches,                                , correct?
    24   again to this -- to this table and I think the             24        A. I believe so, yes. I have not every
    25   footnote is for 1 month with                               25   detail in my mind because I did a lot in preparing
                                                         Page 201                                                         Page 203
     1   where I find the footnote 1 and there I find total          1   this report.
     2                                                               2         Q. And did you do that analysis for
     3        Q. All right. Now, if you look at the                  3
     4   footnote 2,                                                 4        A. I do not recall having done that.
                  correct?                                           5        Q. So why did you not do -- why didn't
     6        A. Correct.                                            6   you do that for this lot which is the one that you
     7        Q. The total impurities measured there                 7   focus on in your report where you had done it for
     8                     , correct?                                8   others?
     9        A. Right.                                              9        A. Maybe it was just too much effort
    10        Q. If you look at footnote 3,                         10   which I did not succeed to, yeah, deliver to the
                                                                    11   due date.
                                                                    12        Q. Okay. So you do not have an
    13          A.   Footnote 3, yes,                               13   opinion whether or not the
            .
    15          Q.   Right. If you look at footnote 4,
    16


    19          A.   Correct.                                       19   correct?
    20          Q.   And if you look at footnote 5,                 20        A. I cannot tell that precisely at the
    21                                                              21   moment. Which does not mean that it factually is
                                                                    22   not so, but I cannot provide that evidence right
                                    ?                               23   now.
    24          A.   Yes.                                           24        Q. Okay. You do not know whether or
    25          Q.   And if you look at footnote 6,                 25

                                                                                                       17 (Pages 200 - 203)
                                         Veritext Legal Solutions
                       215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 1:18-cv-02032-CFC-CJB Document 264 Filed 02/23/21 Page 89 of 133 PageID #:
                                  104263

                                                         Page 204                                                   Page 206
     1                                                               1   conduct an optimization procedure the -- on
                                                                     2   vasopressin formulations that the POSA would
     3              MS WU: Objection to form.                        3   arrive at a pH outside of the claimed pH, 3.7 to
     4         A. No, we have only the -- discussed                  4   3.9 range?
     5   the total impurity levels here, and from there it           5         A. Where it would arrive? I do not
     6   appeared that these numbers are above this total            6   know. And I understand your question in a way
     7   impurity limit.                                             7   that the POSA starting today would be confronted
     8              So, as I said, it is very well                   8   with this task to find an even more stable
     9   possible that this batch fulfills one or more of            9   formulation than we have -- the prior art as of
    10   the impurity levels at a certain point in time,            10   today would do these experiments, the thoughts,
    11   but I just cannot provide the evidence now because         11   and then he could arrive at a pH that could be
    12   it takes, yeah, significant preparation and                12   inside or outside that 3.7 to 3.9.
    13   calculations and comparisons.                              13         Q. So you do not know sitting here
    14   BY DR LOEB:                                                14   today whether a POSA intending to optimize the
    15         Q. All right, so you do not know                     15   stability of vasopressin formulation would arrive
    16   whether or not                            meet -- met      16   at a target pH inside or outside of the claimed pH
    17   any of the impurity limitations of the asserted            17   3.7 to 3.9 range?
    18   claims at any point during its shelf life?                 18         A. No, I would not know.
    19              MS WU: Objection to form.                       19         Q. All right, now, a POSA at the time
    20         A. I do not know it now.                             20   of the priority date for the asserted patents
    21              DR LOEB: Can we can go off the                  21   would have relied on the stability data and
    22   record, please?                                            22   information reported in the prior art literature
    23              THE VIDEOGRAPHER: We are going off              23   in order to begin formulating a vasopressin
    24   the record, the time is 4.28 pm CET.                       24   product, correct?
    25                (Recess taken)                                25         A. Correct.
                                                         Page 205                                                   Page 207
     1              THE VIDEOGRAPHER: We are back on                 1        Q. I would like to ask you some
     2   the record. The time is 4.51 pm CET.                        2   question about the HPLC assay described in the
     3   BY DR LOEB:                                                 3   asserted patents which is used to measure
     4         Q. Dr Winter, does the claimed pH 3.7                 4   vasopressin and impurities and vasopressin
     5   to 3.9 range provide optimal stability for                  5   formulations, okay?
     6   vasopressin formulations based on all the evidence          6        A. Okay.
     7   that you have seen?                                         7        Q. Did you review the section of the
     8         A. "Optimal" is a great word, so I do                 8   asserted patents that describes how this assay is
     9   not know. That means theoretically there is other           9   performed?
    10   formulations possible outside this pH range, and           10        A. Yes.
    11   other measurements would be possible.                      11        Q. In your view was the HPLC assay
    12              For the moment, and as I have                   12   described in the asserted patents which is used to
    13   opined earlier, I see very good stability, and as          13   measure vasopressin and its impurities
    14   I have opined earlier, that was not significantly          14   conventional at the time the patent was filed?
    15   better, as it was explained by Dr Marais, from a           15        A. Conventional? I have to look that
    16   statistical standpoint to a pH that was slightly           16   up because I have not asked myself this question
    17   lower.                                                     17   whether it was conventional or not. Maybe you can
    18         Q. So it is your opinion based on the                18   help me with this tab.
    19   evidence that you have seen that the claimed pH            19        Q. Well, let me do it this way, if you
    20   of 3.7 to 2.9 does not provide a stability                 20   look at your expert report, your opening expert
    21   advantage over prior art formulations that were            21   report at tab 29, in particular paragraph 95?
    22   formulated at other pHs, is that right?                    22        A. Yes.
    23         A. That is right.                                    23        Q. Do you see -- are you there yet?
    24         Q. All right, so does that mean that                 24        A. Yes, I am there 95, page 35.
    25   were a person of ordinary skill in the art to              25        Q. Okay. Do you see where you state

                                                                                                    18 (Pages 204 - 207)
                                          Veritext Legal Solutions
                        215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 1:18-cv-02032-CFC-CJB Document 264 Filed 02/23/21 Page 90 of 133 PageID #:
                                  104264

                                                    Page 208                                                   Page 210
     1   that:                                               1                But to answer your question I have
     2             "By 2015, it was understood that          2      to find whether this assignation, so to say, of
     3   the identity of an impurity or degradation product  3      the impurity to retention time has been done in
     4   could be determined by techniques such as liquid    4      the patent or was known already before.
     5   chromatography-mass spectrometry/mass               5      BY DR LOEB:
     6   spectrometry."?                                     6            Q. Well, we assume for the purposes of
     7        A. I see this, yes.                            7      my question that it had not been done before, if
     8        Q. Et cetera, in your view was the             8      we make that assumption did it take any special
     9   approach that Par used with its HPLC assay to       9      skill or novel approach for Par to identify the
    10   measure vasopressin and its impurities             10      chemical structure of the vasopressin impurities
    11   conventional at the time the patent was filed?     11      which are identified in the patent?
    12        A. I think it was appropriate, but I          12            A. It takes, at least if there is no
    13   would like to look it up not to overlook           13      other source where to get these retention times
    14   something. Yeah.                                   14      from a reliable source it may need this LCMS I
    15        Q. That is tab 37, so that is binder          15      quoted in my -- in my report to make sure that the
    16   number 4, and so that is previously marked Exhibit 16      identity is what they note down, and they could
    17   Number 7.                                          17      have taken it from the literature or other
    18          (Exhibit 7 previously marked)               18      sources, and that determines the effort they had
    19   Which is the '209 Patent, and in the interests of  19      to make, because they describe this method the
    20   time I will point you to what I believe is the     20      same as I do in the patent like in column 53
    21   relevant part, which is paragraph 54, not          21      making reference to this mass spec and so on and
    22   paragraph, I am sorry, column 54?                  22      so on.
    23        A. Yes. I am there.                           23                But at the moment I do not find
    24        Q. So column 54 describes the                 24      whether they applied that to come to this Table 3.
    25   inventor's HPLC assay for measuring impurities and 25            Q. So if they had, doctor, would it
                                                    Page 209                                                   Page 211
     1   vasopressin, correct?                                  1   have taken any special skill or novel approach for
     2         A. That is correct. I just try to                2   Par to identify the chemical structure of
     3   read Table 4 that summarizes the experimental          3   vasopressin impurities?
     4   conditions to answer your question, and this is        4             MS WU: Objection to form.
     5   the conventional method.                               5        A. It would have taken skills in these
     6         Q. Okay, so the HPLC assay described             6   analytical methods the patent described and I have
     7   in the patents which was used to measure               7   described, which is in the year 2017 not novel as
     8   vasopressin and impurities was conventional at the     8   such.
     9   time the patent was filed, correct?                    9   BY DR LOEB:
    10         A. Correct.                                     10        Q. Okay, so Par's identification of
    11         Q. And the chemical structure of some           11   the vasopressin impurities in its formulations was
    12   of the impurities found in part of the vasopressin    12   not inventive in your opinion?
    13   formulations are identified in the patent,            13        A. No.
    14   correct?                                              14        Q. I am sorry, that is one of those
    15         A. Yes.                                         15   questions that is -- yes or no is a little
    16         Q. Did it take any special skill or             16   unclear --
    17   novel approach for Par to identify the chemical       17        A. It was not inventive.
    18   structure of those vasopressin impurities             18        Q. -- okay.
    19   identified?                                           19        A. Excuse me, yeah.
    20              MS WU: Objection to form.                  20        Q. So the prior art had disclosed
    21         A. I just have to check. I think                21   methods for identifying the chemical structure of
    22   there is this Table 3 where the chemical formula      22   peptide impurities and degradation products,
    23   of the impurities are brought into relation to the    23   correct?
    24   relative retention time, which is also a              24        A. Correct.
    25   conventional, yeah, approach to list it that way.     25        Q. And Par used routine techniques to

                                                                                               19 (Pages 208 - 211)
                                        Veritext Legal Solutions
                      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 1:18-cv-02032-CFC-CJB Document 264 Filed 02/23/21 Page 91 of 133 PageID #:
                                  104265

                                                          Page 212                                                          Page 214
     1   identify the chemical structure of vasopressin               1   deposition is a series of
     2   impurities?                                                               correct?
     3         A. As I said, routine, but not simple.                 3      (Exhibit 20 marked for identification)
     4   They require a mass spec, and they are not always,           4       A. Yes, it is.
     5   let us say, easy to conduct, and it is not that              5       Q. Okay. And the Bates number is
     6   the POSA we described, not every POSA according to           6   PAR-VASO_0065296 through 341, and
     7   my description would be able to do that himself.
     8   Put it that way.                                             8   that you reviewed, right?
     9         Q. May I have you, please, look at                     9         A. Correct.
    10   your opening expert report at paragraph 230?                10         Q. And if you turn to the page with
    11         A. It is 230 on page 74.                              11   the Bates number ending with 333, that is a
    12         Q. Right. Great. Do you see the last                  12
    13   sentence at the bottom of your paragraph 230 you                         which you focus on, right?
    14   state:                                                      14       A. Correct.
    15             "...                                              15       Q. Okay, and this is how you concluded
                                                                     16   from the
                                                              ."                                             right?
    18             Correct?                                          18       A. Correct.
    19       A.     I see this.                                      19       Q. Okay. And this
    20       Q.     Okay. And that is a true statement?
    21       A.     Yes.                                                                                                               ,
    22       Q.                                                      22   right?
                                                                     23         A. I think so. I am not quite sure,
                                                          ?          24   but I think so, yes.
    25       A.     Correct.                                         25         Q. You have not identified any pH or
                                                          Page 213                                                          Page 215
     1         Q. And                                                 1   impurity measurements that were taken for
     2   the time of its manufacture, right?                          2                              during the time when it was
     3         A. Correct.                                            3   on sale or in public use, right?
     4         Q. But the manufacturing                               4        A. No, I have no such data.
     5   specifications for                                           5        Q. And because of that use of
                                                                      6
     7        A.     That is correct.
     8        Q.     Now, as far as you know
                                                                                            ?
                                                                     10        A. Please repeat the question. I was
                   correct?                                          11   not focussed.
    12        A. I do not know whether this is true.                 12        Q. So because you do not have
    13   This is the only one I found.                               13
    14        Q. Okay. So the pH behavior of


    17   right?                                                      17   right?
    18        A. This is correct.                                    18        A.   Correct.
    19        Q. Could you look, please, at tab 42                   19        Q.   And is it appropriate to use the
    20   which is going to be in the fourth binder, and              20
    21   could someone please tell me what the exhibit
    22   number ought to be?                                                                                           ?
    23            MR GREENE: 20.                                     23        A. I think so, yes, therefore, I
    24   BY DR LOEB:                                                 24   applied this approach because --
    25        Q. Thank you. So Exhibit 20 to your                    25        Q. Why is that appropriate?

                                                                                                         20 (Pages 212 - 215)
                                          Veritext Legal Solutions
                        215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 1:18-cv-02032-CFC-CJB Document 264 Filed 02/23/21 Page 92 of 133 PageID #:
                                  104266

                                                       Page 216                                                           Page 218
     1        A.                                                   1            I did not say that they were, I
                                                                   2   said I was -- I forgot the exact dates, and that
                                                                   3   was my statement.
                                                                   4        Q. In your opinion Lot -- excuse me,
                                                                   5   in your opinion

                                                                   7   that right?
                                                                   8         A. Yes. This is my opinion.
                                                                   9         Q. And in your opinion

                                                                                                               s, right?
                                                                  12         A. Over time, yes. May I ask for a
    13         Q. So we have been, kind of, going                 13   clarification?
    14   back and forth between the term, "exhibit batch"         14         Q. Of course.
    15   and "registration batch", you are using those            15         A. In now studying this tab 42
    16   synonymously, right?                                     16   material you ask me to,
    17         A. I am sorry for that. Maybe this
    18   is, sort of, the European wording that somehow
    19   flips into my language. Exhibit batch and
    20   registration batch might be used as you supposed
    21   identical in case I have not mixed them up.
    22         Q. The Original Vasostrict®
    23                  batches were not on sale, in public       23            Now, I see, let us say, that I have
    24   use or otherwise publicly available before the           24   eventually made a mistake because with the
    25   filing date of the asserted patents, correct?            25   acceptance criteria I
                                                       Page 217                                                           Page 219
     1         A. I do not exactly know. I have these              1   absolutely falls into the acceptance criteria
     2   batches. I think we can look it up, or you can            2   corridor.
     3   help me with the date.                                    3        Q. You testified that the
     4         Q. Well, as a matter of regulatory law              4   manufacturing instructions
     5   the exhibit batches for a new product are not
     6   sold, right, because you have to test the                     right?
     7   stability for the entire shelf life before you can        7             MS WU: Objection --
     8   get approval?                                             8         A.   That may be correct.
     9              MS WU: Objection to form.                      9             Sorry, Mrs Wu, did I cut you off?
    10         A. This -- I think although I believe              10             MS WU: No, I was going to lodge an
    11   we both are not specialists in regulatory aspects        11   objection to form. Go ahead. You can answer.
    12   I think this is not always true.                         12         A. And I realized that I may have used
    13   BY DR LOEB:                                              13   this manufacturing specification and release
    14         Q. All right. Is it your position that             14   specification in a, let us say, imprecise way and
    15   the Original Vasostrict®                 batches were    15   earlier during our deposition.
    16   in public use, on sale or otherwise publicly             16   BY DR LOEB:
    17   available before the filing date of the asserted
    18   patents?
    19         A. No, I did not say that. I said I
    20   was unsure about the date, and asked for help not
    21   to, yeah, to take too much time. I just wanted to
    22   make clear that an exhibit batch can in certain
    23   cases also be sold under certain circumstances.          23        Q. And here you are saying that it is
    24   In particular when it is about a very long shelf         24   possible that the Original Vasostrict® would be
    25   life or so.                                              25   released at the upper end or outside of its

                                                                                                       21 (Pages 216 - 219)
                                         Veritext Legal Solutions
                       215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 1:18-cv-02032-CFC-CJB Document 264 Filed 02/23/21 Page 93 of 133 PageID #:
                                  104267

                                                   Page 220                                                          Page 222
     1   manufacturing specification, correct?                 1   report did you compare the
     2            MS WU: Objection,
     3   mischaracterizes.                                                                               o confirm that
     4        A. I have studied these documents you            4   there were no meaningful differences between them?
     5   ask me to, and I realize that the                     5         A. I cannot recall whether I did
                                                               6   exactly that.
                                                               7         Q. Well, it is not in your report, can
                                                               8   I assume that you did not do it because you did
                                                               9   not put it in your report?
                                                              10         A. It is very likely that I did not do
                                                              11   it, but it is not excluded. I did not put
                                                              12   everything in the report what I did in the last
                                            .                 13   half year.
    14   BY DR LOEB:                                          14         Q. Okay. But you did not think it was
    15       Q. So in your opinion                            15   important enough to show the court that you had
                                                              16   confirmed
                                                  right?
    18        A. Yes.                                                                                  ?
    19        Q. In your experience with marketed             19             MS WU: Objection to form.
    20   drug products do commercial lots necessarily show    20        A. I did not do this because I
    21   the same stability behavior as registration          21   believed that Par is manufacturing under the
    22   batches?                                             22   guidelines of good manufacturing practice in,
    23        A. They show the same stability                 23                               , if I am not mistaken,
    24   behavior. If they would not the market               24   and under, let us say, the observation of the FDA,
    25   authorization holder has to consider that            25   therefore, I have no doubt that this batch has
                                                   Page 221                                                          Page 223
     1   immediately and take action.                          1   been manufactured according to the manufacturing
     2               And the FDA by the same measures          2   instruction.
     3   they are, together with the manufacture, describe     3   BY DR LOEB:
     4   and request absolutely wants to avoid that to         4        Q.
     5   happen.
     6         Q. So -- but there are -- under some
     7   circumstances commercial lots of drug products do
     8   exhibit different impurity behavior than                                                             ?
     9   registration batches, correct?                        9       A. That does not change my opinion
    10               MS WU: Objection to form.                10   because I have not seen evidence whether this
    11         A. Theoretically a lot can happen,             11   change in what you said,
    12   and, therefore, also what you say can happen.        12   would affect the stability behavior to --
    13               For that not to happen or not to         13       Q. So you are saying you do not know
    14   have an influence on the safety of the patient FDA   14   whether the addition of
    15   requests stability batches, exhibit batches, and
    16   also annual, let us say, how do you call this,
    17   this commitments to do regulatory, "regulary"                              ?
    18   stability batches from the running production.       18         A. -- I do not know it -- I think the
    19               I think we have seen such a batch        19   term, "                                   " suggest that
    20   before during our conversation today. And with       20   this is a lot -- this is, let us say, a relative
    21   that it is confirmed that what you suggest is not    21   amount of a -- let us say, compared to the entire
    22   happening.                                           22   size of the batch relatively small amount of
    23               If it should happen immediate            23   something, and without further studying the, let
    24   action would be taken.                               24   us say, eventual root cause why that is so, and
    25         Q. Before you submitted your opening           25   many, many other batches where eventually the

                                                                                                  22 (Pages 220 - 223)
                                        Veritext Legal Solutions
                      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 1:18-cv-02032-CFC-CJB Document 264 Filed 02/23/21 Page 94 of 133 PageID #:
                                  104268

                                                        Page 224                                                   Page 226
     1                       has also been recorded I               1        Q. And if you look at your expert
     2   cannot draw more conclusions on that.                      2   report, please, at paragraph 331.
     3        Q. Okay. Can you identify any                         3        A. Yes, I am there, 331, page 117.
     4   circumstances                                              4        Q. Okay, you opine that Bi 2000
                                                                    5   teaches that the stability of vasopressin is
                  ?                                                 6   dependent upon the pH of the formulation, correct?
     7         A. This is a hypothetical question, I                7        A. Yes. But I -- yeah, I just was
     8   think. I cannot speculate when it is manufactured          8   looking for the right sentence, correct.
     9   according to the manufacturing instruction and             9        Q. Specifically Figure 2 which we just
    10   within the borders of limits given there all the          10   looked at in Bi shows the overall effect of pH on
    11   rest, what happens then is, yeah, arbitrary, let          11   the degradation rate of vasopressin, right?
    12   us say, and it is not predictable.                        12        A. The conditions used by Bi et al, of
    13             DR LOEB: Can we go off the record,              13   course, which are in the figure captions at 50
    14   please?                                                   14   degrees centigrade.
    15             THE VIDEOGRAPHER: We are going off              15        Q. Okay. And the degradation rate of
    16   the record, the time is now 5.28 pm CET.                  16   vasopressin can be thought of as the summation of
    17               (Recess taken)                                17   the rates of deamidation, acid catalysed
    18             THE VIDEOGRAPHER: We are back on                18   hydrolysis and any other degradation pathways,
    19   the record, the time 5.49 pm CET.                         19   right?
    20   BY DR LOEB:                                               20        A. It is sort of -- I could not
    21         Q. Okay, please have a look at tab 57               21   understand, there was a word in-between that was
    22   and binder number 5, this is the reference by Bi          22   acoustically not understandable.
    23   and Singh, which has the Bates numbers                    23        Q. I will repeat. The degradation of
    24   AMPHPA0005662 through 5668, and this is going to          24   vasopressin is the summation of the rates of
    25   be Exhibit 21 to your deposition, okay. This is           25   deamidation, acid catalyzed hydrolysis and any
                                                        Page 225                                                   Page 227
     1   the Bi 2000 reference that you referred to in your         1   other degradation pathways that affect
     2   opening report, correct?                                   2   vasopressin, correct?
     3       (Exhibit 21 marked for identification)                 3         A. In general I agree, but summation
     4        A. Yes, that is correct.                              4   means literally that you add up numbers you have
     5        Q. And if I could have you look at the                5   to have a sum. But here we do not have the single
     6   second page, the one that has a Bates number               6   numbers. I understand your term, "summation" in
     7   ending in 663?                                             7   the way that we measure, let us say, what is left
     8        A. Yes.                                               8   on not degraded vasopressin and what is degraded
     9        Q. If you look at the very first                      9   may have now degraded by one or the other or a
    10   sentence on that page it says:                            10   combination of those effects you were listing,
    11             "Several factors (e.g. buffer pH,               11   yeah.
    12   buffer concentration, type of the buffer, ionic           12         Q. All right, now, based on the
    13   strength, and temperature) have been shown to             13   overall effect of pH on all the different pathways
    14   affect the stability of proteins and peptides."           14   of degradation Bi 2000 concludes that the
    15             Do you see that?                                15   vasopressin formulation is most stable at pH 3.35,
    16        A. Yes. I see it.                                    16   correct?
    17        Q. Do you agree with that statement?                 17         A. This is what they conclude, and
    18        A. I agree with that statement.                      18   this derives from the experimental conditions they
    19        Q. Now, if you turn to the page ending               19   have chosen, yes.
    20   in 665?                                                   20         Q. Now, among the pH values that were
    21        A. Yes, I am there.                                  21   Bi 2000 tested are pH 3.35 and pH 3.66, right?
    22        Q. Figure 2 of Bi on the page ending                 22         A. No, there is much more pHs in the,
    23   in 665 provides a pH profile for the degradation          23   let us say, state of the art literature and
    24   of vasopressin, correct?                                  24   products --
    25        A. This is correct.                                  25         Q. Understood, my question was more

                                                                                                  23 (Pages 224 - 227)
                                         Veritext Legal Solutions
                       215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 1:18-cv-02032-CFC-CJB Document 264 Filed 02/23/21 Page 95 of 133 PageID #:
                                  104269

                                                    Page 228                                                      Page 230
     1   specific than that.                                    1   asserted patents, right?
     2         A. -- okay.                                      2         A. Table 3 of what, please?
     3         Q. Bi tested a number of different pHs           3         Q. The asserted patents. Would you
     4   including 3.35 and 3.66, right?                        4   like me to ask the question again?
     5         A. Okay, yeah, I got your question,              5         A. No, I understood the question, but
     6   this is correct.                                       6   I just need to recall the Table 3 of the certain
     7         Q. Okay. Now, in Bi 2000's pH study              7   patent, I think this is the table with this
     8   there was a greater amount of vasopressin              8   retention times and the structure we had earlier,
     9   degradation at pH 3.66 as compared to pH 3.35,         9   just not to make wrong assumption because I cannot
    10   right?                                                10   have all the table numbers in my report, you are
    11         A. Under the conditions chosen this is          11   right.
    12   correct.                                              12         Q. Yeah, just -- if you would not mind
    13         Q. And under the conditions chosen Bi           13   just reading your paragraph 234 to yourself.
    14   2000 reported that pH 3.66 had inferior stability     14         A. Yes, I did so, and I agree.
    15   as compared to pH 3.35, right?                        15         Q. I am just going to ask the question
    16         A. Under the conditions applied here            16   because it got a little discombobulated there,
    17   that is agreed.                                       17   your prediction considers only the impurities
    18         Q. And using the ordinary rounding              18   listed in Table 3 of the asserted patents,
    19   rules we talked about yesterday pH 3.66 rounds to     19   correct?
    20   3.7, right?                                           20         A. Yes, agreed.
    21         A. Yes, we can apply these rounding             21         Q. The impurities listed in Table 3 of
    22   rules if you want, then 3.35 is 3.4, and 3.66 is      22   the asserted patents have the claimed sequence
    23   3.7 for the sake of the argument I fully agree.       23   homology, correct?
    24         Q. So Bi reported that pH 3.7 as                24         A. No, no, no. I need to go to Table
    25   inferior stability for vasopressin formulations as    25   3. As far as I recall there is a compound that
                                                    Page 229                                                      Page 231
     1   compared to pH 3.4, right?                             1   does not fulfill that criterion and for the sake
     2          A. Under the conditions chosen, yes.            2   of argument and not to steal your time for that
     3   But not for vasopressin, I think. Sorry, I was         3   moment I accept the term, "sequence homology" and
     4   mixing up. Strike it.                                  4   you know that I have discussed that at a certain
     5          Q. Can I have you look, please, at              5   point in my report, but I am not now, let us say,
     6   your -- you can put away Bi, and we are done with      6   weighing that into the question. I try to answer
     7   this binder, can I have you look back at your          7   the question in the sense you have asked it, but
     8   expert report, tab 29, at paragraph 234, which is      8   for the moment I just need to get this table.
     9   on page 77?                                            9         Q. Okay. Do you need the exhibit
    10          A. Yes, I am there.                            10   number?
    11          Q. And we started talking about this a         11         A. Yes, this would be perfect, and it
    12   little bit earlier before, this is where you          12   is faster.
    13   predict                                               13              MR GREENE: It is tab 37,
                                                               14   Exhibit 7.
                                                               15              THE WITNESS: Thank you.
                  right?                                       16              DR LOEB: Table 3 is in column 57,
    17        A. I recall that we did that, or                 17   doctor.
    18   discussed that, yes.                                  18         A. Yes, I found the table. Thank you
    19        Q. And this is the section of your               19   for helping me out. The point I am making is
    20   report where you describe that, right?                20   about the dimeric vasopressin, because the dimeric
    21        A. Yes.                                          21   vasopressin does not fulfill the criteria of
    22        Q. Paragraph 234, okay. And your                 22   sequence homology.
    23   prediction that you conducted here, the               23         Q. Dimeric vasopressin is two
    24   calculations you conducted, you only considered       24   molecules of vasopressin that have a covalent link
    25   the impurities that are listed in Table 3 of the      25   between them, correct?

                                                                                                24 (Pages 228 - 231)
                                        Veritext Legal Solutions
                      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 1:18-cv-02032-CFC-CJB Document 264 Filed 02/23/21 Page 96 of 133 PageID #:
                                  104270

                                                   Page 232                                                   Page 234
     1        A. Correct.                                      1         A. Correct.
     2        Q. And each of the two dimers of                 2         Q. Now, you do not know whether the
     3   dimeric vasopressin have the -- a sequence            3   unidentified impurities within the
     4   identical to Seq ID number 1 arginine vasopressin,    4   batches and Lot            have the claimed sequence
     5   correct?                                              5   homology, correct?
     6        A. Correct --                                    6         A. I do not exactly know, but it is
     7        Q. What is the sequence difference               7   very unlikely because I do not see a reason why
     8   between dimeric vasopressin and Seq ID number 1?      8   they would not have been identified if they were
     9        A. -- the difference is that it has              9   part of this known -- let us say, list of known
    10   the double length. And that exactly shows right      10   impurities, sorry.
    11   in the middle of my criticism of this claim          11         Q. Well, we can agree that they are
    12   language that this claim language at that point is   12   not the known impurities, my question is, you do
    13   extremely unclear --                                 13   not know whether they meet the claim limitation
    14        Q. Now --                                       14   requiring a per cent sequence homology to Seq ID
    15        A. The dimer is not sequence identical          15   number 1, correct?
    16   to the monomer.                                      16         A. I do not exactly know that, but on
    17        Q. -- did you express this opinion in           17   the other side there is also no reason to believe
    18   your expert report, doctor?                          18   that they meet. They are unidentified and this has
    19        A. I think I expressed it in the                19   a reason, otherwise those who conducted these
    20   context of my general criticism on this -- on the    20   studies, and I think where are we, it is Par, it
    21   sequence ID versus homology, identity or             21   is Vasostrict®, they were in the possession of
    22   similarity discussion.                               22   this know how, how to determine and identify these
    23        Q. Okay, more specifically in your              23   impurities, and as they have not done, yeah, there
    24   expert report did you make the argument that         24   must be a reason, and it is extremely likely that
    25   dimeric vasopressin is not 85 to 100 per cent        25   they are not this type of impurities that then not
                                                   Page 233                                                   Page 235
     1   sequence homologous to Seq ID number 1?               1   too much later have been listed and studied, and
     2         A. We have to look that up. I do not            2   you ask me before about that, whether this is now
     3   recall because I think my arguments were of a         3   rocket science to do it, I answered, no, you need
     4   general nature, and whether I, sort of, supported     4   a machine, you need an expert, and then you can do
     5   that with this example or not I forgot, but we can    5   this, and, therefore --
     6   look it up if you like.                               6         Q. You would agree that it is possible
     7         Q. Okay. Now, in your - I am getting            7   that one or more of the unidentified impurities is
     8   back to your paragraph 234 in your expert report.     8   an impurity as defined in the asserted claims as
     9         A. Yes. 234.                                    9   having a per cent sequence homology to Seq ID 1
    10         Q. That was the one we were just               10   number, correct?
    11   looking at it --                                     11              MS WU: Objection to form.
    12         A. Yes, I have to flip it over.                12         A. Is it theoretically possible? But
    13         Q. -- sure.                                    13   I explained my opinion before.
    14         A. Okay, 234, I am back again.                 14   BY DR LOEB:
    15         Q. Okay. So we discussed that you just         15         Q. Okay. Now, given the fact that it
    16   looked at the impurities that were listed in Table   16   is possible that one or more of the unidentified
    17   3 when you made your prediction, right?              17   impurities is one of the claimed impurities your
    18         A. Agreed.                                     18   prediction in your expert report at paragraph 234
    19         Q. I am just going to call those the           19   might underestimate the levels of impurities
    20   Table 3 impurities, all right?                       20   having claimed sequence homology within Lot
    21         A. All right.                                  21           , correct?
    22         Q. When you did your prediction you            22              MS WU: Objection to form.
    23   did not include any of the unidentified impurities   23         A. With this already, let us say,
    24   that had been measured in the Original Vasostrict®   24   discussed extremely low probability this is
    25                batches, right?                         25   theoretically possible.

                                                                                              25 (Pages 232 - 235)
                                        Veritext Legal Solutions
                      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 1:18-cv-02032-CFC-CJB Document 264 Filed 02/23/21 Page 97 of 133 PageID #:
                                  104271

                                       Page 236                                                  Page 238




                                                  24         Q. Okay. Are you aware of the legal
                                                  25   restrictions under German law concerning
                                                                                                 Page 239
                                                   1   testifying in Germany in the course of a US legal
                                                   2   proceedings?
                                                   3          A. No, I am not aware of this legal
                                                   4   details. Sorry.
                                                   5          Q. Okay. So you do not understand that
                                                   6   it is illegal under German law for a German
                                                   7   citizen in Germany to testify in a United States
                                                   8   legal proceeding outside of the consulate?
                                                   9          A. No, I am not aware until this
                                                  10   moment and -- but, yes, let us see what that
                                                  11   means. I think has nothing to do with my expert
                                                  12   opinion so far. I believe.
                                                  13               DR LOEB: Dr Winter, I very much
                                                  14   appreciate the opportunity that you have given me
                                                  15   to ask you questions. I think you are a very
                                                  16   attentive and honest witness, and I appreciate
                                                  17   that, and I appreciate the time and effort you
                                                  18   have put into this matter.
                                                  19               I have no further questions. Ms Wu,
                                                  20   can ask you some questions if she chooses to.




                                                                                 26 (Pages 236 - 239)
                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 1:18-cv-02032-CFC-CJB Document 264 Filed 02/23/21 Page 98 of 133 PageID #:
                                  104272

                                       Page 240




                                                                      27 (Pages 240 - 243)
                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 1:18-cv-02032-CFC-CJB Document 264 Filed 02/23/21 Page 99 of 133 PageID #:
                                  104273

                                       Page 244




                                                                      28 (Pages 244 - 247)
                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 1:18-cv-02032-CFC-CJB Document 264 Filed 02/23/21 Page 100 of 133 PageID #:
                                  104274

                                       Page 248




                                                  14             DR LOEB: All right. I have no
                                                  15   further questions and unless Ms Wu wants to
                                                  16   continue I consider the deposition complete.
                                                  17             MS WU: I am all set. Thank you.
                                                  18             THE WITNESS: Thank you. In
                                                  19   particular to Mr Loeb for the good atmosphere.
                                                  20   Not saying it is a pleasure, but as good as a
                                                  21   deposition can be! Thank you.
                                                  22             THE VIDEOGRAPHER: Would you like
                                                  23   to go off the record?
                                                  24             DR LOEB: Sure.
                                                  25             THE VIDEOGRAPHER: We are going off

                                                                                 29 (Pages 248 - 251)
                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 1:18-cv-02032-CFC-CJB Document 264 Filed 02/23/21 Page 101 of 133 PageID #:
                                  104275

                                                        Page 252                                                                 Page 254
      1   the record. The time is now 6.36 pm CET, and this         1               CERTIFICATE OF COURT REPORTER
      2   concludes today's testimony given by Dr Gerhard           2
      3   Winter.                                                   3              I, Pamela E. Henley, Court Reporter,
      4             The total number of media units                 4    do hereby certify that I took the stenotype notes
      5   today was 5 and will be retained by Veritext Legal        5    of the foregoing deposition and that the
      6   Solutions.                                                6    transcript thereof is a true and accurate record
      7           (Discussion off the record)                       7    transcribed to the best of my skill and ability
      8             THE COURT REPORTER: May I get the               8              I further certify that I am neither
      9   order on the record, please?                              9    counsel for, related to, nor employed by any of
                                                                   10    the parties to the action in which this deposition
     10             DR LOEB: We do not need a rough
                                                                   11    was taken, and that I am not a relative or
     11   tonight. May we have the transcripts expedited for
                                                                   12    employee of any attorney or counsel employed by
     12   Monday?
                                                                   13    the parties hereto, nor financially or otherwise
     13             MS WU: The same, please.
                                                                   14    interested in the outcome of the action.
     14             THE COURT REPORTER: Yes.
                                                                   15
     15       (Deposition concluded at 6:36 pm CET)
                                                                   16    Dated: Monday, December 14, 2020
     16                                                            17
     17                                                            18
     18                                                            19
     19                                                            20
     20                                                                              <%10474,Signature%>
     21                                                            21              _______________________
     22                                                            22                Pamela E. Henley
     23                                                            23
     24                                                            24
     25                                                            25
                                                        Page 253                                                                 Page 255
      1           CERTIFICATE OF WITNESS                            1 Huiya Wu, Esquire
      2                                                             2 hwu@goodwinlaw.com
      3                                                             3                 December 14, 2020
      4                                                             4 Par Pharmaceutical Inc Et Al v. Amphastar Pharmaceutical Et Al
      5                                                             5     12/9/2020, Dr. Gerhard Winter V2 (#4358193)
      6             I, Dr. Gerhard Winter, am the witness           6     The above-referenced transcript is available for
      7   in the foregoing deposition. I have read the              7 review.
      8   foregoing deposition and, having made such changes        8     Within the applicable timeframe, the witness should
      9   and corrections as I desired, I certify that the          9 read the testimony to verify its accuracy. If there are
     10   transcript is a true and accurate record of my           10 any changes, the witness should note those with the
     11   responses to the questions put to me on Wednesday,       11 reason, on the attached Errata Sheet.
     12   December 9th, 2020.                                      12     The witness should sign the Acknowledgment of
     13                                                            13 Deponent and Errata and return to the deposing attorney.
     14                                                            14 Copies should be sent to all counsel, and to Veritext at
     15                                                            15 cs-midatlantic@veritext.com
     16                                                            16
     17   Signed________________________________                   17 Return completed errata within 30 days from
     18      Dr. Gerhard Winter                                    18 receipt of testimony.
     19   Dated this ___________ day of_________ 2020              19   If the witness fails to do so within the time
     20                                                            20 allotted, the transcript may be used as if signed.
     21                                                            21
     22                                                            22            Yours,
     23                                                            23           Veritext Legal Solutions
     24                                                            24
     25                                                            25

                                                                                                              30 (Pages 252 - 255)
                                          Veritext Legal Solutions
                        215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 1:18-cv-02032-CFC-CJB Document 264 Filed 02/23/21 Page 102 of 133 PageID #:
                                  104276

                                                                   Page 256
      1 Par Pharmaceutical Inc Et Al v. Amphastar Pharmaceutical Et Al
      2 Dr. Gerhard Winter V2 (#4358193)
      3            ERRATA SHEET
      4 PAGE_____ LINE_____ CHANGE________________________
      5 __________________________________________________
      6 REASON____________________________________________
      7 PAGE_____ LINE_____ CHANGE________________________
      8 __________________________________________________
      9 REASON____________________________________________
     10 PAGE_____ LINE_____ CHANGE________________________
     11 __________________________________________________
     12 REASON____________________________________________
     13 PAGE_____ LINE_____ CHANGE________________________
     14 __________________________________________________
     15 REASON____________________________________________
     16 PAGE_____ LINE_____ CHANGE________________________
     17 __________________________________________________
     18 REASON____________________________________________
     19 PAGE_____ LINE_____ CHANGE________________________
     20 __________________________________________________
     21 REASON____________________________________________
     22
     23 ________________________________ _______________
     24 Dr. Gerhard Winter V2                     Date
     25

                                                                   Page 257
      1 Par Pharmaceutical Inc Et Al v. Amphastar Pharmaceutical Et Al
      2 Dr. Gerhard Winter V2 (#4358193)
      3           ACKNOWLEDGEMENT OF DEPONENT
      4    I, Dr. Gerhard Winter V2, do hereby declare that I
      5 have read the foregoing transcript, I have made any
      6 corrections, additions, or changes I deemed necessary as
      7 noted above to be appended hereto, and that the same is
      8 a true, correct and complete transcript of the testimony
      9 given by me.
     10
     11 ______________________________ ________________
     12 Dr. Gerhard Winter V2                  Date
     13 *If notary is required
     14             SUBSCRIBED AND SWORN TO BEFORE ME THIS
     15             ______ DAY OF ________________, 20___.
     16
     17
     18             __________________________
     19             NOTARY PUBLIC
     20
     21
     22
     23
     24
     25

                                                                                 31 (Pages 256 - 257)
                                              Veritext Legal Solutions
                            215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 1:18-cv-02032-CFC-CJB Document 264 Filed 02/23/21 Page 103 of 133 PageID #:
                                  104277

   [0 - 2:15]                                                                    Page 1

             0           12/9/2020 255:5       19104-2808 141:4      2012 180:6,11,22
    0 177:22             137 154:19,21,23      198 143:3               180:25
    0.1 188:9            138 154:24            1996 164:2,10,13      2015 208:2
    0.3 188:10 220:12    14 142:11 154:4,13      164:21 165:6,24     2017 211:7
    0.4 188:10             243:14,16,20          166:1,4,5,6 167:2   2019 166:24 167:3
    0.9 197:24 203:16      244:4 254:16          168:18 169:14       2020 139:17 144:3
    0065296 143:6          255:3                 171:19 172:7          253:12,19 254:16
      214:6              1400 140:15           1:15 139:19             255:3
    010 165:17           145 142:5                      2            2032 139:5
    0108640 143:3        146 197:21                                  208 143:20
                                               2 177:21 187:21
    018640 198:22        147 143:18                                  209 208:19
                                                 188:6 195:23
    02032 144:20         15 142:13 162:12                            21 142:24 143:7
                                                 199:10 201:4,11
                           162:13 164:15                               179:17 186:9,11
             1                                   201:13,17 225:22
                           166:3 167:20                                186:20 224:25
    1 143:18 144:12                              226:9 240:5
                           168:21 170:12                               225:3 240:2
      146:24 147:1                             2.1 200:14,18,21
                           176:6,10,23                               212.459.7270
      154:16 155:21                              201:2 202:7
                           195:23                                      141:16
      168:2 171:10                             2.15 144:2
                         154 142:12                                  214 143:6 195:4
      177:21 195:23                            2.19 146:18
                         16 142:16,18                                215.994.2143
      199:10 200:4,17                          2.2 201:12,13
                           162:16 163:20,21                            141:5
      200:25 201:1,4                           2.23 146:21
                           163:25 166:3                              218 194:14
      203:18 232:4,8                           2.4 201:23
                           167:20 177:5                              22 155:12,22 156:6
      233:1 234:15                             2.5 175:18 176:12
                         161 202:23                                    244:13
      235:9                                      176:15 188:5
                         162 142:15                                  225 143:15
    1.7 197:25 203:16                            240:10
                         163 142:18                                  230 212:10,11,13
    100 196:10,25                              2.6 201:8,17
                         165 142:20                                  234 229:8,22
      203:18 232:25                            2.9 205:20
                         166 147:4,5 250:1                             230:13 233:8,9,14
      250:23                                   20 143:4 164:18
                         169 150:3                                     235:18
    10018 141:15                                 213:23,25 214:3
                         17 142:19 165:10                            239 142:6
    10474 254:20                                 257:15
                           165:12 166:3,23                           24 149:12 194:18
    105 195:10                                 200 250:24
                           167:21 177:5                              247 142:7
    107 168:4                                  2000 164:14 225:1
                         170 156:12,13                               26th 198:21
    109 189:25                                   226:4 227:14,21
                                                                     29 146:23 156:11
    11 142:20 171:22                             228:14 240:2
                         179 142:24                                    168:2 171:11
    11/11 163:7                                2000's 228:7
                         18 139:5 142:21                               186:10 207:21
    110 189:24 190:4                           2009 198:21
                           144:19 179:14,20                            229:8 249:24
    117 226:3                                  2011 142:14
                           181:5                                     2929 141:3
    118 171:4,8,9                                162:25 163:3
                         181 143:19                                  2:15 139:18
    12 155:7,14 156:8                            164:22 165:2,6
      180:18 181:13,14                           168:21 170:11
                         19 142:25 198:18
      184:10 244:13                              176:6,24
                           198:20

                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 1:18-cv-02032-CFC-CJB Document 264 Filed 02/23/21 Page 104 of 133 PageID #:
                                  104278

   [3 - 78495]                                                                     Page 2

              3           3.6. 241:4            35 207:24             515 140:14
    3 143:19 151:15,17    3.66 227:21 228:4     36 177:22 178:6       52 163:22 172:2
      151:25 152:12         228:9,14,19,22      37 208:15 231:13      53 165:9 177:6
      153:15,19 166:2,7   3.7 147:12 149:5      389 202:23              210:20
      176:4 177:21          158:21 159:8                 4            54 208:21,22,24
      180:21,21 181:10      173:6 185:15,19                           540 176:21
                                                4 188:5 195:23
      181:11,15 187:21      186:5 193:13                              5668 224:24
                                                  201:15 208:16
      188:5 195:23          195:14 197:10,13                          57 224:21 231:16
                                                  209:3 240:15
      197:23 199:11         205:4,20 206:3,12                                  6
                                                4.0 171:16 174:15
      201:10,13,21          206:17 212:24
                                                  175:15 218:17       6 186:11 195:23
      202:1,22 209:22       213:1,10 214:17
                                                  240:20 242:1          200:5 201:25
      210:24 229:25         218:21,25 220:11
                                                4.0. 171:2            6.36 252:1
      230:2,6,18,21,25      228:20,23,24
                                                4.1 187:21            6045 142:17 168:9
      231:16 233:17,20      243:4
                                                4.28 204:24             168:17,20 169:1,4
      236:12 240:15       3.8 148:11 171:1
                                                4.5 155:21 156:3        169:12,16 170:10
      246:15 247:9,10       171:15 172:14,18
                                                  176:12,15 188:5       170:19,23 171:19
    3.0 171:2,16            173:24 174:1,4
                                                  244:9,24 246:4,8      172:7,18,24 177:9
      174:15 175:15         175:11 181:2
                                                4.5. 175:18             177:19,24
    3.24 179:8              195:14 197:10,13
                                                4.51 205:2            620 141:14
    3.3 218:17 240:20     3.9 147:12 149:5
                                                4.6 202:3             645 199:2
      242:1                 158:21 159:8
                                                415 197:20,21,22      650 140:6
    3.34 179:11             173:6 185:15,19
                                                42 213:19 218:15      650.813.4995
    3.35 227:15,21          186:5 193:13
                                                4358193 139:25          140:8
      228:4,9,15,22         205:5 206:4,17
                                                  255:5 256:2 257:2   651 198:22
    3.4 185:11,14,19        212:24 243:4
                                                482 150:16            663 225:7
      186:4 189:6,8       3.9. 206:12
                                                483 156:15            665 225:20,23
      194:24 195:6        30 159:17 255:17
                                                         5            68 143:15 195:4
      213:6 218:19        3000 140:5
                                                                      6:36 252:15
                          303 154:23 243:14     5 144:15 162:9
      219:5 220:9                                                              7
                            243:20 244:6          195:23 201:20
      228:22 229:1
                          308 168:1,6 172:11      224:22 237:5        7 143:20 181:9
      241:3,24
                            172:12                252:5                 195:23 197:2
    3.5 156:3 176:1
                          314 189:23,25         5.28 224:16             208:17,18 231:14
      194:23 244:9,24
                          316 142:15            5.49 224:19             236:23
      246:2,8
                          326 220:9             50 198:12 223:5,14    70 194:14
    3.6 148:9 185:11
                          331 226:2,3             223:19 226:13       74 212:11
      185:15,19 186:4
                          333 214:11              240:7               77 229:9
      189:6,9 194:22,24
                          334 173:11,12         51 143:3 162:8,10     78 236:2
      195:6 213:6
                          34 153:25 244:1,2     512.394.3041
      218:19 219:5
                          341 143:6 214:6         140:17
      220:10 241:24

                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 1:18-cv-02032-CFC-CJB Document 264 Filed 02/23/21 Page 105 of 133 PageID #:
                                  104279

   [78495 - answer]                                                              Page 3

      198:3 199:5,10     acceptable 246:11     address 166:19        american 142:13
      200:14 202:7,16    acceptance 218:17       248:17               142:19 160:17,19
      203:3,14 204:16      218:25 219:1        adjust 199:15          160:25 161:12,22
    78701 140:16           220:7                 200:23               162:3,19 163:14
                         access 151:3          administer 145:1       164:14,22 165:15
                         accessible 174:21     advantage 205:21       166:4,11,15
                           175:12              affect 158:7           167:11,15,19
                         account 248:24          223:12 225:14        168:21 170:11
                           250:16                227:1 237:15,17      175:4,19 176:6,10
                         accounted 249:5       affiliations 145:7     176:24
                           249:22              afraid 194:3          amneal 141:10
                         accuracy 255:9        afternoon 144:1        145:17 181:25
                         accurate 253:10         145:12 240:23        183:23
                           254:6                 247:2               amneal's 219:17
             8           accused 181:18        ago 160:22             219:19
                         acetic 223:5,19       agree 144:10          amount 192:8,25
    8 143:13 195:23
                           224:1                 150:20 152:16        193:22 203:15
    8.something
                         achieve 197:10          153:5 156:5,9        223:11,21,22
      240:10
                         achieved 218:21         163:2 176:8          224:1 228:8
    85 203:17 232:25
                         acid 223:6,11,15        185:13 225:17,18    amphastar 139:9
    8th 141:14
                           223:19 224:1          227:3 228:23         144:18 255:4
             9             226:17,25             230:14 234:11        256:1 257:1
    9 139:17 180:7,13    acknowledgement         235:6               amphpa0005662
      181:3 199:12         257:3               agreed 194:6           143:15 224:24
      212:17             acknowledgment          198:25 228:17       amphpa0006315
    94306-2112 140:7       255:12                230:20 233:18        162:15
    95 207:21,24         acoustically            244:23              ampoules 174:7
    97 167:2               226:22              ahead 219:11
    98 167:2             act 175:8,25            239:24 249:15
    9th 144:3 166:24     action 145:3 221:1    aim 193:18
      253:12               221:24 254:10,14    al 139:9 144:18,18
             a           actual 153:13           145:13 226:12
    abbreviated 163:6      172:22 178:17         255:4,4 256:1,1     analytical 143:1
    ability 254:7          200:3                 257:1,1               211:6
    able 159:14          ad 247:19             allege 195:12         analyze 174:11
      189:12 212:7       add 227:4             allotted 255:20         192:12
      250:1              added 203:14          allow 170:7           anda 182:1 183:10
    absolutely 192:17    addition 223:14       allows 180:17           183:20
      219:1 221:4        additional 180:21       216:8 246:12        annual 221:16
    accept 231:3         additions 257:6       alto 140:6,7          answer 143:21
                                                                       153:23 158:16

                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 1:18-cv-02032-CFC-CJB Document 264 Filed 02/23/21 Page 106 of 133 PageID #:
                                  104280

   [answer - batch]                                                                Page 4

      159:6,14,22 160:4   approval 217:8          195:7 207:16         attention 237:23
      170:8 193:4,17,25     246:12                217:20 220:9           246:10
      196:4,7 209:4       approved 148:8          231:7 240:1 244:8    attentive 239:16
      210:1 219:11          148:10 149:12         246:14 248:2,17      attorney 145:10
      231:6 240:3,17        246:21                249:21                 254:12 255:13
      244:22 249:13,17    approximately         asking 148:24          attorneys 238:8
      249:20 251:1          212:17                149:2,4,14,16        audience 174:23
    answered 235:3        april 166:24            157:16 158:3,5       audio 144:9,9
    answering 159:18      arbitrary 224:11        169:24 193:22        austin 140:16
    answers 242:18        arch 141:3              216:4                authority 246:21
    anticipated 189:2     area 193:18           aspects 217:11         authorization
    anybody 169:10          248:21,22           assay 177:12,21          220:25
    api 160:7 193:7       arg 143:13              207:2,8,11 208:9     authorized 145:1
    apologies 159:16      arginine 232:4          208:25 209:6         authors 240:12
      190:3               argues 157:21         asserted 168:9         available 168:22
    apologize 144:15      argument 148:25         173:5 178:9 184:8      174:18,21 175:25
    apparent 245:23         228:23 231:2          184:16,22 185:16       176:2,7 212:16
    appearance 145:9        232:24                189:1 190:15,24        216:24 217:17
    appearances           arguments 148:7         191:5 192:24           255:6
      145:7                 160:13 233:3          194:6,8,9 204:1,17   avenue 140:14
    appeared 204:6          250:5 251:6           206:20 207:3,8,12      141:14
    appended 257:7        arrive 206:3,5,11       216:25 217:17        avoid 221:4
    applicable 255:8        206:15                230:1,3,18,22        aware 238:24
    applied 147:23        art 148:3 160:13        235:8 250:20           239:3,9
      182:14 210:24         173:14,23 174:13    assess 169:7                     b
      215:24 228:16         174:22,24 175:3       188:17
                                                                       b 140:19
      240:3,9               180:12 181:1        assessed 150:13
                                                                       back 146:20
    apply 228:21            184:17,23 185:11    assesses 155:5
                                                                         156:11 168:1
      240:13                185:14,18,24        assessing 148:18
                                                                         179:10 181:6
    appreciate 237:3        186:1,4,22 187:12   assignation 210:2
                                                                         205:1 216:14
      239:14,16,17          187:18 188:1,1,25   assigned 153:9
                                                                         224:18 229:7
    approach 208:9          193:25 194:21       assume 175:24
                                                                         233:8,14
      209:17,25 210:9       196:2,22 197:2,18     178:14 210:6
                                                                       based 153:14
      211:1 215:24          205:21,25 206:9       222:8 236:6
                                                                         155:10 159:1,4
    appropriate             206:22 211:20       assumption 163:8
                                                                         171:18 172:6
      148:16 149:3,6        227:23 242:12,22      210:8 230:9
                                                                         181:23 182:5
      182:17 208:12         245:5               atmosphere
                                                                         205:6,18 227:12
      215:19,25           article 174:19          251:19
                                                                         229:14
    appropriately         ascetic 223:11,14     attached 255:11
                                                                       basis 216:11
      203:15              asked 157:15          attending 145:6
                                                                       batch 164:1,8,13
                            166:12 184:3
                                                                         164:21 165:1,3
                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 1:18-cv-02032-CFC-CJB Document 264 Filed 02/23/21 Page 107 of 133 PageID #:
                                  104281

   [batch - change]                                                               Page 5

      166:4,19 169:20     belief 162:6          bought 160:19        catalyzed 226:25
      170:3,17,22         believe 151:2         bound 199:18         cause 223:24
      171:19 172:7          154:4 179:17        brian 141:7          caveat 152:24
      173:8 195:11,13       189:14 194:6          145:14             cell 144:7
      196:6 198:3,7,10      196:16 200:17       brian.goldberg       cellular 144:6
      204:9 216:14,15       202:24 208:20         141:6              cent 155:12,21,22
      216:19,20 217:22      217:10 234:17       bring 182:6            156:6 197:24,25
      218:22 220:6          239:12 244:12       broader 188:23         200:15,21 201:2,8
      221:19 222:1,2,25   believed 222:21       brought 188:7,8        201:12,17,23
      223:22              bend 199:19             209:23 237:23        202:3,7 203:16,16
    batches 143:5         benefit 158:8           246:10               203:17,18 223:5
      155:7 182:19        benefits 156:20,25    buffer 143:9,10        223:14,19 232:25
      188:20 189:5,7,12   best 199:22 254:7       225:11,12,12         234:14 235:9
      189:13 195:24       better 205:15           240:7,10,11,13       244:13 246:2,4
      197:23 198:7,23       242:12,22 243:4     building 141:13      centigrade 226:14
      202:23 215:7,14       245:5,13            businesses 161:6       240:7
      215:20 216:1,5,6    beyond 190:24         buy 174:7            centre 141:2
      216:10,11,12,23       191:5,20                      c          certain 160:8
      217:2,5,15 218:6    bi 224:22 225:1,22                           184:14 187:7,19
                                                c 140:1
      218:11 220:17,22      226:4,10,12                                193:6 204:10
                                                ca 139:4
      221:9,15,15,18        227:14,21 228:3,7                          217:22,23 229:13
                                                calculated 153:7
      222:3,18 223:5,8      228:13,24 229:6                            230:6 231:4
                                                calculation 155:19
      223:15,16,25          240:2
                                                  155:24
      224:6 229:16        binder 146:9
                                                calculations
      233:25 234:4          153:25 162:8
                                                  204:13 229:24
      236:12,12,14          163:19 181:9
                                                california 140:7
      237:14 241:2          198:13 208:15
                                                call 153:2 221:16
      245:11,18             213:20 224:22
                                                  233:19
    bates 163:24 199:2      229:7                                    certify 253:9
                                                called 160:13
      214:5,11 224:23     bio 177:21                                   254:4,8
                                                  176:17
      225:6               bioassay 178:6                             cet 139:18 144:2
                                                camino 140:5
    beginning 145:10      bit 229:12                                   146:18,21 179:8
                                                captions 226:13
    begins 154:23         blake 140:19                                 179:11 204:24
                                                careful 238:2
    behalf 140:3            145:15                                     205:2 224:16,19
                                                case 144:19
      141:10 145:17       blake.greene                                 252:1,15
                                                  161:23 173:5
    behavior 213:14         140:18                                   cetera 187:1 208:8
                                                  187:15,16 189:2
      215:21 216:12       body 199:19                                cfc 139:5 144:20
                                                  216:21 238:8,13
      218:10 220:16,21    borders 224:10                             change 160:8
                                                  238:21 248:14
      220:24 221:8        bottom 162:23                                223:6,9,11 256:4,7
                                                cases 217:23
      223:8,12,16 224:5     212:13                                     256:10,13,16,19
                                                catalysed 226:17

                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 1:18-cv-02032-CFC-CJB Document 264 Filed 02/23/21 Page 108 of 133 PageID #:
                                  104282

   [changed - confirmed]                                                            Page 6

    changed 164:24           188:20,21 192:8        236:5               completed 255:17
    changes 253:8            192:25 193:9         combination           completely 251:2
      255:10 257:6           195:12,14,20           227:10              complicated 191:1
    characteristics          197:11,14,15         come 210:24 251:8     composition 160:7
      177:19                 205:4,19 206:3,16    comma 187:20            190:8,13
    check 156:4              212:24 230:22        commencing            compound 230:25
      177:11 194:24          234:4 235:17,20        139:18              concentration
      200:16 209:21          242:11,21 245:4      commercial              143:10 160:8
    chemical 209:11        claims 152:18            188:13 213:9          193:6 225:12
      209:17,22 210:10       156:21 157:1,10        215:21 220:20       concept 157:18
      211:2,21 212:1         157:12,13 159:4        221:7                 159:25 248:3
    chooses 239:20           178:9,14,15          commitments           concerning 146:4
    chose 150:24             182:22 183:11          221:17                166:7 177:18
    chosen 227:19            184:8,16,22          communication           214:21 238:25
      228:11,13 229:2        185:23 189:1           146:5               conclude 227:17
    chromatography           190:15,24 191:5      communications        concluded 214:15
      208:5                  191:20 192:24          146:3                 246:24 252:15
    cira 141:2               194:6,8,9 204:1,18   companies 152:5       concludes 155:11
    circumstances            235:8                company 139:6           227:14 252:2
      217:23 221:7         clarification            160:20,21 176:17    conclusion 249:1
      224:4                  161:19 218:13          176:19 196:20       conclusions 224:2
    cite 166:7 176:5         220:9                  216:2,6 247:5       conditions 160:11
    cited 171:21 186:1     clarified 220:11       compare 148:16          185:4,8 209:4
    citizen 239:7          clear 166:10,14          149:8 150:10,20       226:12 227:18
    claim 152:19,22          191:9,10 192:14        165:2 222:1 244:8     228:11,13,16
      157:20 158:16          192:21 195:25        compared 155:15         229:2 240:3,9
      181:19 182:1           217:22 242:7           164:22 180:22       conduct 206:1
      185:19 188:22          247:1 249:10           192:1 193:10          212:5
      189:15 191:23        clearly 148:5            223:16,21 228:9     conducted 229:23
      192:1 232:11,12      close 186:23 187:2       228:15 229:1          229:24 234:19
      234:13 248:8           187:10,14,21,23        237:15                237:22 238:2
      250:20                 188:9,11             comparing 151:18      confer 156:20
    claimed 147:8,11       closeness 187:19         153:12 156:3        conference 144:22
      147:15,23 148:2      cohen 141:21           comparison            confidential 175:5
      148:12 149:4           144:22                 148:25 150:7,8,24     175:7
      150:13 156:19        collected 167:2          155:5               confirm 147:2
      157:25 158:21,23       237:12               comparisons             150:16 176:13
      159:3,7,10 173:6     color 187:7              204:13 250:10         222:3 249:19
      185:16 186:5,23      colors 187:6           complete 251:16       confirmed 172:5
      186:24 187:2,18      column 208:22,24         257:8                 221:21 222:16
      187:18 188:6,18        210:20 231:16

                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 1:18-cv-02032-CFC-CJB Document 264 Filed 02/23/21 Page 109 of 133 PageID #:
                                  104283

   [confronted - dated]                                                           Page 7

    confronted 206:7       152:23 154:7,18       227:2,16 228:6,12   criticality 148:18
    confusion 192:18       155:8,16 158:24       230:19,23 231:25      148:21 150:13
    congress 140:14        159:10 161:22         232:1,5,6 234:1,5     151:9 152:22
    consider 149:2         162:21,25 163:8       234:15 235:10,21      153:16,20 157:18
      151:19 158:15        163:15,17 164:3       237:20 242:2,3        243:13,21 245:21
      187:13,17,23         164:10 165:6,7,20     248:5 257:8           248:3,16 249:1,2,8
      193:12 220:25        166:8,25 168:10     corrections 253:9       249:23,25 250:5
      251:16               168:22,23 169:1       257:6                 250:19 251:6
    consideration          170:15,19,20        correctly 159:23      criticism 232:11
      149:3                171:19 172:15,16      195:24                232:20
    considered 148:23      172:24 176:7,12     corridor 219:2        criticisms 251:5
      229:24 251:2         176:18 177:2,3,10   counsel 145:5         cross 166:14
    considers 230:17       177:14,19,25          146:3 186:15        cs 255:15
    constitute 151:6       178:1,4,10,18,19      244:8 246:14        cut 219:9
    consulate 239:8        179:18,22,25          254:9,12 255:14     cv 139:5 144:19
    contact 238:22         180:9,10,14,18,19   course 167:9                     d
    contains 191:24        180:23,24 183:7       169:9 171:6
                                                                     d 142:1
    contemporaneous        184:18,24 185:4,5     177:13 191:23
                                                                     d.j. 140:10
      167:5                185:9,16 186:6        193:15 218:14
                                                                     daiichi 160:22
    context 187:4,11       188:14 190:1          226:13 237:4
                                                                     data 149:9,10,17
      219:17 232:20        191:6 192:10          239:1
                                                                       149:18 150:5,11
      245:3                193:1 194:10,11     court 139:1,24
                                                                       150:12,21 151:1
    continue 144:10        194:18,19 195:12      141:22 144:24
                                                                       153:7,18,22
      196:9 251:16         196:3,10,15           146:14 154:6
                                                                       155:11 165:19,23
    continued 142:3        197:11,25 198:4       165:11 222:15
                                                                       166:5 167:1,6,7
    continues 154:23       198:24 199:5          244:20 252:8,14
                                                                       169:20 170:18,22
    controlled 180:8       200:1,2,10,11,15      254:1,3
                                                                       177:8 178:17
    conventional           200:22 201:5,6,8    courtesy 237:1,4
                                                                       198:23 199:4,9,12
      207:14,15,17         201:12,18,19,23     covalent 231:24
                                                                       206:21 214:20
      208:11 209:5,8,25    202:3,4,7,8,16,23   criteria 183:14
                                                                       215:4,6,13,13,20
    conversation           203:19 204:2          218:17,25 219:1
                                                                       240:6 245:22
      221:20               206:24,25 209:1,2     220:7 231:21
                                                                       246:25
    conversations          209:9,10,14         criterion 231:1
                                                                     date 165:25 166:1
      144:6                211:23,24 212:18    critical 147:9,12
                                                                       168:9 173:4 184:7
    convince 158:12        212:24,25 213:3,7     147:16,24 148:2
                                                                       184:15,22 203:11
    copies 255:14          213:11,18 214:2,9     148:12 149:5
                                                                       206:20 216:25
    corner 162:23          214:14,18 215:18      151:22 156:22
                                                                       217:3,17,20
      166:22               216:25 219:8,21       157:5,21 158:6,10
                                                                       237:13 256:24
    correct 145:24         219:22 220:1          158:11,13,17,21
                                                                       257:12
      147:13 148:13,14     221:9 225:2,4,24      159:1,8 161:24
                                                                     dated 162:24
      150:7,9,14,24        225:25 226:6,8        245:25 248:9,14
                                                                       166:23 253:19
                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 1:18-cv-02032-CFC-CJB Document 264 Filed 02/23/21 Page 110 of 133 PageID #:
                                  104284

   [dated - doing]                                                                   Page 8

      254:16                deponent 142:2        development            discuss 197:23
    dates 218:2               255:13 257:3          142:22 179:15        discussed 185:3
    day 253:19 257:15       deposing 255:13       difference 151:16        195:5 204:4
    days 255:17             deposition 139:12       151:16,20,21,24        218:19 229:18
    deamidation               144:9,13,16,21        151:25 152:3,12        231:4 233:15
      226:17,25               146:2,4,25 154:4      152:21 174:20          235:24 238:7
    decades 160:22            163:20 164:15         198:7 232:7,9        discusses 179:24
    december 139:17           171:5,5 181:10        244:24 245:17,24     discussion 232:22
      144:3 253:12            198:19 214:1          245:25 246:15          252:7
      254:16 255:3            219:15 224:25       differences 159:2      discussions 238:19
    dechert 140:4,13          237:2 243:1           222:4,17             display 202:20
      141:1 145:12,15         251:16,21 252:15    different 147:20       displayed 153:1
    dechert.com 140:9         253:7,8 254:5,10      148:5 151:18           218:18
      140:18 141:6          derives 227:18          152:3,4,8,19 153:3   dispute 188:2
    declare 257:4           describe 188:2          153:8,18 187:11        240:14
    decrease 156:7            210:19 221:3          191:16 213:15        district 139:1,2
      244:14                  229:20 236:4          221:8 227:13           144:19
    deemed 257:6            described 182:19        228:3 245:23         doctor 146:9
    deep 248:22               187:17 190:7          246:3 247:9,14,16      149:22 152:11
    defendants 139:10         207:2,12 209:6        247:17,20 250:3        154:12 157:16
      141:10 145:17           211:6,7 212:6         250:11                 159:7 169:25
    defending 237:1         describes 164:13      difficult 146:12         195:2 210:25
    define 191:14             164:16 180:2          157:23 170:6           231:17 232:18
    defined 191:5             183:6 207:8           193:17,24              249:12
      235:8                   208:24              digits 187:19          doctrine 181:20
    definition 247:20       description 148:22    dimer 232:15           document 154:12
    degradation               174:20 212:7        dimeric 231:20,20        164:8 165:14
      190:10 208:3          desirable 157:6,19      231:23 232:3,8,25      166:23 167:2
      211:22 225:23         desired 158:8         dimers 232:2             171:20,22 172:5
      226:11,15,18,23         253:9               direct 170:13            179:14,18,24
      227:1,14 228:9        destroyed 182:10      directly 147:19          198:15,23
    degraded 227:8,8        detail 149:11           150:20 153:7         documentation
      227:9                   156:4 178:11          166:19                 172:23
    degrees 226:14            190:7 202:25        disagree 182:3         documents 143:24
      240:7                 details 239:4         disclose 152:7           161:18 166:2,7,12
    delaware 139:2          determine 182:8       disclosed 176:25         166:18 167:20,23
      144:19                  234:22                211:20                 168:13 176:5
    deliver 203:10          determined 208:4      discloses 176:24         188:2 220:4
    dependent 226:6         determines 210:18     discombobulated        doing 188:19
    depends 147:19          determining             230:16                 250:17
                              147:23

                                       Veritext Legal Solutions
                     215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 1:18-cv-02032-CFC-CJB Document 264 Filed 02/23/21 Page 111 of 133 PageID #:
                                  104285

   [dosage - exhibit]                                                             Page 9

    dosage 164:18         drug 215:22           employee 254:12         177:16 178:11
    dose 164:18             220:20 221:7        encompasses             196:1,2 198:5,9
    double 232:10           247:3                 186:22                203:22 204:11
    doubt 170:14          due 157:20 203:11     endo 139:5              205:6,19 223:10
      222:25                238:1               ends 199:2              243:3 248:9,13,25
    dr 139:14 140:10                e           enforceability          249:22 250:15
      142:3,5,7 144:13                            154:11              exact 147:19 152:5
                          e 140:1,1 142:1
      144:16 145:11,22                          entire 217:7            163:10 170:11
                            154:10 254:3,22
      145:23 146:12,16                            223:21                218:2
                            256:3,3,3
      146:22 152:9                              entirety 185:24       exactly 150:2
                          e.g. 225:11
      154:8,15 155:2,4                            192:16                163:5 164:13,21
                          eagle 238:9,11
      155:11,18,24                              entitled 179:15         164:23 165:6
                          eagle's 238:18
      156:6 158:4                               enzyme 143:12           166:13 169:19
                          earlier 166:17
      159:16,24 165:13                          equivalence             172:21 174:8,24
                            205:13,14 219:15
      175:1 179:5,12                              181:20                193:16 217:1
                            229:12 230:8
      183:8 186:2                               errata 255:11,13        222:6 232:10
                            240:1,19,23
      189:21 194:2                                255:17                234:6,16 236:20
                            241:11,17,23
      199:23 204:14,21                          errors 155:23           241:8,20 247:6
                            242:10 243:12
      205:3,4,15 210:5                            156:1,2,4           examination 142:4
                            247:1 251:10
      211:9 213:24                              esquire 255:1         examine 188:17
                          easily 169:23
      217:13 219:16                             essentially 166:11      188:25
                            174:11,21
      220:14 223:3                                166:15 170:14,15    examined 239:21
                          easy 212:5
      224:13,20 231:16                          establish 151:9,20      247:24
                          echo 245:12
      235:14 236:1                                151:25 248:8        example 183:4
                          edge 220:12
      237:1,3,7,10                              establishes 161:11      195:10 233:5
                            248:18
      238:15,17,18                                161:21              examples 148:22
                          education 248:19
      239:13,13,23                              et 139:9 144:17,18    excluded 222:11
                          effect 143:9
      241:6,18,21                                 145:13 187:1        excuse 168:15
                            226:10 227:13
      242:15,24 243:6                             208:8 226:12          175:18 195:19
                          effects 227:10
      243:10,13,21,22                             255:4,4 256:1,1       211:19 218:4
                          effort 203:9
      244:16,22 245:7                             257:1,1               220:10
                            210:18 239:17
      246:6,22 247:12                           european 216:18       exhibit 142:9,11
                          el 140:5
      247:23,24 249:9                           evaluate 155:18         142:13,16,19,21
                          element 157:21
      249:14 250:4,8                            eventual 223:24         142:25 143:4,7,18
                            181:19 182:1
      251:5,14,24 252:2                         eventually 218:24       143:19,20 146:24
                            183:10
      252:10 253:6,18                             223:25                147:1 154:4,13,16
                          elements 187:9
      255:5 256:2,24                            evidence 148:1,4        162:12,13 163:20
                          email 140:9,18
      257:2,4,12                                  153:16,20 158:15      163:21 164:15
                            141:6,17
    draw 224:2                                    161:1,2,10,15         165:9,10,12
                          employed 254:9
    drool 240:16                                  164:24 172:23         166:23 168:2
                            254:12
                                                  173:1,7 174:3         170:12 171:10

                                     Veritext Legal Solutions
                   215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 1:18-cv-02032-CFC-CJB Document 264 Filed 02/23/21 Page 112 of 133 PageID #:
                                  104286

   [exhibit - formulation]                                                         Page 10

      176:6,10,23 177:4         235:13             figure 225:22        followed 242:25
      177:5 178:23           explanation 157:8        226:9,13          following 190:20
      179:14,20 181:5        express 150:17        file 196:8             243:1
      181:10,11 198:18          232:17             filed 144:18         footnote 200:9,17
      198:20 208:16,18       expressed 200:7,9        207:14 208:11       200:25 201:1,4,10
      213:21,25 214:3           232:19 243:8          209:9               201:13,15,20,25
      216:1,11,14,19         extends 237:1         filing 216:25        footnotes 200:4
      217:5,22 218:10        extent 190:8             217:17            foregoing 253:7,8
      220:16 221:8,15           236:25             financially 145:3      254:5 257:5
      223:7 224:4,25         extremely 159:1          254:13            forgot 189:3 218:2
      225:3 231:9,14            232:13 234:24      find 146:8 151:1       233:5
      240:2 243:14,16           235:24 238:2          153:25 155:23     form 151:23
      243:20 244:4                      f             158:11 162:8        157:22 164:18
    exhibits 166:3                                    169:19,20,22,25     174:16 185:21
                             facie 186:24
      167:20                                          170:2 174:8,25      187:8,9 189:10
                             fact 235:15
    existing 174:10                                   181:7 183:2         193:2 204:3,19
                             factor 157:5
    expedited 252:11                                  191:18 195:4,6      209:20 211:4
                             factors 158:3,7
    experience 220:19                                 201:1,1 202:17      217:9 219:11
                                225:11
    experimental                                      206:8 210:2,23      221:10 222:19
                             factual 174:9
      209:3 227:18                                    218:25 240:15       235:11,22 247:12
                             factually 203:21
    experiments                                       243:3 245:24        249:3
                             fails 255:19
      206:10                                          250:1             formation 150:1
                             fair 187:24
    expert 142:11                                  fine 237:6             155:13 156:8
                             fairly 183:17
      146:25 154:9                                 finish 170:7         formula 209:22
                             fall 189:5,8,14
      156:11 161:11                                   249:13            formulated 158:6
                                241:3 246:11
      171:6,10 172:11                              finished 249:15        194:22 197:13
                             falls 197:14 219:1
      176:21 177:17                                firm 144:23,25         205:22
                                220:6
      181:8,8 194:14                               first 160:16 171:5   formulating
                             familiar 179:23
      207:20,20 212:10                                176:11 181:9        206:23 250:25
                             far 160:23 166:9
      226:1 229:8                                     200:19 225:9      formulation
                                213:8 230:25
      232:18,24 233:8                              five 140:6             147:17 152:20
                                236:17 237:22
      235:4,18 236:3                               flip 233:12            157:6,7,20 158:7
                                239:12 249:4
      238:18 239:11                                flips 216:19           158:23 159:10
                             faster 231:12
      243:2 248:4,21,21                            flow 193:7             178:12 190:9,13
                             fda 153:10 175:9
      249:20 250:5                                 flowing 158:2          190:17,25 191:6
                                176:1 182:15
    expiration 180:7                               flows 166:19           191:14,17 192:7,7
                                216:4,8 221:2,14
    explain 159:12                                 focus 203:7 214:13     192:23 193:5
                                222:24 237:24
      160:5 193:4 245:2                               245:9               194:7,7,12 206:9
                                246:10
      245:23                                       focussed 215:11        206:15 226:6
                             feel 189:1 243:18
    explained 158:1                                follow 247:5,25        227:15
                             fifth 198:13
      183:15 205:15

                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 1:18-cv-02032-CFC-CJB Document 264 Filed 02/23/21 Page 113 of 133 PageID #:
                                  104287

   [formulations - hypothetical]                                                Page 11

    formulations            227:3 232:20       goldberg 141:7        held 139:21
      147:13 173:15         233:4 250:12         145:14                144:21
      192:22 197:5,16     generated 166:6      goo 146:15            help 171:3 207:18
      205:6,10,21 206:2   geometry 187:9       good 144:1 145:11       217:3,20
      207:5 209:13        gerhard 139:14         145:11 189:14       helping 231:19
      211:11 228:25         142:3 144:13,13      205:13 222:22         244:3
      242:13,23 245:6       144:16 145:19        251:19,20           henley 139:24
      250:10                252:2 253:6,18     goodwin 141:12          141:22 144:24
    forth 216:14            255:5 256:2,24       145:16                254:3,22
    found 150:18            257:2,4,12         goodwinlaw.com        hereto 254:13
      158:12,17 175:3     german 160:21          141:17 255:2          257:7
      176:22 194:24         238:25 239:6,6     gradient 200:1        higher 193:13
      195:15 199:3,6      germany 139:22         201:4,16 202:2,20     200:15 202:7
      200:4 202:21          145:20 239:1,7     great 162:18 205:8      213:11
      209:12 213:13       getting 151:4          212:12              historical 143:5
      218:22 231:18         233:7              greater 228:8         hoc 247:19
      240:8 242:2         give 149:24 176:13   greene 140:19         holder 220:25
      244:24 245:22         178:25 199:7         145:15 178:21       homologous 233:1
    founded 160:21          237:5                213:23 231:13       homology 203:18
    fourth 177:21         given 173:14           244:1                 230:23 231:3,22
      213:20                193:5 219:18       guided 195:22           232:21 234:5,14
    frame 193:5             224:10 235:15      guidelines 222:22       235:9,20
    free 243:18 247:4       239:14 252:2                h            honest 239:16
    freedom 175:8,25        257:9                                    hope 240:25
                                               h 256:3
    front 154:1 162:16    gmt 139:19                                 hour 236:23
                                               half 222:13 251:10
    frozen 146:10         go 144:11 156:10                             251:10
                                               hand 162:23
    fulfill 183:14          179:5 181:6                              hplc 200:1 201:16
                                                 166:22 173:1
      231:1,21              204:21 219:11                              207:2,11 208:9,25
                                               handful 239:23
    fulfills 204:9          224:13 230:24                              209:6
                                               handled 247:18
    full 187:20             239:24 249:15                            huiya 141:18
                                               happen 216:8
    fully 228:23            251:23                                     145:16 243:22
                                                 221:5,11,12,13,23
    further 190:7,23      goes 177:22                                  255:1
                                               happened 161:3
      191:4,20,25 197:4   going 146:6,17                             human 182:11
                                                 172:21
      223:23 239:19         149:23 154:3                             hundreds 196:17
                                               happening 221:22
      247:22 251:15         162:11 179:7                               196:18
                                               happens 224:11
      254:8                 196:20 198:18                            hwu 141:17 255:2
                                               happy 236:24
              g             204:23 213:20                            hydrolysis 226:18
                                               head 155:21
                            216:2,13 219:10                            226:25
    gears 240:19                                 251:12
                            224:15,24 230:15                         hypothetical
      242:8                                    heading 147:6
                            233:19 248:21                              224:7
    general 157:16                             heard 164:5
                            250:2 251:25
      182:12 193:23
                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 1:18-cv-02032-CFC-CJB Document 264 Filed 02/23/21 Page 114 of 133 PageID #:
                                  104288

   [idea - isocratic]                                                             Page 12

              i              157:13,14 158:2     index 142:9           instructions
    idea 161:24              160:9 191:15        indicate 183:17         183:16 186:15
       196:20                192:9,25 193:9,22   indication 152:22       219:4
    identical 216:21         199:10 200:8,10     individual 202:10     intended 243:7
       232:4,15              200:13,20,21          203:13              intending 206:14
    identification           201:7,12,17,22      industry 169:22         216:7
       154:13 162:13         202:2,10,15         infection 183:16      interested 145:3
       163:21 165:12         203:13,17 207:4     inferior 228:14,25      254:14
       179:20 198:20         207:13 208:10,25    influence 221:14      interests 208:19
       211:10 214:3          209:8,12,18,23      information           interfere 144:8
       225:3                 210:10 211:3,11       163:10 167:18       interference 144:6
    identified 164:7         211:22 212:2          170:11 175:5,7,8    internal 143:7
       176:11 202:11,12      229:13,14,25          175:20,25 185:25    internet 179:4
       209:13,19 210:11      230:17,21 233:16      188:13 194:20       interpret 192:20
       214:25 234:8          233:20,23 234:3       206:22 249:5        interpretation
    identify 168:8           234:10,12,23,25       250:9,15              163:7
       173:17 195:10,17      235:7,17,17,19      infringe 183:3        interrupt 166:21
       197:7 209:17          246:3,5,8           infringement          interrupted 179:4
       210:9 211:2 212:1   impurity 155:5          181:17,24,25          196:19
       212:23 224:3          156:7 157:2           182:5,23 183:12     interruption 164:5
       234:22                158:22 159:2,9        183:17,24           intrinsic 198:10
    identifying 211:21       177:10,24 178:2,9   infringing 183:21     introducing
    identity 202:15          178:14,17 190:10      195:19                178:22
       208:3 210:16          190:14,19,23        inherency 194:5       invention 185:25
       232:21                191:3,11,19,24      inherent 158:22         197:11
    ii 139:15                192:2,9,25 193:7      159:9,13,20 160:6   inventive 211:12
    illegal 239:6            193:13,21 194:5,8     160:9 192:10          211:17
    immediate 221:23         197:24 198:3,11       193:1               inventor's 208:25
    immediately 221:1        199:24 200:4        inherently 190:10     inverted 236:13
       236:15                202:5,16,19 204:1     190:19              investigated
    impact 223:15            204:5,7,10,17       inhibitors 143:12       213:16
    important 222:15         208:3 210:3 215:1   initiated 251:9       investigation
       237:25                215:8,15 220:16     injection 142:23        169:6,10 188:12
    imprecise 219:14         221:8 235:8 244:9     162:15,19 164:10    investigations
    impression 189:4         244:13                175:21 179:16         167:10
       241:25              include 233:23        innovation 139:5      ionic 225:12
    improved 151:5         including 173:18      insert 153:2,10       irrelevant 248:16
    improvement              228:4               inside 206:12,16      isocratic 199:25
       151:7 152:14,15     increase 151:17       instruction 143:21      200:25 201:11,22
    impurities 155:13      increased 158:8         223:2 224:9           202:20
       156:8 157:11,12
                                      Veritext Legal Solutions
                    215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 1:18-cv-02032-CFC-CJB Document 264 Filed 02/23/21 Page 115 of 133 PageID #:
                                  104289

   [issue - llc]                                                                   Page 13

    issue 151:4             206:6,13,18 213:8   leaving 248:20            182:22 190:19
    issues 184:16,19        213:12 217:1        lee 154:9                 197:24 198:3
      184:22                223:13,18 231:4     left 162:23 188:11        203:15 234:13
              j             234:2,6,13,16,22       227:7                  241:24 248:8
                            236:23 238:11,12    legal 144:23,25           250:19
    jhp 142:25 198:15
                            250:1                  158:19 186:14,17    limitations 157:2
      198:21 199:9
                          knowledge 238:13         238:24 239:1,3,8       158:22 159:9
    job 139:25
                          known 174:5              248:16,19,22           178:9 183:22,23
    jonathan 140:10
                            180:12 181:1           252:5 255:23           190:9,11,14,15,23
      145:12 236:24
                            184:8 185:10        length 232:10             190:25 191:4,6,9
    jonathan.loeb
                            210:4 234:9,9,12    lengthy 196:8             191:14,17,20,24
      140:9
                                    l           level 178:14              191:25 192:2,8,9
    josh 141:21
                                                   191:11 247:17          192:23 193:1,6,7
      144:22              label 142:14
                                                levels 155:6 159:2        194:5,7,9,12 204:1
    journal 143:7           162:14,18,24
                                                   177:24 178:3           204:17 246:9
    judgment 187:24         163:3,12,15,16
                                                   193:13,21 198:11    limited 193:21
             k              164:15,22 166:4
                                                   204:5,10 235:19     limits 171:2,15
                            168:22,24 169:2,3
    keep 160:10                                    244:9                  173:19 174:15
                            169:11,13,15,20
    kinam 238:19,23                             liable 181:25             175:3,12,20 176:2
                            169:22,25 170:2
    kind 216:13                                    183:23                 190:17 191:25
                            170:10,12 176:6
      245:19 246:3                              life 148:9,10             224:10 242:1
                            176:10,16,24,25
      247:9,14,15,20                               149:15,16 151:5,7   line 177:21 256:4
                            194:25 195:1
    kingdom 139:22                                 151:18 152:1,6,7       256:7,10,13,16,19
                          labelled 182:2
    kirsch 142:11                                  152:13,18,25        link 231:24
                            236:6
      154:10 155:4,11                              153:3,6,8,13,14     liquid 208:4
                          laid 152:1
      156:6 157:11                                 177:25 178:10       list 209:25 234:9
                          language 216:19
      243:17 244:4                                 180:13,17 181:3     listed 167:23
                            232:12,12
      245:15 250:8,22                              182:2 185:1            195:22 202:15
                          law 157:18 181:24
      251:3                                        194:17 197:25          229:25 230:18,21
                            217:4 238:25
    kirsch's 154:15                                198:4 204:2,18         233:16 235:1
                            239:6
      155:2,18,24 237:2                            215:9,16,22 217:7   listing 227:10
                          lawyer 238:11
      243:13,21 250:4                              217:25 229:14       literally 181:20
                          lawyers 238:11
      251:5                                        246:16,20,20,24        227:4
                          lay 150:17 152:5
    know 163:5                                     247:2,6,9,11        literature 206:22
                          lcms 210:14
      164:20 165:5                              likewise 184:21           210:17 227:23
                          leading 241:21
      170:9 171:25                              limit 175:6,15         little 211:15
                            242:24 246:6,22
      174:24 177:23                                176:11 190:23          229:12 230:16
                            247:13
      178:2,5,7 184:1                              191:4,10,11,11,12   live 189:4,4
                          leaflet 247:3
      194:4 196:14,18                              204:7               lives 178:4
                          learn 192:18
      202:14 203:24                             limitation 152:20      llc 139:5,6 141:12
                          leaves 192:17
      204:15,20 205:9                              152:23 158:16

                                     Veritext Legal Solutions
                   215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 1:18-cv-02032-CFC-CJB Document 264 Filed 02/23/21 Page 116 of 133 PageID #:
                                  104290

   [llp - mean]                                                                 Page 14

    llp 140:4,13 141:1     198:12 200:19          224:4 229:13        212:17 223:1
      145:12,15,17         201:3,10,15,20,25      234:4 235:20        224:8
    lodge 219:10           207:15,20 208:13       237:15             manufacturing
    loeb 140:10 142:5      212:9 213:19         lots 170:19,23        166:1 171:2,15
      142:7 145:11,12      217:2 224:21           172:13 188:13,16    173:19 174:15
      145:22 146:12,16     225:5,9 226:1          188:24 196:12,24    175:3,6,12,20
      146:22 152:9         229:5,7 233:2,6        213:15 220:20       176:2 213:4 219:4
      154:8 158:4          236:2 243:18           221:7               219:13,19 220:1
      165:13 175:1         249:24               low 188:11 235:24     222:21,22 223:1
      179:5,12 183:8     looked 149:17          lower 193:9,14,21     224:9 241:13
      186:2 189:21         166:3 168:13           205:17             marais 205:15
      194:2 199:23         195:4 226:10         luck 169:19          marais's 243:6
      204:14,21 205:3      233:16                                    mark 236:23
      210:5 211:9        looking 168:6                               marked 143:17
      213:24 217:13        171:23 177:4                               147:1 154:13
      219:16 220:14        185:6 195:2,10                             162:13 163:21
      223:3 224:13,20      226:8 233:11                               165:12 179:20
      231:16 235:14        247:2                                      181:11 198:20
      236:1 237:3,10     looks 146:10                                 208:16,18 214:3
      238:17 239:13        179:23                                     225:3
      241:6,10,18,21     lost 159:16 179:3                           market 161:16
      242:15,24 243:22     237:11 249:16                              182:6 189:17
      244:16 245:7       lot 142:17 166:13                            196:20 220:24
      246:6,22 247:12      168:7,9,11,12,17                          marketed 180:7
      247:24 249:9,14      168:20,25 169:4                            180:15 196:7
      251:14,19,24         169:12,13,16                               220:19
      252:10               170:10,19,23                              marketing 246:12
    london 139:22          171:19 172:7,17                           mass 208:5,5
    long 217:24            172:19,23 177:8              m             210:21 212:4
    longer 152:18          177:19,24 195:16                          material 218:16
                                                m 141:7
      153:15 182:10        196:2,23 197:2,3,7                        math 155:21
                                                machine 235:4
      247:9                197:9 199:5,6,10                          matter 144:17
                                                making 210:21
    look 149:20            200:14 202:6,16                            154:11 161:25
                                                 231:19
      153:22 154:19        202:25 203:3,6,25                          169:19 174:6
                                                manner 183:7
      156:15 161:7,8       204:16 212:15,22                           187:15 217:4
                                                 216:5
      165:9 166:13,22      212:23 213:1,8,9                           238:7 239:18
                                                manufacture
      167:25 171:4,20      213:14 214:12,16                          mean 147:15
                                                 213:2 214:17
      172:10 173:10        214:20,21 215:2,8                          169:13,14 175:17
                                                 221:3 236:16
      176:9,20 178:23      218:4,5,9 220:15                           188:21 197:6
                                                 237:13
      179:13 186:8         221:11 222:1,17                            200:18 203:21
                                                manufactured
      190:4 196:5          223:6,7,17,20                              205:24 236:9
                                                 165:24 196:24
                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 1:18-cv-02032-CFC-CJB Document 264 Filed 02/23/21 Page 117 of 133 PageID #:
                                  104291

   [mean - novel]                                                                 Page 15

     241:9 244:19          meet 152:21 182:1      220:3 241:7,19       morning 145:11
    meaning 147:19          182:22 183:10,21      242:16 244:17        motivated 196:22
     147:22 155:21          183:22 188:20         245:8                  197:9
     187:21 191:8           190:10,19 192:7      misspeaking 243:2     motivation 197:3
     193:6 238:5            192:23 194:7,8       misspelling 220:10      197:4
    meaningful 151:6        203:15 204:16        mistake 218:24        mphpa0006315
     152:14,15,21           234:13,18            mistaken 222:23         142:14
     156:7 183:6 222:4     meets 190:9            241:17,20            multitask 190:2
     222:16 244:14,19      memorandum            mixed 216:21          munich 145:20
     244:25 245:3,17        143:1 198:21          241:12 242:1           160:22
     245:24 246:16         memory 195:3          mixing 229:4                   n
    meanings 187:11        mention 163:15,16     modify 196:22
                                                                       n 140:1 142:1
    means 147:18           mentioned 151:5        197:3,9
                                                                       name 144:22
     153:6 188:9 205:9      198:8 202:9          modifying 197:2
                                                                         161:16 172:19
     227:4 236:6           met 152:19 178:16     molecules 231:24
                                                                       names 161:18
     239:11                 188:18 197:24        moment 149:24
                                                                       narrow 173:16
    meant 153:8 160:5       198:3 204:16          150:25 152:25
                                                                         191:20,23
     171:6 175:18,23       method 142:22          159:12 167:24
                                                                       nature 233:4
     183:1 187:2 240:9      166:20 179:15         195:8 198:14
                                                                       nearly 196:10
     245:2                  180:2 200:25          199:7 203:21
                                                                       necessarily 156:20
    measure 183:19          201:5,11,22 202:2     205:12 210:23
                                                                         190:14 220:20
     183:19 207:3,13        209:5 210:19          231:3,8 239:10
                                                                       necessary 257:6
     208:10 209:7          methods 202:20         245:9
                                                                       need 150:1 200:23
     227:7                  211:6,21             monday 252:12
                                                                         210:14 230:6,24
    measured 182:9         michigan 222:23        254:16
                                                                         231:8,9 235:3,4
     199:25 201:7,22       microphones           monomer 232:16
                                                                         243:19 252:10
     202:1,2 203:14         144:4,8              month 151:15,17
                                                                       needed 148:4
     229:15 233:24         midatlantic            152:12 177:22,22
                                                                         151:16
    measurement             255:15                199:10,12 200:25
                                                                       neither 254:8
     200:20 201:16,21      middle 156:18          201:4,21 202:1
                                                                       nevertheless 198:6
     214:21                 232:11 236:23         246:15 247:9,10
                                                                       new 141:13,15,15
    measurements           mind 148:15           months 149:12
                                                                         157:6,7,20 217:5
     177:10 183:19          159:17 178:21         151:25 153:15,19
                                                                       notary 257:13,19
     195:15 199:9,25        193:18 202:25         155:7,14 156:8
                                                                       note 144:4 210:16
     200:4,14 202:6,16      230:12 243:22         178:6 180:7,13,18
                                                                         255:10
     205:11 215:1           250:3                 180:21 181:3
                                                                       noted 257:7
     237:12                minimum 193:22         184:10 194:18
                                                                       notes 142:17,19
    measures 221:2         minute 248:1           199:10,11 201:11
                                                                         180:5 254:4
    measuring 208:25       minutes 237:5          201:13,17 212:17
                                                                       noticing 145:10
    media 144:12,15        mischaracterizes       236:21 244:13
                                                                       novel 209:17
     252:4                  182:25 193:3
                                                                         210:9 211:1,7
                                      Veritext Legal Solutions
                    215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 1:18-cv-02032-CFC-CJB Document 264 Filed 02/23/21 Page 118 of 133 PageID #:
                                  104292

   [november - original]                                                            Page 16

    november 162:24          245:7 246:6,22         203:12,24 207:5,6     185:18 186:4
      163:3                  247:12,13 249:3        207:25 209:6          190:12,22 191:3
    number 144:19          objections 145:8         211:10,18 212:20      191:14 192:4,5,16
      154:4,16 162:8       observation              213:14 214:5,15       193:5 194:4 198:9
      163:24 165:10,16       222:24                 214:19 222:14         203:13 205:18
      166:14,19,23         obvious 185:20,23        224:3,21,25 226:4     211:12 218:4,5,8,9
      168:2,9,11,12          186:6,25 189:2         226:15 228:2,5,7      220:15 223:7,9
      174:20 179:17          197:15                 229:22 231:9          232:17 235:13
      188:1 195:11         obviously 218:20         232:23 233:7,14       239:12 242:20,21
      196:3 198:22         offered 180:20           233:15 235:15         248:11 250:18,25
      199:2,6 200:17         182:10 248:3           236:9 237:7,8,11      251:8
      203:18 208:16,17     offers 180:21            238:14,24 239:5     opinions 238:7,20
      213:22 214:5,11      office 176:18            244:7 248:7           243:13,21 248:4
      224:22 225:6           177:1                  249:10 250:8          248:24
      228:3 231:10         oh 179:2,2 243:24      old 160:21            opportunity
      232:4,8 233:1        okay 146:1,6           once 191:2              239:14
      234:15 235:10          147:22 148:1,7,15    onward 166:6          optimal 205:5,8
      236:21 243:23          148:24 149:8,14      oops 179:1 196:14     optimization
      248:3 252:4            150:23 153:24        open 146:23 174:9       206:1
    numbers 150:7,8          154:3,19,22            178:25 179:4        optimize 206:14
      150:17 151:1           155:23 156:5,10      opening 146:25        order 182:23
      164:6 172:1,19         156:25 157:4           167:25 176:21         183:11,23 197:10
      187:4,5 191:10         158:14,20 159:6        186:9 189:23          206:23 215:21
      195:24 196:6           160:5,12 161:10        194:14 195:18         248:8 252:9
      204:6 224:23           162:2,7,11 163:2       197:20 207:20       ordinary 180:11
      227:4,6 230:10         163:11,24 164:20       212:10 221:25         196:22 205:25
      245:14,21 247:4        165:8 166:2            225:2                 228:18
             o               167:14 168:20,23     opine 149:23          original 148:9,17
                             170:4,17 172:6,13      198:2,6 226:4         148:25 149:10,17
    oath 145:2,24
                             173:2,10,10,13,22      248:20                149:25 150:11,21
    object 174:10
                             174:2,12 176:9       opined 158:10           155:6,15 180:20
    objection 151:23
                             177:4,7,8,23           192:15 205:13,14      184:4,9,12,17,23
      157:22 174:16
                             178:20 179:13,24     opinion 147:11          185:10 188:14,16
      182:24 185:21
                             181:5,6,6,16 184:5     148:3 150:17          188:19,24 189:5,8
      189:10 193:2
                             184:6 186:3,13,18      151:6 152:12          212:22 213:5,9,16
      204:3,19 209:20
                             188:12 190:5,6,22      157:4 158:20,25       214:7 215:1,6,14
      211:4 217:9 219:7
                             191:19 192:4,6         159:5,7 162:2         216:22 217:15
      219:11 220:2
                             194:13,17 196:9        164:12,16 170:25      218:6,11 219:4,24
      221:10 222:19
                             196:21 197:19,22       171:14,18 172:6       220:17 222:2,17
      235:11,22 241:6
                             198:17 199:1,4,22      173:2,22,25           223:4 229:15
      241:18,21 242:15
                             199:24 202:14          174:12 182:20         233:24 237:14
      242:24 244:16
                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 1:18-cv-02032-CFC-CJB Document 264 Filed 02/23/21 Page 119 of 133 PageID #:
                                  104293

   [original - ph]                                                                  Page 17

      240:21,24 241:3        145:13 188:21        parties 144:10        perfectly 193:19
      246:25                 189:18,19 198:22       254:10,13           performed 207:9
    ought 213:22             208:9 209:17         party 145:2           period 149:13
    outcome 145:4            210:9 211:2,25       patent 148:20,22        167:8 169:14
      254:14                 214:6 222:21           152:17 153:23         180:7 184:14
    outside 148:6            234:20 237:22          157:18 158:12,17    person 174:22,23
      159:3 193:10           238:1 255:4 256:1      176:17 177:1          175:2 180:11,25
      205:10 206:3,12        257:1                  183:24 188:22         189:18,19 193:25
      206:16 219:25         par's 169:7 211:10      190:16,18 191:18      196:21 197:1
      239:8                 paragraph 150:16        192:13,14,16,18       205:25
    overall 226:10           154:23 156:15,18       192:24 193:8,18     ph 143:9 147:8,8
      227:13                 168:1,6 171:4          193:24 207:14         147:12,16,19,23
    overlap 185:15           172:10 173:11          208:11,19 209:9       148:2,3,6,9,11,12
    overlaps 186:22          176:11,21 180:5        209:13 210:4,11       149:4 150:13
    overlook 208:13          181:12,14 186:9        210:20 211:6          156:19,21 157:24
    overtalking              186:11,20 189:23       230:7 243:3           157:25 158:2,6,13
      244:21                 189:25 194:14          245:22 248:10,15      158:21 159:7
             p               195:10 197:20,22       248:25 249:6,23       160:9,10 171:1,2
                             207:21 208:21,22     patentee 157:21         171:14,16 172:14
    p 140:1,1
                             212:10,13 226:2        248:9                 172:18,23 173:5,9
    package 153:2,10
                             229:8,22 230:13      patents 168:9           173:15,17,18,18
    page 142:4 147:4,5
                             233:8 235:18           169:7 173:5 177:2     173:24 174:1,4,8
      150:3 154:19,21
                             243:14,20 244:5        185:16 206:20         174:14,25 175:3
      156:12,13 162:23
                            pardon 199:13           207:3,8,12 209:7      175:10,11,15,21
      163:12 164:6
                            park 238:19,23          216:25 217:18         176:1,10,16,24
      168:3,4 181:15
                            part 160:22 186:1       230:1,3,18,22         178:13 181:2
      186:11 189:24
                             186:14 197:18        pathways 226:18         183:21 185:11,15
      190:4 194:14
                             208:21 209:12          227:1,13              185:18,19 186:4,5
      195:4 197:21
                             234:9 241:11         patient 221:14          187:14,17,20,23
      199:2,3,8 207:24
                            particular 147:3      pause 150:4,19          188:4,6,8,10,18
      212:11 214:10
                             156:12,14 161:18       170:6 172:4           189:6,8 190:17
      225:6,10,19,22
                             162:24 163:3,14      pennsylvania            191:18,21,24
      226:3 229:9 236:2
                             170:2 196:23           141:4                 192:2 193:8,9,10
      236:3 250:1,24
                             207:21 214:12        pensive 146:11          193:13 194:12,21
      256:4,7,10,13,16
                             217:24 220:6         peptide 211:22          194:22,24 195:12
      256:19
                             236:12 248:14        peptides 225:14         195:13,19 197:10
    palo 140:6,7
                             251:19               percentage 183:9        197:13,17 205:4
    pamela 139:24
                            particularly            183:22,25             205:10,16,19
      141:22 144:24
                             161:17 237:24        perfect 199:20          206:3,3,11,16,16
      254:3,22
                             240:13                 231:11                212:24 213:1,5,10
    par 139:4,5,5
                                                                          213:14 214:17,21
      143:3,6 144:17
                                       Veritext Legal Solutions
                     215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 1:18-cv-02032-CFC-CJB Document 264 Filed 02/23/21 Page 120 of 133 PageID #:
                                  104294

   [ph - product]                                                                 Page 18

      214:25 215:7,15        195:6,7,11,17       posa 184:8 192:17     principle 182:13
      215:21 218:10,21       196:10,13,23,24       197:8 206:2,7,14    printed 153:10
      219:5 220:5,12         197:2,13,23 198:3     206:19 212:6,6        167:3 247:3
      225:11,23 226:6        198:24 202:6        position 197:8,12     printout 167:6
      226:10 227:13,15       203:25 204:16         217:14 219:18       prior 148:3 160:13
      227:20,21,21         place 144:7,10        possession 234:21       173:14,23 174:13
      228:7,9,9,14,15,19     237:11              possibility 247:18      184:17,23 185:11
      228:24 229:1         plaintiffs 139:7      possible 169:23         185:14,18 186:1,4
      240:10,12,14,20        140:3 145:13          192:12 193:12,15      186:21 187:12,17
      240:24 241:2         plausible 155:22        204:9 205:10,11       188:1,25 194:21
      242:11,21 245:4        156:3 172:20          219:24 235:6,12       196:2 205:21
      248:14 250:19        please 144:4,6          235:16,25 242:7       206:9,22 211:20
    pharmaceutical           145:8 146:8,16      pp 176:19               242:12,22 245:5
      139:4 144:17           147:3 153:24        ppc 176:17,25         priority 168:8
      169:21 182:14          154:20 162:7        practice 222:22         173:4 184:7,15,21
      255:4,4 256:1,1        165:8 170:6,7       precisely 203:20        206:20
      257:1,1                172:11 178:22,24    predict 215:7,15      private 144:5
    pharmaceuticals          179:6 181:7,12        215:21 216:12       probability
      139:9 142:16,21        190:4 191:2           229:13                235:24
      142:25 144:18          204:22 212:9        predictable           probable 218:21
      160:18 161:13          213:19,21 215:10      224:12              problem 159:19
      164:1,9 180:23         224:14,21 226:2     prediction 229:23       193:23
      238:9                  229:5 230:2           230:17 233:17,22    problems 191:7
    pharmaceutics            239:24 249:13,15      235:18 237:16,18    procedure 206:1
      143:8                  252:9,13            predictions 236:5     proceeding 145:8
    phd 154:10             pleasure 251:20       prefer 248:20           239:8
    philadelphia           pm 139:18,19          preparation           proceedings 239:2
      141:4                  146:18,21 179:8       204:12              process 237:25
    philosophical            179:11 204:24       preparing 202:25      procter 141:12
      182:4                  205:2 224:16,19     present 145:5           145:17
    phones 144:7             252:1,15              192:3 200:20,21     product 152:18
    phosphate 240:7        point 170:4 174:3     presented 248:15        153:9 161:15
    phs 148:6 159:3,3        177:24 178:4,10     presumptively           162:1,4,4,14,19
      187:22 205:22          182:2 192:14,17       185:20 186:6,24       164:14,17,19,21
      227:22 228:3           204:2,10,18         previous 185:24         164:24 165:5,23
      243:4 250:11           208:20 231:5,19       245:8                 173:3 174:10,19
    pick 144:5 146:7         232:12 241:10       previously 143:17       174:25 178:3,8,18
    piece 174:10             242:25 245:25         147:1 181:11          180:3,6,17,23
      182:13 237:25          249:11                208:16,18             181:2,18 182:18
    pitressin 143:2        pointed 240:20        prima 186:24            183:2,5,6,10,20
      185:2 194:17,21                                                    184:4 185:2 188:2

                                      Veritext Legal Solutions
                    215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 1:18-cv-02032-CFC-CJB Document 264 Filed 02/23/21 Page 121 of 133 PageID #:
                                  104295

   [product - receipt]                                                              Page 19

      206:24 208:3          215:3 216:7,23         234:12 240:17        reach 169:10
      215:22 217:5          217:16 257:19          248:16 249:20        reached 213:10
      218:5 219:18,20      publically 174:21       250:2 251:1          read 150:15
      246:2,4 247:3,8,10   publication           questions 184:3          167:10 209:3
      247:15,15,16,21       163:10                 193:17 194:1           249:7 253:7 255:9
    production 143:24      publicly 168:22         211:15 239:15,19       257:5
      221:18                174:17,18 175:24       239:20 240:1         reading 150:4,19
    products 139:5          176:3,7 216:24         242:17 246:15          156:17 230:13
      149:16 151:8,19       217:16                 247:22 248:1,2         250:24
      151:21 152:2,13      publish 174:19          251:15 253:11        real 140:5 152:2
      153:12 167:12,16     published 153:13      quite 214:23             153:3
      167:20 178:13         163:3,6,9 174:14     quoted 198:10          realize 220:5
      182:1 211:22          174:18 175:7,11        210:15               realized 157:10
      220:20 221:7          194:20 247:5                   r              219:12 220:8
      227:24               purity 191:8                                 really 175:23
                                                 r 140:1 256:3,3
    profile 153:14         purportedly                                  reason 189:14
                                                 range 147:12,16
      225:23                156:21 157:1                                  234:7,17,19,24
                                                   147:21,24 148:2,3
    progress 143:2         purposes 148:17                                238:3 255:11
                                                   148:6,6,12 149:4
    proof 170:13            210:6                                         256:6,9,12,15,18
                                                   150:14 157:25
    properties 157:6       put 159:21 212:8                               256:21
                                                   158:21 159:4,8
      157:19 158:23         222:9,11 229:6                              reasons 152:4
                                                   160:8 173:6
      159:9 161:25          239:18 253:11                               rebuttal 142:11
                                                   175:10 176:15,16
      166:8 215:8,16                q                                     181:8
                                                   176:25 185:14,15
    property 159:13                                                     recall 146:24
                           qualified 189:19        185:19,20 186:5,5
      159:21 160:6,10                                                     150:2 154:11,14
                            240:2                  186:22,23 187:2
    proposed 193:11                                                       155:1 160:12,15
                           quality 216:6           187:19 188:4,6,6,9
    prosecution 177:1                                                     160:20,24 161:18
                            247:16                 188:18,21 189:15
    proteins 225:14                                                       166:9 167:13,24
                           question 149:4,6        193:9,10,10
    provide 193:19                                                        188:19 195:24
                            152:3,11 153:5,23      195:12,14,20
      203:22 204:11                                                       203:4 222:5
                            157:15,19,24           197:14,17 205:5
      205:5,20 216:3,6,7                                                  229:17 230:6,25
                            158:1,9,16,19          205:10 206:4,17
    provided 182:21                                                       233:3 236:17,19
                            159:7,15,18,20,21      212:24 240:12,14
      186:15 240:24                                                       236:21 237:22
                            160:4,16 164:8         242:11,21 245:4
      243:12 249:6                                                        240:21,22 241:5,8
                            171:13 174:2           246:11,11 248:14
      250:9                                                               242:17 243:14
                            182:4 191:1,8,16     ranges 147:8,19
    provides 155:4                                                        244:9,11,14
                            191:23 196:4,8         187:14,17,18
      199:9 225:23                                                        246:17,18 249:5
                            206:6 207:2,16         188:8,10 197:15
      247:17                                                              250:8,12
                            209:4 210:1,7        rate 155:13 156:7
    public 152:7 153:1                                                  recalls 183:5
                            215:10 224:7           226:11,15
      173:4 174:5,9                                                     receipt 255:18
                            227:25 228:5         rates 226:17,24
      182:21 212:15,16
                            230:4,5,15 231:6,7
                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 1:18-cv-02032-CFC-CJB Document 264 Filed 02/23/21 Page 122 of 133 PageID #:
                                  104296

   [recess - require]                                                             Page 20

    recess 146:19         refresh 179:1         relationship            161:11,21 168:1
      179:9 204:25          195:3                 160:17 161:12,21      171:6,10,21
      224:17              refrigerated          relative 149:15         172:11 176:5,21
    reciprocate 237:4       184:18                187:5 200:6           177:9,12,17,18
    record 144:2,11       regard 241:23           202:13 209:24         179:15 181:8
      145:7 146:15,18     regarding 154:10        223:20 237:13         185:23 186:9
      146:21 164:2,9,13     160:13 167:19         254:11                189:23 194:15
      164:21 165:1,4        189:6 192:13        relatively 173:16       195:2,9,15,18
      166:5 171:19          238:20 243:12,13      223:22                197:20 203:1,7
      172:7 179:5,8,11      243:21 248:2        release 219:13,21       207:20,21 210:15
      204:22,24 205:2     regent 142:13,19        220:8,13 241:13       212:10 222:1,7,9
      222:1 224:13,16       160:17,19,25          241:25                222:12 225:2
      224:19 242:6          161:12,22 162:3     released 189:20         226:2 229:8,20
      251:23 252:1,7,9      162:19 163:14         219:20,25             230:10 231:5
      253:10 254:6          164:14,22 165:15    relevant 187:14         232:18,24 233:8
    recorded 144:13         166:4,11,15           208:21                235:18 236:3
      144:16 224:1          167:11,15,19        reliable 210:14         243:2,17 244:4
    recording 144:9         168:21 170:11         216:11                245:15 248:4
    records 170:18,22       175:4 176:6,10,24   relied 177:9            249:7,20,24 250:5
      222:2               regent's 175:19         206:21                250:23,24
    reduction 155:12      registered 161:16     rely 183:3,4          reported 184:16
      156:6 244:13        registers 161:6         237:21                184:20,23 202:6
    refer 149:11                                remarkable 240:8        206:22 228:14,24
      161:17                                      240:15 245:16       reporter 139:24
    reference 157:9                             remember 242:14         141:22 144:24
      166:14 210:21                               243:20 251:12         146:14 154:5,6
      224:22 225:1                              reminding 243:23        161:19 165:11
    referenced 255:6                            remotely 145:6          170:6 244:20
    referred 184:4                              renamed 160:24          252:8,14 254:1,3
      225:1                                     rendering 250:18      reports 192:15
    referring 151:10                            renders 185:19        representative
      157:2 164:6                                 186:5 189:1           216:2,10 238:5
      200:17 245:21       regulary 221:17       repeat 153:21         representing
      246:19,20,23        regulatory 217:4        191:2 215:10          145:13 238:8
    refers 202:19           217:11 221:17         226:23              represents 156:6
    reformulated            237:25 246:21       rephrase 248:23       request 143:24
      148:11,16 149:1,9   related 145:2         report 142:12,22        221:4
      149:19 150:6,12       254:9                 146:25 149:12,22    requested 153:9
      150:21 151:2        relation 161:24         150:1,22 154:9,16   requests 221:15
      155:6,14 180:16       209:23                155:2 156:11        require 212:4
                                                  159:25 160:3

                                     Veritext Legal Solutions
                   215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 1:18-cv-02032-CFC-CJB Document 264 Filed 02/23/21 Page 123 of 133 PageID #:
                                  104297

   [required - sequence]                                                          Page 21

    required 257:13          169:7,17 170:9,23   rounding 228:18       seconds 159:17
    requiring 234:14         170:24 171:23         228:21              section 150:22
    respect 194:4            172:8,10 176:23     rounds 228:19           155:2 207:7
      238:1 251:6            181:3,21,23         routine 211:25          229:19 249:7,25
    responses 154:15         182:20 184:10,13      212:3               see 146:7 147:6,10
      253:11                 185:8,12,20 186:8   rules 228:19,22         149:21 153:11
    responsible              186:16 187:13       running 221:18          154:22,25 156:23
      189:18                 188:10 189:7                  s             156:24 162:23
    responsive 152:10        190:25 191:15,17                            164:7 169:3
                                                 s 140:1 256:3
      250:6                  194:22 195:20                               170:21 173:20,21
                                                 safety 221:14
    rest 175:11 224:11       198:2 199:8,11,15                           175:19 194:3
                                                 sake 228:23 231:1
    restricted 178:15        200:5,19 201:3,9                            198:1 199:12,24
                                                   240:11
    restrictions             201:15 202:11,17                            200:3,11 205:13
                                                 sale 212:16 215:3
      238:25                 203:22 204:15                               207:23,25 208:7
                                                   216:23 217:16
    result 153:3             205:22,23,24                                212:12,19 218:23
                                                 sankyo 160:23
      156:21 157:1           206:19 212:12                               218:25 225:15,16
                                                 satisfied 178:8
      160:9                  213:2,6,17 214:8                            234:7 236:4
                                                   203:25
    results 237:16,17        214:13,17,22                                239:10 245:10,15
                                                 satisfies 190:13,14
      238:4 247:6            215:3,9,17 216:16                           245:15,17,21
                                                 satisfy 181:19
    retained 252:5           217:6,14 218:7,11                           247:20
                                                 saw 240:6 243:5
    retention 200:7          219:6 220:17                              seen 152:4 161:18
                                                 saying 153:17
      202:13,19 209:24       226:8,11,19                                 164:24 167:22
                                                   175:22 187:22
      210:3,13 230:8         227:12,21 228:4                             184:19 188:7
                                                   219:23 223:13
    return 255:13,17         228:10,15,20                                205:7,19 221:19
                                                   241:16,22 249:19
    rev.11/11. 163:6         229:1,16,20 230:1                           223:10
                                                   251:20
    review 170:17            230:11 232:10                             sense 152:19 231:7
                                                 says 155:17
      207:7 250:4 255:7      233:17,20,21,25                           sensitive 144:5
                                                   156:18 162:14
    reviewed 163:11          236:7,8 237:5,6                           sent 255:14
                                                   163:25 165:15,15
      168:24 169:2           241:1 251:14                              sentence 157:9
                                                   225:10
      179:18,21 188:13     rochester 222:23                              180:4 195:5
                                                 science 169:22
      199:5 214:8          rocket 235:3                                  212:13 225:10
                                                   235:3
    reviewing 154:12       room 145:5 151:7                              226:8
                                                 scientific 248:21
      155:1                  151:10 152:12                             seq 203:18 232:4,8
                                                 scope 190:24
    right 149:23             155:8,14 180:8,13                           233:1 234:14
                                                   191:4,5
      152:14 154:5,17        180:18,22 181:3                             235:9
                                                 screen 179:19
      155:1,10 156:14        184:9,13,24 185:3                         sequence 203:18
                                                   181:6 199:15
      161:20 162:5,20        185:7 194:18                                230:22 231:3,22
                                                 search 188:25
      162:22 163:12        root 223:24                                   232:3,7,15,21
                                                 second 146:15
      165:11,16,22,24      rough 252:10                                  233:1 234:4,14
                                                   162:23 176:14
      166:22,24 167:3,6    roughly 155:22                                235:9,20
                                                   178:25 180:5
      167:21 168:18
                                                   225:6
                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 1:18-cv-02032-CFC-CJB Document 264 Filed 02/23/21 Page 124 of 133 PageID #:
                                  104298

   [series - starts]                                                                  Page 22

    series 214:1              simple 212:3            208:22 211:14       square 140:6
    service 175:9             singh 224:23            216:17 219:9        stability 143:13
    set 191:9 251:17          single 157:20           229:3 234:10          147:9,13,16,18
    shade 187:7                 164:18 182:8,13       236:13 237:11         148:5,12 149:9,10
    share 178:24                182:18 183:3,13       239:4 243:2,8         149:17,18 150:11
    sheet 255:11                195:11 227:5          244:20 245:12         150:12,20 151:1
    shelf 148:8,10            sitting 206:13          249:14,18             151:24 152:2,6
      149:15,15 151:5,7         251:4               sort 159:21 199:18      153:4,7,14 155:11
      151:18 152:1,6,6        situation 187:25        216:18 226:20         156:20,25 158:1,8
      152:13,18,25              187:25 192:1,11       233:4 238:4           165:19,23 166:5
      153:3,6,8,13,13           192:13                240:16 245:12         167:1,6 170:18,22
      177:25 178:4,10         size 187:5 223:22     source 193:7            177:8,17,18
      180:12,17 181:3         skill 180:12 181:1      210:13,14             198:23 199:4,9
      182:2 184:25              196:22 205:25       sources 210:18          200:14,20 201:21
      194:17 197:25             209:16 210:9        speak 167:14            202:1 205:5,13,20
      198:4 204:2,18            211:1 254:7         speaking 170:5          206:15,21 215:6
      215:9,16,22 217:7       skilled 174:22,24     spec 177:22 178:6       215:13,13,20
      217:24 229:14             175:2 193:25          210:21 212:4          217:7 220:21,23
      246:15,19,20,24           197:1               special 209:16          221:15,18 223:8
      247:2,5,9,11            skills 211:5            210:8 211:1           223:12,16 224:5
    shift 240:19 242:8        skin 143:11           specialists 217:11      225:14 226:5
    short 164:4               slightly 199:15       specific 228:1          228:14,25 236:11
    shorter 247:11              205:16 250:3          251:5                 236:15 237:21
    show 151:16               small 159:1           specifically 226:9      242:12,22 243:4
      220:20,23 222:15          223:22                232:23 248:24         245:5 246:25
      248:9,13                sold 164:14 168:8     specification           247:6
    shown 225:13                168:15,18,21          175:24 189:16       stable 184:12
    shows 226:10                172:14,18 173:3       218:19 219:13,14      193:19 206:8
      232:10                    182:10 195:18         219:19,21 220:1,8     227:15
    side 234:17                 196:1,10,13 217:6     220:10,13 240:20    stamp 179:16
    sign 255:12                 217:23                241:12,13,14,25     standards 186:17
    signature 254:20          solely 171:18         specifications        standpoint 205:16
    signed 253:17               172:7                 183:5,15 188:7      start 165:25
      255:20                  solution 160:7          213:5 216:9           168:15 177:15
    significant 153:19          193:12,19           specified 176:16        245:13
      204:12 245:15,16        solutions 139:25        176:25 191:21       started 146:2
    significantly               144:23,25 193:20      219:5                 229:11 236:15,18
      205:14 242:12,22          252:6 255:23        spectrometry          starting 195:5
      245:5                   sorry 164:4             208:5,6               206:7 236:11
    similarity 232:22           166:21 175:14       speculate 224:8       starts 189:25
                                177:5 199:17                                250:1

                                         Veritext Legal Solutions
                       215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 1:18-cv-02032-CFC-CJB Document 264 Filed 02/23/21 Page 125 of 133 PageID #:
                                  104299

   [state - test]                                                                  Page 23

    state 145:6,9            238:2 240:12          163:19,22 165:9       246:7
      173:25 181:16          246:25 251:8          168:2 171:11        target 171:1,14
      185:24 187:25        studying 196:8          172:2 177:6 181:9     173:18,24 174:1,4
      197:18,23 207:25       218:15 223:23         186:10 198:12         181:2 206:16
      212:14 227:23        subject 161:25          207:18,21 208:15    task 206:8
    stated 200:10            187:15 238:7          213:19 218:15       taught 173:14,23
    statement 147:14       submitted 221:25        224:21 229:8          174:13
      190:21 212:20          237:24                231:13 243:23       teaches 186:22
      218:3 225:17,18      subscribed 257:14       244:1 249:24          193:8 226:5
      242:4 243:1,5        substance 146:4       table 200:24 209:3    teaching 148:21
      250:22 251:3           238:20                209:22 210:24         190:18
    states 139:1 147:7     succeed 203:10          229:25 230:2,6,7    technical 170:4
      239:7                sufficient 151:8,20     230:10,18,21,24     technically 183:7
    statistical 205:16     suggest 221:21          231:8,16,18         techniques 208:4
      243:6                  223:19                233:16,20 236:4       211:25
    steal 231:2            suit 177:2              240:5               telephone 140:8
    stenotype 254:4        suite 140:6,15        tail 249:16             140:17 141:5,16
    sterile 139:5          sum 227:5             take 144:10 148:2     tell 164:23 183:25
    storage 149:12         summarizes 209:3        154:19 202:18         187:1 190:16
      177:13 178:16        summation 226:16        209:16 210:8          203:20 213:21
      180:17,21 236:13       226:24 227:3,6        217:21 221:1          245:25 250:21
    stored 184:9 185:3     supplied 168:25         238:4 243:18        temperature
      185:7                  169:4,16 170:10       248:1 250:14,14       151:7,11 152:13
    storing 184:17,23      supported 233:4         250:15                155:8,14 178:15
    street 141:3             243:5               taken 146:19            180:8,14,18,22
    strength 225:13        supposed 216:20         153:7 160:24          181:3 184:10,13
    strike 168:15          sure 150:25             179:9 186:3           184:24 185:3,8
      229:4                  158:18 159:22         204:25 210:17         194:18 225:13
    structure 209:11         164:17 167:22         211:1,5 215:1         240:6
      209:18 210:10          191:3 196:9           221:24 224:17       temperatures
      211:2,21 212:1         210:15 214:23         240:6 254:11          184:18
      230:8                  233:13 237:3        takes 204:12          tend 248:13
    studied 189:13           243:11 249:7          210:12              tenths 187:23
      220:4 235:1 250:7      251:24              talk 157:9,13           188:6,8
    studies 234:20         sworn 257:14            182:17 183:18       term 159:20,24
      236:15 237:23        synonymously            242:9                 216:14 223:19
      247:6                  216:16              talked 157:10           227:6 231:3
    study 153:4                      t             228:19              terms 152:17
      189:12 197:4                               talking 148:20          157:17 187:14
                           t 256:3,3
      202:18 228:7                                 174:23 229:11       test 174:7 182:13
                           tab 146:23 153:25
      236:12 237:21                                243:20 245:10,11      202:1 217:6
                             156:11 162:8,10
                                      Veritext Legal Solutions
                    215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 1:18-cv-02032-CFC-CJB Document 264 Filed 02/23/21 Page 126 of 133 PageID #:
                                  104300

   [tested - understand]                                                          Page 24

    tested 227:21            165:10 166:12,13      207:14 208:11,20    transcripts 252:11
      228:3                  166:14,18 169:18      209:9,24 210:3      trial 149:23
    testified 219:3          169:20,23 172:20      213:2 215:2         tried 166:17
      241:1 244:12,23        173:7 174:17,22       217:21 218:12         169:25 193:4
      245:12,14              177:5 181:9 182:4     224:16,19 231:2       240:25 241:9
    testify 239:7            182:5,16 185:22       236:6,9,11 237:12     242:2 247:1
    testifying 239:1         185:23 187:3,4,10     237:13 238:6        true 169:18
    testimonies 167:13       187:16,19 188:5,8     239:17,23 242:9       177:20 190:3
    testimony 167:10         189:12 191:13         247:23 251:7          212:20 213:12
      240:24 241:7,17        192:15 194:24         252:1 255:19          217:12 253:10
      241:19 242:9,16        195:7,21,21,23      timeframe 255:8         254:6 257:8
      243:11,12,15           197:1,12 200:6,24   times 141:13          try 152:11 169:25
      244:17 245:4,8,20      202:9 208:12          200:7 210:13          209:2 215:7,15
      245:23 252:2           209:21 214:23,24      230:8                 231:6 242:3
      255:9,18 257:8         215:23 216:11       today 146:8           trying 183:2 190:2
    testing 174:6            217:2,10,12           179:22 206:7,10       250:24
      175:12 176:1           221:19 222:14         206:14 221:20       turn 144:7 147:4
    texas 140:16             223:18 224:8          243:12 251:4          162:22 163:18
    text 150:15              229:3 230:7           252:5                 181:12 189:22
    thank 146:6              232:19 233:3        today's 252:2           192:19 194:13
      194:13 199:16,20       234:20 236:20,22    tonight 252:11          197:19 199:1
      213:25 220:11          237:20 238:1,1      top 162:14 163:25       214:10 225:19
      231:15,18 237:8        239:11,15 241:9       165:14 190:4        two 149:16 151:8
      238:6,14,16,17         246:8,11,25 249:4     251:11                151:18,21 152:1,7
      240:18 242:6           249:16 251:9        topic 248:4             152:13 153:12
      244:2 247:23         third 146:8 153:21    total 155:5,13          159:14 163:12
      251:17,18,21         thought 161:14          156:8 157:12,13       166:12 231:23
    thanks 244:3             190:20 226:16         192:1 200:8,9,13      232:2 247:25
    theoretically            249:14                200:21 201:1,7,11   type 225:12
      192:12 205:9         thoughts 206:10         201:17,22 202:2,5     234:25
      221:11 235:12,25     thousands 174:7         204:5,6 246:3,4,7            u
      238:12               three 167:20            252:4
                                                                       unclear 192:17
    thereof 254:6          tighter 219:18        touch 174:10
                                                                         211:16 232:13
    thing 149:2 153:22     time 145:9 146:1        241:9
                                                                         243:8
      178:5                  146:18,21 167:8     touches 186:23
                                                                       underestimate
    things 152:8             174:4 178:16        traded 247:18
                                                                         235:19
    think 148:19,21          179:8,11 184:14     transcribed
                                                                       understand
      149:24 151:15,24       185:25 190:12         139:24 254:7
                                                                         145:23,25 148:20
      152:10,24 155:20       196:12 202:13,18    transcript 253:10
                                                                         157:23,25 158:9
      159:11 160:19          202:19 204:10,24      254:6 255:6,20
                                                                         159:23 186:21
      161:5,16 163:6,7       205:2 206:19          257:5,8
                                                                         191:7,12 193:20
                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 1:18-cv-02032-CFC-CJB Document 264 Filed 02/23/21 Page 127 of 133 PageID #:
                                  104301

   [understand - wants]                                                           Page 25

      197:8 206:6                  v             173:3,15,19,23       veritext 139:25
      226:21 227:6        v 139:8 255:4          174:5,14 175:4,21      144:23,25 252:5
      239:5 243:11          256:1 257:1          176:4 177:13           255:14,23
      250:25              v2 255:5 256:2,24      178:3,8 179:15,25    veritext.com
    understandable          257:2,4,12           180:13 181:2           255:15
      199:19 226:22       validity 154:10        185:7 188:3 190:8    versus 144:18
    understanding           169:7                190:13 192:6           232:21 238:1
      157:17 158:14       value 177:15           193:12,20 197:5        244:9 245:18
      181:24 216:4        values 149:25          205:6 206:2,15,23    vial 181:25 182:8
      248:7,12              150:2 156:19,22      207:4,4,13 208:10      182:9,18,21 183:4
    understood 187:4        173:18 177:13        209:1,8,12,18          183:13
      191:22 192:3          186:24 227:20        210:10 211:3,11      vials 183:9,14,19
      208:2 227:25          246:9                212:1 215:22         video 139:12
      230:5 241:11        variety 250:9          225:24 226:5,11        144:9,13,16,22
      247:16              various 173:15         226:16,24 227:2,8    videoconference
    unidentified          vary 187:22            227:15 228:8,25        140:11,20 141:8
      233:23 234:3,18     vas00 171:21           229:3 231:20,21        141:19
      235:7,16            vas00000011            231:23,24 232:3,4    videoconferenci...
    unintelligible          163:25               232:8,25 246:3         139:21
      244:15              vas0000009             247:8,10 250:10      videographer
    unit 144:12,15          165:16             vasostrict 148:9         141:21 144:1,24
    united 139:1,22       vas0000011             148:11,16,17,19        146:17,20 179:7
      239:7                 142:18               149:1,1,9,10,18,19     179:10 199:13,14
    units 164:18          vas0000017             149:25 150:6,11        199:20 204:23
      187:20,23 220:13      178:22 179:17        150:12,21,22           205:1 224:15,18
      252:4               vas000010 142:20       151:2 155:6,7,15       251:22,25
    university 145:20     vas000017 142:24       155:15 180:16,20     view 207:11 208:8
    unsure 217:20         vaso 143:3,6           184:5,9,12,17,24     virtually 139:21
    upper 166:22            198:22 214:6         185:10 188:14,17     vol 139:15
      188:11 219:20,25    vasopressin            188:20,24 189:5,8              w
    upright 236:13          142:23 143:14        212:22 213:5,10
                                                                      want 146:14
    ups 247:25              147:13,17 151:8      213:16 214:7
                                                                        153:23 160:4
    use 166:10 173:4        151:19 158:23        215:2,6,14 216:22
                                                                        228:22 239:22
      182:5 212:15          159:10 160:14        217:15 218:6,11
                                                                        240:16 242:9
      215:3,5,19 216:24     162:3,4,15,19        219:5,24 220:17
                                                                        243:10 249:10
      217:16                164:2,9 166:8        222:3,18 223:4
                                                                      wanted 166:10
    useful 240:13           167:12,16,19         229:15 233:24
                                                                        217:21 242:6
    usp 142:24 162:15       168:7,14,17,25       234:21 237:14
                                                                        249:19
      179:16                169:4,11,16          240:21,25 241:3
                                                                      wants 221:4
                            170:19,23 171:1    verify 255:9
                                                                        251:15
                            171:15 172:14,17
                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 1:18-cv-02032-CFC-CJB Document 264 Filed 02/23/21 Page 128 of 133 PageID #:
                                  104302

   [wars - zoom]                                                               Page 26

    wars 196:19           witness's 245:8                y
    way 153:19 158:5      wondering 243:19      yeah 148:19
     160:2 174:18         word 188:9 205:8        169:19,23 171:25
     193:8 199:18          220:7 226:21           171:25 172:3
     206:6 207:19         wording 216:18          176:20 179:3
     209:25 212:8         words 164:5             180:1 187:3,21
     216:9 219:14          174:13 191:10          192:20 194:25
     227:7 237:21         world 182:14            195:14 196:16
     238:3 241:12          192:22                 199:17 200:12
     247:15 251:1         wrap 236:25             203:10 204:12
    wednesday 139:17      write 174:19            208:14 209:25
     144:2 253:11          240:25                 211:19 217:21
    weighing 231:6        written 172:25          218:20 222:23
    whispering 144:5       186:20 198:5           224:11 226:7
    whoops 179:16         wrong 230:9             227:11 228:5
    wider 175:10,14        241:11,24              230:12 234:23
    window 173:16         wrote 190:6             238:4 240:16
    winger 238:15         wu 141:18 142:6         245:9 246:12
    winter 139:14          145:16,16 146:10     year 211:7 222:13
     142:3 144:14,17       151:23 157:22        years 168:21
     145:20,23 159:16      174:16 182:24          196:10,25 216:3
     159:24 179:14         185:21 189:10        yesterday 145:24
     205:4 237:7           193:2 204:3,19         146:2 228:19
     239:13,23 243:10      209:20 211:4         york 141:13,15,15
     247:23 252:3          217:9 219:7,9,10
                                                         z
     253:6,18 255:5        220:2 221:10
     256:2,24 257:2,4      222:19 235:11,22     zero 236:6,6,10
     257:12                236:22 237:6           237:12
    winter's 244:22        238:11,15 239:19     zeros 165:16
    wise 242:12,22         239:21,22,25         zoom 159:17
     245:5                 241:15 242:5,19
    wish 243:24            243:9,24 244:3,18
    withdraw 250:2         245:1 246:1,13
    witness 141:11         247:7,22 249:3,12
     145:18,19,21          251:15,17 252:13
     146:13 199:14,17      255:1
     199:22 231:15        wu's 248:1
     237:8 238:16                  x
     239:16,24 244:2
                          x 142:1
     251:18 253:1,6
     255:8,10,12,19

                                     Veritext Legal Solutions
                   215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
                 
     Case 1:18-cv-02032-CFC-CJB Document 264 Filed 02/23/21 Page 129 of 133 PageID #:
                                       104303


                           '(/$:$5(58/(62)&,9,/352&('85(

                          3DUW9'HSRVLWLRQVDQG'LVFRYHU\

                                      7LWOH95XOH

 

                H 6XEPLVVLRQWRZLWQHVVFKDQJHVVLJQLQJ:KHQ

               WKHWHVWLPRQ\LVIXOO\WUDQVFULEHGWKHGHSRVLWLRQ

               VKDOOEHVXEPLWWHGWRWKHZLWQHVVIRUH[DPLQDWLRQ

               DQGVKDOOEHUHDGWRWKHZLWQHVVXQOHVVVXFK

               H[DPLQDWLRQDQGUHDGLQJDUHZDLYHGE\WKHZLWQHVV

              DQGE\WKHSDUWLHV$Q\FKDQJHVLQIRUPRU

              VXEVWDQFHZKLFKWKHZLWQHVVGHVLUHVWRPDNHVKDOO

              EHHQWHUHGXSRQWKHGHSRVLWLRQE\WKHRIILFHUZLWK

              DVWDWHPHQWRIWKHUHDVRQVJLYHQE\WKHZLWQHVVIRU

              PDNLQJWKHP7KHGHSRVLWLRQVKDOOWKHQEHVLJQHGE\

              WKHZLWQHVVXQOHVVWKHSDUWLHVE\VWLSXODWLRQ

              ZDLYHWKHVLJQLQJRUWKHZLWQHVVLVLOORUFDQQRW

              EHIRXQGRUUHIXVHVWRVLJQ,IWKHGHSRVLWLRQLV

              QRWVLJQHGE\WKHZLWQHVVZLWKLQGD\VDIWHUWKH

              GDWHZKHQWKHUHSRUWHUQRWLILHVWKHZLWQHVVDQG

              FRXQVHOE\PDLORIWKHDYDLODELOLW\IRUH[DPLQDWLRQ

              E\WKHZLWQHVVWKHRIILFHUVKDOOVLJQLWDQGVWDWH

              RQWKHUHFRUGWKHIDFWRIWKHZDLYHURURIWKH

              LOOQHVVRUDEVHQFHRIWKHZLWQHVVRUWKHIDFWRI

              WKHUHIXVDOWRVLJQWRJHWKHUZLWKWKHUHDVRQLI

              DQ\JLYHQWKHUHIRUDQGWKHGHSRVLWLRQPD\WKHQEH
                 
     Case 1:18-cv-02032-CFC-CJB Document 264 Filed 02/23/21 Page 130 of 133 PageID #:
                                       104304


               XVHGDVIXOO\DVWKRXJKVLJQHGXQOHVVRQDPRWLRQ

               WRVXSSUHVVXQGHU5XOH G WKH&RXUWKROGVWKDW

               WKHUHDVRQVJLYHQIRUWKHUHIXVDOWRVLJQUHTXLUH

               UHMHFWLRQRIWKHGHSRVLWLRQLQZKROHRULQSDUW

 

 

 

 

 

              ',6&/$,0(57+()25(*2,1*&,9,/352&('85(58/(6

              $5(3529,'(')25,1)250$7,21$/385326(621/<

              7+($%29(58/(6$5(&855(17$62)$35,/

              3/($6(5()(5727+($33/,&$%/(67$7(58/(6

              2)&,9,/352&('85()258372'$7(,1)250$7,21

              




















Case 1:18-cv-02032-CFC-CJB Document 264 Filed 02/23/21 Page 131 of 133 PageID #:
                                  104305
                     VERITEXT LEGAL SOLUTIONS
           COMPANY CERTIFICATE AND DISCLOSURE STATEMENT

      Veritext Legal Solutions represents that the
      foregoing transcript is a true, correct and complete
      transcript of the colloquies, questions and answers
      as submitted by the court reporter. Veritext Legal
      Solutions further represents that the attached
      exhibits, if any, are true, correct and complete
      documents as submitted by the court reporter and/or
      attorneys in relation to this deposition and that
      the documents were processed in accordance with
      our litigation support and production standards.

      Veritext Legal Solutions is committed to maintaining
      the confidentiality of client and witness information,
      in accordance with the regulations promulgated under
      the Health Insurance Portability and Accountability
      Act (HIPAA), as amended with respect to protected
      health information and the Gramm-Leach-Bliley Act, as
      amended, with respect to Personally Identifiable
      Information (PII). Physical transcripts and exhibits
      are managed under strict facility and personnel access
      controls. Electronic files of documents are stored
      in encrypted form and are transmitted in an encrypted
      fashion to authenticated parties who are permitted to
      access the material. Our data is hosted in a Tier 4
      SSAE 16 certified facility.

      Veritext Legal Solutions complies with all federal and
      State regulations with respect to the provision of
      court reporting services, and maintains its neutrality
      and independence regardless of relationship or the
      financial outcome of any litigation. Veritext requires
      adherence to the foregoing professional and ethical
      standards from all of its subcontractors in their
      independent contractor agreements.

      Inquiries about Veritext Legal Solutions'
      confidentiality and security policies and practices
      should be directed to Veritext's Client Services
      Associates indicated on the cover of this document or
      at www.veritext.com.
Case 1:18-cv-02032-CFC-CJB Document 264 Filed 02/23/21 Page 132 of 133 PageID #:
                                  104306
Case 1:18-cv-02032-CFC-CJB Document 264 Filed 02/23/21 Page 133 of 133 PageID #:
                                  104307
